Exhibit 10.1

EXECUTION VERSION

CREDIT AND GUARANTY AGREEMENT

dated as of November 6, 2018,

among

ENTEGRIS, INC.,

CERTAIN SUBSIDIARIES OF ENTEGRIS, INC.,

as Guarantors,

THE LENDERS PARTY HERETO

and

GOLDMAN SACHS BANK USA,

as Administrative Agent and Collateral Agent

 

 

GOLDMAN SACHS BANK USA, BARCLAYS BANK PLC, CITIGROUP GLOBAL

MARKETS INC., MORGAN STANLEY SENIOR FUNDING, INC., PNC CAPITAL

MARKETS LLC and SUNTRUST ROBINSON HUMPHREY, INC.,

as Joint Lead Arrangers and Joint Bookrunners

 

 

$700,000,000 Senior Secured Credit Facilities

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

SECTION 1.

  DEFINITIONS AND INTERPRETATION      1  

1.1.

  Definitions      1  

1.2.

  Accounting Terms; Certain Calculations      69  

1.3.

  Interpretation, Etc.      71  

1.4.

  Currency Translation      72  

1.5.

  Classification of Loans and Borrowings      72  

1.6.

  Divisions      73  

SECTION 2.

  LOANS AND LETTERS OF CREDIT      73  

2.1.

  Term Loans      73  

2.2.

  Revolving Loans      74  

2.3.

  Letters of Credit      75  

2.4.

  Pro Rata Shares; Obligations Several; Availability of Funds      86  

2.5.

  Use of Proceeds      87  

2.6.

  Evidence of Debt; Register; Notes      87  

2.7.

  Interest on Loans and Letter of Credit Disbursements      88  

2.8.

  Conversion/Continuation      90  

2.9.

  Default Interest      90  

2.10.

  Fees      91  

2.11.

  Scheduled Installments; Repayment on Maturity Date      92  

2.12.

  Voluntary Prepayments/Commitment Reductions; Call Protection      92  

2.13.

  Mandatory Prepayments/Commitment Reductions      94  

2.14.

  Application of Prepayments; Waivable Mandatory Prepayments      98  

2.15.

  General Provisions Regarding Payments      99  

2.16.

  Ratable Sharing      100  

2.17.

  Making or Maintaining Eurodollar Rate Loans      101  

2.18.

  Increased Costs; Capital Adequacy and Liquidity      104  

2.19.

  Taxes; Withholding, Etc.      105  

2.20.

  Obligation to Mitigate      109  

2.21.

  Defaulting Lenders      110  

2.22.

  Replacement and Termination of Lenders      113  

2.23.

  Incremental Facilities      114  

2.24.

  Extension/Modification Offers      118  

2.25.

  Refinancing Facilities      120  

SECTION 3.

  CONDITIONS PRECEDENT      123  

3.1.

  Closing Date      123  

3.2.

  Each Credit Extension      124  

SECTION 4.

  REPRESENTATIONS AND WARRANTIES      125  

4.1.

  Organization; Requisite Power and Authority; Qualification      125  

4.2.

  Equity Interests and Ownership      125  

4.3.

  Due Authorization      126  

4.4.

  No Conflict      126  

 

i



--------------------------------------------------------------------------------

4.5.

  Governmental Approvals      126  

4.6.

  Binding Obligation      126  

4.7.

  Historical Financial Statements; Projections      126  

4.8.

  No Material Adverse Change      127  

4.9.

  Adverse Proceedings      127  

4.10.

  Payment of Taxes      127  

4.11.

  Properties      127  

4.12.

  Environmental Matters      128  

4.13.

  No Defaults      128  

4.14.

  Governmental Regulation      128  

4.15.

  Federal Reserve Regulations      128  

4.16.

  Employee Matters      128  

4.17.

  Employee Benefit Plans      129  

4.18.

  Solvency      129  

4.19.

  Compliance with Laws      129  

4.20.

  Disclosure      129  

4.21.

  Collateral Matters      130  

4.22.

  Insurance      131  

4.23.

  Sanctioned Persons; Anti-Corruption Laws; PATRIOT Act      131  

SECTION 5.

  AFFIRMATIVE COVENANTS      132  

5.1.

  Financial Statements and Other Reports      132  

5.2.

  Existence      136  

5.3.

  Payment of Taxes      136  

5.4.

  Maintenance of Properties      136  

5.5.

  Insurance      136  

5.6.

  Books and Records; Inspections      137  

5.7.

  Lenders Meetings      138  

5.8.

  Compliance with Laws      138  

5.9.

  Environmental Matters      138  

5.10.

  Subsidiaries      139  

5.11.

  Additional Collateral      139  

5.12.

  Further Assurances      140  

5.13.

  Maintenance of Ratings      140  

5.14.

  Post-Closing Matters      140  

SECTION 6.

  NEGATIVE COVENANTS      140  

6.1.

  Indebtedness      140  

6.2.

  Liens      144  

6.3.

  No Further Negative Pledges      147  

6.4.

  Restricted Junior Payments      148  

6.5.

  Restrictions on Subsidiary Distributions      150  

6.6.

  Investments      151  

6.7.

  Financial Covenant      154  

6.8.

  Fundamental Changes; Disposition of Assets; Equity Interests of Subsidiaries
     154  

6.9.

  Sales and Leasebacks      157  

6.10.

  Transactions with Affiliates      157  

 

ii



--------------------------------------------------------------------------------

6.11.

  Conduct of Business      157  

6.12.

  Hedge Agreements      158  

6.13.

  Amendments or Waivers of Organizational Documents and Certain Agreements     
158  

6.14.

  Fiscal Year      158  

SECTION 7.

 

GUARANTEE

     158  

7.1.

  Guarantee of the Obligations      158  

7.2.

  Indemnity by the Borrower; Contribution by the Guarantors      158  

7.3.

  Liability of Guarantors Absolute      160  

7.4.

  Waivers by the Guarantors      161  

7.5.

  Guarantors’ Rights of Subrogation, Contribution, Etc.      162  

7.6.

  Continuing Guarantee      163  

7.7.

  Authority of the Guarantors or the Borrower      163  

7.8.

  Financial Condition of the Credit Parties      163  

7.9.

  Bankruptcy, Etc.      163  

7.10.

  Keepwell      164  

SECTION 8.

 

EVENTS OF DEFAULT

     164  

8.1.

  Events of Default      164  

SECTION 9.

 

AGENTS

     167  

9.1.

  Appointment of Agents      167  

9.2.

  Powers and Duties      168  

9.3.

  General Immunity      168  

9.4.

  Acts in Individual Capacity      170  

9.5.

  Lenders’ and Issuing Banks’ Representations, Warranties and Acknowledgments   
  171  

9.6.

  Right to Indemnity      172  

9.7.

  Successor Administrative Agent and Collateral Agent      172  

9.8.

  Collateral Documents and Obligations Guarantee      173  

9.9.

  Withholding Taxes      176  

9.10.

  Administrative Agent May File Bankruptcy Disclosure and Proofs of Claim     
176  

9.11.

  Certain ERISA Matters      177  

SECTION 10.

 

MISCELLANEOUS

     178  

10.1.

  Notices      178  

10.2.

  Expenses      180  

10.3.

  Indemnity      181  

10.4.

  Set-Off      182  

10.5.

  Amendments and Waivers      183  

10.6.

  Successors and Assigns; Participations      187  

10.7.

  Independence of Covenants      193  

10.8.

  Survival of Representations, Warranties and Agreements      194  

10.9.

  No Waiver; Remedies Cumulative      194  

10.10.

  Marshalling; Payments Set Aside      195  

10.11.

  Severability      195  

10.12.

  Independent Nature of Lenders’ Rights      195  

10.13.

  Headings      195  

 

iii



--------------------------------------------------------------------------------

10.14.

  APPLICABLE LAW      195  

10.15.

  CONSENT TO JURISDICTION      196  

10.16.

  WAIVER OF JURY TRIAL      196  

10.17.

  Confidentiality      197  

10.18.

  Usury Savings Clause      198  

10.19.

  Counterparts      198  

10.20.

  Effectiveness; Entire Agreement      199  

10.21.

  PATRIOT Act      199  

10.22.

  Electronic Execution of Assignments      199  

10.23.

  No Fiduciary Duty      199  

10.24.

  Permitted Intercreditor Agreements      200  

10.25.

  Acknowledgement and Consent to Bail-In of EEA Financial Institutions      201
 

 

iv



--------------------------------------------------------------------------------

SCHEDULES:    2.1    Commitments    2.3A    Existing Letters of Credit    2.3B
   Issuing Banks; Letter of Credit Issuing Commitments    4.2    Equity
Interests and Ownership    4.22    Insurance    6.1    Indebtedness    6.2   
Liens    6.3    Negative Pledges    6.5    Restrictions on Subsidiary
Distributions    6.6    Investments    6.10    Affiliate Transactions    10.1   
Notices EXHIBITS:    A    Assignment Agreement    B    Closing Date Certificate
   C    Compliance Certificate    D    Conversion/Continuation Notice    E   
Counterpart Agreement    F    Funding Notice    G    Intercompany Indebtedness
Subordination Agreement    H    Issuance Notice    I    Solvency Certificate   
J    Supplemental Collateral Questionnaire    K-1    Form of US Tax Certificate
for Non-US Lenders that are not Partnerships for US Federal Income Tax Purposes
   K-2    Form of US Tax Certificate for Non-US Lenders that are Partnerships
for US Federal Income Tax Purposes    K-3    Form of US Tax Certificate for
Non-US Participants that are not Partnerships for US Federal Income Tax Purposes
   K-4    Form of US Tax Certificate for Non-US Participants that are
Partnerships for US Federal Income Tax Purposes

 

v



--------------------------------------------------------------------------------

CREDIT AND GUARANTY AGREEMENT dated as of November 6, 2018, among ENTEGRIS,
INC., a Delaware corporation (the “Borrower”), CERTAIN SUBSIDIARIES OF THE
BORROWER party hereto, as Guarantors, the LENDERS party hereto and GOLDMAN SACHS
BANK USA (“Goldman Sachs”), as Administrative Agent and Collateral Agent.

The Lenders have agreed, on the terms and conditions set forth herein, to extend
credit facilities to the Borrower in an aggregate principal amount of
$700,000,000, consisting of Tranche B Term Loans in an aggregate principal
amount of $400,000,000 and Revolving Commitments in an aggregate initial amount
of $300,000,000.

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

SECTION 1. DEFINITIONS AND INTERPRETATION

1.1. Definitions. As used in this Agreement (including the recitals hereto), the
following terms have the meanings specified below:

“Acquisition” means the purchase or other acquisition (in one transaction or a
series of transactions, including pursuant to any merger or consolidation) of
all or substantially all the issued and outstanding Equity Interests in, or all
or substantially all the assets of (or all or substantially all the assets
constituting a business unit, division, product line or line of business of),
any Person.

“Acquisition Consideration” means, with respect to any Acquisition, (a) the
purchase consideration for such Acquisition, whether paid in Cash or other
property (valued at the fair value thereof, as determined reasonably and in good
faith by a Financial Officer of the Borrower), but excluding any component
thereof consisting of Equity Interests in the Borrower (other than any
Disqualified Equity Interests), and whether payable at or prior to the
consummation of such Acquisition or deferred for payment at any future time,
whether or not any such future payment is subject to the occurrence of any
contingency, and including any earnouts and other agreements to make any payment
the amount of which is, or the terms of payment of which are, in any respect
subject to or contingent upon the revenues, income, cash flow or profits (or the
like) of the Person or assets acquired, provided that any such future payment
that is subject to a contingency shall be considered Acquisition Consideration
only to the extent of the reserve, if any, required under GAAP to be established
by the Borrower or any Restricted Subsidiary in respect thereof at the time of
the consummation of such Acquisition, and (b) the aggregate amount of
Indebtedness assumed by the Borrower or any Restricted Subsidiary in connection
with such Acquisition.

“Adjusted Eurodollar Rate” means, for any Interest Period for a Eurodollar Rate
Loan, the rate per annum obtained by dividing (a) (i) the rate per annum
determined by the Administrative Agent to be the rate that appears on the page
of the Reuters Screen that displays the London interbank offered rate as
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate) (such page currently being LIBOR01 page)
for deposits (for delivery on the first day of such Interest Period) with a term
equivalent to such



--------------------------------------------------------------------------------

Interest Period in Dollars, determined as of approximately 11:00 a.m. (London,
England time) on the Interest Rate Determination Date for such Interest Period,
or (ii) in the event the rate referred to in the preceding clause (i) does not
appear on such page or if the Reuters Screen shall cease to be available, the
rate per annum determined by the Administrative Agent in consultation with the
Borrower to be the offered rate on such other page or other service that
displays the London interbank offered rate as administered by ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate) for deposits (for delivery on the first day of such Interest Period) with
a term equivalent to such Interest Period in Dollars, determined as of
approximately 11:00 a.m. (London, England time) on such Interest Rate
Determination Date, by (b) an amount equal to one minus the Applicable Reserve
Requirement; provided that, notwithstanding the foregoing, the Adjusted
Eurodollar Rate shall at no time be less than zero.

“Administrative Agent” means Goldman Sachs, in its capacity as administrative
agent for the Lenders hereunder and under the other Credit Documents, and its
successors in such capacity as provided in Section 9.

“Adverse Proceeding” means any action, suit, proceeding, hearing or
investigation, in each case whether administrative, judicial or otherwise, by or
before any Governmental Authority or any arbitrator, that is pending or, to the
knowledge of the Borrower or any Restricted Subsidiary, threatened against or
affecting the Borrower or any Restricted Subsidiary or any property of the
Borrower or any Restricted Subsidiary.

“Affected Lender” as defined in Section 2.17(b).

“Affected Loans” as defined in Section 2.17(b).

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly Controlling, Controlled by or under common Control with the Person
specified.

“Agent” means each of (a) the Administrative Agent, (b) the Collateral Agent,
(c) the Arrangers and (d) any other Person appointed under the Credit Documents
to serve in an agent or similar capacity, including any Auction Manager.

“Aggregate Amounts Due” as defined in Section 2.16.

“Aggregate Payments” as defined in Section 7.2(b).

“Agreement” means this Credit and Guaranty Agreement dated as of November 6,
2018.

“Anti-Corruption Laws” as defined in Section 4.23.

“Applicable ECF Percentage” means, with respect to any Fiscal Year, (a) 50% if
the Secured Net Leverage Ratio as of the last day of such Fiscal Year is greater
than 1.25:1.00, (b) 25% if the Secured Net Leverage Ratio as of the last day of
such Fiscal Year is less than or equal to 1.25:1.00 but greater than 0.75:1.00
and (c) 0% if the Secured Net Leverage Ratio as of the last day of such Fiscal
Year is less than or equal to 0.75:1.00.

 

2



--------------------------------------------------------------------------------

“Applicable Rate” means, on any day, (a) with respect to any Tranche B Term
Loan, (i) 1.00% per annum, in the case of a Base Rate Loan, and (ii) 2.00% per
annum, in the case of a Eurodollar Rate Loan, (b) with respect to any Revolving
Loan, (i) from the Closing Date until the first Business Day following the date
of the delivery of the financial statements pursuant to Section 5.1(a) for the
Fiscal Year ending December 31, 2018, and of the related Compliance Certificate
pursuant to Section 5.1(d), the Applicable Rate shall be determined by reference
to Pricing Level 1 in the table below and (ii) thereafter, as set forth in the
table below, as determined based on the Secured Net Leverage Ratio as of the end
of the Fiscal Year or Fiscal Quarter for which financial statements have been
most recently delivered pursuant to Section 5.1(a) or 5.1(b) and the related
Compliance Certificate has been delivered pursuant to Section 5.1(d), in each
case, at least one Business Day prior to such day, and (c) with respect to Loans
of any other Class, the rate per annum specified in the Incremental Facility
Agreement, the Extension/Modification Agreement or the Refinancing Facility
Agreement, as the case may be, establishing Loans of such Class.

 

Pricing Level

  

Secured Net

Leverage Ratio

   Applicable Rate for
Eurodollar
Revolving Loans     Applicable Rate
for Base Rate
Revolving Loans  

1

   < 1.00:1.00      1.25 %      0.25 % 

2

  

³ 1.00:1.00

but < 1.50:1.00

     1.50 %      0.50 % 

3

   ³ 1.50:1.00      1.75 %      0.75 % 

Any increase or decrease in the Applicable Rate for Revolving Loans resulting
from a change in the Secured Net Leverage Ratio shall become effective as of the
first Business Day following the date the financial statements and the related
Compliance Certificate are delivered to the Administrative Agent pursuant to
Section 5.1(a) or 5.1(b) and Section 5.1(d); provided that (a) if the Borrower
has not delivered to the Administrative Agent any financial statements or
Compliance Certificate required to have been delivered pursuant to
Section 5.1(a), 5.1(b) or 5.1(d), from and after the date such financial
statements or Compliance Certificate were required to have been so delivered the
Applicable Rate for Revolving Loans shall be determined by reference to Pricing
Level 3 in the table above and shall continue to so apply to and including the
first Business Day following the date such financial statements and related
Compliance Certificate are so delivered (and thereafter the pricing level
otherwise determined in accordance with this definition shall apply) and (b) as
of the first Business Day after an Event of Default under Section 8.1(a), 8.1(f)
or 8.1(g) shall have occurred and be continuing, the Applicable Rate for
Revolving Loans shall be determined by reference to Pricing Level 3 in the table
above, and shall continue to so apply to but excluding the date on which such
Event of Default shall cease to be continuing (and thereafter the pricing level
otherwise determined in accordance with this definition shall apply).

If any financial statements or Compliance Certificate delivered pursuant to
Section 5.1(a), 5.1(b) or 5.1(d) shall prove to have been inaccurate, and such
inaccuracy shall have resulted in the payment of interest hereunder at lower
rates than those that would have been paid but for such inaccuracy, then (i) the
Borrower shall promptly deliver to the Administrative Agent corrected

 

3



--------------------------------------------------------------------------------

financial statements and a corrected Compliance Certificate for such period and
(ii) the Borrower shall promptly pay to the Administrative Agent, for the
account of the Revolving Lenders, the interest that should have been paid but
was not paid as a result of such inaccuracy. Nothing in this paragraph shall
limit the rights of the Administrative Agent or any Lender under Section 2.9 or
8.

“Applicable Reserve Requirement” means, at any time, for any Eurodollar Rate
Loan, the maximum rate, expressed as a decimal, at which reserves (including any
basic, marginal, special, supplemental, emergency or other reserves) are
required to be maintained by member banks of the United States Federal Reserve
System against “Eurocurrency liabilities” (as such term is defined in Regulation
D) under regulations issued from time to time by the Board of Governors or other
applicable banking regulator. Without limiting the effect of the foregoing, the
Applicable Reserve Requirement shall reflect any other reserves required to be
maintained by such member banks with respect to (a) any category of liabilities
that includes deposits by reference to which the applicable Adjusted Eurodollar
Rate or any other interest rate for a Loan is to be determined or (b) any
category of extensions of credit or other assets that includes Eurodollar Rate
Loans. A Eurodollar Rate Loan shall be deemed to constitute Eurocurrency
liabilities and as such shall be deemed subject to reserve requirements without
the benefit of credits for proration, exceptions or offsets that may be
available from time to time to the applicable Lender. The rate of interest on
Eurodollar Rate Loans shall be adjusted automatically on and as of the effective
date of any change in the Applicable Reserve Requirement.

“Approved Electronic Communications” means any notice, demand, communication,
information, document or other material that any Credit Party provides to any
Agent that is distributed to any Agent, any Lender or any Issuing Bank by means
of electronic communications pursuant to Section 10.1(b).

“Arrangers” means Goldman Sachs, Barclays Bank PLC, Citigroup Global Markets
Inc., Morgan Stanley Senior Funding, Inc., PNC Capital Markets LLC and SunTrust
Robinson Humphrey, Inc., each in its capacity as a joint lead arranger and joint
bookrunner for the credit facilities established under this Agreement.

“Asset Sale” means any Disposition of assets made in reliance on
Section 6.8(b)(xi), other than any such Disposition (or series of related
Dispositions) resulting in aggregate Net Proceeds not exceeding $10,000,000.

“Assignment Agreement” means an Assignment and Assumption Agreement
substantially in the form of Exhibit A, with such amendments or modifications
thereto as may be approved by the Administrative Agent.

“Assignment Effective Date” as defined in Section 10.6(b).

“Auction” as defined in Section 10.6(i)(A).

“Auction Manager” means (a) the Administrative Agent or (b) any other financial
institution agreed to by the Borrower and the Administrative Agent (whether or
not an Affiliate of the Administrative Agent) to act as an auction manager in
connection with any Auction.

 

4



--------------------------------------------------------------------------------

“Authorized Officer” means, with respect to any Person, any Financial Officer of
such Person or any individual holding the position of chairman of the board (if
an officer), chief executive officer, president, vice president (or the
equivalent thereof) or general counsel of such Person; provided that, when such
term is used in reference to any document executed by, or a certification of, an
Authorized Officer, the secretary or assistant secretary of such Person shall
have delivered an incumbency certificate to the Administrative Agent as to the
authority of such individual.

“Available Basket Amount” means, as of any date:

(a) the sum of (i) $429,259,000 plus (ii) the Available Excess Cash Flow Amount
as of such date, plus

(b) 100% of the aggregate net cash proceeds received by the Borrower after the
Closing Date from the issuance and sale of its common stock, excluding (i) any
such issuance or sale to any Subsidiary, (ii) any issuance of directors’
qualifying shares or of other Equity Interests that are required to be held by
specified Persons under applicable law and (iii) any issuance or sale of Equity
Interests referred to in the proviso to Section 6.6(j)(i), plus

(c) the aggregate amount of Returns as of such date in respect of any
Acquisition or other Investments made (or deemed made pursuant to the definition
of the term “Unrestricted Subsidiary”) using the Available Basket Amount,
provided that the aggregate amount by which the Available Basket Amount is
increased pursuant to this clause (c) in respect of any Acquisition or other
Investment shall not exceed the amount by which the Available Basket Amount
shall have been reduced on account of the Acquisition Consideration with respect
to such Acquisition or the original amount of any such other Investment, plus

(d) in the event any Unrestricted Subsidiary has been designated as a Restricted
Subsidiary, or has been merged or consolidated with the Borrower or a Restricted
Subsidiary (where the surviving entity in such merger or consolidation is the
Borrower or a Restricted Subsidiary), or transfers or conveys all or
substantially all of its assets to, or is liquidated into, the Borrower or a
Restricted Subsidiary, on or prior to such date, the lesser of (i) the amount of
all Investments made using the Available Basket Amount in such Unrestricted
Subsidiary (including any such Investment deemed made pursuant to the definition
of the term “Unrestricted Subsidiary”), net of the aggregate amount, if any, by
which the Available Basket Amount shall have been increased prior to such time
in respect of such Investments pursuant to clause (c) above, and (B) the fair
value of such Unrestricted Subsidiary (as determined reasonably and in good
faith by an Authorized Officer of the Borrower) at the time it is designated as
a Restricted Subsidiary or the time of such merger, consolidation, transfer,
conveyance or liquidation, as applicable, plus

(e) the Declined Mandatory Prepayment Retained Amount as of such date, minus

(f) the aggregate amount of Permitted Stock Repurchases made after the Closing
Date and on or prior to such date, minus

 

5



--------------------------------------------------------------------------------

(g) the portion of the Available Basket Amount previously utilized pursuant to
Section 6.4(m) or 6.6(r), with the utilization pursuant to Section 6.6(r) for
any Acquisition being the Acquisition Consideration in respect thereof and the
utilization pursuant to Section 6.6(r) for any other Investment (or any deemed
Investment in respect of any designation of an Unrestricted Subsidiary) being
the amount thereof as of the date the applicable Investment is made, determined
in accordance with the definition of “Investment” (or the definition of
“Unrestricted Subsidiary”).

“Available Excess Cash Flow Amount” means, as of any date, an amount equal to
the sum, for the Fiscal Years of the Borrower in respect of which financial
statements and the related Compliance Certificate have been delivered in
accordance with Sections 5.1(a) and 5.1(d), and for which prepayments required
by Section 2.13(d) (if any) have been made, in each case on or prior to such
date (commencing with the Fiscal Year ending December 31, 2019), of the products
of (a) the amount of Consolidated Excess Cash Flow (to the extent such amount
exceeds zero) for each such Fiscal Year multiplied by (b) the Retained ECF
Percentage for such Fiscal Year (it being understood that the Retained ECF
Percentage of Consolidated Excess Cash Flow for any such Fiscal Year shall be
included in the Available Excess Cash Flow Amount regardless of whether a
prepayment is required for such Fiscal Year under Section 2.13(d)).

“Backstopped Letter of Credit” as defined in Section 2.3(a).

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”.

“Base Rate” means, for any day, the rate per annum equal to the greatest of
(a) the Prime Rate in effect on such day, (b) the Federal Funds Effective Rate
in effect on such day plus 1⁄2 of 1% per annum and (c) the Adjusted Eurodollar
Rate that would be applicable to a Eurodollar Rate Loan with an Interest Period
of one month commencing on such day plus 1%; provided that, notwithstanding the
foregoing, the Base Rate shall at no time be less than 1.00% per annum. Any
change in the Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted Eurodollar Rate shall be effective on the
effective day of such change in the Prime Rate, the Federal Funds Effective Rate
or the Adjusted Eurodollar Rate, as the case may be.

“Base Rate Borrowing” means a Borrowing comprised of Base Rate Loans.

“Base Rate Loan” means a Loan bearing interest at a rate determined by reference
to the Base Rate.

 

6



--------------------------------------------------------------------------------

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefit Plan” means (a) an “employee benefit plan” (as defined in ERISA) that
is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Internal Revenue Code or (c) any Person whose assets include
(for purposes of ERISA Section 3(42) or otherwise for purposes of Title I of
ERISA or Section 4975 of the Internal Revenue Code) the assets of any such
“employee benefit plan” or “plan”.

“Board of Governors” means the Board of Governors of the United States Federal
Reserve System.

“Borrower” as defined in the preamble hereto.

“Borrowing” means Loans of the same Class and Type made, converted or continued
on the same date and, in the case of Eurodollar Rate Loans, as to which a single
Interest Period is in effect.

“Business Day” means any day other than a Saturday or Sunday, a day that is a
legal holiday under the laws of the State of New York or a day on which banking
institutions located in such State are authorized or required by law to remain
closed; provided that, with respect to all notices, determinations, fundings and
payments in connection with the Adjusted Eurodollar Rate or any Eurodollar Rate
Loan, such day is also a day for trading by and between banks in Dollar deposits
in the London interbank market.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person in conformity with GAAP, subject to
Section 1.2(a). The amount of such obligations shall be the capitalized amount
thereof determined in conformity with GAAP, subject to Section 1.2(a), and the
final maturity of such obligations shall be the date of the last payment due
under such lease (or other arrangement) before such lease (or other arrangement)
may be terminated by the lessee without payment of a premium or penalty. For
purposes of Section 6.2, a Capital Lease Obligation shall be deemed to be
secured by a Lien on the property being leased and such property shall be deemed
to be owned by the lessee.

“Cash” means money, currency or a credit balance in any demand or deposit
account.

“Cash Collateralize” means, with respect to any Obligation, to provide and
pledge (as a first priority perfected security interest) Cash or Cash
Equivalents in Dollars, at a location and pursuant to documentation in form and
substance reasonably satisfactory to the Administrative Agent and the applicable
Issuing Bank. The term “Cash Collateral” shall have a meaning correlative to the
foregoing and shall include the proceeds of such collateral and other credit
support.

 

7



--------------------------------------------------------------------------------

“Cash Equivalents” means, as at any date of determination, any of the following:
(a) marketable securities (i) issued or directly and unconditionally guaranteed
as to interest and principal by the United States of America or (ii) issued by
any agency of the United States of America, in each case maturing within two
years after such date; (b) marketable direct obligations issued by any State of
the United States of America or the District of Columbia or any political
subdivision of any such State or District or any public instrumentality thereof,
in each case maturing within two years after such date and having, at the time
of the acquisition thereof, a rating of at least A-1 from S&P or at least P-1
from Moody’s; (c) commercial paper maturing no more than 270 days from the date
of creation thereof and having, at the time of the acquisition thereof, a rating
of at least A-1 from S&P or at least P-1 from Moody’s; (d) certificates of
deposit or bankers’ acceptances maturing within one year after such date and
issued or accepted by any Revolving Lender or any commercial bank organized
under the laws of the United States of America, any State thereof or the
District of Columbia that (i) is at least “adequately capitalized” (as defined
in the regulations of its primary Federal banking regulator) and (ii) has Tier 1
capital (as defined in such regulations) of not less than $1,000,000,000;
(e) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution described in clause (d) above; (f) shares of any money
market mutual fund that (i) has substantially all its assets invested
continuously in the types of investments referred to in clauses (a) through (d)
above, (ii) has net assets of not less than $5,000,000,000 and (iii) has the
highest rating obtainable from either S&P or Moody’s; (g) in the case of any
Foreign Subsidiary, other short-term investments that are analogous to the
foregoing, are of comparable credit quality and are customarily used by
companies in the jurisdiction of such Foreign Subsidiary for cash management
purposes; and (h) marketable corporate bonds for which an active trading market
exists and price quotations are available, in each case maturing within two
years after such date and issued by Persons that are not Affiliates of the
Borrower and where such Persons (i) in the case of any such bonds maturing more
than 12 months from the date of the acquisition thereof, have a long-term credit
rating of at least AA- from S&P or Aa3 from Moody’s or (ii) in the case of any
such bonds maturing less than or equal to 12 months from the date of the
acquisition thereof, have a long-term credit rating of at least A+ from S&P or
A1 from Moody’s, provided that the portfolio of any such bonds included as Cash
Equivalents at any time shall have a weighted average maturity of not more than
360 days.

“Cash Management Services” means cash management and related services provided
to the Borrower or any Restricted Subsidiary, including treasury, depository,
return items, overdraft, controlled disbursement, cash sweeps, zero balance
arrangements, merchant stored value cards, e-payables, electronic funds
transfer, interstate depository network and automatic clearing house transfer
(including the Automated Clearing House processing of electronic funds transfers
through the direct Federal Reserve Fedline system) services and credit cards,
credit card processing services, debit cards, stored value cards and commercial
cards (including so-called “purchase cards”, “procurement cards” or “p-cards”)
arrangements.

“Cash Management Services Provider” means any Person that (a) is, or was on the
Closing Date, an Agent, an Arranger or any Affiliate of any of the foregoing,
whether or not such Person shall have been an Agent, an Arranger or any
Affiliate of any of the foregoing at the time the applicable agreement in
respect of Cash Management Services was entered into, (b) is a counterparty to
an agreement in respect of Cash Management Services in effect on the Closing
Date and is a Lender or an Affiliate of a Lender as of the Closing Date or
(c) becomes a counterparty after the Closing Date to an agreement in respect of
Cash Management Services at a time when such Person is a Lender or an Affiliate
of a Lender.

 

8



--------------------------------------------------------------------------------

“CFC” means (a) each Person that is a “controlled foreign corporation” for
purposes of the Internal Revenue Code and (b) each Subsidiary of any such
controlled foreign person.

“CFC Holding Company” means each Domestic Subsidiary that is treated as a
partnership or a disregarded entity for United States federal income tax
purposes and that has no material assets other than assets that consist
(directly or indirectly through disregarded entities or partnerships) of Equity
Interests or indebtedness (as determined for United States tax purposes) in one
or more CFCs or CFC Holding Companies.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any rule, regulation,
treaty or other law, (b) any change in any rule, regulation, treaty or other law
or in the administration, interpretation, implementation or application thereof
by any Governmental Authority or (c) the making or issuance of any request,
rule, guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that, notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted, promulgated or issued.

“Change of Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Exchange Act and the rules of the SEC thereunder) of Equity
Interests in the Borrower representing more than 35% of the aggregate ordinary
voting power represented by the issued and outstanding Equity Interests in the
Borrower or (b) the occurrence of any “change of control” (or similar event,
however denominated) under and as defined in any Permitted Senior Notes
Indebtedness Document, any Permitted Credit Agreement Refinancing Indebtedness
Document, any Permitted Incremental Equivalent Indebtedness Document or any
credit agreement, indenture or other agreement or instrument evidencing or
governing the rights of the holders of any other Material Indebtedness of the
Borrower or any Restricted Subsidiary.

“Claiming Guarantor” as defined in Section 7.2(b).

“Class”, when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Revolving Loans or
Tranche B Term Loans or Loans of another “Class” established pursuant to
Section 2.23, 2.24 or 2.25 as contemplated below, (b) any Commitment, refers to
whether such Commitment is a Revolving Commitment or a Tranche B Term Loan
Commitment or a Commitment of another “Class” established pursuant to
Section 2.23, 2.24 or 2.25 as contemplated below and (c) any Lender, refers to
whether such Lender has a Loan or Commitment of a particular Class. Additional
Classes of Loans, Borrowings, Commitments and Lenders may be created pursuant to
Section 2.23, 2.24 or

 

9



--------------------------------------------------------------------------------

2.25 and, as provided in Section 2.23, 2.24 or 2.25, any Incremental Term Loans,
any Extended/Modified Term Loans or any Refinancing Term Loans may be treated as
a single Class with any other Class of Term Loans having the same terms as such
Incremental Term Loans, Extended/Modified Term Loans or Refinancing Term Loans,
as applicable.

“Closing Date” means the date on which the conditions specified in Section 3.1
have been satisfied (or waived in accordance with Section 10.5).

“Closing Date Certificate” means a Closing Date Certificate substantially in the
form of Exhibit B.

“Closing Date Refinancing” means (a) the payment and discharge of the principal
of and interest accrued on all outstanding Indebtedness and all other amounts
outstanding or accrued, including all prepayment premium, if any, under the
Existing Credit Agreements, the termination of the commitments thereunder and
the cancellation or termination of all letters of credit outstanding thereunder
(other than any such letters of credit that are Existing Letters of Credit) and
(b) the termination and release of all Guarantees and Liens supporting or
securing any of the Indebtedness or other obligations referred to in the
foregoing clause (a) or created under the documentation governing any such
Indebtedness.

“Collateral” means, collectively, all of the property (including Equity
Interests) on which Liens are purported to be granted pursuant to the Collateral
Documents as security for the Obligations.

“Collateral Agent” means Goldman Sachs, in its capacity as collateral agent for
the Secured Parties under the Credit Documents, and its successors in such
capacity as provided in Section 9.

“Collateral and Guarantee Requirement” means, at any time, the requirement that:

(a) the Collateral Agent shall have received from the Borrower and each
Designated Subsidiary either (i) a counterpart of this Agreement duly executed
and delivered on behalf of such Person or (ii) in the case of any Person that
becomes a Designated Subsidiary after the Closing Date, a Counterpart Agreement
duly executed and delivered on behalf of such Person;

(b) the Collateral Agent shall have received from the Borrower and each
Designated Subsidiary (i) either (A) a counterpart of the Pledge and Security
Agreement duly executed and delivered on behalf of such Person or (B) in the
case of any Person that becomes a Designated Subsidiary after the Closing Date,
a supplement to the Pledge and Security Agreement, in the form specified
therein, duly executed and delivered on behalf of such Person and (ii) an
acknowledgment of each Permitted Intercreditor Agreement then in effect, in the
form specified therein, duly executed and delivered on behalf of such Person;

 

10



--------------------------------------------------------------------------------

(c) in the case of any Person that becomes a Designated Subsidiary after the
Closing Date, the Administrative Agent shall have received, to the extent
reasonably requested by the Administrative Agent, documents, opinion of counsel
(if such Designated Subsidiary is a Material Subsidiary) and certificates with
respect to such Designated Subsidiary of the type referred to in Sections
3.1(b), 3.1(e), 3.1(g) and 3.1(k);

(d) all Equity Interests owned by or on behalf of any Credit Party shall have
been pledged pursuant to the Pledge and Security Agreement (provided that the
Credit Parties shall not be required to pledge (i) more than 65% of the
outstanding voting Equity Interests in any CFC or CFC Holding Company or
(ii) Equity Interests constituting Excluded Property) and the Collateral Agent
shall, to the extent required by the Pledge and Security Agreement, have
received certificates or other instruments representing all such Equity
Interests, together with undated stock powers or other instruments of transfer
with respect thereto endorsed in blank;

(e) (i) all Indebtedness owed by any Credit Party to any Restricted Subsidiary
that is not a Credit Party shall be subordinated to the Obligations pursuant to
the Intercompany Indebtedness Subordination Agreement, (ii) all Indebtedness of
any Unrestricted Subsidiary (other than the Borrower or a Restricted Subsidiary)
in a principal amount of $1,500,000 or more that is owing to any Credit Party
shall be evidenced by a promissory note and (iii) all the promissory notes
referred to in clause (ii) above, and all promissory notes evidencing any
Indebtedness of the Borrower or any Restricted Subsidiary that is owing to any
Credit Party, shall, in each case, have been pledged pursuant to the Pledge and
Security Agreement, and the Collateral Agent shall have received all such notes,
together with undated instruments of transfer with respect thereto endorsed in
blank;

(f) all instruments and documents, including UCC financing statements, required
by applicable law or reasonably requested by the Collateral Agent to be filed,
registered or recorded to create the Liens intended to be created by the
Collateral Documents and to perfect such Liens to the extent required by, and
with the priority required by, the Collateral Documents shall have been filed,
registered or recorded or delivered to the Collateral Agent for filing,
registration or recording;

(g) the Collateral Agent shall have received (i) a Mortgage with respect to each
Material Real Estate Asset, if any, duly executed and delivered by the record
owner of such Material Real Estate Asset (and in the event any Material Real
Estate Asset subject to a Mortgage pursuant to this definition is located in a
jurisdiction that imposes mortgage recording taxes or any similar taxes, fees or
charges, the amount secured by such Mortgage shall be limited to the fair market
value of such Material Real Estate Asset (as determined reasonably and in good
faith by the Borrower)), (ii) a fully paid policy or policies of title insurance
or a marked up commitment or signed pro forma therefor issued by a nationally
recognized title insurance company insuring the Lien of each Mortgage as a valid
and enforceable Lien on the Material Real Estate Asset described therein, free
of any other Liens other than Permitted Liens, which policies shall be in form
and substance reasonably satisfactory to the Collateral Agent, together with
such endorsements, coinsurance and reinsurance as the Collateral Agent may
reasonably request, (iii) a completed Flood Certificate with respect to each
Material Real Estate Asset, which Flood Certificate shall be addressed to the
Collateral Agent and shall otherwise comply with the Flood Program and if the
Flood Certificate with respect to any Material Real Estate Asset states that any

 

11



--------------------------------------------------------------------------------

“Building” (as defined in 12 CFR Chapter III, Section 339.2) included as part of
such Material Real Estate Asset is located in a Flood Zone, (x) a written
acknowledgement from the applicable Credit Party of receipt of written
notification from the Collateral Agent as to the existence of such Material Real
Estate Asset and as to whether the community in which such Material Real Estate
Asset is located is participating in the Flood Program and (y) if such Material
Real Estate Asset is located in a community that participates in the Flood
Program, evidence that the applicable Credit Party has obtained a policy of
flood insurance that is in compliance with all applicable requirements of the
Flood Program and other applicable law (including as to the amount of insurance
coverage required thereunder), provided that the foregoing requirements of this
clause (iii) shall be completed (and copies of such Flood Certificate and, if
applicable, such acknowledgement and evidence of flood insurance shall have been
made available to the Lenders) at least 20 Business Days (or such shorter period
within which each of the Revolving Lenders shall have advised the Collateral
Agent that its flood insurance due diligence and flood insurance compliance have
been completed) prior to the execution and delivery of a Mortgage with respect
to such Material Real Estate Asset and (iv) such surveys, abstracts, appraisals,
legal opinions and other documents as the Collateral Agent may reasonably
request with respect to any such Mortgage or Material Real Estate Asset; and

(h) each Credit Party shall have obtained all consents and approvals reasonably
required (in the good faith judgment of the Borrower) to be obtained by it in
connection with the execution and delivery of all Collateral Documents to which
it is a party, the performance of its obligations thereunder and the granting by
it of the Liens thereunder.

Notwithstanding anything herein to the contrary, the foregoing definition shall
not require the creation or perfection of pledges of or security interests in,
or the obtaining of title insurance, surveys, legal opinions, consents,
approvals or other deliverables with respect to, any particular assets of the
Credit Parties if and for so long as the Collateral Agent, in consultation with
the Borrower, determines that the cost of creating or perfecting such pledges or
security interests in such assets, or obtaining such deliverables (including the
cost of obtaining flood insurance, if required) shall be excessive in view of
the benefits to be obtained by the Lenders therefrom.

The Collateral Agent may grant extensions of time for the creation and
perfection of security interests in or the obtaining of title insurance, legal
opinions, consents, approvals or other deliverables with respect to particular
assets or the provision of any Obligations Guarantee by any Restricted
Subsidiary (including extensions beyond the Closing Date or in connection with
assets acquired, or Restricted Subsidiaries formed or acquired, after the
Closing Date) where it determines, in consultation with the Borrower, that such
action cannot be accomplished without undue effort or expense by the time or
times at which it would otherwise be required to be accomplished by this
Agreement or the Collateral Documents.

Notwithstanding the foregoing provisions of this definition or anything in this
Agreement or any other Credit Document to the contrary:

(aa) Liens required to be granted from time to time pursuant to the Collateral
and Guarantee Requirement shall be subject to exceptions and limitations set
forth in the Collateral Documents and, to the extent appropriate in the
applicable jurisdiction, as agreed between the Administrative Agent and the
Borrower;

 

12



--------------------------------------------------------------------------------

(bb) the Collateral and Guarantee Requirement shall not apply to any of the
following assets (collectively, the “Excluded Property”; each capitalized term
used in this clause (bb) but not defined in this Agreement having the meaning
given to it in the Pledge and Security Agreement): (i) any Leasehold Property
and any Real Estate Asset that is not a Material Real Estate Asset, (ii) any
motor vehicles and other assets subject to certificates of title, except to the
extent perfection of a security interest therein may be accomplished by the
filing of UCC financing statements or an equivalent thereof in appropriate form
in the applicable jurisdiction, (iii) any Commercial Tort Claim as to which the
claim thereunder is less than $6,000,000, (iv) (A) any assets if, for so long as
and to the extent a security interest may not be granted in such assets as a
matter of applicable law and (B) any lease, license, contract or other agreement
or any rights or interests thereunder if, for so long as and to the extent the
grant of a security interest therein would (x) constitute or result in (1) the
unenforceability of any right, title or interest of the applicable Credit Party
in or (2) a breach or termination pursuant to the terms of, or a default under,
such lease, license, contract or other agreement or (y) require a consent,
approval, license or authorization not obtained from a Governmental Authority or
third party, except, in each case under this clause (iv) to the extent that such
law or the terms in such lease, license, contract or other agreement providing
for such prohibition, breach, right of termination or default or requiring such
consent, approval, license or authorization is ineffective under the UCC or
other applicable law, provided that this clause (iv) shall not exclude Proceeds
thereof and Accounts and Payment Intangibles arising therefrom the assignment of
which is deemed effective under the UCC, (v) any property subject to a Lien
securing purchase money obligation or Capital Lease Obligation (or any
Refinancing Indebtedness in respect thereof) if, for so long and to the extent
the grant of a security interest therein would constitute or result in a breach
or a default under the related agreements, except, in each case under this
clause (v), to the extent that such breach or default is ineffective under the
UCC or other applicable law, provided that this clause (v) shall apply only if
such Lien and such purchase money obligation or Capital Lease Obligation are
permitted hereunder, (vi) any licenses or state or local franchises, charters
and authorizations of a Governmental Authority if, for so long as and to the
extent the grant of a security interest therein is prohibited or restricted by
applicable law, except, in each case under this clause (vi), to the extent that
such prohibition or restriction is ineffective under the UCC or other applicable
law, provided that this clause (vi) shall not exclude Proceeds thereof and
Accounts and Payment Intangibles arising therefrom the assignment of which is
deemed effective under the UCC, (vii) Equity Interests in any Person that is not
a wholly owned Restricted Subsidiary if, for so long as and to the extent
(A) the Organizational Documents of such Person or any related joint venture,
shareholders’ or similar agreement prohibits or restricts such pledge without
the consent of any Person other than the Borrower or a Restricted Subsidiary (it
being understood that neither the Borrower nor any Guarantor Subsidiary shall be
required to seek the consent of third parties thereunder), (B) in the case of
any Person that is not a Restricted Subsidiary (including any Unrestricted
Subsidiary), such Equity Interests have been pledged in connection with any
Indebtedness of such Person (but only to the extent that such Equity Interests
remain pledged in connection with such Indebtedness) or (C) Margin Stock,
(viii) any “intent to use” trademark application for which a statement of

 

13



--------------------------------------------------------------------------------

use has not been filed with the United States Patent and Trademark Office, but
only to the extent that the grant of a security interest therein would
invalidate such trademark application, (ix) any assets to the extent the grant
of a security interest in such assets would result in material adverse tax
consequences to the Borrower and the Restricted Subsidiaries, as reasonably
determined by the Borrower and notified by the Borrower to the Collateral Agent
in writing, (x) Letter-of-Credit Rights, except to the extent constituting a
Supporting Obligation of other Collateral as to which perfection of a security
interest therein may be accomplished solely by the filing of a UCC financing
statement in the applicable jurisdiction (it being understood that no actions
shall be required to perfect a security interest in a Letter-of-Credit Rights,
other than the filing of a UCC financing statement) and (xi) any other assets as
to which the Administrative Agent, in consultation with the Borrower, shall have
reasonably determined in writing that the cost of obtaining or perfecting a Lien
thereon would be excessive in relation to the benefit that would be afforded to
the Lenders thereby, in each case of this clause (bb) other than any Proceeds,
substitutions or replacements of the foregoing (unless such Proceeds,
substitutions or replacements themselves would constitute assets described in
clauses (i) through (xi) above); provided, in each case, that such assets shall
constitute Excluded Property only if they are not subject to any Lien securing
any Permitted Credit Agreement Refinancing Indebtedness or any Permitted
Incremental Equivalent Indebtedness;

(cc) except with respect to Indebtedness represented or evidenced by
certificates or instruments to the extent required by clause (e) of the first
paragraph of this definition, perfection by possession or “control” shall not be
required with respect to any promissory notes or other evidences of Indebtedness
owned by a Credit Party and constituting Collateral;

(dd) no Credit Party shall be required to obtain any control agreement with
respect to any deposit account or securities account;

(ee) no Credit Party shall be required to obtain any landlord waivers,
estoppels, collateral access agreements or similar third party agreements;

(ff) no Collateral Documents governed under the laws of any jurisdiction outside
of the United States, and no actions in any jurisdiction outside of the United
States or that are necessary to create or perfect any security interest in
assets located or titled outside of the United States, shall be required; and

(gg) no Credit Party shall be required to deliver to the Collateral Agent any
certificates or instruments representing or evidencing, or any stock powers or
other instruments of transfer in respect of, Equity Interests in any Subsidiary
that is not a Material Subsidiary.

“Collateral Documents” means the Pledge and Security Agreement, the Mortgages,
the Intellectual Property Security Agreements and all other instruments,
documents and agreements delivered by or on behalf of any Credit Party pursuant
to this Agreement or any of the other Credit Documents in order to grant to, or
perfect in favor of, the Collateral Agent, for the benefit of the Secured
Parties, a Lien on any property of such Credit Party as security for the
Obligations.

 

14



--------------------------------------------------------------------------------

“Collateral Questionnaire” means the Collateral Questionnaire delivered by the
Borrower pursuant to Section 3.1(g).

“Commitment” means a Revolving Commitment or a Term Loan Commitment.

“Commitment Fee Rate” means, on any day, (a) with respect to the Revolving
Commitments, the applicable rate per annum set forth below based on the Secured
Net Leverage Ratio as of the end of the Fiscal Year or Fiscal Quarter for which
financial statements have been most recently delivered pursuant to
Section 5.1(a) or 5.1(b) and the related Compliance Certificate has been
delivered pursuant to Section 5.1(d), in each case, at least one Business Day
prior to such day, provided that, for purposes of this clause (a), until the
first Business Day following the date of the delivery of the financial
statements pursuant to Section 5.1(a) for the Fiscal Year ending December 31,
2018, and of the related Compliance Certificate pursuant to Section 5.1(d), the
Commitment Fee Rate shall be determined by reference to Pricing Level 1 in the
table below, and (b) with respect to any Extended/Modified Commitments or
Refinancing Revolving Commitments of any Class, the rate or rates per annum
specified in the applicable Extension/Modification Agreement or Refinancing
Facility Agreement.

 

Pricing Level

  

Secured Net
Leverage Ratio

   Commitment Fee
Rate  

1

   < 1.00:1.00      0.20 % 

2

  

³ 1.00:1.00

but < 1.50:1.00

     0.25 % 

3

   ³ 1.50:1.00      0.30 % 

Any increase or decrease in the Commitment Fee Rate resulting from a change in
the Secured Net Leverage Ratio shall become effective as of the first Business
Day following the date the financial statements and the related Compliance
Certificate are delivered to the Administrative Agent pursuant to Section 5.1(a)
or 5.1(b) and Section 5.1(d); provided that if the Borrower has not delivered to
the Administrative Agent any financial statements or Compliance Certificate
required to have been delivered pursuant to Section 5.1(a), 5.1(b) or 5.1(d),
from and after the date such financial statements or Compliance Certificate were
required to have been so delivered the Commitment Fee Rate shall be determined
by reference to Pricing Level 3 in the table above and shall continue to so
apply to and including the first Business Day following the date such financial
statements and related Compliance Certificate are so delivered (and thereafter
the pricing level otherwise determined in accordance with this definition shall
apply) and (b) as of the first Business Day after an Event of Default under
Section 8.1(a), 8.1(f) or 8.1(g) shall have occurred and be continuing, the
Commitment Fee Rate shall be determined by reference to Pricing Level 3 in the
table above, and shall continue to so apply to but excluding the date on which
such Event of Default shall cease to be continuing (and thereafter the pricing
level otherwise determined in accordance with this definition shall apply).

 

15



--------------------------------------------------------------------------------

If any financial statements or Compliance Certificate delivered pursuant to
Section 5.1(a), 5.1(b) or 5.1(d) shall prove to have been inaccurate, and such
inaccuracy shall have resulted in the payment of fees hereunder at lower rates
than those that would have been paid but for such inaccuracy, then (i) the
Borrower shall promptly deliver to the Administrative Agent corrected financial
statements and a corrected Compliance Certificate for such period and (ii) the
Borrower shall promptly pay to the Administrative Agent, for the account of the
Revolving Lenders, the fees that should have been paid but were not paid as a
result of such inaccuracy. Nothing in this paragraph shall limit the rights of
the Administrative Agent or any Lender under Section 2.9 or 8.

“Commodity Exchange Act” means the Commodity Exchange Act (7 USC. 1 § 1 et
seq.).

“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit C.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Adjusted EBITDA” means, for any period:

(a) Consolidated Net Income for such period; plus

(b) an amount which, in the determination of Consolidated Net Income for such
period, has been deducted (or, in the case of amounts pursuant to clauses (ix),
(xii) and (xiii) below, not already included in Consolidated Net Income) for,
without duplication:

(i) total interest expense determined in conformity with GAAP (including
(A) amortization of original issue discount resulting from the issuance of
Indebtedness at less than par, (B) all commissions, discounts and other fees and
charges owed with respect to letters of credit or bankers’ acceptances,
(C) non-cash interest payments, (D) the interest component of Capital Lease
Obligations, (E) net payments, if any, made (less net payments, if any,
received) pursuant to interest rate Hedge Agreements with respect to
Indebtedness, (F) amortization or write-off of deferred financing fees, debt
issuance costs, commissions, fees and expenses, including commitment, letter of
credit and administrative fees and charges with respect to the credit facilities
established hereunder and with respect to other Indebtedness permitted to be
incurred hereunder and (G) any expensing of commitment and other financing fees)
and, to the extent not reflected in such total interest expense, any losses on
hedging obligations or other derivative instruments entered into for the purpose
of hedging interest rate risk, net of interest income and gains on such hedging
obligations, and costs of surety bonds in connection with financing activities
(whether amortized or immediately expensed), for such period,

(ii) provision for taxes based on income, revenues, profits or capital,
including federal, foreign, state, local, franchise, excise and similar taxes
and foreign withholding taxes paid or accrued during such period, including
(A) penalties and interest related to such taxes or arising from any tax
examinations and (B) in respect of repatriated funds, for such period,

 

16



--------------------------------------------------------------------------------

(iii) total depreciation expense and total amortization expense for such period,

(iv) extraordinary, unusual or nonrecurring charges, expenses or losses for such
period,

(v) any charges, expenses or losses for such period attributable to disposed,
abandoned or discontinued operations,

(vi) any after-tax losses attributable to any Disposition of assets by the
Borrower or any Restricted Subsidiary, other than Dispositions of inventory and
other Dispositions in the ordinary course of business,

(vii) non-cash charges, expenses or losses for such period, including
(A) impairment charges and reserves and any other write-down or write-off of
assets, (B) non-cash fair value adjustments of Investments and (C) non-cash
compensation expense, but excluding (1) any such non-cash charge, expense or
loss to the extent that it represents an amortization of a prepaid cash expense
that was paid and not expensed in a prior period or write-down or write-off or
reserves with respect to accounts receivable (including any addition to bad debt
reserves or bad debt expense) or inventory and (2) any noncash charge, expense
or loss to the extent it represents an accrual of or a reserve for cash
expenditures in any future period, provided that, at the option of the Borrower,
notwithstanding the exclusion in this clause (2) any such noncash charge,
expense or loss may be added back in determining Consolidated Adjusted EBITDA
for the period in which it is recognized, so long as any cash expenditure made
on account thereof in any future period is deducted pursuant to clause (d) of
this definition,

(viii) restructuring charges, accruals and reserves, severance costs, relocation
costs, retention and completion bonuses, integration costs and business
optimization expenses, including any restructuring costs, business optimization
expenses and integration costs related to Acquisitions, project start-up costs,
transition costs, costs related to the opening, closure and/or consolidation of
offices and facilities (including the termination or discontinuance of
activities constituting a business), contract termination costs, recruiting,
signing and completion bonuses and expenses, future lease commitments, systems
establishment costs, conversion costs, excess pension charges and curtailments
or modifications to pension and post-retirement employee benefit plans
(including any settlement of pension liabilities) and consulting fees, for such
period;

(ix) the amount of net cost savings, operating expense reductions, other
operating improvements and synergies projected by the Borrower in good faith to
be realized (calculated on a pro forma basis as though such items had been
realized on the first day of the applicable Test Period) as a result of actions
taken or to be

 

17



--------------------------------------------------------------------------------

taken in connection with any Pro Forma Event, net of the amount of actual
benefits realized during such period that are otherwise included in the
calculation of Consolidated Adjusted EBITDA from such actions, provided that
(A)(1) such cost savings, operating expense reductions, other operating
improvements and synergies are reasonably identifiable, factually supportable
and reasonably anticipated to be realized within 24 months after the
consummation of such Pro Forma Event, as determined in good faith by the
Borrower and (2) the Compliance Certificate for any Test Period with respect to
which any amount shall have been added pursuant to this clause (ix) with respect
to such Pro Forma Event shall include a certification by a Financial Officer of
the Borrower that the requirements of clauses (A)(1) and (A)(2) above with
respect to such Pro Forma Event have been satisfied, (B) no cost savings,
operating expense reductions, operating improvements and synergies shall be
added pursuant to this clause (ix) to the extent duplicative of any items
otherwise added in calculating Consolidated Adjusted EBITDA, whether pursuant to
the requirements of Section 1.2(b) or otherwise, for such period, and
(C) projected (and not yet realized) amounts may no longer be added in
calculating Consolidated Adjusted EBITDA pursuant to this clause (ix) after
24 months after the consummation of such Pro Forma Event,

(x) fees, costs and expenses incurred in connection with the Transactions during
such period,

(xi) transaction fees and expenses incurred, or amortization thereof, during
such period in connection with, to the extent permitted hereunder, any
Acquisition or other Investment, any Disposition (other than in the ordinary
course of business), any Insurance/Condemnation Event, any incurrence of
Indebtedness, any issuance of Equity Interests or any amendments or waivers of
the Credit Documents or any agreements or instruments relating to any other
Indebtedness permitted hereunder, in each case, whether or not consummated,

(xii) charges, expenses, losses and lost profits for such period to the extent
indemnified or insured by a third party, including expenses covered by
indemnification provisions in connection with any Acquisition or Disposition
permitted by this Agreement and lost profits covered by business interruption
insurance, in each case, to extent that coverage has not been denied and only so
long as such amounts are either actually reimbursed to the Borrower or any
Restricted Subsidiary during such period or the Borrower has made a good faith
determination that there exists reasonable evidence that such amounts will be
reimbursed to the Borrower or any Restricted Subsidiary within 12 months after
the related amount is first added to Consolidated Adjusted EBITDA pursuant to
this clause (xii),

(xiii) cash receipts (or any netting arrangements resulting in reduced cash
expenses) during such period not included in Consolidated Adjusted EBITDA in any
prior period to the extent non-cash gains relating to such receipts were
deducted in the calculation of Consolidated Adjusted EBITDA pursuant to clause
(c) below for any prior period and not added back,

 

18



--------------------------------------------------------------------------------

(xiv) net losses during such period (A) resulting from fair value accounting
required by FASB Accounting Standard Codification 815, (B) relating to
mark-to-market of amounts denominated in foreign currencies resulting from the
application of FASB Accounting Standard Codification 830 or (C) attributable to
foreign currency translation,

(xv) any losses for such period attributable to early extinguishment of
Indebtedness or obligations under any Hedge Agreement or other derivative
instrument,

(xvi) cash expenses relating to contingent or deferred payments in connection
with any Acquisition or other Investment permitted hereunder (including
earn-outs, non-compete payments, consulting payments and similar obligations)
and any adjustments thereof and any purchase price adjustments for such period,
and

(xvii) any income (or loss) attributable to non-controlling interests in any
non-wholly owned Restricted Subsidiary; minus

(c) an amount which, in the determination of Consolidated Net Income for such
period, has been included for, without duplication:

(i) all extraordinary, unusual or nonrecurring gains and items of income during
such period,

(ii) any gains or income attributable to disposed, abandoned or discontinued
operations,

(iii) any after-tax gains attributable to any Disposition of assets by the
Borrower or any Restricted Subsidiary, other than Dispositions of inventory and
other Dispositions in the ordinary course of business,

(iv) any non-cash gains or income (other than the accrual of revenue in the
ordinary course) during such period, but excluding any such items in respect of
which cash was received in a prior period or will be received in a future
period,

(v) net gains during such period (A) resulting from fair value accounting
required by FASB Accounting Standard Codification 815, (B) relating to
mark-to-market of amounts denominated in foreign currencies resulting from the
application of FASB Accounting Standard Codification 830 or (C) attributable to
foreign currency translation, and

(vi) any gains for such period attributable to early extinguishment of
Indebtedness or obligations under any Hedge Agreement or other derivative
instrument; minus

(d) to the extent not deducted in Consolidated Net Income during such period,
all cash payments made during such period on account of non-cash charges that
were added back in calculating Consolidated Adjusted EBITDA for a prior period
in reliance on the proviso to clause (b)(vii) above.

 

19



--------------------------------------------------------------------------------

“Consolidated Capital Expenditures” means, for any period, the aggregate of all
expenditures made by the Borrower and the Restricted Subsidiaries during such
period that are required to be included in “purchase of property, plant and
equipment” or similar items on a consolidated statement of cash flows, or that
are otherwise required to be capitalized on a consolidated balance sheet, of the
Borrower and the Restricted Subsidiaries for such period prepared in conformity
with GAAP; provided that Consolidated Capital Expenditures shall not include any
expenditures (a) for assets to the extent made with Net Proceeds reinvested
pursuant to Section 2.13(a) or 2.13(b) or (b) that constitute an Acquisition or
other Investment permitted under Section 6.6.

“Consolidated Current Assets” means the total assets of the Borrower and the
Restricted Subsidiaries on a consolidated basis that may properly be classified
as current assets in conformity with GAAP, excluding (a) Cash and Cash
Equivalents, (b) assets relating to current or deferred Taxes based on income or
profits and (c) assets held for sale.

“Consolidated Current Liabilities” means the total liabilities of the Borrower
and the Restricted Subsidiaries on a consolidated basis that may properly be
classified as current liabilities in conformity with GAAP, excluding (a) the
current portion of Long-Term Indebtedness, (b) accruals for current or deferred
Taxes based on income or profits, (c) accruals of interest expense not overdue,
(d) accruals of expense for restructuring reserves and (e) revolving credit
Indebtedness, including the Revolving Loans.

“Consolidated Excess Cash Flow” means, with respect to any period, an amount,
not less than zero, equal to:

(a) the sum, without duplication, of (i) Consolidated Net Income for such
period, plus (ii) the amount of all non-cash charges (including depreciation
expense, amortization expense and deferred tax expense) deducted in arriving at
Consolidated Net Income, plus (iii) the aggregate net amount of non-cash loss on
the Disposition of assets by the Borrower and the Restricted Subsidiaries (other
than Dispositions of inventory and other Dispositions in the ordinary course of
business), to the extent deducted in arriving at Consolidated Net Income, plus
(iv) the aggregate amount of any non-cash loss for such period attributable to
the early extinguishment of Indebtedness, Hedge Agreements or other derivative
instruments, to the extent deducted in arriving at Consolidated Net Income;
minus

(b) the sum, without duplication (in each case, for the Borrower and the
Restricted Subsidiaries on a consolidated basis), of:

(i) Consolidated Capital Expenditures that are (A) actually made during such
period, to the extent financed with Internally Generated Cash, or (B) at the
option of the Borrower, committed during such period pursuant to binding
contracts with third parties to be made during the period of four consecutive
Fiscal Quarters immediately following the end of such period; provided that
(1) if any Consolidated Capital Expenditures are deducted from Consolidated
Excess Cash Flow pursuant

 

20



--------------------------------------------------------------------------------

to clause (B) above, such amount shall be added to the Consolidated Excess Cash
Flow for the immediately succeeding period of four consecutive Fiscal Quarters
of the Borrower to the extent the expenditure is not actually made within such
initial period of four consecutive Fiscal Quarters or is financed other than
with Internally Generated Cash and (2) no deduction shall be taken in the
immediately succeeding period of four consecutive Fiscal Quarters when such
amounts deducted pursuant to clause (B) are actually spent,

(ii) the aggregate principal amount of Indebtedness of the Borrower and the
Restricted Subsidiaries repaid or prepaid by the Borrower and the Restricted
Subsidiaries during such period, to the extent financed with Internally
Generated Cash, including, to the extent so financed, (A) the principal
component of payments in respect of Capital Lease Obligations, (B) scheduled
Installments of Loans made pursuant to Section 2.11 and (C) the aggregate amount
of Cash paid by the Borrower to acquire any Loans assigned to it pursuant to
Section 10.6(i) (only to the extent of the amount of Cash so paid), but
excluding (1) any prepayment of Loans pursuant to Section 2.12 or 2.13, (2) any
repayment or prepayment of Revolving Loans or other revolving extensions of
credit (except, other than in the case of Revolving Loans, to the extent that
any repayment or prepayment of such Indebtedness is accompanied by a permanent
reduction in related commitments), (3) repayments or prepayments of Permitted
Pari Passu Secured Indebtedness to the extent reducing the required prepayment
of Term Loans in respect of such period pursuant to Section 2.13(d) and
(4) repayments or prepayments of Junior Indebtedness except to the extent
permitted by Section 6.4(i) (it being understood and agreed that any amount
excluded pursuant to clauses (1) through (4) above may not be deducted under any
other clause of this definition),

(iii) to the extent not deducted in arriving at Consolidated Net Income,
Restricted Junior Payments of the type referred to in clause (a) or (b) of the
definition of such term made by the Borrower and the Restricted Subsidiaries in
Cash during such period under Sections 6.4(e), 6.4(f), 6.4(g), 6.4(l), 6.4(m)
(solely to the extent made in reliance on clause (a)(i) of the Available Basket
Amount) and 6.4(n) to the extent financed with Internally Generated Cash,

(iv) (A) to the extent not deducted in arriving at Consolidated Net Income, the
aggregate amount of any premium, make-whole or penalty payments actually paid in
Cash during such period that are required to be made in connection with any
prepayment or satisfaction and discharge of Indebtedness, to the extent financed
with Internally Generated Cash, and (B) to the extent included in arriving at
Consolidated Net Income, the aggregate amount of any income for such period
attributable to the early extinguishment of Indebtedness, Hedge Agreements or
other derivative instruments,

(v) to the extent not deducted in arriving at Consolidated Net Income, payments
actually made in Cash during such period in satisfaction of noncurrent
liabilities (other than Indebtedness),

 

21



--------------------------------------------------------------------------------

(vi) to the extent not deducted in arriving at Consolidated Net Income for such
period or any prior period, Cash fees and expenses paid in Cash during such
period in connection with the Transactions or, to the extent permitted
hereunder, any Acquisition or other Investment permitted under Section 6.6, any
issuance of Equity Interests in the Borrower or any incurrence of Indebtedness
(whether or not consummated), in each case to the extent financed with
Internally Generated Cash,

(vii) to the extent not deducted in arriving at Consolidated Net Income for such
period or any prior period, the aggregate amount of other expenditures that are
actually made in Cash during such period (including expenditures for payment of
financing fees),

(viii) the amount of Cash payments (A) actually made during such period to
consummate any Acquisition or other Investment permitted under Sections 6.6(b),
6.6(j), 6.6(k), 6.6(r) (solely to the extent made in reliance on clause (a)(i)
of the definition of “Available Basket Amount”), 6.6(u) and 6.6(v), to the
extent financed with Internally Generated Cash, or (B) at the option of the
Borrower, committed during such period pursuant to binding contracts with third
parties to make such Acquisition or other Investments during the period of four
consecutive Fiscal Quarters of the Borrower immediately following the end of
such period; provided that (1) if any amount is deducted from Consolidated
Excess Cash Flow pursuant to clause (B) above, such amount shall be added to
Consolidated Excess Cash Flow for the immediately succeeding period of four
consecutive Fiscal Quarters of the Borrower to the extent such Acquisition or
other Investment is not actually consummated during such period of four
consecutive Fiscal Quarters or is financed other than with Internally Generated
Cash and (2) no deduction shall be taken in the immediately succeeding period of
four consecutive Fiscal Quarters when such amounts deducted pursuant to clause
(B) are actually spent,

(ix) to the extent not deducted in arriving at such Consolidated Net Income for
such period or any prior period, the amount of Cash payments made in respect of
pensions and other postemployment benefits during such period,

(x) Cash expenditures in respect of Hedge Agreements during such period to the
extent they exceed the amount of expenditures expensed in determining
Consolidated Net Income for such period,

(xi) to the extent not deducted in arriving at Consolidated Net Income for such
period or any prior period, the aggregate amount of all Cash taxes paid or tax
reserves set aside or payable (without duplication), including penalties and
interest, for such period, and

(xii) to the extent included in arriving at such Consolidated Net Income, the
aggregate net amount of non-cash gain on the Disposition of assets by the
Borrower and the Restricted Subsidiaries (other than Dispositions of inventory
and other Dispositions in the ordinary course of business); plus

 

22



--------------------------------------------------------------------------------

(c) the Consolidated Working Capital Adjustment.

“Consolidated Net Income” means, for any period, the net income (or loss) of the
Borrower and its Subsidiaries for such period, determined on a consolidated
basis in conformity with GAAP and to the extent attributable to the Borrower,
provided that (a) any net income (or loss) of any Person (including any
Unrestricted Subsidiary or any Person accounted for by the equity method of
accounting) that is not the Borrower or a Restricted Subsidiary shall be
excluded, except to the extent of the amount of Cash and Cash Equivalents (or of
other assets, but only to the extent of Cash and Cash Equivalents received
during the same accounting period as such distribution of such assets as a
result of a conversion of such assets into Cash or Cash Equivalents) actually
distributed during such period by any such Person to the Borrower or a
Restricted Subsidiary as a dividend or similar distribution (and except that the
provisions of this clause (a) will not apply to the extent inclusion of such net
income (or loss) of such Person is required for any calculation of Consolidated
Adjusted EBITDA on a Pro Forma Basis), (b) the net income (or loss) of any
Person accrued prior to the date it becomes a Restricted Subsidiary or is merged
or consolidated with or into the Borrower or any Restricted Subsidiary shall be
excluded (except to the extent inclusion of such net income (or loss) of such
Person is required for any calculation of Consolidated Adjusted EBITDA on a Pro
Forma Basis), (c) the cumulative effect of a change in accounting principles
during such period shall be excluded, (d) the accounting effects during such
period of adjustments to inventory, property and equipment, goodwill and other
intangible assets and deferred revenue required or permitted by GAAP (including
the effects of such adjustments pushed down to the Borrower and the Restricted
Subsidiaries), and all other impacts of the application of purchase accounting,
as a result of any Acquisition shall be excluded and (e) solely for the purpose
of determining the Available Basket Amount pursuant to clause (a)(ii) of the
definition of such term, the income of any Restricted Subsidiary that is not a
Guarantor shall be excluded to the extent that, on the date of determination,
the declaration or payment of Cash dividends or similar distributions by such
Restricted Subsidiary of such income is not permitted without approval of any
Governmental Authority that has not been obtained or is not permitted by
operation of the terms of the Organizational Documents of such Restricted
Subsidiary or any Contractual Obligation, judgment, decree, order or other
applicable law applicable to such Restricted Subsidiary or its equity holders
that has not been waived, except (solely to the extent permitted to be paid) to
the extent of the amount of Cash and Cash Equivalents actually distributed
during such period by such Restricted Subsidiary to the Borrower or any other
Credit Party as a dividend or similar distribution.

“Consolidated Secured Net Debt” means, as of any date, (a) the aggregate
principal amount of Indebtedness of the Borrower and the Restricted Subsidiaries
outstanding as of such date, in the amount that would be reflected on a balance
sheet prepared as of such date on a consolidated basis in conformity with GAAP
(but without giving effect to any accounting principle that results in the
amount of any such Indebtedness (other than zero coupon Indebtedness) as
reflected on such balance sheet to be below the stated principal amount of such
Indebtedness), consisting solely of Indebtedness for borrowed money, obligations
evidenced by bonds, debentures, notes or similar instruments, Capital Lease
Obligations and purchase money Indebtedness, in each case only if such
Indebtedness is secured by a Lien on any asset of the Borrower or any Restricted
Subsidiary, minus (b) the aggregate amount of Unrestricted Cash as of such date
(but disregarding the proceeds of Indebtedness that is incurred on such date).

 

23



--------------------------------------------------------------------------------

“Consolidated Total Assets” means, as of any date, the consolidated total assets
of the Borrower and the Restricted Subsidiaries as set forth on the consolidated
balance sheet of the Borrower as of the last day of the applicable Test Period
prepared in conformity with GAAP (but excluding all amounts attributable to
Unrestricted Subsidiaries); provided that prior to the first delivery of
financial statements pursuant to Section 5.1(a) or 5.1(b), determinations under
this definition shall be made based on the Historical Financial Statements.

“Consolidated Total Net Debt” means, as of any date, (a) the aggregate principal
amount of Indebtedness of the Borrower and the Restricted Subsidiaries
outstanding as of such date, in the amount that would be reflected on a balance
sheet prepared as of such date on a consolidated basis in conformity with GAAP
(but without giving effect to any accounting principle that results in the
amount of any such Indebtedness (other than zero coupon Indebtedness) as
reflected on such balance sheet to be below the stated principal amount of such
Indebtedness), consisting solely of Indebtedness for borrowed money, obligations
evidenced by bonds, debentures, notes or similar instruments, Capital Lease
Obligations and purchase money Indebtedness, minus (b) the aggregate amount of
Unrestricted Cash as of such date (but disregarding the proceeds of Indebtedness
that is incurred on such date).

“Consolidated Working Capital” means, as of any date, the excess of
(a) Consolidated Current Assets as of such date over (b) Consolidated Current
Liabilities as of such date.

“Consolidated Working Capital Adjustment” means, for any period, the amount
(which may be a negative number) by which Consolidated Working Capital as of the
beginning of such period exceeds (or is less than) Consolidated Working Capital
as of the end of such period. In calculating the Consolidated Working Capital
Adjustment for any period, there shall be excluded the effect of
reclassification during such period of current assets to long term assets and
current liabilities to long term liabilities and the effect of any Acquisition
consummated during such period; provided that there shall be included with
respect to any Acquisition consummated during such period an amount (which may
be a negative number) by which the Consolidated Working Capital attributable to
the Persons or assets acquired in such Acquisition as of the date of the
consummation thereof exceeds (or is less than) the Consolidated Working Capital
attributable to such Persons or assets as of the end of such period.

“Contractual Obligation” means, with respect to any Person, any provision of any
Security issued by such Person or any indenture, mortgage, deed of trust,
contract, undertaking or other agreement or instrument to which such Person is a
party or by which such Person or any of its properties is bound or to which such
Person or any of its properties is subject.

“Control” means, with respect to any Person, the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies, or the dismissal or appointment of the management, of such Person,
whether through the ownership of Securities, by contract or otherwise. The words
“Controlling”, “Controlled by” and “under common Control with” have correlative
meanings.

“Conversion/Continuation Date” means the effective date of a continuation or
conversion, as the case may be, as set forth in the applicable
Conversion/Continuation Notice.

 

24



--------------------------------------------------------------------------------

“Conversion/Continuation Notice” means a Conversion/Continuation Notice
substantially in the form of Exhibit D.

“Counterpart Agreement” means a Counterpart Agreement substantially in the form
of Exhibit E.

“Credit Date” means the date of any Credit Extension, including the Closing
Date.

“Credit Document” means each of this Agreement, the Collateral Documents, the
Post-Closing Letter Agreement, the Counterpart Agreements, the
Extension/Modification Agreements, the Incremental Facility Agreements, the
Refinancing Facility Agreements, any Permitted Intercreditor Agreement and,
except for purposes of Section 10.5, the Notes, if any, any agreement
designating an additional Issuing Bank as contemplated by Section 2.3(i) and any
documents or certificates executed by the Borrower in favor of any Issuing Bank
relating to Letters of Credit (including any fee letter relating to the fees
payable to such Issuing Bank pursuant to Section 2.10(b).

“Credit Extension” means the making of a Loan or the issuance, amendment (if
increasing the face amount thereof) or extension of a Letter of Credit.

“Credit Parties” means the Borrower and the Guarantor Subsidiaries.

“Debtor Relief Laws” means the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, arrangement (including under corporate statutes), rearrangement,
receivership, insolvency, reorganization or similar debtor relief laws of the
United States of America or other applicable jurisdictions from time to time in
effect.

“Declined Mandatory Prepayment Retained Amount” means any portion of the amount
of any mandatory prepayment of Loans required pursuant to Section 2.13(a),
2.13(b) or 2.13(d) that has been declined by the Lenders in accordance with
Section 2.14(c), but only to the extent retained by the Borrower in accordance
with Section 2.14(c).

“Default” means a condition or event that, after notice or lapse of time or
both, would constitute an Event of Default.

“Defaulting Lender” means, subject to Section 2.21(b), any Lender that (a) has
failed (i) to fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder, unless such Lender
notifies the Administrative Agent and the Borrower in good faith in writing that
such failure is the result of such Lender’s determination that one or more
conditions precedent to funding (which conditions precedent, together with the
applicable Default, if any, shall be specifically identified in such writing)
has not been satisfied, or (ii) to pay to the Administrative Agent, the
Collateral Agent, any Issuing Bank or any other Lender any other amount required
to be paid by it hereunder (including in respect of its participation in Letters
of Credit) within two Business Days of the date when due, (b) has notified the
Borrower, the Administrative Agent or any Issuing Bank in writing that it does
not intend to comply with its funding obligations hereunder, or has made a
public statement to that effect (unless such writing or public statement relates
to such Lender’s obligation to fund a Loan hereunder and

 

25



--------------------------------------------------------------------------------

states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with the
applicable Default, if any, shall be specifically identified in such writing or
public statement) cannot be satisfied), (c) has failed, within three Business
Days after written request by the Administrative Agent or the Borrower, to
confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower) or (d) is, or a direct or indirect parent company of such Lender is
(i) the subject of a Bail-In Action, (ii) insolvent, or is generally unable to
pay its debts as they become due, or admits in writing its inability to pay its
debts as they become due, or makes a general assignment for the benefit of its
creditors or (iii) the subject of a proceeding under any Debtor Relief Laws, or
a receiver, trustee, conservator, intervenor or sequestrator or the like
(including the Federal Deposit Insurance Corporation or any other state or
federal regulatory authority acting in a like capacity with respect to such
Lender) has been appointed for such Lender or its direct or indirect parent
company, or such Lender or its direct or indirect parent company has taken any
action in furtherance of or indicating its consent to or acquiescence in any
such proceeding or appointment; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any Equity Interest
in such Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.

“Designated Subsidiary” means each Restricted Subsidiary other than (a) any
Subsidiary that is not a wholly owned Subsidiary, (b) any Subsidiary that is a
CFC or a CFC Holding Company, (c) unless otherwise agreed by the Borrower, any
Subsidiary that is not a Material Subsidiary, (d) any Subsidiary that is
prohibited or restricted by applicable law or, in the case of any Person that
becomes a Subsidiary after the Closing Date, any Contractual Obligation in
effect at the time such Person becomes a Subsidiary (and not entered into in
contemplation of or in connection with such Person becoming a Subsidiary) from
providing an Obligations Guarantee (including any such prohibition or
restriction arising from any requirement to obtain the consent of any
Governmental Authority or any third party under such contract or other
agreement), (e) any captive insurance company, (f) any not-for-profit
Subsidiary, (g) any Receivables Subsidiary or (h) any Subsidiary where the
provision of an Obligations Guarantee by such Subsidiary would result in
material adverse tax consequences to the Borrower, as reasonably determined by
the Borrower in consultation with the Administrative Agent; provided that no
Subsidiary shall be excluded pursuant to any of the foregoing clauses of this
definition if such Subsidiary shall be an obligor (including pursuant to a
Guarantee) under any Permitted Credit Agreement Refinancing Indebtedness or any
Permitted Incremental Equivalent Indebtedness.

“Disposition” means any sale, transfer, lease or other disposition (including
any sale or issuance of Equity Interests in a Restricted Subsidiary) of any
property by any Person, including any sale, transfer or other disposition, with
or without recourse, of any notes or accounts receivable or any rights and
claims associated therewith. “Dispose” has the meaning correlative thereto.

 

26



--------------------------------------------------------------------------------

“Disqualified Equity Interest” means, with respect to any Person, any Equity
Interest in such Person that, by its terms (or by the terms of any security or
other Equity Interests into which it is convertible or for which it is
exchangeable, either mandatorily or at the option of the holder thereof), or
upon the occurrence of any event or condition, (a) matures or is mandatorily
redeemable (other than solely for Equity Interests in such Person that are not
Disqualified Equity Interests and Cash in lieu of fractional shares of such
Equity Interests), whether pursuant to a sinking fund obligation or otherwise,
(b) is redeemable at the option of the holder thereof (other than solely for
Equity Interests in such Person that do not constitute Disqualified Equity
Interests and Cash in lieu of fractional shares of such Equity Interests), in
whole or in part, or is required to be repurchased by the Borrower or any
Restricted Subsidiary, in whole or in part, at the option of the holder thereof
or (c) is or becomes convertible into or exchangeable for, either mandatorily or
at the option of the holder thereof, Indebtedness or any other Equity Interests
(other than solely for Equity Interests in such Person that do not constitute
Disqualified Equity Interests and Cash in lieu of fractional shares of such
Equity Interests), in each case, prior to the date that is 91 days after the
latest Maturity Date (determined as of the date of issuance thereof or, in the
case of any such Equity Interests outstanding on the date hereof, the date
hereof), except, in the case of clauses (a) and (b), as a result of a “change of
control” or “asset sale”, so long as any rights of the holders thereof upon the
occurrence of such a change of control or asset sale event are subject to the
prior payment in full of all Obligations described in clause (a) of the
definition of the term “Obligations”, the cancelation or expiration of all
Letters of Credit and the termination of the Commitments; provided that an
Equity Interest in any Person that is issued to any employee or to any plan for
the benefit of employees or by any such plan to such employees shall not
constitute a Disqualified Equity Interest solely because it may be required to
be repurchased by such Person or any of its Subsidiaries in order to satisfy
applicable statutory or regulatory obligations or as a result of such employee’s
termination, death or disability.

“Disqualified Institution” means (a) such competitors of the Borrower and its
Subsidiaries as have been identified by name in writing by the Borrower to the
Administrative Agent prior to the Closing Date or from time to time thereafter
and (b) Affiliates of any such Person identified pursuant to clause (a) above
(i) that have been identified by name in writing by the Borrower to the
Administrative Agent prior to the Closing Date or from time to time thereafter
or (ii) where such Affiliate’s relationship to such Person is readily apparent
on its face from the name of such Affiliate, in each case other than any such
Affiliate that is a bank, financial institution or bona fide debt fund or
investment vehicle that is engaged in the making, purchasing, holding or
otherwise investing in commercial loans or similar extensions of credit in the
ordinary course of business and for which no personnel involved with the
relevant competitor (A) make investment decisions or (B) have access to
non-public information relating to the Borrower or any Subsidiary). Upon the
request of any Lender, the Administrative Agent shall make the list of
Disqualified Institutions that have been so identified by name pursuant to this
definition available to such Lender. It is understood and agreed that any
identification by the Borrower pursuant to this definition after the Closing
Date shall not apply retroactively to disqualify any assignment or participation
to any Person that shall have become a Lender or a participant prior thereto
(but that no further assignments or delegations to, or sales of participations
by, may be made to any such Person thereafter). Notwithstanding anything to the
contrary in this Agreement, each of the parties hereto acknowledges and agrees
that the Administrative Agent (x) except for any Person expressly identified by
name in writing by the Borrower to the Administrative Agent, shall not have any
responsibility or obligation to determine whether any Lender or any potential
assignee Lender is a Disqualified Institution and (y) shall not have any
liability with respect to any assignment or participation made to a Disqualified
Institution.

 

27



--------------------------------------------------------------------------------

“Dollars” and the sign “$” mean the lawful money of the United States of
America.

“Domestic Subsidiary” means any Subsidiary organized under the laws of the
United States of America, any State thereof or the District of Columbia.

“Drawing Document” means any Letter of Credit or other document presented for
purposes of drawing under any Letter of Credit.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country that is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
that is a parent of an institution described in clause (a) above or (c) any
financial institution established in an EEA Member Country that is a subsidiary
of an institution described in clause (a) or (b) above and is subject to
consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Yield” means, at any time, with respect to any Loan or other
Indebtedness, the all-in yield to stated maturity of such Loan or other
Indebtedness based on the interest rate or rates applicable thereto and giving
effect to all upfront or similar fees or original issue discount payable to the
Lenders or other applicable creditors advancing such Loan or other Indebtedness
with respect thereto (but not any arrangement fees, structuring fees, commitment
fees, underwriting fees or other fees not paid generally to all such Lenders or
other applicable creditors, and excluding any ticking or amendment fees
previously paid with respect to such Loans or other Indebtedness) (in each case,
with upfront or similar fees being deemed to constitute like amounts of original
issue discount, and such fees and original discount being equated to interest
margins in a manner consistent with generally accepted financial practice based
on an assumed life to maturity of the lesser of four years and the tenor of such
Loan or other Indebtedness) and, in the manner set forth below, to any interest
rate “floor”. If the applicable Loans or other Indebtedness includes any “LIBOR”
interest rate floor and, at the time of determination, such floor is greater
than the Adjusted LIBO Rate for an Interest Period of three months on such date,
such excess amount shall be equated to interest rate margins for purposes of
calculating the Effective Yield with respect to such Loans or such Indebtedness,
as the case may be. For the purposes of determining Effective Yield with respect
to the Term Loans of any Class, if the Term Loans of such Class shall have been
incurred at different times with different amounts of original issue discount or
upfront or similar fees, then the Effective Yield with respect to the Term Loans
of such Class will be determined on the basis of the higher of (i) the original
issue discount or upfront or similar fees with respect to such of the Term Loans
of such Class as shall have been first made under this Agreement and (ii) the
weighted average of the amounts of the original issue discount

 

28



--------------------------------------------------------------------------------

and/or upfront or similar fees with respect to all the Term Loans of such Class.
For purposes of determining the Effective Yield of any floating rate
Indebtedness at any time, the rate of interest applicable to such Indebtedness
at such time shall be assumed to be the rate applicable at all times prior to
maturity; provided that appropriate adjustments shall be made for any scheduled
changes in rates of interest provided for in the documents governing such
Indebtedness. Determinations of the Effective Yield shall be made by the
Administrative Agent at the request of the Borrower and in a manner determined
by the Administrative Agent to be consistent with accepted financial practice,
and any such determination shall be conclusive, absent manifest error.

“Eligible Assignee” means (a) any Lender, any Affiliate of any Lender and any
Related Fund (any two or more Related Funds of any Lender being treated as a
single Eligible Assignee for all purposes hereof) and (b) any commercial bank,
insurance company, investment or mutual fund or other Person that is an
“accredited investor” (as defined in Regulation D under the Securities Act) and
that extends credit or buys loans in the ordinary course of business; provided
that in no event shall any natural person (or any holding company, investment
vehicle or trust for, or owned or operated for the primary benefit of, a natural
person), any Defaulting Lender, any Disqualified Institution, the Borrower, any
Subsidiary or any other Affiliate of the Borrower be an Eligible Assignee.

“Employee Benefit Plan” means any “employee benefit plan”, as defined in
Section 3(3) of ERISA, that is sponsored, maintained or contributed to by, or
required to be contributed to by, the Borrower, any Restricted Subsidiary or any
of their respective ERISA Affiliates.

“Environmental Claim” means any investigation, written notice or demand, claim,
action, suit, proceeding, abatement order or other order or directive
(conditional or otherwise) by any Governmental Authority or by or on behalf of
any other Person, arising (a) pursuant to or in connection with any actual or
alleged violation of, or liability under, any Environmental Law, (b) in
connection with any presence or Release of any Hazardous Material or any actual
or alleged Hazardous Materials Activity or (c) in connection with any actual or
alleged damage, injury, threat or harm to the health and safety of any Person or
to natural resources or the environment.

“Environmental Laws” means all applicable laws (including common law), statutes,
ordinances, orders, rules, regulations, codes, decrees, directives, judgments,
Governmental Authorizations or any other requirements of, or binding agreements
with, Governmental Authorities relating to (a) pollution or protection of the
environment and natural resources, (b) the generation, use, storage,
transportation, recycling or disposal, including the arrangement for recycling
or disposal, or Release of, or exposure to, Hazardous Materials or
(c) occupational safety and health or industrial hygiene, each with respect to
the protection of human health from exposure to Hazardous Materials.

“Equity Interests” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation), including
partnership interests and membership interests, and any and all warrants, rights
or options to purchase or acquire any of the foregoing (other than, prior to the
date of such conversion, Indebtedness that is convertible into any such Equity
Interests).

 

29



--------------------------------------------------------------------------------

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means, with respect to any Person, (a) any corporation that is
a member of a controlled group of corporations within the meaning of
Section 414(b) of the Internal Revenue Code of which such Person is a member,
(b) any trade or business (whether or not incorporated) that is a member of a
group of trades or businesses under common control within the meaning of
Section 414(c) of the Internal Revenue Code of which such Person is a member and
(c) for purposes of provisions relating to Section 412 of the Internal Revenue
Code, any member of an affiliated service group within the meaning of
Section 414(m) or 414(o) of the Internal Revenue Code of which such Person, any
corporation described in clause (a) above or any trade or business described in
clause (b) above is a member. Any Person that was, but has since ceased to be,
an ERISA Affiliate (within the meaning of the previous sentence) of the Borrower
or any Restricted Subsidiary shall continue to be considered an ERISA Affiliate
of the Borrower or such Restricted Subsidiary within the meaning of this
definition for six years after such creation.

“ERISA Event” means (a) a “reportable event” within the meaning of
Section 4043(c) of ERISA and the regulations issued thereunder with respect to
any Pension Plan (excluding those for which the provision for notice to the PBGC
is waived), (b) the failure of the Borrower, any Restricted Subsidiary or any of
their respective ERISA Affiliates to meet the minimum funding standard of
Section 412 of the Internal Revenue Code or Section 302 of ERISA with respect to
any Pension Plan, (c) the filing pursuant to Section 412(c) of the Internal
Revenue Code or Section 302(c) of ERISA of an application for a waiver of the
minimum funding standard with respect to any Pension Plan, (d) the failure to
make by its due date a required installment under Section 430(j) of the Internal
Revenue Code with respect to any Pension Plan or the failure of the Borrower,
any Restricted Subsidiary or any of their respective ERISA Affiliates to make
any required contribution to a Multiemployer Plan (unless any such failures are
corrected by the final due date for the plan year for which such failures
occurred), (e) the provision by the administrator of any Pension Plan pursuant
to Section 4041(a)(2) of ERISA of a written notice of intent to terminate such
plan in a distress termination described in Section 4041(c) of ERISA, (f) the
withdrawal by the Borrower, any Restricted Subsidiary or any of their respective
ERISA Affiliates from any Pension Plan with two or more contributing sponsors or
the termination of any such Pension Plan resulting in liability to the Borrower,
any Restricted Subsidiary or any of their respective Affiliates pursuant to
Section 4063 or 4064 of ERISA, (g) the institution by the PBGC of proceedings to
terminate any Pension Plan, or the occurrence of any condition or event that
could reasonably be expected to constitute grounds under ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan,
(h) the imposition of liability on the Borrower, any Restricted Subsidiary or
any of their respective ERISA Affiliates pursuant to Section 4062(e) or 4069 of
ERISA or by reason of the application of Section 4212(c) of ERISA, (i) the
withdrawal of the Borrower, any Restricted Subsidiary or any of their respective
ERISA Affiliates in a complete or partial withdrawal (within the meaning of
Sections 4203 and 4205 of ERISA) from any Multiemployer Plan if there is any
potential liability therefor, (j) the receipt by the Borrower, any Restricted
Subsidiary or any of their respective ERISA Affiliates of notice from any
Multiemployer Plan (i) concerning the imposition of withdrawal liability,
(ii) that such Multiemployer Plan is in insolvency pursuant to 4245 of ERISA,
(iii) that such Multiemployer

 

30



--------------------------------------------------------------------------------

Plan is in “endangered” or “critical” status (within the meaning of Section 432
of the Internal Revenue Code or Section 305 of ERISA) or (iv) that such
Multiemployer Plan intends to terminate or has terminated under Section 4041A or
4042 of ERISA, (k) the occurrence of an act or omission that could reasonably be
expected to give rise to the imposition on the Borrower, any Restricted
Subsidiary or any of their respective ERISA Affiliates of fines, penalties,
taxes or related charges under Chapter 43 of the Internal Revenue Code in
respect of any Employee Benefit Plan, (l) the occurrence of an act or omission
that could reasonably be expected to give rise to the imposition on the Borrower
or any Restricted Subsidiary of fines, penalties, taxes or related charges under
Section 409, Section 502(c), 502(i) or 502(l), or Section 4071 of ERISA in
respect of any Employee Benefit Plan, (m) the assertion of a claim (other than
routine claims for benefits) against any Employee Benefit Plan other than a
Multiemployer Plan or the assets thereof, or against the Borrower, any
Restricted Subsidiary or any of their respective ERISA Affiliates in connection
with any Employee Benefit Plan, (n) a written determination that any Pension
Plan is, or is reasonably expected to be, in “at risk” status (as defined in
Section 430(i)(4) of the Internal Revenue Code or Section 303(i)(4) of ERISA)
with respect to any plan year, (o) the imposition of a Lien pursuant to
Section 430(k) of the Internal Revenue Code or ERISA, (p) the occurrence of a
non-exempt “prohibited transaction” (as defined in Section 4975 of the Internal
Revenue Code or Section 406 of ERISA) or (q) any Foreign Benefit Event.

“Escrow Account” means a deposit or securities account of an Escrow Subsidiary
established by it at a financial institution (any such financial institution, an
“Escrow Agent”) and that contains solely Escrow Funds with respect to Escrow
Indebtedness issued by such Escrow Subsidiary.

“Escrow Account Documents” means the agreement(s) governing an Escrow Account
and any other documents entered in order to grant to the applicable Escrow Agent
(or its designee) Liens on the Escrow Funds on deposit in or credited to such
Escrow Account.

“Escrow Agent” as defined in the definition of the term “Escrow Account”.

“Escrow Funds” means the sum of (a) the net proceeds of any Escrow Indebtedness,
(b) an amount equal to (i) all interest that could accrue on such Escrow
Indebtedness from and including the date of incurrence thereof to and including
the date of any potential “special mandatory redemption” (or similar repayment
obligation) to occur if the proceeds of such Escrow Indebtedness are not
released from the applicable Escrow Account, plus (ii) the amount of any
original issue discount on such Escrow Indebtedness, plus (iii) all fees and
expenses that are incurred in connection with the incurrence of such Escrow
Indebtedness and all fees, expenses or other amounts (for the avoidance of
doubt, other than principal) payable in connection with any “special mandatory
redemption” (or similar repayment obligation) applicable to such Escrow
Indebtedness, and (c) any income, proceeds or products of the foregoing, in each
case, so long as each of the foregoing is on deposit in an Escrow Account.

“Escrow Indebtedness” means any Indebtedness of an Escrow Subsidiary incurred
after the Closing Date, but only so long as (a) all the net proceeds of such
Indebtedness are deposited into an Escrow Account upon the incurrence thereof
and, in the event such proceeds are not released from such Escrow Account, such
proceeds are required, pursuant to the terms of the definitive documents
evidencing or governing such Indebtedness, to be applied to redeem or otherwise
discharge or satisfy such Indebtedness pursuant to a “special mandatory
redemption” provision (or other similar provision) and (b) such Indebtedness is
not Guaranteed by any Person other than an Escrow Subsidiary.

 

31



--------------------------------------------------------------------------------

“Escrow Indebtedness Documents” means, with respect to any Escrow Indebtedness,
(a) the definitive documents evidencing or governing the rights of the holders
of such Escrow Indebtedness, (b) the Escrow Account Documents relating to such
Escrow Indebtedness and (c) any other documents entered into by the applicable
Escrow Subsidiary in connection with such Escrow Indebtedness.

“Escrow Subsidiary” means a newly formed Subsidiary that (a) shall have been
identified to the Administrative Agent as such promptly following its formation
and (b) does not hold or have any assets or liabilities other than any Escrow
Indebtedness, any Escrow Funds, any Escrow Accounts and such Subsidiary’s rights
and obligations under any Escrow Indebtedness Documents.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Eurodollar Rate Borrowing” means a Borrowing comprised of Eurodollar Rate
Loans.

“Eurodollar Rate Loan” means a Loan bearing interest at a rate determined by
reference to the Adjusted Eurodollar Rate.

“Event of Default” means any condition or event set forth in Section 8.1.

“Exchange Act” means the United States Securities Exchange Act of 1934.

“Excluded Property” as defined in the definition of the term “Collateral and
Guarantee Requirement”.

“Excluded Swap Obligation” means, with respect to any Guarantor at any time, any
obligation (a “Swap Obligation”) to pay or perform under any agreement, contract
or transaction that constitutes a “swap” within the meaning of section 1a(47) of
the Commodity Exchange Act, if, and to the extent that, all or a portion of the
guarantee of such Guarantor of, or the grant by such Guarantor of a security
interest to secure, such Swap Obligation (or any guarantee thereof) is illegal
at such time under the Commodity Exchange Act or any rule, regulation or order
of the Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Guarantor’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act at the time such guarantee or grant of a security
interest becomes effective with respect to such related Swap Obligation

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the

 

32



--------------------------------------------------------------------------------

laws of, or having its principal office or, in the case of any Lender, its
applicable lending office located in, the jurisdiction imposing such Tax (or any
political subdivision thereof) or (ii) that are Other Connection Taxes, (b) in
the case of a Lender, United States federal withholding Taxes imposed (or that
would be imposed) on amounts payable to or for the account of such Lender with
respect to an applicable interest in a Loan or Commitment pursuant to a law in
effect on the date on which (i) such Lender acquires such interest in the Loan
or Commitment (other than pursuant to an assignment requested by the Borrower
under Section 2.22) or (ii) such Lender changes its lending office, except in
each case to the extent that, pursuant to Section 2.19, amounts with respect to
such Taxes were payable either to such Lender’s assignor immediately before such
Lender acquired the applicable interest in such Loan or Commitment or to such
Lender immediately before it changed its lending office, (c) Taxes attributable
to such Recipient’s failure to comply with Section 2.19(g) and (d) any United
States federal withholding Taxes imposed under FATCA.

“Existing Credit Agreements” means (a) the Term Credit and Guaranty Agreement
dated as of April 30, 2014, as amended, and (b) the ABL Credit and Guaranty
Agreement dated as of April 30, 2014, as amended, in each case among the
Borrower, certain subsidiaries of the Borrower party thereto, the lenders party
thereto and Goldman Sachs, as administrative agent and collateral agent.

“Existing Letter of Credit” means (a) each letter of credit previously issued by
any Issuing Bank for the account of the Borrower or a Restricted Subsidiary that
is outstanding on the Closing Date and listed on Schedule 2.3A and (b) any other
letter of credit that is issued by any Issuing Bank for the account of the
Borrower or any Restricted Subsidiary and, subject to compliance with the
requirements set forth in Section 2.3 as to the maximum Total Utilization of
Revolving Commitments and Letter of Credit Usage and expiration of Letters of
Credit, is designated as an Existing Letter of Credit by written notice thereof
by the Borrower and such Issuing Bank to the Administrative Agent (which notice
shall contain a representation and warranty by the Borrower as of the date
thereof that the conditions precedent set forth in Sections 3.2(b) and 3.2(c)
shall be satisfied immediately after giving effect to such designation).

“Existing Revolving Borrowings” as defined in Section 2.23(e)(i).

“Extended/Modified Commitments” as defined in the definition of the term
“Extension/Modification Permitted Amendment”.

“Extended/Modified Loans” as defined in the definition of the term
“Extension/Modification Permitted Amendment”.

“Extended/Modified Term Loan Maturity Date” means, with respect to
Extended/Modified Term Loans of any Class, the scheduled date on which such
Extended/Modified Term Loans shall become due and payable in full hereunder, as
specified n the applicable Extension/Modification Agreement.

“Extended/Modified Term Loans” as defined in the definition of the term
“Extension/Modification Permitted Amendment”.

“Extending/Modifying Lenders” as defined in Section 2.24(a).

 

33



--------------------------------------------------------------------------------

“Extension/Modification Agreement” means an Extension/Modification Agreement, in
form and substance reasonably satisfactory to the Administrative Agent and the
Borrower, among the Borrower, the Administrative Agent and one or more
Extending/Modifying Lenders, effecting one or more Extension/Modification
Permitted Amendments and such other amendments hereto and to the other Credit
Documents as are contemplated by Section 2.24.

“Extension/Modification Offer” as defined in Section 2.24(a).

“Extension/Modification Permitted Amendment” means an amendment to this
Agreement and the other Credit Documents, effected in connection with an
Extension/Modification Offer pursuant to Section 2.24, providing for (a) an
extension of the Maturity Date and/or (b) an increase or decrease in the yield
with respect to such Extended/Modified Term Loans (including any increase or
decrease in, or an introduction of, interest margins, benchmark rate floors,
fixed interest rates or fees or premiums), in each case, applicable to the Loans
and/or Commitments of the Extending/Modifying Lenders of the applicable
Extension/Modification Request Class (such Loans or Commitments being referred
to as the “Extended/Modified Loans” or “Extended/Modified Commitments”, as
applicable) and, in connection therewith:

(a) in the case of any Extended/Modified Loans that are Term Loans of any Class
(such Extended/Modified Loans being referred to as the “Extended/Modified Term
Loans”), any modification of the scheduled amortization resulting therefrom,
provided that the weighted average life to maturity of such Extended/Modified
Term Loans shall be no shorter than the remaining weighted average life to
maturity of the Loans of the applicable Extension/Modification Request Class,
determined at the time of such Extension/Modification Offer (and, for purposes
of determining the weighted average life to maturity of any such Term Loans, the
effects of any prepayments made prior to the date of the determination shall be
disregarded),

(b) a modification of voluntary or mandatory prepayments resulting therefrom
applicable to such Extended/Modified Term Loans (including prepayment premiums,
“no call” terms and other restrictions thereon), provided that in the case of
any Extended/Modified Term Loans, such requirements may provide that such
Extended/Modified Term Loans may participate in any mandatory prepayments on a
pro rata basis (or on a basis that is less than pro rata) with the Term Loans of
the applicable Extension/Modification Request Class, but may not provide for
mandatory prepayment requirements that are more favorable than those applicable
to the Term Loans of the applicable Extension/Modification Request Class,

(c) an increase in the fees payable to, or the inclusion of new fees to be
payable to, the Extending/Modifying Lenders in respect of such
Extension/Modification Offer or their Extended/Modified Term Loans or
Extended/Modified Commitments, as applicable, and/or

 

34



--------------------------------------------------------------------------------

(d) an addition of any covenants applicable to the Borrower and/or the
Restricted Subsidiaries, provided that to the extent such covenants are not
consistent with those applicable to the Loans or Commitments of the applicable
Extension/Modification Request Class, such differences shall be reasonably
satisfactory to the Administrative Agent (except for covenants (i) beneficial to
the Lenders where this Agreement is amended to include such covenants for the
benefit of all Lenders or (ii) applicable only to periods after the latest
Maturity Date in effect at the time of effectiveness of the applicable
Extension/Modification Agreement).

“Extension/Modification Request Class” as defined in Section 2.24(a).

“Facility” means any real property (including all buildings, fixtures or other
improvements located thereon) now, hereafter or heretofore owned, leased,
operated or used by the Borrower or any Restricted Subsidiary or any of their
respective predecessors or Affiliates.

“Fair Share” as defined in Section 7.2(b).

“Fair Share Contribution Amount” as defined in Section 7.2(b).

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof, any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code, and any fiscal or regulatory legislation, rules or practices adopted
pursuant to any intergovernmental agreement, treaty or convention among
Governmental Authorities and implementing such Sections of the Internal Revenue
Code.

“Federal Funds Effective Rate” means, for any day, the rate per annum equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System on such day, as published by the Federal
Reserve Bank of New York on the Business Day next succeeding such day; provided
that (a) if such day is not a Business Day, the Federal Funds Effective Rate for
such day shall be such rate on such transactions on the next preceding Business
Day as so published on the next succeeding Business Day, and (b) if no such rate
is so published on such next succeeding Business Day, the Federal Funds
Effective Rate for such day shall be the average rate charged to the
Administrative Agent on such day on such transactions as shall be determined by
the Administrative Agent, provided that, notwithstanding the foregoing, the
Federal Funds Effective Rate shall at no time be less than zero.

“Financial Covenant” means the covenant contained in Section 6.7.

“Financial Officer” means, with respect to any Person, any individual holding
the position of chief financial officer, treasurer, corporate controller or
director of treasury operations of such Person; provided that, when such term is
used in reference to any document executed by, or a certification of, a
Financial Officer, the secretary or assistant secretary of such Person shall
have delivered an incumbency certificate to the Administrative Agent as to the
authority of such individual.

“Financial Officer Certification” means, (a) with respect to any consolidated
financial statements of the Borrower, a certificate of the chief financial
officer or the chief accounting officer of the Borrower stating that such
financial statements present fairly, in all material respects, the consolidated
financial position of the Borrower and its Subsidiaries as of the

 

35



--------------------------------------------------------------------------------

dates indicated and the consolidated results of their operations and their cash
flows for the periods indicated in conformity with GAAP applied on a consistent
basis (except as otherwise disclosed in such financial statements), subject to
changes resulting from audit and normal year-end adjustments and the absence of
certain footnotes, and (b) with respect to any Unrestricted Subsidiary
Reconciliation Statement, a certificate of the chief financial officer of the
Borrower stating that such reconciliation statement accurately reflects all
adjustments necessary to treat the Unrestricted Subsidiaries as if they were not
consolidated with the Borrower and to otherwise eliminate all accounts of the
Unrestricted Subsidiaries and reflects no other adjustment from the related GAAP
financial statement (except as otherwise disclosed in such reconciliation
statement).

“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.

“Fiscal Year” means the fiscal year of the Borrower and its Subsidiaries ending
on December 31 of each calendar year.

“Fixed Amounts” as defined in Section 1.2(c).

“Flood Certificate” means a life of loan “Standard Flood Hazard Determination
Form” of the Federal Emergency Management Agency.

“Flood Hazard Property” means any Real Estate Asset subject to a Mortgage or
required pursuant to the terms hereof to become subject to a Mortgage in favor
of the Collateral Agent, for the benefit of the Secured Parties, and located in
an area designated by the Federal Emergency Management Agency as having special
flood or mud slide hazards.

“Flood Program” means the National Flood Insurance Program created by the US
Congress pursuant to (a) the National Flood Insurance Act of 1968, (b) the Flood
Disaster Protection Act of 1973, (c) the National Flood Insurance Reform Act of
1994, (d) the Flood Insurance Reform Act of 2004 and (e) the Biggert-Waters
Flood Insurance Reform Act of 2012.

“Flood Zone” means areas having special flood hazards as described in the
National Flood Insurance Act of 1968, as now or hereafter in effect or any
successor statute thereto.

“Foreign Benefit Event” means, with respect to any Foreign Pension Plan, (a) the
existence of unfunded liabilities in excess of the amount permitted under any
applicable law, (b) the failure to make the required contributions or payments,
under any applicable law, on or before the due date for such contributions or
payments (including any applicable grace period) or (c) the receipt of a notice
from an applicable Governmental Authority relating to the intention to terminate
any such Foreign Pension Plan or to appoint a trustee or similar official to
administer any such Foreign Pension Plan, in either case to protect the
interests of the participants or to avoid any unreasonable deterioration of the
financial condition of the Foreign Pension Plan or any unreasonable increase in
liability with respect to the Foreign Pension Plan or alleging the insolvency of
any such Foreign Pension Plan, in each case, which could reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect.

“Foreign Lender” means a Lender that is not a US Person.

 

36



--------------------------------------------------------------------------------

“Foreign Pension Plan” means any material defined benefit plan described in
Section 4(b)(4) of ERISA that under applicable law is required to be funded
through a trust or other funding vehicle, other than a trust or funding vehicle
maintained exclusively by a Governmental Authority.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“Fronting Exposure” means, at any time there is a Revolving Lender that is a
Defaulting Lender, with respect to any Issuing Bank, such Defaulting Lender’s
applicable Pro Rata Share of the Letter of Credit Usage attributable to Letters
of Credit issued by such Issuing Bank, other than any portion of such Pro Rata
Share that (a) shall have been funded by such Defaulting Lender pursuant to
Section 2.3(e) or (b) has been reallocated to other Revolving Lenders in
accordance with Section 2.21(a)(iii) or Cash Collateralized in accordance with
the terms hereof.

“Funding Notice” means a notice substantially in the form of Exhibit F.

“GAAP” means, at any time, subject to Section 1.2(a), United States generally
accepted accounting principles as in effect at such time, applied in accordance
with the consistency requirements thereof.

“Goldman Sachs” as defined in the preamble hereto.

“Governmental Act” means any act or omission, whether rightful or wrongful, of
any present or future de jure or de facto government or Governmental Authority.

“Governmental Authority” means any federal, state, municipal, national,
supranational or other government, governmental department, commission, board,
bureau, court, agency or instrumentality or political subdivision thereof or any
entity, officer or examiner exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to any government or any
court, in each case whether associated with the United States of America, any
State thereof or the District of Columbia or a foreign entity or government
(including any supra-national body exercising such powers or functions, such as
the European Union or the European Central Bank).

“Governmental Authorization” means any permit, license, registration, approval,
exemption, authorization, plan, directive, binding agreement, consent order or
consent decree made to, or issued, promulgated or entered into by or with, any
Governmental Authority.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or to
purchase (or to advance or supply funds for the purchase of) any security for
the payment thereof, (b) to purchase or lease property, Securities or services
for the purpose of assuring the owner of such Indebtedness of the payment
thereof, (c) to maintain working capital, equity capital or any other financial
statement condition or liquidity of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or (d) as an account party in respect
of any

 

37



--------------------------------------------------------------------------------

letter of credit or letter of guaranty issued to support such Indebtedness;
provided that the term “Guarantee” shall not include (i) endorsements for
collection or deposit in the ordinary course of business or (ii) reasonable
indemnity obligations entered into in connection with any Acquisition or any
Disposition permitted hereunder (other than any such obligations with respect to
Indebtedness). The amount, as of any date of determination, of any Guarantee
shall be the principal amount outstanding on such date of Indebtedness
guaranteed thereby (or, in the case of (A) any Guarantee the terms of which
limit the monetary exposure of the guarantor or (B) any Guarantee of an
obligation that does not have a principal amount, the maximum monetary exposure
as of such date of the guarantor under such Guarantee (as determined, in the
case of clause (A), pursuant to such terms or, in the case of clause (B),
reasonably and in good faith by the chief financial officer of the Borrower)).

“Guarantor Subsidiary” means each Restricted Subsidiary that is a party hereto
as a “Guarantor Subsidiary” and a party to the Pledge and Security Agreement as
a “Grantor” thereunder (it being understood, for the avoidance of doubt, that no
Subsidiary that is excluded from being a Designated Subsidiary shall be required
to be a Guarantor Subsidiary).

“Guarantors” means each Guarantor Subsidiary; provided that, for purposes of
Section 7, the term “Guarantors” shall also include the Borrower solely for
purposes of the Guarantee of Obligations of the other Credit Parties pursuant to
Section 7.

“Hazardous Materials” means any chemical, material, waste or substance that is
prohibited, limited or regulated by or pursuant to any Environmental Law, and
any petroleum products, distillates or byproducts and all other hydrocarbons,
radon, asbestos or asbestos-containing materials, urea formaldehyde foam
insulation, polychlorinated biphenyls, chlorofluorocarbons and all other
ozone-depleting substances, and heavy metals.

“Hazardous Materials Activity” means any activity, event or occurrence involving
any Hazardous Materials, including the generation, use, storage, transportation,
recycling or disposal, including the arrangement for recycling or disposal, or
Release of, or exposure to, or presence of, any Hazardous Materials, and any
treatment, abatement, removal, remediation, corrective action or response action
with respect to any of the foregoing.

“Hedge Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction, or any option or similar agreement, involving, or
settled by reference to, one or more rates, currencies, commodities, prices of
equity or debt securities or instruments, or economic, financial or pricing
indices or measures of economic, financial or pricing risk or value, or any
similar transaction or combination of the foregoing transactions; provided that
no phantom stock, stock option, stock appreciation right or similar plan or
right providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or its
Subsidiaries shall be a Hedge Agreement.

“Highest Lawful Rate” means the maximum lawful interest rate, if any, that at
any time or from time to time may be contracted for, charged or received under
the laws applicable to any Lender that are presently in effect or, to the extent
allowed by law, under such applicable laws that may hereafter be in effect and
that allow a higher maximum nonusurious interest rate than applicable laws now
allow.

 

38



--------------------------------------------------------------------------------

“Historical Financial Statements” means (a) the audited consolidated balance
sheets and related audited statements of operations, comprehensive income,
equity and cash flows, in each case prepared in conformity with GAAP, of the
Borrower and its consolidated Subsidiaries for the Fiscal Year ended
December 31, 2017 and (b) the unaudited consolidated balance sheets and related
unaudited consolidated statements of operations, comprehensive income, equity
and cash flows, in each case prepared in conformity with GAAP, of the Borrower
and its consolidated Subsidiaries for the Fiscal Quarters ended March 31, 2018,
June 30, 2018 and September 29, 2018.

“Incremental Amount” means, as of any date of determination, an amount equal to:

(a) the excess of (i) the sum of (A) the greater of (1) $400,000,000 and
(2) 100% of Consolidated Adjusted EBITDA for the Test Period most recently ended
on or prior to such date (determined after giving Pro Forma Effect to the
incurrence of Indebtedness with respect to which the Incremental Amount is being
determined and the use of proceeds thereof), plus (B) the sum of (1) the
aggregate principal amount of the Tranche B Term Loans voluntarily prepaid by
the Borrower pursuant to Section 2.12(a) or, to the extent of Cash spent,
repurchased by the Borrower pursuant to Section 10.6(i), in each case, prior to
such date and (2) the aggregate amount of reductions of the Revolving
Commitments pursuant to Section 2.12(b) prior to such date (excluding any such
reduction in connection with a refinancing thereof), in each case under this
clause (B), to the extent not financed with the proceeds of any Long-Term
Indebtedness (other than revolving credit Indebtedness), minus (ii) the sum of
(A) the aggregate outstanding principal amount of Incremental Term Loans (or, to
the extent established but not yet funded, the aggregate amount of Incremental
Term Commitments in effect) that shall have been established prior to such date
in reliance on this clause (a), (B) the aggregate amount of Incremental
Revolving Commitments that shall have been established prior to such date in
reliance on this clause (a) and (C) the aggregate outstanding principal amount
of any Permitted Incremental Equivalent Indebtedness that shall have been
incurred prior to such date in reliance on this clause (a) (the amounts
available on such date under this clause (a) being referred to as the
“Unrestricted Incremental Amount”), plus

(b) an additional amount so long as, in the case of this clause (b), after
giving Pro Forma Effect to the incurrence of Indebtedness with respect to which
the Incremental Amount is being determined and the use of proceeds thereof (but
without netting the Cash proceeds of such Indebtedness and any other
Indebtedness incurred substantially concurrently therewith), and assuming,
solely for purposes of this determination, that the entire amount of the
Incremental Commitments with respect to which the Incremental Amount is being
determined are fully funded as Loans, (i) in the case of the establishment of
any Incremental Commitments or the incurrence of any Permitted Incremental
Equivalent Indebtedness that is secured, the Secured Net Leverage Ratio,
determined as of the last day of the Test Period most recently ended on or prior
to such date, shall not exceed 2:75:1.00 or (ii) in the case of incurrence of
any Permitted Incremental Equivalent Indebtedness that is Permitted Unsecured
Indebtedness, either (A) the Total Net Leverage Ratio, determined as of the last
day of the Test Period most recently ended on or prior to such date, shall not
exceed 4.50:1.00 or (B) solely in the case of the incurrence of any such
Permitted Incremental Equivalent Indebtedness the proceeds of which are used to
finance an Acquisition, the Total Net Leverage Ratio, determined as of the last
day of the Test Period most recently ended on or prior to such date, shall not
exceed the Total Net Leverage Ratio, determined as of such date but without
giving Pro Forma Effect to the incurrence of such Indebtedness and the use of
proceeds thereof;

 

39



--------------------------------------------------------------------------------

provided that (I) if, for purposes of determining capacity under clause
(b) above, Pro Forma Effect is given to the entire committed amount of any
Indebtedness with respect to which the Incremental Amount is being determined,
such committed amount may thereafter be borrowed and reborrowed, in whole or in
part, from time to time, without any further testing under this definition
(provided that such committed amount shall, solely for purposes of calculating
availability under clause (b) above, at all times thereafter be deemed to be
fully funded as Indebtedness for borrowed money), (II) in the case of any
Incremental Commitments or Permitted Incremental Equivalent Indebtedness
established or incurred concurrently in reliance on the Unrestricted Incremental
Amount and in reliance on clause (b) above, the amount of such Incremental
Commitments or Permitted Incremental Equivalent Indebtedness established or
incurred in reliance on the Unrestricted Incremental Amount shall be disregarded
for purposes of calculating the Secured Net Leverage Ratio or the Total Net
Leverage Ratio, as applicable, under clause (b) above, (III) in the case of any
Incremental Commitments or Permitted Incremental Equivalent Indebtedness
established or incurred in reliance on clause (b) above, any Revolving Loans
incurred concurrently therewith or any other Indebtedness incurred concurrently
therewith pursuant to and in accordance with any clause of Section 6.1 that does
not require observance of the Secured Net Leverage Ratio or the Total Net
Leverage Ratio shall be disregarded for purposes of calculating the Secured Net
Leverage Ratio or the Total Net Leverage Ratio, as applicable, under clause
(b) above, (IV) in the case of any Incremental Term Loan Commitment or Permitted
Incremental Equivalent Indebtedness established or incurred in reliance on
clause (b) above, to the extent the proceeds thereof are intended to be applied
to finance a Limited Conditionality Transaction, at the election of the
Borrower, Pro Forma Compliance with the Secured Net Leverage Ratio or the Total
Net Leverage Ratio, as applicable, may be tested in accordance with the
provisions of Section 1.2(e), (V) any portion of any Incremental Commitments or
Permitted Incremental Equivalent Indebtedness established or incurred in
reliance on clause (a) above may be reclassified, as the Borrower may elect from
time to time, as incurred under clause (b) above if the Borrower meets the
Secured Net Leverage Ratio or the Total Net Leverage Ratio, as applicable, at
such time determined on a Pro Forma Basis and (VI) any Incremental Commitments
and Permitted Incremental Equivalent Indebtedness may be established or incurred
in reliance on clause (a) or (b) above regardless of whether there is capacity
under any such other clause above, or may be established or incurred in reliance
in part on clause (a) or (b) above and in part on any such other clause above,
all as determined by the Borrower in its sole discretion, provided that absent
an election by the Borrower, to the extent that the applicable requirements have
been satisfied, such incurrence shall be deemed to have been made pursuant to
clause (b) above.

“Incremental Commitment” means an Incremental Revolving Commitment or an
Incremental Term Loan Commitment.

“Incremental Facility Agreement” means an Incremental Facility Agreement, in
form and substance reasonably satisfactory to the Administrative Agent and the
Borrower, among the Borrower, the Administrative Agent and one or more
Incremental Lenders, establishing Incremental Commitments of any Class,
specifying the purposes for which the proceeds of the Loans made pursuant
thereto will be used and effecting such other amendments hereto and to the other
Credit Documents as are contemplated by Section 2.23.

 

40



--------------------------------------------------------------------------------

“Incremental Lender” means an Incremental Revolving Lender or an Incremental
Term Lender

“Incremental Revolving Commitment” means, with respect to any Lender, the
commitment, if any, of such Lender, established pursuant to an Incremental
Facility Agreement and Section 2.23, to make Revolving Loans and to acquire
participations in Letters of Credit hereunder, expressed as an amount
representing the maximum aggregate permitted amount of such Lender’s Revolving
Exposure under such Incremental Facility Agreement.

“Incremental Revolving Lender” means a Lender with an Incremental Revolving
Commitment.

“Incremental Term Lender” means a Lender with an Incremental Term Loan
Commitment or an Incremental Term Loan.

“Incremental Term Loan” means a term loan made by an Incremental Term Lender to
the Borrower pursuant to Section 2.23.

“Incremental Term Loan Commitment” means, with respect to any Lender, the
commitment, if any, of such Lender, established pursuant to an Incremental
Facility Agreement and Section 2.23, to make Incremental Term Loans of any
Class hereunder, expressed as an amount representing the maximum principal
amount of the Incremental Term Loans of such Class to be made by such Lender,
subject to any increase or reduction pursuant to the terms and conditions
hereof. The initial amount of each Lender’s Incremental Term Loan Commitment of
any Class, if any, is set forth in the Incremental Facility Agreement or
Assignment Agreement pursuant to which such Lender shall have established or
assumed its Incremental Term Loan Commitment of such Class.

“Incremental Term Loan Maturity Date” means, with respect to Incremental Term
Loans of any Class, the scheduled date on which such Incremental Term Loans
shall become due and payable in full hereunder, as specified in the applicable
Incremental Facility Agreement.

“incur” means to create, incur, assume or, in the case of any Indebtedness,
otherwise become liable with respect to such Indebtedness.

“Incurrence-Based Amounts” as defined in Section 1.2(c).

“Indebtedness” means, with respect to any Person, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such Person under conditional sale or other title retention
agreements relating to property acquired by such Person (excluding trade
accounts payable incurred in the ordinary course of business), (d) all
obligations of such Person in respect of deferred purchase price of property or
services (excluding (i) current accounts payable incurred in the ordinary course
of business, (ii) deferred compensation payable to directors, officers or
employees of such Person or any of its Subsidiaries and (iii) any purchase price
adjustment or earnout obligation incurred in connection with any Acquisition
until such obligation (A) becomes fixed and determined and (B) has not been paid
within 30 days after becoming due and payable, (e) all Capital Lease Obligations
of such Person, (f) the maximum

 

41



--------------------------------------------------------------------------------

aggregate amount (determined after giving effect to any prior drawings or
reductions that have been reimbursed) of all letters of credit and letters of
guaranty in respect of which such Person is an account party, (g) the principal
component of all obligations, contingent or otherwise, of such Person in respect
of bankers’ acceptances, (h) all Indebtedness of others secured by any Lien on
any property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed by such Person, valued, as of any date of
determination, at the lesser of (i) the principal amount of such Indebtedness
and (ii) the fair value of such property (as determined in good faith by such
Person), (i) all Guarantees by such Person of Indebtedness of others and (j) all
Disqualified Equity Interests in such Person, valued, as of the date of
determination, at the greater of (i) the maximum aggregate amount that would be
payable upon maturity, redemption, repayment or repurchase thereof (or of
Disqualified Equity Interests or Indebtedness into which such Disqualified
Equity Interests are convertible or exchangeable) and (ii) the maximum
liquidation preference of such Disqualified Equity Interests. The Indebtedness
of any Person shall include the Indebtedness of any partnership in which such
Person is a general partner to the extent such Person is liable therefor as a
result of such Person’s ownership interest in such other Person, except to the
extent the terms of such Indebtedness provide that such Person is not liable
therefor.

“Indemnified Liabilities” means any and all liabilities, obligations, losses,
damages (including natural resource damages), penalties, claims (including
Environmental Claims), actions, judgments, suits, costs (including the costs of
any investigation, study, sampling, or testing of any Hazardous Materials and
any Hazardous Materials Activity), expenses and disbursements of any kind or
nature whatsoever (including the reasonable fees, expenses and other charges of
counsel and consultants for the Indemnitees in connection with any
investigative, administrative or judicial proceeding or hearing commenced or
threatened by any Person (including by any Credit Party or any Affiliate
thereof), whether or not any such Indemnitee shall be designated as a party or a
potential party thereto (but limited, in the case of any one such proceeding or
hearing, to fees, expenses and other charges of one firm of primary counsel and
one firm of local counsel in each applicable jurisdiction for all the
Indemnitees (and, if any Indemnitee shall have advised the Borrower that there
is an actual or perceived conflict of interest, one additional firm of primary
counsel and one additional firm of local counsel in each applicable jurisdiction
for each group of affected Indemnitees that are similarly situated), and any
fees or expenses incurred by the Indemnitees in enforcing this indemnity),
whether direct, indirect, special, consequential or otherwise and whether based
on any federal, state or foreign laws, statutes, rules or regulations (including
securities and commercial laws, statutes, rules or regulations and Environmental
Laws), on common law or equitable causes of action or on contract or otherwise,
that may be imposed on, incurred by or asserted against any such Indemnitee, in
any manner relating to or arising out of (a) this Agreement or the other Credit
Documents or the transactions contemplated hereby or thereby (including the
Lenders’ agreement to make Credit Extensions, the issuance, amendment, extension
or renewal of any Letter of Credit by any Issuing Bank (including the failure of
any Issuing Bank to honor a drawing under any Letter of Credit as a result of
any Governmental Act), the syndication of the credit facilities provided for
herein or the use or intended use of the proceeds thereof, any amendments,
waivers or consents with respect to any provision of this Agreement or any of
the other Credit Documents, or any enforcement of any of the Credit Documents
(including any sale of, collection from, or other realization upon any of the
Collateral or the enforcement of the Obligations Guarantee)), (b) any commitment
letter, engagement letter, fee letter or other letter or agreement delivered by
any Agent, any Arranger, any Issuing Bank or any Lender to the Borrower, or any
Affiliate thereof, in connection with the

 

42



--------------------------------------------------------------------------------

arrangement of the credit facilities provided for herein or in connection with
the transactions contemplated by this Agreement or (c) any Environmental Claim
or any Hazardous Materials Activity directly or indirectly relating to or
arising from any past or present activity, operation, land ownership, or
practice of the Borrower or any Subsidiary; provided that none of the foregoing
shall include any Taxes, other than Taxes that represent liabilities,
obligations, losses, damages, penalties, claims, costs, expenses or
disbursements relating to or arising from any non-Tax action, judgment, suit or
claim.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Credit Document and (b) to the extent not otherwise
described in clause (a), Other Taxes.

“Indemnitee” as defined in Section 10.3.

“Installment” means (a) when used in respect of the Tranche B Term Loans or
Tranche B Term Borrowings, each payment of the principal amount thereof due
under Section 2.11(a) (including the payment due on the Tranche B Term Loan
Maturity Date) and (b) when used in respect of any Term Loans or Term Borrowings
of any other Class, each payment of the principal amount thereof due under
Section 2.11(b) (including the payment due on the Maturity Date applicable to
the Term Loans of such Class).

“Insurance/Condemnation Event” means any casualty or other insured damage to, or
any taking under the power of eminent domain or by condemnation or similar
proceeding of, or any Disposition under a threat of such taking of, all or any
part of any assets of the Borrower or any Restricted Subsidiary, other than any
of the foregoing resulting in aggregate Net Proceeds not exceeding $10,000,000.

“Intellectual Property” as defined in the Pledge and Security Agreement.

“Intellectual Property Security Agreements” as defined in the Pledge and
Security Agreement.

“Intercompany Indebtedness Subordination Agreement” means an Intercompany
Indebtedness Subordination Agreement substantially in the form of Exhibit G.

“Interest Payment Date” means (a) with respect to any Base Rate Loan, the last
Business Day of March, June, September and December of each year, commencing on
the first such date to occur after the Closing Date, and (b) with respect to any
Eurodollar Rate Loan, the last day of each Interest Period applicable to such
Loan and, in the case of any such Loan with an Interest Period of longer than
three months’ duration, each date that is three months, or an integral multiple
thereof, after the commencement of such Interest Period.

“Interest Period” means, with respect to any Eurodollar Rate Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one week, one month, two months,
three months or six months thereafter (or, in the case of any Eurodollar Rate
Borrowing of any Class, such longer period thereafter as shall have been
consented to by each Lender of such Class), as selected by the Borrower in the
applicable Funding Notice or Conversion/Continuation Notice; provided that
(a) if

 

43



--------------------------------------------------------------------------------

an Interest Period would otherwise end on a day that is not a Business Day, such
Interest Period shall be extended to the next succeeding Business Day unless
(other than in the case of a one week Interest Period) no succeeding Business
Day occurs in such month, in which case such Interest Period shall end on the
immediately preceding Business Day, (b) any Interest Period of longer than one
week that commences on the last Business Day of a calendar month (or on a day
for which there is no numerically corresponding day in the calendar month at the
end of such Interest Period) shall, subject to clause (c) below, end on the last
Business Day of the last calendar month of such Interest Period and
(c) notwithstanding anything to the contrary in this Agreement, no Interest
Period for a Eurodollar Rate Borrowing of any Class may extend beyond the
Maturity Date for Borrowings of such Class. For purposes hereof, the date of a
Eurodollar Rate Borrowing shall initially be the date on which such Borrowing is
made and thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

“Interest Rate Determination Date” means, with respect to any Interest Period,
the date that is two Business Days prior to the first day of such Interest
Period.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.

“Internally Generated Cash” means, with respect to any period, net Cash of the
Borrower and the Restricted Subsidiaries provided by operating activities of the
Borrower and the Restricted Subsidiaries during such period, excluding (a) Net
Proceeds of any Disposition (other than Dispositions of inventory and other
Dispositions in the ordinary course of business) or any Insurance/Condemnation
Event, (b) proceeds of any incurrence or issuance of Long-Term Indebtednesses
(other than revolving credit Indebtedness) and (c) proceeds of any issuance or
sale of Equity Interests in the Borrower.

“Investment” means, with respect to a specified Person, any Equity Interests,
evidences of Indebtedness or other Securities (including any option, warrant or
other right to acquire any of the foregoing) of, or any capital contribution or
loans or advances (other than advances made in the ordinary course of business
that would be recorded as accounts receivable on the balance sheet of the
specified Person prepared in conformity with GAAP) to, Guarantees of any
Indebtedness of (including any such Guarantees arising as a result of the
specified Person being a co-maker of any note or other instrument or a joint and
several co-applicant with respect to any letter of credit or letter of
guaranty), or any investment in the form of a transfer of property for
consideration that is less than the fair value thereof (as determined reasonably
and in good faith by the chief financial officer of the Borrower) to, any other
Person that are held or made by the specified Person. The amount, as of any date
of determination, of (a) any Investment in the form of a loan or an advance
shall be the aggregate principal amount thereof made on or prior to such date of
determination, minus the amount, as of such date of determination, of any
Returns with respect thereto, but without any adjustment for write-downs or
write-offs (including as a result of forgiveness of any portion thereof) with
respect to such loan or advance after the date thereof, (b) any Investment in
the form of a Guarantee shall be determined in accordance with the definition of
the term “Guarantee”, (c) any Investment in the form of a purchase or other
acquisition for value of any Equity Interests, evidences of Indebtedness or
other Securities of any Person shall be the fair value (as determined reasonably
and in good faith by the chief financial officer of the Borrower) of the
consideration therefor (including any Indebtedness assumed in connection
therewith), plus the fair value (as so determined) of all additions, as of such
date of determination,

 

44



--------------------------------------------------------------------------------

thereto, and minus the amount, as of such date of determination, of any Returns
with respect thereto, but without any other adjustment for increases or
decreases in value of, or write-ups, write-downs or write-offs with respect to,
such Investment after the time of such Investment and (d) any Investment (other
than any Investment referred to in clause (a), (b) or (c) above) in the form of
a transfer of Equity Interests or other property by the investor to the
investee, including any such transfer in the form of a capital contribution,
shall be the fair value (as determined reasonably and in good faith by the chief
financial officer of the Borrower) of such Equity Interests or other property as
of the time of such transfer (less, in the case of any investment in the form of
transfer of property for consideration that is less than the fair value thereof,
the fair value (as so determined) of such consideration as of the time of the
transfer), minus the amount, as of such date of determination, of any Returns
with respect thereto, but without any other adjustment for increases or
decreases in value of, or write-ups, write-downs or write-offs with respect to,
such Investment after the time of such transfer.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuance Notice” means an Issuance Notice substantially in the form of
Exhibit H.

“Issuing Bank” means (a) each Person set forth on Schedule 2.3B and (b) any
other Revolving Lender (or an Affiliate thereof) that shall have become an
Issuing Bank as provided herein, other than any such Person that shall have
ceased to be an Issuing Bank as provided herein, each in its capacity as an
issuer of Letters of Credit hereunder. Each Issuing Bank may, in its discretion,
arrange for one or more Letters of Credit to be issued by Affiliates of such
Issuing Bank, in which case the term “Issuing Bank” shall include any such
Affiliate with respect to Letters of Credit issued by such Affiliate (it being
agreed that such Issuing Bank shall, or shall cause such Affiliate to, comply
with the requirements of Section 2.4 with respect to such Letters of Credit).

“Junior Indebtedness” means (a) any Permitted Senior Notes Indebtedness, (b) any
Permitted Credit Agreement Refinancing Indebtedness and any Permitted
Incremental Equivalent Indebtedness that, in each case, is Permitted Junior Lien
Secured Indebtedness or Permitted Unsecured Indebtedness and (c) any
Subordinated Indebtedness, other than any Subordinated Indebtedness owing to the
Borrower or any Restricted Subsidiary.

“Junior Lien Intercreditor Agreement” means, with respect to any Permitted
Junior Lien Secured Indebtedness, an intercreditor agreement, in form and
substance reasonably satisfactory to the Administrative Agent and the Borrower,
that contains terms and conditions that are within the range of terms and
conditions customary for intercreditor agreements that are of the type that
govern intercreditor relationships between holders of senior secured credit
facilities and holders of the same type of Indebtedness as such Permitted Junior
Lien Secured Indebtedness.

“Leasehold Property” means, as of any time of determination, any leasehold
interest then owned by any Credit Party in any leased real property.

 

45



--------------------------------------------------------------------------------

“Lender” means each Person listed on the signature pages hereto as a Lender, and
any other Person that shall have become a party hereto in accordance with the
terms hereof pursuant to an Assignment Agreement, an Incremental Facility
Agreement or a Refinancing Facility Agreement, other than any such Person that
shall have ceased to be a party hereto pursuant to an Assignment Agreement.

“Lender Presentation” means the Lender Presentation dated October 25, 2018,
including the private supplement thereto, relating to this Agreement and the
credit facilities provided for herein.

“Letter of Credit” means a letter of credit issued or to be issued by any
Issuing Bank pursuant to this Agreement and any Existing Letter of Credit, in
each case other than any Letter of Credit that ceases to be a “Letter of Credit”
outstanding hereunder pursuant to Section 10.8.

“Letter of Credit Indemnified Costs” as defined in Section 2.3(k).

“Letter of Credit Issuing Commitment” means, with respect to any Issuing Bank,
the commitment, if any, of such Issuing Bank to issue Letters of Credit,
expressed as an amount representing the maximum aggregate Letter of Credit Usage
attributable to Letters of Credit issued by such Issuing Bank. The initial
amount of each Issuing Bank’s Letter of Credit Issuing Commitment on the Closing
Date, if any, is set forth on Schedule 2.3B. The aggregate amount of the Letter
of Credit Issuing Commitments as of the Closing Date is $35,000,000.

“Letter of Credit Sublimit” means $35,000,000; provided that the Letter of
Credit Sublimit may be increased at any time by the written agreement of the
Borrower, the Administrative Agent and each Issuing Bank that will provide a
Letter of Credit Issuing Commitment to the Borrower in an aggregate amount for
the Issuing Banks party to such agreement that is not less than the amount of
such increase.

“Letter of Credit Usage” means, at any time, the sum of (a) the maximum
aggregate amount that is, or at any time thereafter pursuant to the terms
thereof may become, available for drawing under all Letters of Credit
outstanding at such time (regardless of whether any conditions for drawing could
then be met) and (b) the aggregate amount of all drawings under Letters of
Credit honored by the Issuing Banks and not theretofore reimbursed by or on
behalf of the Borrower. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“Lien” means any lien, mortgage, pledge, assignment, security interest, charge
or encumbrance of any kind (including any conditional sale or other title
retention agreement, and any lease or license in the nature thereof) and any
option, trust or other preferential arrangement having the practical effect of
any of the foregoing.

“Limited Conditionality Transaction” means (a) any Acquisition or Investment
(other than an intercompany Investment), including by way of merger,
amalgamation or consolidation, (b) any Disposition or (c) any Restricted Junior
Payment of the type referred to in clause (c) of the definition of such term
with respect to which an irrevocable notice of prepayment or redemption is
required.

 

46



--------------------------------------------------------------------------------

“Loan” means a Revolving Loan, a Tranche B Term Loan, an Incremental Term Loan
of any Class, an Extended/Modified Term Loan of any Class or a Refinancing Term
Loan of any Class.

“Long-Term Indebtedness” means any Indebtedness that, in conformity with GAAP,
constitutes (or, when incurred, constituted) a long-term liability.

“Majority in Interest”, when used in reference to Lenders of any Class, means,
at any time, (a) in the case of the Revolving Lenders, Lenders having Revolving
Exposures and unused Revolving Commitments representing more than 50% of the sum
of the Revolving Exposures and unused Revolving Commitments of all the Revolving
Lenders at such time and (b) in the case of the Term Lenders of any Class,
Lenders having Term Loan Exposure of such Class representing more than 50% of
the Term Loan Exposure of all the Term Lenders of such Class at such time. For
purposes of this definition, the amount of Revolving Exposures, unused Revolving
Commitments and Term Loan Exposures of any Class shall be determined by
excluding the Revolving Exposure, unused Revolving Commitment and Term Loan
Exposure of such Class of any Defaulting Lender.

“Margin Stock” as defined in Regulation U.

“Material Adverse Effect” means a material adverse effect on (a) the business,
results of operations, assets, liabilities (actual or contingent) or financial
condition of the Borrower and the Restricted Subsidiaries taken as a whole,
(b) the ability of the Credit Parties (taken as a whole) to fully and timely
perform any of their payment obligations under the Credit Documents or (c) the
rights and remedies available to, or conferred upon, any Agent or any Lender
under the Credit Documents.

“Material Indebtedness” means (a) any Permitted Senior Notes Indebtedness, any
Permitted Credit Agreement Refinancing Indebtedness and any Permitted
Incremental Equivalent Indebtedness and (b) any other Indebtedness (other than
the Loans and Guarantees under the Credit Documents), or obligations in respect
of one or more Hedge Agreements, of any one or more of the Borrower and the
Restricted Subsidiaries in an aggregate principal amount of $100,000,000 or
more. In the case of any Material Indebtedness that is a Guarantee of any other
Indebtedness, each reference to “Material Indebtedness” shall be deemed to
include a reference to such Guaranteed Indebtedness. For purposes of determining
Material Indebtedness, (i) the “principal amount” of the obligations of the
Borrower or any Restricted Subsidiary in respect of any Hedge Agreement at any
time shall be the maximum aggregate amount (giving effect to any netting
agreements) that the Borrower or such Restricted Subsidiary would be required to
pay if such Hedge Agreement were terminated at such time and (ii) the principal
amount of any Permitted Securitization shall be determined as set forth in the
definition of such term.

 

47



--------------------------------------------------------------------------------

“Material Real Estate Asset” means each Real Estate Asset located in the United
States acquired by any Credit Party after the Closing Date (or owned by any
Person that becomes a Credit Party after the Closing Date and located in the
United States) that, together with the improvements thereon and all contiguous
and all related parcels and the improvements thereon, has a fair value of
$20,000,000 or more (as determined reasonably and in good faith by an Authorized
Officer of the Borrower), in each case, as of the time of acquisition of such
Real Estate Asset by such Credit Party or as of the time such Person becomes a
Credit Party, as applicable.

“Material Subsidiary” means each Restricted Subsidiary (a) the total assets of
which (determined on a consolidated basis for such Restricted Subsidiary and its
Restricted Subsidiaries, but excluding all amounts attributable to Unrestricted
Subsidiaries) equal 2.5% or more of the Consolidated Total Assets or (b) the
consolidated revenues of which (determined on a consolidated basis for such
Restricted Subsidiary and its Restricted Subsidiaries) equal 2.5% or more of the
consolidated revenues of the Borrower and the Restricted Subsidiaries, in each
case as of the last day of the most recently ended Test Period; provided that if
at the end of or for any Test Period the combined consolidated total assets or
combined consolidated revenues of all Restricted Subsidiaries that under clauses
(a) and (b) above would not constitute Material Subsidiaries would, but for this
proviso, exceed 5.0% of the Consolidated Total Assets or 5.0% of the
consolidated revenues of the Borrower and the Restricted Subsidiaries, then one
or more of such excluded Restricted Subsidiaries shall for all purposes of this
Agreement be deemed to be Material Subsidiaries in descending order based on the
amounts (determined on a consolidated basis for such Restricted Subsidiary and
its Restricted Subsidiaries) of their total assets or revenues, as the case may
be, until such excess shall have been eliminated. At all times prior to the
first delivery of financial statements pursuant to Section 5.1(a) or 5.1(b),
determinations under this definition shall be made based on the Historical
Financial Statements.

“Maturity Date” means the Revolving Maturity Date, the Tranche B Term Loan
Maturity Date, the Incremental Term Loan Maturity Date with respect to the
Incremental Term Loans of any Class, the Extended/Modified Term Loan Maturity
Date with respect to the Extended/Modified Term Loans of any Class or the
Refinancing Term Loan Maturity Date with respect to the Refinancing Term Loans
of any Class, as the context requires.

“Moody’s” means Moody’s Investors Service, Inc., or any successor to its rating
agency business.

“Mortgage” means a mortgage, deed of trust, assignment of leases and rents or
other security document granting a Lien on any Material Real Estate Asset in
favor of the Collateral Agent, for the benefit of the Secured Parties, as
security for the Obligations. Each Mortgage shall be in form and substance
reasonably satisfactory to the Collateral Agent.

“Multiemployer Plan” means any Employee Benefit Plan that is a “multiemployer
plan” as defined in Section 3(37) of ERISA to which the Borrower, any Restricted
Subsidiary or any of their respective ERISA Affiliates makes or is obligated to
make contributions.

“Net Proceeds” means, with respect to any event, (a) the Cash (which term, for
purposes of this definition, shall include Cash Equivalents) proceeds
(including, in the case of any Insurance/Condemnation Event, insurance,
condemnation and similar proceeds) received in respect of such event, including
any Cash received in respect of any non-Cash proceeds, but only as and when
received, net of (b) the sum, without duplication, of (i) all fees and out of
pocket costs and expenses incurred in connection with such event by the Borrower
or any Restricted Subsidiary

 

48



--------------------------------------------------------------------------------

to Persons that are not Affiliates of the Borrower (including attorneys’,
accountants’ and consultants’ fees, investment banking and advisory fees and
underwriting discounts and commissions), (ii) in the case of any Asset Sale or
any Insurance/Condemnation Event, (A) the amount of all payments (including in
respect of principal, accrued interest and premiums) required to be made by the
Borrower and the Restricted Subsidiaries as a result of such event (x) to repay
Indebtedness (other than Loans, Permitted Credit Agreement Refinancing
Indebtedness or Permitted Incremental Equivalent Indebtedness) secured by the
assets subject thereto and (y) in the case of any Asset Sale by, or any
Insurance/Condemnation Event affecting the assets of, a Restricted Subsidiary
that is CFC or CFC Holding Company, to repay any Indebtedness of such CFC or CFC
Holding Company and (B) the amount of all payments reasonably estimated to be
required to be made by the Borrower and the Restricted Subsidiaries in respect
of purchase price adjustment, indemnification and similar contingent liabilities
that are directly attributable to such event or in respect of any retained
liabilities associated with such event (including pension and other
post-employment benefit liabilities and environmental liabilities), (iii) the
amount of all Taxes (including transfer taxes, deed or recording taxes and
repatriation taxes or any withholding or deduction) paid (or reasonably
estimated to be payable) by the Borrower and the Restricted Subsidiaries in
connection with such event and (iv) in the case of any proceeds from any Asset
Sale by, or any Insurance/Condemnation Event affecting the assets of, a
Restricted Subsidiary that is not a wholly-owned Subsidiary, the portion of such
proceeds received by such Restricted Subsidiary attributable to the
noncontrolling interests in such Restricted Subsidiary, in each case as
determined reasonably and in good faith by the chief financial officer of the
Borrower. For purposes of this definition, in the event any estimate with
respect to contingent liabilities or Taxes as described in clause (b)(ii)(B) or
(b)(iii) above shall be reduced, the amount of such reduction shall, except to
the extent such reduction is made as a result of a payment having been made in
respect of the applicable contingent liabilities or Taxes, be deemed to be
receipt, on the date of such reduction, of Cash proceeds in respect of such
event.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Note” means a promissory note issued to any Lender pursuant to Section 2.6(c).

“Obligations” means (a) all obligations of every nature of each Credit Party
under this Agreement and the other Credit Documents, whether for principal,
interest (including default interest accruing pursuant to Section 2.9 and
interest (including such default interest) that would continue to accrue
pursuant to Credit Documents on any such obligation after the commencement of
any proceeding under any Debtor Relief Law with respect to any Credit Party,
whether or not such interest is allowed or allowable against such Credit Party
in any such proceeding), reimbursement of amounts drawn under Letters of Credit,
fees (including commitment fees and prepayment fees), reimbursement of expenses,
indemnification or otherwise, (b) all Specified Hedge Obligations, excluding,
with respect to any Guarantor, Excluded Swap Obligations with respect to such
Guarantor, and (c) all Specified Cash Management Services Obligations.

“Obligations Guarantee” means the Guarantee of the Obligations created under
Section 7.

 

49



--------------------------------------------------------------------------------

“OFAC” means the United States Treasury Department Office of Foreign Assets
Control.

“Open Market Purchase” as defined in Section 10.6(i)(B).

“Organizational Documents” means (a) with respect to any corporation or company,
its certificate or articles of incorporation, organization or association, as
amended, and its bylaws, as amended, (b) with respect to any limited
partnership, its certificate or declaration of limited partnership, as amended,
and its partnership agreement, as amended, (c) with respect to any general
partnership, its partnership agreement, as amended, and (d) with respect to any
limited liability company, its certificate of formation or articles of
organization, as amended, and its operating agreement, as amended, and in the
case of any Foreign Subsidiary, any analogous organizational documents. In the
event any term or condition of this Agreement or any other Credit Document
requires any Organizational Document to be certified by a secretary of state or
similar governmental official, the reference to any such “Organizational
Document” shall only be to a document of a type customarily certified by such
governmental official.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising solely from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Credit Document, or sold or assigned an interest in any Loan or Credit
Document).

“Other Taxes” means any and all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, this Agreement or any other Credit Document, except any such
Taxes that are Other Connection Taxes imposed with respect to an assignment
(other than an assignment made pursuant to Section 2.22)

“Pari Passu Intercreditor Agreement” means, with respect to any Permitted Pari
Passu Secured Indebtedness, an intercreditor agreement, in form and substance
reasonably satisfactory to the Administrative Agent and the Borrower, that
contains terms and conditions that are within the range of terms and conditions
customary for intercreditor agreements that are of the type that govern
intercreditor relationships between holders of senior secured credit facilities
and holders of the same type of Indebtedness as such Permitted Pari Passu
Secured Indebtedness.

“Participant Register” as defined in Section 10.6(g)(i).

“PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act (Title III of
Pub. L. 107-56).

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
that is subject to Section 412 of the Internal Revenue Code or is covered by
Title IV of ERISA.

 

50



--------------------------------------------------------------------------------

“Permitted Acquisition” means any Acquisition by the Borrower or any of its
wholly owned Restricted Subsidiaries; provided that:

(a) immediately prior and after giving effect thereto, no Event of Default shall
have occurred and be continuing or would result therefrom;

(b)(i) in the case of any Acquisition of Equity Interests in a Person, each of
such Person and its Subsidiaries will become a Restricted Subsidiary (or will be
merged or consolidated with or into the Borrower or any Restricted Subsidiary,
with the continuing or surviving Person being the Borrower (in the case of any
such transaction involving the Borrower) or a Restricted Subsidiary) and (ii) in
the case of any Acquisition of other assets, such assets will be owned by the
Borrower or any Restricted Subsidiary;

(c) all actions required to be taken with respect to such Person or such assets,
as the case may be, in order to satisfy the requirements set forth in clauses
(a), (b) and (c) of the definition of the term “Collateral and Guarantee
Requirement” (subject to the discretion of the Collateral Agent set forth in
such definition) shall have been taken (or arrangements for the taking of such
actions satisfactory to the Collateral Agent shall have been made) (it being
understood that all other requirements set forth in such definition that are
applicable to such Acquisition shall be required to be satisfied in accordance
with (and within the time periods provided in) Sections 5.10 and 5.11); and

(d) the business of any such acquired Person, or such acquired assets, as the
case may be, constitutes a business permitted by Section 6.11.

“Permitted Credit Agreement Refinancing Indebtedness” means Indebtedness
permitted under Section 6.1(k).

“Permitted Credit Agreement Refinancing Indebtedness Documents” means any credit
agreement, indenture or other agreement or instrument evidencing or governing
the rights of the holders of any Permitted Credit Agreement Refinancing
Indebtedness.

“Permitted Encumbrances” means:

(a) Liens imposed by law for Taxes that are not overdue by more than 30 days or
are being contested in good faith in compliance with Section 5.3, if adequate
reserves with respect thereto are maintained by the applicable Person in
conformity with GAAP;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
construction contractors’ and other like Liens imposed by law (other than any
Lien imposed pursuant to Section 430(k) of the Internal Revenue Code or
Section 303(k) of ERISA or a violation of Section 436 of the Internal Revenue
Code) arising in the ordinary course of business and securing obligations that
are not overdue by more than 30 days or are being contested in compliance with
Section 5.3, if adequate reserves with respect thereto are maintained by the
applicable Person in conformity with GAAP;

 

51



--------------------------------------------------------------------------------

(c) pledges and deposits made (i) in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws (other than any Lien imposed pursuant to Section 430(k) of the
Internal Revenue Code or Section 303(k) of ERISA or a violation of Section 436
of the Internal Revenue Code) and (ii) in respect of letters of credit, bank
guarantees or similar instruments issued for the account of the Borrower or any
Restricted Subsidiary in the ordinary course of business supporting obligations
of the type set forth in clause (i) above;

(d) pledges and deposits made (i) in the ordinary course of business to secure
the performance of bids, trade contracts (other than for payment of
Indebtedness), leases (other than capital leases), statutory obligations (other
than any Lien imposed pursuant to Section 430(k) of the Internal Revenue Code or
Section 303(k) of ERISA or a violation of Section 436 of the Internal Revenue
Code), surety and appeal bonds, performance bonds, completion guarantees and
other obligations of a like nature (including those to secure health, safety and
environmental obligations) and (ii) in respect of letters of credit, bank
guarantees or similar instruments issued for the account of the Borrower or any
Restricted Subsidiary in the ordinary course of business supporting obligations
of the type set forth in clause (i) above;

(e) judgment liens in respect of judgments that do not constitute an Event of
Default under Section 8.1(h);

(f) easements, zoning restrictions, rights-of-way, encroachments, protrusions
and similar encumbrances on real property imposed by law or arising in the
ordinary course of business that do not secure any monetary obligations and do
not materially detract from the value of the affected property or interfere with
the ordinary conduct of business of the Borrower and the Restricted
Subsidiaries, taken as a whole and other matters on title that are reasonably
acceptable to the Collateral Agent;

(g) any zoning or similar law or right reserved to or vested in any Governmental
Authority to control or regulate the use of any real property that does not
materially interfere with the ordinary conduct of the business of the Borrower
and the Restricted Subsidiaries, taken as a whole;

(h) ground leases in respect of real property on which facilities owned or
leased by the Borrower or any Restricted Subsidiary are located;

(i) banker’s liens, rights of set-off or similar rights and remedies as to
deposit accounts or other funds maintained with depository institutions;
provided that such deposit accounts or funds are not established or deposited
for the purpose of providing collateral for any Indebtedness and are not subject
to restrictions on access by the Borrower or any Restricted Subsidiary in excess
of those required by applicable banking regulations;

(j) Liens encumbering reasonable customary initial deposits and margin deposits
and similar Liens attaching to commodity trading accounts or other brokerage
accounts incurred in the ordinary course of business and not for speculative
purposes;

(k) Liens of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on the items in the course of collection;

 

52



--------------------------------------------------------------------------------

(l) Liens arising by virtue of precautionary UCC financing statement filings (or
similar filings under applicable law) regarding operating leases entered into by
the Borrower and the Restricted Subsidiaries in the ordinary course of business;

(m) Liens representing any interest or title of a lessor or sublessor, or a
lessee or sublessee, in the property subject to any lease (other than any
capital lease) permitted by this Agreement (and all encumbrances and other
matters affecting such interest or title);

(n) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(o) (i) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods in the ordinary course of business
and bailment arrangements entered into in the ordinary course of business
(excluding any general inventory financing) and permitted by this Agreement and
(ii) Liens arising by operation of law under Article 2 of the Uniform Commercial
Code (and any similar provision of any other requirement of law) in favor of a
seller or buyer of goods;

(p) Liens that are customary contractual rights of set-off;

(q) Liens on specific items of inventory or other goods and proceeds thereof
securing obligations in respect of documentary letters of credit issued to
facilitate the purchase, shipment or storage of such inventory or such other
goods;

(r) deposits of Cash with the owner or lessor of premises leased and operated by
the Borrower or any Restricted Subsidiary to secure the performance of its
obligations under the lease for such premises, in each case in the ordinary
course of business; and

(s) leases, nonexclusive licenses, subleases or nonexclusive sublicenses granted
to others in the ordinary course of business that do not interfere in any
material respect with the ordinary course of business of the Borrower and the
Restricted Subsidiaries, taken as a whole; and

(t) Liens on Cash and Cash Equivalents deposited with a trustee or a similar
Person to defease or to satisfy and discharge any Permitted Senior Notes
Indebtedness or any other Indebtedness, provided that such defeasance or
satisfaction and discharge is permitted hereunder;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness, other than Liens referred to in clauses (c), (d), (q) or
(t) above securing letters of credit, bank guarantees and similar instruments.

“Permitted Incremental Equivalent Indebtedness” means Indebtedness permitted
under Section 6.1(j).

“Permitted Incremental Equivalent Indebtedness Documents” means any credit
agreement, indenture or other agreement or instrument evidencing or governing
the rights of the holders of any Permitted Incremental Equivalent Indebtedness.

 

53



--------------------------------------------------------------------------------

“Permitted Intercreditor Agreement” means any Junior Lien Intercreditor
Agreement or any Pari Passu Intercreditor Agreement.

“Permitted Junior Lien Secured Indebtedness” means any secured Indebtedness of
the Borrower and/or any Guarantor Subsidiary in the form of one or more series
of junior lien secured notes, bonds, debentures or loans, and the Guarantees
thereof by any Credit Party; provided that (a) such Indebtedness is secured by
Liens on all or a portion of the Collateral on a junior priority basis with the
Liens on the Collateral securing the Obligations and is not secured by any
assets of the Borrower or any Restricted Subsidiary other than the Collateral,
(b) such Indebtedness is not Guaranteed by any Subsidiaries other than the
Guarantor Subsidiaries and (c) the administrative agent, collateral agent,
trustee and/or any similar representative acting on behalf of the holders of
such Indebtedness shall have become party to a Junior Lien Intercreditor
Agreement providing that the Liens on the Collateral securing such Indebtedness
shall rank junior in priority to the Liens on the Collateral securing the
Obligations; provided that if such Indebtedness is the initial Permitted Junior
Lien Secured Indebtedness incurred by the Borrower and the Guarantor
Subsidiaries, then the Borrower and the Guarantor Subsidiaries shall have
executed and delivered the Junior Lien Intercreditor Agreement (or an
acknowledgement thereof in the form specified therein) and the Administrative
Agent agrees to execute and deliver, on behalf of the Lenders and the other
Secured Parties, the Junior Lien Intercreditor Agreement. It is understood and
agreed that, notwithstanding Section 1.2(d), Permitted Junior Lien Secured
Indebtedness may only be incurred and outstanding in reliance on Section 6.1(j)
or 6.1(k).

“Permitted Lien” means any Lien permitted by Section 6.2.

“Permitted Pari Passu Secured Indebtedness” means any secured Indebtedness of
the Borrower and/or any Guarantor Subsidiary in the form of one or more series
of senior secured notes, bonds, debentures or loans, and the Guarantees thereof
by any Credit Party; provided that (a) such Indebtedness is secured by Liens on
all or a portion of the Collateral on a pari passu basis with the Liens on the
Collateral securing the Obligations (it being understood that the determination
as to whether such Liens are on a pari passu basis shall be made without regard
to control of remedies) and is not secured by any assets of the Borrower or any
Restricted Subsidiary other than the Collateral, (b) such Indebtedness is not
Guaranteed by any Subsidiaries other than the Guarantor Subsidiaries and (c) the
administrative agent, collateral agent, trustee and/or any similar
representative acting on behalf of the holders of such Indebtedness shall have
become party to a Pari Passu Intercreditor Agreement providing that the Liens on
the Collateral securing such Indebtedness shall rank equal in priority to the
Liens on the Collateral securing the Obligations (it being understood that the
determination as to whether such Liens rank equal in priority shall be made
without regard to control of remedies); provided that if such Indebtedness is
the initial Permitted Pari Passu Secured Indebtedness incurred by the Borrower
and the Guarantor Subsidiaries, then the Borrower and the Guarantor Subsidiaries
shall have executed and delivered the Pari Passu Intercreditor Agreement (or an
acknowledgement thereof in the form specified therein) and the Administrative
Agent agrees to execute and deliver, on behalf of the Lenders and the other
Secured Parties, the Pari Passu Intercreditor Agreement. It is understood and
agreed that, notwithstanding Section 1.2(d), Permitted Pari Passu Secured
Indebtedness may only be incurred and outstanding in reliance on Section 6.1(j)
or 6.1(k).

 

54



--------------------------------------------------------------------------------

“Permitted Securitization” means any receivables financing program providing for
(a) the sale, transfer or conveyance of trade receivables by the Borrower or its
Subsidiaries to a Receivables Subsidiary in a transaction or series of
transactions purporting to be sales, and (b) the sale, transfer or conveyance
of, or granting a Lien in, such trade receivables by a Receivables Subsidiary to
any other Person, in each case under clause (a) or (b) above, without any
recourse to the Borrower and its Subsidiaries (other than the Receivables
Subsidiaries), whether pursuant to a Guarantee or otherwise, other than
customary representations, warranties, covenants, indemnities and servicing
obligations that are usual and customary for securitization transactions
involving trade receivables. The “amount” or “principal amount” of any Permitted
Securitization shall be deemed at any time to be (i) in the case of any
Permitted Securitization where the sale, transfer or conveyance referred to in
clause (a) above is funded by the incurrence of Indebtedness or other Securities
that are to receive payments from, or that represent interests in, the cash flow
derived from the applicable trade receivables, the aggregate principal or stated
amount of such Indebtedness or other Securities (or, if there shall be no such
principal or stated amount, the uncollected amount of the trade receivable sold,
transferred or conveyed pursuant to such Permitted Securitization, net of any
such trade receivable that have been written off as uncollectible), and (ii) in
the case of any Permitted Securitization involving a direct sale, transfer or
conveyance by a Receivables Subsidiary to one or more investors or purchasers,
the uncollected amount of the trade receivables transferred pursuant to such
Permitted Securitization, net of any such trade receivables that have been
written off as uncollectible.

“Permitted Senior Notes Indebtedness” means Indebtedness permitted under
Section 6.1(l).

“Permitted Senior Notes Indebtedness Documents” means the Senior Notes and any
other credit agreement, indenture or other agreement or instrument evidencing or
governing the rights of the holders of any Permitted Senior Notes Indebtedness.

“Permitted Stock Repurchases” as defined in Section 6.4(g).

“Permitted Unsecured Indebtedness” means any Indebtedness of the Borrower and/or
any Guarantor Subsidiary in the form of one or more series of senior unsecured
or subordinated unsecured notes, bonds, debentures or loans; provided that
(a) such Indebtedness is not secured by any Liens on any assets of the Borrower
or any Restricted Subsidiary and (b) such Indebtedness is not Guaranteed by any
Subsidiaries other than the Guarantor Subsidiaries.

“Person” means any natural person, corporation, limited partnership, general
partnership, limited liability company, limited liability partnership, joint
stock company, joint venture, association, company, trust, bank, trust company,
land trust, business trust or other organization, whether or not a legal entity,
and any Governmental Authority.

“Platform” means IntraLinks/IntraAgency, SyndTrak or another similar website or
other information platform.

“Pledge and Security Agreement” means the Pledge and Security Agreement dated as
of the date hereof, among the Credit Parties and the Collateral Agent, together
with all supplements thereto.

 

55



--------------------------------------------------------------------------------

“Post-Closing Letter Agreement” means the Post-Closing Letter Agreement dated as
of the date hereof, among the Borrower, the Administrative Agent and the
Collateral Agent.

“Previously Absent Financial Maintenance Covenant” means, at any time, (a) any
financial maintenance covenant that is not included in this Agreement at such
time and (b) any financial maintenance covenant that is included in this
Agreement at such time but has covenant levels or effectiveness triggers that
are more restrictive on the Borrower and the Restricted Subsidiaries than the
covenant levels or effectiveness triggers set forth in this Agreement at such
time.

“Prime Rate” means the rate of interest quoted in the print edition of The Wall
Street Journal, Money Rates Section as the Prime Rate (currently defined as the
base rate on corporate loans posted by at least 70% of the nation’s 10 largest
banks), as in effect from time to time. The Prime Rate is a reference rate and
does not necessarily represent the lowest or best rate actually charged to any
customer. Any Agent and any Lender may make commercial loans or other loans at
rates of interest at, above or below the Prime Rate.

“Private Lenders” means Lenders that wish to receive Private-Side Information.

“Private-Side Information” means any information with respect to the Borrower
and its Subsidiaries that is not Public-Side Information.

“Pro Forma Basis”, “Pro Forma Compliance” and “Pro Forma Effect” means, with
respect to any Pro Forma Event, that such Pro Forma Event and the following
transactions in connection therewith (to the extent applicable) shall be deemed
to have occurred as of the first day of the applicable period of measurement for
the applicable covenant or requirement: (a) historical income statement items
(whether positive or negative) attributable to the property or Person, if any,
subject to such Pro Forma Event, (i) in the case of a Disposition of a business
unit, division, product line or line of business of the Borrower or a Restricted
Subsidiary, a Disposition that otherwise results in a Restricted Subsidiary
ceasing to be a Subsidiary or a designation of a Subsidiary as an Unrestricted
Subsidiary, shall be excluded, and (ii) in the case of an Acquisition by the
Borrower or a Restricted Subsidiary, whether by merger, consolidation or
otherwise, or any other Investment that results in a Person becoming a
Restricted Subsidiary or a designation of a Subsidiary as a Restricted
Subsidiary, shall be included, (b) any repayment, retirement, redemption,
satisfaction and discharge or defeasance of Indebtedness and (c) any
Indebtedness incurred or assumed by the Borrower or any of the Restricted
Subsidiaries in connection therewith, and if such Indebtedness has a floating or
formula rate, such Indebtedness shall have an implied rate of interest for the
applicable period for purposes of this definition determined by utilizing the
rate which is or would be in effect with respect to such Indebtedness as at the
relevant date of determination (taking into account any hedging obligations
applicable to such Indebtedness if such hedging obligation has a remaining term
in excess of 12 months). “Pro Forma Basis”, “Pro Forma Compliance” and “Pro
Forma Effect” in respect of any Pro Forma Event shall be calculated in a
reasonable and factually supportable manner by the Borrower and in the manner
that is consistent with the definition of Consolidated Adjusted EBITDA. For the
avoidance of doubt, the amount of net cost savings, operating expense
reductions, other operating improvements and synergies projected by the Borrower
in good faith to be realized as a result of actions taken or to be taken in
connection with any Pro Forma Event may be included in Consolidated Adjusted
EBITDA in the manner, and subject to the limitations, set forth in the
definition of such term.

 

56



--------------------------------------------------------------------------------

“Pro Forma Event” means (a) any Acquisition by the Borrower or a Restricted
Subsidiary, whether by merger, consolidation or otherwise, or any other
Investment, that results in a Person becoming a Subsidiary, (b) any Disposition
of a business unit, division, product line or line of business of the Borrower
or a Restricted Subsidiary and any other Disposition that results in a
Restricted Subsidiary ceasing to be a Subsidiary, (c) any designation of a
Subsidiary as a Restricted Subsidiary or as an Unrestricted Subsidiary, (d) any
incurrence or issuance or repayment, retirement, redemption, satisfaction and
discharge or defeasance of Indebtedness or (e) any Restricted Junior Payment or
any other transaction where the consummation thereof, or the determination of
whether such transaction is permitted to be consummated under this Agreement,
requires that a financial ratio or test be calculated on a Pro Forma Basis or
after giving Pro Forma Effect to such transaction; provided that any such
Acquisition, Investment or Disposition involving consideration of less than
$50,000,000 shall, in each case in the sole discretion of the Borrower, be
deemed not to constitute a Pro Forma Event hereunder.

“Pro Rata Share” means, with respect to any Lender, at any time, (a) when used
in reference to payments, computations and other matters relating to the
Tranche B Term Loans or Tranche B Term Borrowings, the percentage obtained by
dividing (i) the Tranche B Term Loan Exposure of such Lender at such time by
(ii) the aggregate Tranche B Term Loan Exposure of all the Lenders at such time,
(b) when used in reference to payments, computations and other matters relating
to Term Loan Commitments, Term Loans or Term Borrowings of any other Class, the
percentage obtained by dividing (i) the Term Loan Exposure of such Lender with
respect to such Class at such time by (ii) the aggregate Term Loan Exposure of
all the Lenders with respect to such Class at such time, (c) when used in
reference to payments, computations and other matters relating to the Revolving
Commitments, Revolving Loans, Revolving Borrowings or Letters of Credit or
participations therein or Letter of Credit Usage, the percentage obtained by
dividing (i) the Revolving Commitment of such Lender at such time by (ii) the
aggregate Revolving Commitments of all the Lenders at such time, provided that
if the Revolving Commitments have terminated or expired, the Pro Rata Share
under this clause (c) shall be determined based upon the Revolving Commitments
most recently in effect, giving effect to any assignments, and (d) when used for
any other purpose (including under Section 9.6), the percentage obtained by
dividing (i) an amount equal to the sum of the Tranche B Term Loan Exposure, the
Term Loan Exposure of each such other Class and the Revolving Commitments of
such Lender at such time by (ii) an amount equal to the sum of the aggregate
Tranche B Term Loan Exposure, the aggregate Term Loan Exposure of each such
other Class and the aggregate Revolving Commitments of all the Lenders at such
time; provided that if the Revolving Commitments have terminated or expired, the
Pro Rata Share under this clause (d) shall be determined based upon the
Revolving Commitments most recently in effect, giving effect to any assignments.

“Projections” means the projections of the Borrower and the Restricted
Subsidiaries for each Fiscal Quarter of the Fiscal Year 2019 and for each Fiscal
Year thereafter through and including the Fiscal Year 2023.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

57



--------------------------------------------------------------------------------

“Public Lenders” means Lenders that do not wish to receive Private-Side
Information.

“Public-Side Information” means information that is either (a) available to all
holders of Traded Securities of the Borrower and its Subsidiaries or (b) not
material non-public information (for purposes of United States federal, state or
other applicable securities laws).

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Credit
Party that has total assets exceeding $10,000,000 at the time such Swap
Obligation is incurred or such other Person as constitutes an “eligible contract
participant” under the Commodity Exchange Act or any regulations promulgated
thereunder and can cause another Person to qualify as an “eligible contract
participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Real Estate Asset” means any interest owned by any Credit Party in fee in any
real property.

“Receivables Subsidiary” means any special purpose, bankruptcy remote
wholly-owned Subsidiary of the Borrower formed for the sole and exclusive
purpose of engaging in activities in connection with a Permitted Securitization.

“Recipient” means (a) any Agent, (b) any Lender and (c) any Issuing Bank, as
applicable.

“Refinancing Commitment” means a Refinancing Revolving Commitment or a
Refinancing Term Loan Commitment.

“Refinancing Facility Agreement” means a Refinancing Facility Agreement, in form
and substance reasonably satisfactory to the Administrative Agent and the
Borrower, among the Borrower, the Administrative Agent and one or more
Refinancing Lenders, establishing Refinancing Commitments and effecting such
other amendments hereto and to the other Credit Documents as are contemplated by
Section 2.25.

“Refinancing Indebtedness” means, in respect of any Indebtedness (the “Original
Indebtedness”), any Indebtedness that extends, renews, refinances or replaces
such Original Indebtedness (or any Refinancing Indebtedness in respect thereof);
provided that (a) the principal amount of such Refinancing Indebtedness shall
not exceed the principal amount of such Original Indebtedness except by an
amount not greater than accrued and unpaid interest on such Original
Indebtedness, any original issue discount applicable to such Refinancing
Indebtedness, any unused commitments in respect of such Original Indebtedness
(only if and to the extent that, had such Original Indebtedness been incurred
under such commitments at the time such Refinancing Indebtedness is incurred, it
would have been permitted hereunder) and any reasonable fees, premiums and
expenses relating to such extension, renewal or refinancing; (b) the stated
final maturity of such Refinancing Indebtedness shall not be earlier than that
of such Original Indebtedness; (c) the weighted average life to maturity of such
Refinancing Indebtedness shall not be shorter than the remaining weighted
average life to maturity of such Original Indebtedness (and, for purposes of
determining the weighted average life to maturity of such Original Indebtedness,
the effects of any prepayments made prior to the date of the determination shall
be disregarded);

 

58



--------------------------------------------------------------------------------

(d) such Refinancing Indebtedness shall not constitute an obligation (including
pursuant to a Guarantee) of any Restricted Subsidiary that shall not have been
(or, in the case of after-acquired Subsidiaries, shall not have been required to
become) an obligor in respect of such Original Indebtedness; (e) if such
Original Indebtedness shall have been subordinated to the Obligations, such
Refinancing Indebtedness shall also be subordinated to the Obligations on terms
not less favorable in any material respect to the Lenders; (f) if such Original
Indebtedness shall be Permitted Credit Agreement Refinancing Indebtedness or
Permitted Incremental Equivalent Indebtedness, then (i) such Refinancing
Indebtedness satisfies the Specified Permitted Indebtedness Documentation
Requirements, (ii) if such Original Indebtedness was Permitted Pari Passu
Secured Indebtedness, such Refinancing Indebtedness, if secured, shall be
Permitted Pari Passu Secured Indebtedness or Permitted Junior Lien Secured
Indebtedness and (iii) if such Original Indebtedness was Permitted Junior Lien
Secured Indebtedness, such Refinancing Indebtedness, if secured, shall be
Permitted Junior Lien Secured Indebtedness or Permitted Pari Passu Secured
Indebtedness; and (g) such Refinancing Indebtedness shall not be secured by any
Lien on any asset other than the assets that secured (or, in the case of
after-acquired assets, would be required to secure pursuant to the terms
thereof) such Original Indebtedness or, to the extent such assets would have
been required to secure such Original Indebtedness pursuant to the terms
thereof, that are proceeds and products of, or after-acquired property that is
affixed or incorporated into, the assets that secured such Original
Indebtedness.

“Refinancing Lenders” means the Refinancing Revolving Lenders and the
Refinancing Term Lenders.

“Refinancing Loans” means the Refinancing Revolving Loans and the Refinancing
Term Loans.

“Refinancing Revolving Commitments” as defined in Section 2.25(a).

“Refinancing Revolving Lender” as defined in Section 2.25(a).

“Refinancing Revolving Loans” as defined in Section 2.25(a).

“Refinancing Term Lender” as defined in Section 2.25(a).

“Refinancing Term Loan Commitments” as defined in Section 2.25(a).

“Refinancing Term Loan Maturity Date” means, with respect to Refinancing Term
Loans of any Class, the scheduled date on which such Refinancing Term Loans
shall become due and payable in full hereunder, as specified in the applicable
Refinancing Facility Agreement.

“Refinancing Term Loans” as defined in Section 2.25(a).

“Register” as defined in Section 2.6(b).

“Regulation D” means Regulation D of the Board of Governors.

“Regulation T” means Regulation T of the Board of Governors.

 

59



--------------------------------------------------------------------------------

“Regulation U” means Regulation U of the Board of Governors.

“Regulation X” means Regulation X of the Board of Governors.

“Reimbursement Date” as defined in Section 2.3(d).

“Related Fund” means, with respect to any Lender that is an investment fund, any
other investment fund that invests in commercial loans and that is managed or
advised by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the directors, officers, partners, members, trustees, employees, controlling
persons, agents, administrators, managers, representatives and advisors of such
Person and of such Person’s Affiliates.

“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of any Hazardous Material into or through the indoor or outdoor
environment, including the abandonment or disposal of any barrels, containers or
other closed receptacles containing any Hazardous Material.

“Repricing Event” means, with respect to any Tranche B Term Loan, (a) any
prepayment or repayment of such Tranche B Term Loan with the proceeds of, or
made in connection with the incurrence of, any Indebtedness that has an
Effective Yield lower than the Effective Yield of such Tranche B Term Loan at
the time of such prepayment or repayment and (b) any amendment or other
modification of this Agreement that, directly or indirectly, reduces the
Effective Yield of such Tranche B Term Loan; provided the primary purpose of
such prepayment, repayment, amendment or other modification was to reduce the
Effective Yield applicable to the Tranche B Term Loans.

“Requisite Lenders” means, at any time, Lenders having or holding Revolving
Exposure, unused Revolving Commitments, Tranche B Term Loan Exposure and Term
Loan Exposure of any other Class representing more than 50% of the sum of the
Revolving Exposure, unused Revolving Commitments, Tranche B Term Loan Exposure
and Term Loan Exposure of each such other Class of all the Lenders at such time.
For purposes of this definition, the amount of Revolving Exposure, unused
Revolving Commitments, Tranche B Term Loan Exposure and Term Loan Exposure of
any other Class shall be determined by excluding the Revolving Exposure, unused
Revolving Commitments, Tranche B Term Loan Exposure and Term Loan Exposure of
each such other Class of any Defaulting Lender.

“Restricted Junior Payment” means (a) any dividend or other distribution, direct
or indirect (whether in Cash, Securities or other property), with respect to any
Equity Interests in the Borrower or any Restricted Subsidiary, (b) any payment
or distribution, direct or indirect (whether in Cash, Securities or other
property), including any sinking fund or similar deposit, on account of any
redemption, retirement, purchase, acquisition, exchange, conversion, cancelation
or termination of, or any other return of capital with respect to, any Equity
Interests in the Borrower or any Restricted Subsidiary and (c) any payment or
other distribution, direct or indirect (whether in Cash, Securities or other
property) of or in respect of principal of or interest or premium on any Junior
Indebtedness, or any payment or other distribution (whether in Cash, Securities
or other

 

60



--------------------------------------------------------------------------------

property), including any sinking fund or similar deposit, on account of the
redemption, retirement, purchase, acquisition, defeasance (including
in-substance or legal defeasance), exchange, conversion, cancelation or
termination of any Junior Indebtedness; provided that any Special Mandatory
Redemption/Repayment shall be deemed not to be a Restricted Junior Payment.

“Restricted Subsidiary” means any Subsidiary that is not an Unrestricted
Subsidiary.

“Resulting Revolving Borrowings” as defined in Section 2.23(e)(iv).

“Retained ECF Percentage” means, with respect to any Fiscal Year, (a) 100% minus
(b) the Applicable ECF Percentage with respect to such Fiscal Year.

“Returns” means (a) with respect to any Investment in the form of a loan or
advance, the repayment to the investor in Cash or Cash Equivalents of principal
thereof and (b) with respect to any Acquisition or other Investment, any return
of capital (including dividends, distributions and similar payments and profits
on sale to a Person other than the Borrower or a Subsidiary) received by the
investor in Cash or Cash Equivalents in respect of such Acquisition or other
Investment.

“Revolving Borrowing” means a Borrowing comprised of Revolving Loans.

“Revolving Commitment” means, with respect to any Lender, the commitment, if
any, of such Lender to make Revolving Loans and to acquire participations in
Letters of Credit hereunder, expressed as an amount representing the maximum
aggregate permitted amount of such Lender’s Revolving Exposure hereunder. The
initial amount of each Lender’s Revolving Commitment, if any, is set forth on
Schedule 2.1 or in the applicable Assignment Agreement or Incremental Facility
Agreement, as applicable, subject to any increase or reduction pursuant to the
terms and conditions hereof. The aggregate amount of the Revolving Commitments
as of the Closing Date is $300,000,000.

“Revolving Commitment Period” means the period from the Closing Date to but
excluding the Revolving Commitment Termination Date.

“Revolving Commitment Termination Date” means the earlier to occur of (a) the
Revolving Maturity Date and (b) the date on which all the Revolving Commitments
are terminated or permanently reduced to zero pursuant hereto.

“Revolving Exposure” means, with respect to any Lender at any time, the sum of
(a) the aggregate principal amount of the Revolving Loans of such Lender
outstanding at such time and (b) such Lender’s applicable Pro Rata Share of the
Letter of Credit Usage at such time.

“Revolving Facility Test Condition” means, as of any date of determination, that
(a) the sum of (i) the aggregate principal amount of the Revolving Loans
outstanding on such date and (ii) the Letter of Credit Usage as of such date,
excluding, in the case of this clause (ii), (A) any portion thereof that shall
have been Cash Collateralized and (B) in the case of Letter of Credit Usage
referred to in clause (a) of the definition of such term, the portion thereof
not in excess of $5,000,000, exceeds an amount equal to 35% of the Total
Revolving Commitments as of such date.

 

61



--------------------------------------------------------------------------------

“Revolving Lender” means a Lender with a Revolving Commitment or Revolving
Exposure.

“Revolving Loan” means a loan made by a Lender to the Borrower pursuant to
Section 2.2(a).

“Revolving Maturity Date” means the date that is five years after the Closing
Date (or, if such date is not a Business Day, the immediately preceding Business
Day).

“Rollover Indebtedness” means Indebtedness of any Credit Party issued to any
Lender in lieu of such Lender’s applicable Pro Rata Share of any prepayment of
any Borrowing made pursuant to Section 2.12(a)(i).

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of S&P Global
Inc., or any successor to its rating agency business.

“Sale/Leaseback Transaction” means an arrangement relating to property owned by
the Borrower or any Restricted Subsidiary whereby the Borrower or such
Restricted Subsidiary Disposes of such property to any Person and the Borrower
or any Restricted Subsidiary leases such property, or other property that it
intends to use for substantially the same purpose or purposes as the property
Disposed of, from such Person or its Affiliates.

“Sanctioned Country” means, at any time, a country, region or territory that is
itself the subject or target of any Sanctions (at the date of this Agreement,
Crimea, Cuba, Iran, North Korea and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the United States
Department of State, the United States Department of Treasury (including OFAC),
the United Nations Security Council, the European Union or Her Majesty’s
Treasury of the United Kingdom, (b) any Person operating, organized or resident
in a Sanctioned Country or (c) any Person controlled or 50% or more owned by any
such Person or Persons described in clause (a) or (b) above.

“Sanctions” as defined in Section 4.23(a).

“Sanctions Laws” as defined in Section 4.23(a).

“SEC” means the United States Securities and Exchange Commission.

“Secured Net Leverage Ratio” means, as of any date, the ratio of
(a) Consolidated Secured Net Debt as of such date to (b) Consolidated Adjusted
EBITDA for the period of four consecutive Fiscal Quarters of the Borrower most
recently ended on or prior to such date.

“Secured Parties” as defined in the Pledge and Security Agreement.

 

62



--------------------------------------------------------------------------------

“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.

“Securities Act” means the United States Securities Act of 1933.

“Senior Notes” means the 4.625% Senior Notes due 2026 issued by the Borrower on
November 10, 2017.

“Solvency Certificate” means a Solvency Certificate executed by the chief
financial officer of the Borrower substantially in the form of Exhibit I.

“Solvent” means that, as of the date of determination, (a) the fair value of the
assets of the Borrower and the Restricted Subsidiaries, on a consolidated basis,
exceeds their debts and liabilities, subordinated, contingent or otherwise, on a
consolidated basis, (b) the present fair saleable value of the property of the
Borrower and the Restricted Subsidiaries, on a consolidated basis, is greater
than the amount that will be required to pay the probable liability, on a
consolidated basis, of their debts and other liabilities, subordinated,
contingent or otherwise, on a consolidated basis, as such debts and other
liabilities become absolute and matured, (c) the Borrower and the Restricted
Subsidiaries, on a consolidated basis, are able to pay their debts and
liabilities, subordinated, contingent or otherwise, on a consolidated basis, as
such liabilities become absolute and matured and (d) the Borrower and the
Restricted Subsidiaries, on a consolidated basis, are not engaged in, and are
not about to engage in, business for which they have unreasonably small capital.
For purposes of this definition, the amount of any contingent liability at any
time shall be computed as the amount that would reasonably be expected to become
an actual and matured liability.

“Special Mandatory Redemption/Repayment” means, with respect to any Indebtedness
incurred to finance, in whole or in part, any Acquisition and any related
transactions, the redemption or other satisfaction and discharge thereof
pursuant to a “special mandatory redemption” provision (or other similar
provision) as a result of such Acquisition not having been consummated by the
date specified in the definitive documents evidencing or governing such
Indebtedness.

“Specified Cash Management Services Agreement” means any agreement relating to
Cash Management Services that is entered into, or was entered into prior to the
Closing Date and is in existence on the Closing Date, between the Borrower or
any Restricted Subsidiary and a Cash Management Services Provider.

“Specified Cash Management Services Obligations” means all obligations of every
nature of the Borrower and each Restricted Subsidiary (whether absolute or
contingent and howsoever and whensoever created, arising, evidenced or acquired
(including all renewals, extensions and modifications thereof and substitutions
therefor)) arising in respect of Cash

 

63



--------------------------------------------------------------------------------

Management Services provided under any Specified Cash Management Services
Agreement, including obligations for interest (including interest that would
continue to accrue pursuant to such Specified Cash Management Services Agreement
on any such obligation after the commencement of any proceeding under the Debtor
Relief Laws with respect to the Borrower or any Restricted Subsidiary, whether
or not such interest is allowed or allowable against the Borrower or such
Restricted Subsidiary in any such proceeding), fees, expenses, indemnification
or otherwise.

“Specified Hedge Agreement” means any Hedge Agreement the obligations under
which constitute Specified Hedge Obligations.

“Specified Hedge Obligations” means, with respect to each Hedge Agreement in
respect of interest rates or foreign currency exchange rates that (a) is with a
counterparty that is, or was on the Closing Date, an Agent, an Arranger or any
Affiliate of any of the foregoing, whether or not such counterparty shall have
been an Agent, an Arranger or any Affiliate of any of the foregoing at the time
such Hedge Agreement was entered into, (b) is in effect on the Closing Date with
a counterparty that is a Lender or an Affiliate of a Lender as of the Closing
Date or (c) is entered into after the Closing Date with a counterparty that is a
Lender or an Affiliate of a Lender at the time such Hedge Agreement is entered
into, all obligations of every nature of the Borrower or any Restricted
Subsidiary under such Hedge Agreement (whether absolute or contingent and
howsoever and whensoever created, arising, evidenced or acquired (including all
renewals, extensions and modifications thereof and substitutions therefor)),
including obligations for interest (including interest that would continue to
accrue pursuant to such Hedge Agreement on any such obligation after the
commencement of any proceeding under any Debtor Relief Law with respect to the
Borrower or any Restricted Subsidiary, whether or not such interest is allowed
or allowable against the Borrower or such Restricted Subsidiary in any such
proceeding), payments for early termination of such Hedge Agreement, fees,
expenses, indemnification or otherwise.

“Specified Permitted Indebtedness Documentation Requirements” means, with
respect to any Indebtedness, the requirements that the terms of such
Indebtedness (except with respect to Effective Yield and components thereof,
fees, lien priority, prepayment or redemption terms (including “no call” terms
and other restrictions thereunder) and premiums) are, when taken as a whole,
either (a) not materially more favorable to the lenders or holders providing
such Indebtedness than those applicable under this Agreement when taken as a
whole (other than terms benefitting such lenders or holders (i) where this
Agreement is amended to include such beneficial terms for the benefit of all
Lenders or (ii) applicable only to periods after the latest Maturity Date in
effect at the time of incurrence of such Indebtedness) or (b) otherwise on
current market terms for such type of Indebtedness; provided that a certificate
of an Authorized Officer of the Borrower delivered to the Administrative Agent
at least five Business Days prior to the incurrence of such Indebtedness,
together with a reasonably detailed description of the material terms and
conditions of such Indebtedness or drafts of the documentation relating thereto,
stating that the Borrower has determined in good faith that such terms and
conditions satisfy the requirement of this definition shall be conclusive
evidence that such terms and conditions satisfy such requirement unless the
Administrative Agent notifies the Borrower in writing within such five Business
Day period that it disagrees with such determination (including a reasonable
description of the basis upon which it disagrees)); provided further that such
Indebtedness shall not include any Previously Absent Financial Maintenance
Covenant unless such Previously Absent Financial Maintenance Covenant applies
only to periods after the latest Maturity Date in effect at the time of
incurrence of such Indebtedness or this Agreement is amended to include such
Previously Absent Financial Maintenance Covenant for the benefit of all Lenders.

 

64



--------------------------------------------------------------------------------

“Standard Letter of Credit Practice” means, for any Issuing Bank, any domestic
or foreign law or letter of credit practices applicable in the city in which
such Issuing Bank issued the applicable Letter of Credit or, for its branch or
correspondent, such laws and practices applicable in the city in which it has
advised, confirmed or negotiated such Letter of Credit, as the case may be, in
each case, (a) which letter of credit practices are of banks that regularly
issue letters of credit in the particular city, and (b) which laws or letter of
credit practices are required or permitted under ISP or UCP, as chosen in the
applicable Letter of Credit.

“Subordinated Indebtedness” of any Person means any Indebtedness of such Person
that is contractually subordinated in right of payment to any other Indebtedness
of such Person.

“Subsidiary” means, with respect to any Person (the “parent”) at any date,
(a) any Person the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in conformity with GAAP as of such date and (b) any
other Person of which Equity Interests representing more than 50% of the equity
value or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, by the parent or one or more subsidiaries of
the parent or by the parent and one or more subsidiaries of the parent. Unless
otherwise specified, all references herein to Subsidiaries shall be deemed to
refer to Subsidiaries of the Borrower.

“Supplemental Collateral Questionnaire” means a certificate in the form of
Exhibit J or any other form approved by the Collateral Agent.

“Swap Obligation” as defined in “Excluded Swap Obligation”.

“Tax” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term Borrowing” means a Borrowing comprised of Term Loans.

“Term Lender” means a Lender with a Term Loan Commitment or a Term Loan.

“Term Loan” means a Tranche B Term Loan, an Incremental Term Loan of any Class,
an Extended/Modified Term Loan of any Class or a Refinancing Term Loan of any
Class.

“Term Loan Commitment” means a Tranche B Term Loan Commitment, an Incremental
Term Loan Commitment of any Class or a Refinancing Term Loan Commitment of any
Class.

“Term Loan Exposure” means, with respect to any Lender, for any Class of Term
Loan Commitments or Term Loans at any time, (a) prior to the making of the Term
Loans of such Class, the Term Loan Commitment of such Class of such Lender at
such time and (b) after the making of the Term Loans of such Class, the
aggregate principal amount of the Term Loans of such Class of such Lender at
such time.

 

65



--------------------------------------------------------------------------------

“Test Period” means, on any date of determination, the period of four
consecutive Fiscal Quarters of the Borrower most recently ended on or prior to
such date for which financial statements have been delivered (or, for purposes
of Section 6.7, are required to have been delivered) pursuant to Section 5.1(a)
or 5.1(b), or, if earlier (and other than as such term is used in Section 6.7),
for which financial statements are internally available.

“Total Net Leverage Ratio” means, as of any date, the ratio of (a) Consolidated
Total Net Debt as of such date to (b) Consolidated Adjusted EBITDA for the
period of four consecutive Fiscal Quarters of the Borrower most recently ended
on or prior to such date.

“Total Revolving Commitments” means, at any time, the sum of the Revolving
Commitments of all the Revolving Lenders in effect at such time.

“Total Utilization of Revolving Commitments” means, at any time, the sum of
(a) the aggregate principal amount of all Revolving Loans outstanding at such
time and (b) the Letter of Credit Usage at such time.

“Traded Securities” means any debt or equity Securities issued pursuant to a
public offering registered under the Securities Act or Rule 144A offering or
other similar private placement.

“Tranche B Term Borrowing” means a Borrowing comprised of Tranche B Term Loans.

“Tranche B Term Loan” means a term loan made by a Lender to the Borrower
pursuant to Section 2.1(a)(i).

“Tranche B Term Loan Commitment” means, with respect to any Lender, the
commitment, if any, of such Lender to make a Tranche B Term Loan hereunder,
expressed as an amount representing the maximum principal amount of the Tranche
B Term Loan to be made by such Lender, subject to any increase or reduction
pursuant to the terms and conditions hereof. The initial amount of each Lender’s
Tranche B Term Loan Commitment, if any, is set forth on Schedule 2.1 or in the
Assignment Agreement pursuant to which such Lender shall have assumed its
Tranche B Term Loan Commitment. The aggregate amount of the Tranche B Term Loan
Commitments as of the Closing Date is $400,000,000.

“Tranche B Term Loan Exposure” means, with respect to any Lender at any time,
(a) prior to the making of Tranche B Term Loans hereunder, the Tranche B Term
Loan Commitment of such Lender at such time and (b) after the making of Tranche
B Term Loans hereunder, the aggregate principal amount of the Tranche B Term
Loans of such Lender outstanding at such time.

“Tranche B Term Loan Maturity Date” means the date that is seven years after the
Closing Date (or, if such date is not a Business Day, the immediately preceding
Business Day).

 

66



--------------------------------------------------------------------------------

“Transactions” means (a) the execution, delivery and performance by each Credit
Party of the Credit Documents to which it is to be a party, the creation of the
Liens provided for in the Collateral Documents and, in the case of the Borrower,
the borrowing of Loans and the use of the proceeds thereof and (b) the payment
of fees and expenses in connection with the foregoing.

“Type” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted Eurodollar Rate or the Base Rate.

“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect from time to time in any applicable jurisdiction.

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits 2007 Revision, International Chamber of
Commerce Publication No. 600 and any subsequent revision thereof adopted by the
International Chamber of Commerce on the date such Letter of Credit is issued.

“Unrestricted Cash” means, on any date, Cash and Cash Equivalents owned on such
date by the Borrower or any Restricted Subsidiary, as reflected on a balance
sheet prepared as of such date in conformity with GAAP, provided that (a) such
Cash and Cash Equivalents do not appear (and would not be required to appear) as
“restricted” on a consolidated balance sheet of such Person prepared in
conformity with GAAP and (b) the use of such Cash and Cash Equivalents for
application to the payment of Indebtedness is not prohibited in any material
respect by applicable law or any material Contractual Obligation and such Cash
and Cash Equivalents are not contractually restricted in any material respect
from being distributed to the Borrower.

“Unrestricted Subsidiary” means (a) any Escrow Subsidiary, (b) any Subsidiary of
the Borrower that is designated as an Unrestricted Subsidiary in the manner
provided below and not subsequently redesignated as a “Restricted Subsidiary” in
the manner provided below and (c) each Subsidiary of an Unrestricted Subsidiary.

The Borrower may designate any Subsidiary to be an “Unrestricted Subsidiary” by
delivering to the Administrative Agent a certificate of a Financial Officer of
the Borrower specifying such designation and certifying that such designated
Subsidiary satisfies the requirements set forth in this definition (and
including reasonably detailed calculations demonstrating satisfaction of the
requirement in clause (b) below); provided that no Subsidiary may be designated
as an Unrestricted Subsidiary unless (a) no Default or Event of Default has
occurred and is continuing or would result therefrom, (b) immediately after
giving Pro Forma Effect to such designation, the Total Net Leverage Ratio,
determined as of the last day of the then most recently ended Test Period, shall
not exceed 2.95:1.00, (c) such Subsidiary does not own any Equity Interests in
any of the Restricted Subsidiaries, (d) such Subsidiary does not own (or hold or
control by lease, exclusive license or otherwise) any asset (including any
Intellectual Property) that is material to the operation in the ordinary course
of business of (i) the Borrower and the Restricted Subsidiaries, taken as a
whole, or (ii) the Borrower and the Restricted Subsidiaries that are Domestic
Subsidiaries, taken as a whole, (e) each Subsidiary of such Subsidiary has been
designated as (and, for so long as it is a Subsidiary of the Borrower, continues
as) an “Unrestricted Subsidiary” in accordance with this definition, (f) the
Investments in such Unrestricted Subsidiary

 

67



--------------------------------------------------------------------------------

by the Borrower and the Restricted Subsidiaries (including, after giving effect
to the next sentence, those resulting from such designation) are permitted under
Section 6.6, (g) such Subsidiary shall have been or will promptly be designated
an “unrestricted subsidiary” (or otherwise not be subject to the covenants)
under any Permitted Credit Agreement Refinancing Indebtedness and any Permitted
Incremental Equivalent Indebtedness and (h) no Subsidiary may be designated as
an Unrestricted Subsidiary if it was previously an Unrestricted Subsidiary that
has been redesignated as a Restricted Subsidiary. Upon the designation of any
Subsidiary as an Unrestricted Subsidiary, the Borrower and the Restricted
Subsidiaries shall be deemed to have made an Investment in such Unrestricted
Subsidiary in an amount equal at the time of such designation to the fair value
of such Subsidiary (as determined reasonably and in good faith by a Financial
Officer of the Borrower). The Borrower shall cause each Unrestricted Subsidiary
to satisfy at all times the requirements set forth in clauses (c), (d) and
(g) above.

The Borrower may designate any Unrestricted Subsidiary (other than any Escrow
Subsidiary) as a “Restricted Subsidiary” by delivering to the Administrative
Agent a certificate of a Financial Officer of the Borrower specifying such
redesignation and certifying that such redesignation satisfies the requirements
set forth in this paragraph; provided that (a) no Default or Event of Default
has occurred and is continuing or would result therefrom, (b) the redesignation
of an Unrestricted Subsidiary as a Restricted Subsidiary shall constitute the
incurrence, at the time of such redesignation, of any Indebtedness, Liens and
Investments of such Subsidiary existing at such time and (c) such Subsidiary
shall have been or will promptly be designated a “restricted subsidiary” (or
otherwise be subject to the covenants) under any Permitted Credit Agreement
Refinancing Indebtedness and any Permitted Incremental Equivalent Indebtedness.

Notwithstanding anything in this Agreement or any other Credit Document to the
contrary, nothing shall restrict or prohibit (a) the formation of an Escrow
Subsidiary and (b) the holding by any Escrow Subsidiary of any Escrow Funds in
any Escrow Account and the granting by any Escrow Subsidiary of, or the
existence of, any Liens on any Escrow Account, the Escrow Funds or any
documentation relating thereto, in each case, in favor of any Escrow Agent (or
its designee).

“Unrestricted Subsidiary Reconciliation Statement” means, with respect to any
balance sheet or statement of operations, comprehensive income, equity or cash
flows of the Borrower, such financial statement (in substantially the same form)
prepared on the basis of consolidating the accounts of the Borrower and the
Restricted Subsidiaries and treating Unrestricted Subsidiaries as if they were
not consolidated with the Borrower and otherwise eliminating all accounts of
Unrestricted Subsidiaries, together with an explanation of reconciliation
adjustments in reasonable detail.

“US Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.

“US Tax Compliance Certificate” as defined in Section 2.19(g)(ii)(B)(3).

“wholly owned”, when used in reference to a Subsidiary of any Person, means that
all the Equity Interests in such Subsidiary (other than directors’ qualifying
shares and other nominal amounts of Equity Interests that are required to be
held by other Persons under applicable law) are owned, beneficially and of
record, by such Person, another wholly owned Subsidiary of such Person or any
combination thereof.

 

68



--------------------------------------------------------------------------------

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.2. Accounting Terms; Certain Calculations. (a) Except as otherwise expressly
provided herein, all terms of an accounting or financial nature used herein
shall be construed in conformity with GAAP as in effect from time to time;
provided that (i) if the Borrower, by notice to the Administrative Agent, shall
request an amendment to any provision hereof to eliminate the effect of any
change occurring after the date hereof in GAAP or in the application thereof on
the operation of such provision (or if the Administrative Agent or the Requisite
Lenders, by notice to the Borrower, shall request an amendment to any provision
hereof for such purpose) (in each case, other than as a result of the adoption
of the Accounting Standards Update, Leases (Topic 842)), regardless of whether
any such notice is given before or after such change in GAAP or in the
application thereof, then such provision shall be interpreted on the basis of
GAAP as in effect and applied immediately before such change shall have become
effective until such notice shall have been withdrawn or such provision amended
in accordance herewith, it being agreed that the Lenders and the Borrower shall
negotiate in good faith such amendment, and (ii) notwithstanding any other
provision contained herein, all terms of an accounting or financial nature used
herein shall be construed, and all computations of amounts and ratios referred
to herein shall be made, without giving effect to (A) any election under
Financial Accounting Standards Board Accounting Standards Codification 825-10-25
(previously referred to as Statement of Financial Accounting Standards 159) (or
any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) (and related interpretations) to value any
Indebtedness or other liabilities of the Borrower or any Restricted Subsidiary
at “fair value”, as defined therein and (B) any treatment of Indebtedness in
respect of convertible debt instruments under Accounting Standards Codification
470-20 (or any other Accounting Standards Codification or Financial Accounting
Standard having a similar result or effect) to value any such Indebtedness in a
reduced or bifurcated manner as described therein, and such Indebtedness shall
at all times be valued at the full stated principal amount thereof. It is
understood and agreed that when any term of an accounting or financial nature
refers to a determination being made on a “consolidated basis”, when such
reference is made with respect to the Borrower and the Restricted Subsidiaries
(or any Restricted Subsidiary and its Restricted Subsidiaries), such
determination shall exclude from such consolidation the accounts of the
Unrestricted Subsidiaries.

(b) Notwithstanding anything to the contrary contained herein, for purposes of
determining compliance with any test or covenant contained in this Agreement,
the Secured Net Leverage Ratio, the Total Net Leverage Ratio and any other
financial ratio shall be calculated giving Pro Forma Effect to each Pro Forma
Event occurring during the applicable period of four consecutive Fiscal Quarters
to which such calculation relates or after the end of such period of four
consecutive Fiscal Quarters but not later than the date of such calculation
(notwithstanding that such ratio may be said to be determined as of the end of a
Test Period); provided that, notwithstanding the foregoing, when calculating any
leverage ratio for purposes of (i) determining the Applicable ECF Percentage,
the Applicable Rate or the Commitment Fee Rate and

 

69



--------------------------------------------------------------------------------

(ii) determining actual compliance (and not Pro Forma Compliance or compliance
after giving Pro Forma Effect or on a Pro Forma Basis) with the Financial
Covenant or any financial maintenance covenant that might be added hereto after
the date hereof, any Pro Forma Event and any related adjustment contemplated in
the definitions of Pro Forma Basis, Pro Forma Compliance and Pro Forma Effect
(and corresponding provisions of the definition of Consolidated Adjusted EBITDA)
that occurred subsequent to the end of the applicable period of four consecutive
Fiscal Quarters shall not be given Pro Forma Effect.

(c) Notwithstanding anything to the contrary herein, with respect to any amounts
incurred or transactions entered into (or consummated) in reliance on a
provision of this Agreement that does not require compliance with a financial
ratio (including Section 6.7, any Secured Net Leverage Ratio test and/or any
Total Net Leverage Ratio test) (any such amounts, the “Fixed Amounts”)
substantially concurrently with any amounts incurred or transactions entered
into (or consummated) in reliance on a provision of this Agreement that requires
compliance with a financial ratio (including Section 6.7, any Secured Net
Leverage Ratio test and/or any Total Net Leverage Ratio test) (any such amounts,
the “Incurrence-Based Amounts”), it is understood and agreed that the Fixed
Amounts (even if part of the same transaction or, in the case of Indebtedness,
the same tranche as any Incurrence-Based Amounts) shall be disregarded in the
calculation of the financial ratio applicable to the Incurrence-Based Amounts,
but giving full Pro Forma Effect to any increase in the amount of Consolidated
Adjusted EBITDA or Consolidated Total Assets (including Unrestricted Cash)
resulting from the reliance on the Fixed Amounts.

(d) It is understood and agreed that any Indebtedness, Lien, Restricted Junior
Payment, Investment, Disposition and/or any other action subject to the
limitations set forth in Section 6 need not be permitted solely by reference to
one clause or subclause of Section 6.1, 6.2, 6.4, 6.6 or 6.8 or other applicable
Section, respectively, but may instead be permitted in part under any
combination thereof, all as classified or, to the extent such alternative
classification would have been permitted at the time of the relevant action,
reclassified by the Borrower in its sole discretion, and shall constitute a
usage of any availability under such clause or subclause only to the extent so
classified or reclassified thereto; provided that (i) Indebtedness incurred
under this Agreement may only be classified under Section 6.1(a) and the Liens
securing such Indebtedness may only be classified under Section 6.2(a) (and may
not be reclassified) and (ii) Indebtedness incurred under Section 6.1(j) or
6.1(k) (in each case, other than any such Indebtedness that is unsecured), and
the Liens securing such Indebtedness pursuant to Section 6.2(f) or 6.2(g), as
applicable, may not be reclassified to any other clause of Section 6.1 or 6.2,
as applicable. In addition, for purposes of determining compliance at any time
with Section 6.1, 6.2, 6.4 or 6.6, the Borrower may, in its sole discretion,
reclassify any Indebtedness, Lien, Restricted Junior Payment or Investment (or a
portion thereof), as applicable, that was previously incurred, made or otherwise
undertaken as having been incurred, made or otherwise undertaken under any
“ratio-based” basket set forth in such Section if such item (or such portion
thereof) would, using the figures as of the end of or for the most recently
ended Test Period, be permitted under the applicable “ratio-based” basket;
provided that, in the case of Sections 6.1 and 6.2, any such reclassification
shall be subject to the limitations set forth in the proviso to the immediately
preceding sentence.

 

70



--------------------------------------------------------------------------------

(e) Notwithstanding anything to the contrary herein, to the extent that the
terms of this Agreement require (including any such requirement that is to be
determined on a Pro Forma Basis) (i) compliance with any financial ratio or test
(including Section 6.7), any Secured Net Leverage Ratio test or any Total Net
Leverage Ratio test) and/or any cap expressed as a percentage of Consolidated
Adjusted EBITDA or Consolidated Total Assets or (ii) the absence of any Default
or Event of Default (or any type of Default or Event of Default) as a condition
to the consummation or making of any Limited Conditionality Transaction (or, in
each case, any incurrence of any Indebtedness in connection therewith, including
any Incremental Loans) (but, for the avoidance of doubt, not for purposes of
determining whether the Borrower has actually complied with Section 6.7 itself),
the determination of whether the relevant condition is satisfied may be made, at
the election of the Borrower, (A) in the case of any Acquisition or other
Investment, at the time of (or on the basis of the financial statements for the
most recently ended Test Period at the time of) either (x) the execution of the
definitive agreement with respect to such Acquisition or Investment or (y) the
consummation of such Acquisition or Investment, (B) in the case of any
Disposition, at the time of (or on the basis of the financial statements for the
most recently ended Test Period at the time of) either (x) the execution of the
definitive agreement with respect to such Disposition or (y) the consummation of
such Disposition and (C) in the case of any Restricted Junior Payment
constituting a Limited Conditionality Transaction, at the time of (or on the
basis of the financial statements for the most recently ended Test Period at the
time of) (x) delivery of irrevocable (which may be conditional) notice with
respect to such Restricted Junior Payment or (y) the making of such Restricted
Junior Payment, in each case, after giving effect to the relevant Acquisition,
Investment, Disposition and/or Restricted Junior Payment on a Pro Forma Basis.
If the Borrower has exercised its election to apply clause (A)(x), (B)(x) or
(C)(x) above in connection with any Limited Conditionality Transaction, then, in
connection with any subsequent calculation of financial ratios or tests (but,
for the avoidance of doubt, not for purposes of determining whether the Borrower
has actually complied with Section 6.7 itself) on or following the relevant date
referred to in such applicable clause and prior to the earlier of (1) the date
on which such Limited Conditionality Transaction is consummated and (2) the date
that the definitive agreement for such Limited Conditionality Transaction is
terminated or expires without consummation of such Limited Conditionality
Transaction, any such financial ratios or tests shall be calculated on a Pro
Forma Basis assuming such Limited Conditionality Transaction and the other
transactions in connection therewith (including any incurrence of any
Indebtedness in connection therewith, including any Incremental Loans) have been
consummated.

(f) For purposes of determining the permissibility of any action, change,
transaction or event that requires a calculation of any financial ratio or test
(including Section 6.7, any Secured Net Leverage Ratio test or any Total Net
Leverage Ratio test and/or the amount of Consolidated Adjusted EBITDA or
Consolidated Total Assets), such financial ratio or test shall be calculated at
the time such action is taken, such change is made, such transaction is
consummated or such event occurs, as the case may be (or, in each case, such
other time as is applicable thereto pursuant to Section 1.2(e)), and no Default
or Event of Default shall be deemed to have occurred solely as a result of a
subsequent change in such financial ratio or test.

1.3. Interpretation, Etc. Any of the terms defined herein may, unless the
context otherwise requires, be used in the singular or the plural, depending on
the reference. References herein to any Article, Section, Schedule or Exhibit
shall be to an Article or a Section of, or a Schedule or an Exhibit to, this
Agreement, unless otherwise specifically provided. The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”. The word “will” shall be construed to have the same meaning and
effect as the word “shall”. The words “asset” and “property” shall be construed
to have the same meaning and effect

 

71



--------------------------------------------------------------------------------

and to refer to any and all real and personal, tangible and intangible assets
and properties, including Cash, Securities, accounts and contract rights. The
word “law” shall be construed as referring to all statutes, rules, regulations,
codes and other laws (including official rulings and interpretations thereunder
having the force of law or with which affected Persons customarily comply), and
all judgments, orders, writs and decrees, of all Governmental Authorities.
Except as otherwise expressly provided herein and unless the context requires
otherwise, (a) any definition of or reference to any agreement, instrument or
other document (including this Agreement and the other Credit Documents) shall
be construed as referring to such agreement, instrument or other document as
from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any definition of or reference to any statute, rule or regulation shall be
construed as referring thereto as from time to time amended, supplemented or
otherwise modified (including by succession of comparable successor laws), and
all references to any statute shall be construed as referring to all rules,
regulations, rulings and official interpretations promulgated or issued
thereunder, (c) any reference herein to any Person shall be construed to include
such Person’s successors and assigns (subject to any restrictions on assignment
set forth herein) and, in the case of any Governmental Authority or any
self-regulating entity, any other Governmental Authority or entity that shall
have succeeded to any or all functions thereof, and (d) the words “herein”,
“hereof” and “hereunder”, and words of similar import, shall be construed to
refer to this Agreement in its entirety and not to any particular provision
hereof. Terms defined in the UCC as in effect in the State of New York on the
Closing Date and not otherwise defined herein shall, unless the context
otherwise indicates, have the meanings provided by those definitions.

1.4. Currency Translation. For purposes of any determination under Sections 6
and 8, amounts incurred or outstanding, or proposed to be incurred or
outstanding, in currencies other than Dollars shall be translated into Dollars
at the currency exchange rates in effect on the date of such determination;
provided that (a) for purposes of any determination under Sections 6.1, 6.4, 6.6
and 6.8, the amount of each applicable transaction denominated in a currency
other than Dollars shall be translated into Dollars at the applicable currency
exchange rate in effect on the date of the consummation thereof, which currency
exchange rates shall be determined reasonably and in good faith by the Borrower,
and (b) for purposes of the Financial Covenant, any other financial test and the
related definitions, amounts in currencies other than Dollars shall be
translated into Dollars at the currency exchange rates then most recently used
in preparing the consolidated financial statements of the Borrower.
Notwithstanding anything to the contrary set forth herein but subject to
clause (b) above, (i) no Default shall arise as a result of any limitation or
threshold expressed in Dollars in this Agreement being exceeded in respect of
any transaction solely as a result of changes in currency exchange rates from
those applicable for determining compliance with this Agreement at the time of,
or at any time following, such transaction and (ii) in the case of any
Indebtedness outstanding under any clause of Section 6.1 or secured under any
clause of Section 6.2 that contains a limitation expressed in Dollars and that,
as a result of changes in exchange rates, is so exceeded, such Indebtedness will
be permitted to be refinanced with Refinancing Indebtedness in respect thereof
incurred under such clause notwithstanding that, after giving effect to such
refinancing, such excess shall continue.

1.5. Classification of Loans and Borrowings. For purposes of this Agreement,
Loans and Borrowings may be classified and referred to by Class (e.g., a
“Revolving Loan” or “Revolving Borrowing”) or by Type (e.g., a “Eurodollar Rate
Loan” or “Eurodollar Rate Borrowing”) or by Class and Type (e.g., a “Eurodollar
Rate Revolving Loan” or “Eurodollar Rate Revolving Borrowing”).

 

72



--------------------------------------------------------------------------------

1.6. Divisions. For all purposes under the Credit Documents, in connection with
any division or plan of division under Delaware law (or any comparable event
under a different jurisdiction’s laws): (a) if any asset, right, obligation or
liability of any Person becomes the asset, right, obligation or liability of a
different Person, then it shall be deemed to have been transferred from the
original Person to the subsequent Person, and (b) if any new Person comes into
existence, such new Person shall be deemed to have been organized on the first
date of its existence by the holders of its Equity Interests at such time.

SECTION 2. LOANS AND LETTERS OF CREDIT

2.1. Term Loans. (a) Term Loan Commitments. (i) Subject to the terms and
conditions hereof, each Lender agrees to make, on the Closing Date, a term loan
to the Borrower in Dollars in a principal amount not to exceed such Lender’s
Tranche B Term Loan Commitment. Amounts borrowed pursuant to this Section 2.1(a)
that are repaid or prepaid may not be reborrowed. Each Lender’s Tranche B Term
Loan Commitment shall terminate immediately and without any further action upon
the making of a Tranche B Term Loan, as applicable, by such Lender or, if
earlier, at 5:00 p.m. (New York City time) on the Closing Date.

(ii) Additional Classes of Term Loan Commitments may be established as provided
in Section 2.23 or 2.25, and the Term Loans thereunder shall be made in
accordance with, and subject to the terms and conditions set forth in, such
Section.

(b) Borrowing Mechanics for Term Loans.

(i) Each Term Loan shall be made as part of a Borrowing consisting of Term Loans
of the same Class and Type made by the Lenders of such Class proportionately to
their applicable Pro Rata Shares. At the commencement of each Interest Period
for any Eurodollar Rate Term Borrowing, such Borrowing shall be in an aggregate
amount of $5,000,000 or an integral multiple of $1,000,000 in excess of such
amount; provided that a Eurodollar Rate Term Borrowing that results from a
continuation of an outstanding Eurodollar Rate Term Borrowing may be in an
aggregate amount that is equal to the amount of such outstanding Borrowing.

(ii) To request a Term Borrowing, the Borrower shall deliver to the
Administrative Agent a fully completed and executed Funding Notice (A) in the
case of a Eurodollar Rate Term Borrowing, not later than 1:00 p.m. (New York
City time) at least three Business Days in advance of the proposed Credit Date
(which shall be a Business Day) (or, in the case of a Tranche B Term Borrowing,
such shorter period as may be acceptable to the Administrative Agent) and (B) in
the case of a Base Rate Term Borrowing, not later than 1:00 p.m. (New York City
time) on the proposed Credit Date (which shall be a Business Day) (or, in each
case, with respect to any Borrowing of Incremental Term Loans or Refinancing
Term Loans, not later than such other time as shall be specified therefor in the
applicable Incremental Facility Agreement or Refinancing Facility Agreement).
Promptly upon receipt by the Administrative Agent of a Funding Notice in
accordance with this

 

73



--------------------------------------------------------------------------------

paragraph, the Administrative Agent shall notify each Term Lender of the
applicable Class of the details thereof and of the amount of such Lender’s Term
Loan to be made as part of the requested Term Borrowing. Following delivery of a
Funding Notice for a Eurodollar Rate Term Borrowing, any failure to make such
Borrowing shall be subject to Section 2.17(c).

(iii) Each Lender shall make the principal amount of each Term Loan required to
be made by it hereunder on any Credit Date available to the Administrative Agent
not later than 2:00 p.m. (New York City time) on such Credit Date (or, with
respect to any Borrowing of Incremental Term Loans or Refinancing Term Loans,
not later than such other time as shall be specified therefor in the applicable
Incremental Facility Agreement or Refinancing Facility Agreement) by wire
transfer of same day funds in Dollars to the account of the Administrative Agent
most recently designated by it for such purpose by notice to the Lenders. The
Administrative Agent will make each such Term Loan available to the Borrower by
promptly remitting the amounts so received, in like funds, to the account
specified by the Borrower in the applicable Funding Notice.

2.2. Revolving Loans. (a) Revolving Commitments. During the Revolving Commitment
Period, subject to the terms and conditions hereof, each Lender agrees to make
loans to the Borrower in Dollars in an aggregate principal amount at any one
time outstanding that will not result in (i) such Lender’s Revolving Exposure
exceeding its Revolving Commitment or (ii) the Total Utilization of Revolving
Commitments exceeding the Total Revolving Commitments. Amounts borrowed pursuant
to this Section 2.2(a) that are repaid or prepaid may, subject to the terms and
conditions hereof, be reborrowed during the Revolving Commitment Period. Each
Lender’s Revolving Commitment shall terminate on the Revolving Commitment
Termination Date.

(b) Borrowing Mechanics for Revolving Loans.

(i) Each Revolving Loan shall be made as part of a Borrowing consisting of
Revolving Loans of the same Type made by the Revolving Lenders proportionately
to their applicable Pro Rata Shares. At the commencement of each Interest Period
for any Eurodollar Rate Revolving Borrowing, such Borrowing shall be in an
aggregate amount of $1,000,000 or an integral multiple of $500,000 in excess of
such amount; provided that a Eurodollar Rate Revolving Borrowing that results
from a continuation of an outstanding Eurodollar Rate Revolving Borrowing may be
in an aggregate amount that is equal to the amount of such outstanding
Borrowing. At the time each Base Rate Revolving Borrowing is made, such
Borrowing shall be in an aggregate amount of $500,000 or an integral multiple of
$100,000 in excess of such amount; provided that such Borrowing may be in an
aggregate amount that is equal to the entire unused balance of the Total
Revolving Commitments or that is required to finance the reimbursement of a
drawing under a Letter of Credit as contemplated by Section 2.3(d).

(ii) To request a Revolving Borrowing, the Borrower shall deliver to the
Administrative Agent a fully completed and executed Funding Notice (A) in the
case of a Eurodollar Rate Revolving Borrowing, not later than 1:00 p.m. (New
York City time) at least three Business Days in advance of the proposed Credit
Date (which shall be a

 

74



--------------------------------------------------------------------------------

Business Day) and (B) in the case of a Base Rate Revolving Borrowing, not later
than 1:00 p.m. (New York City time) on the proposed Credit Date (which shall be
a Business Day). Promptly upon receipt by the Administrative Agent of a Funding
Notice in accordance with this paragraph, the Administrative Agent shall notify
each Revolving Lender of the details thereof and of the amount of such Lender’s
Revolving Loan to be made as part of the requested Revolving Borrowing.
Following delivery of a Funding Notice or a telephonic notice for a Eurodollar
Rate Revolving Borrowing, any failure to make such Borrowing shall be subject to
Section 2.17(c).

(iii) Each Lender shall make the principal amount of the Revolving Loan required
to be made by it hereunder on any Credit Date available to the Administrative
Agent not later than 2:00 p.m. (New York City time) (or, in the case of a Base
Rate Revolving Loan, not later than 3:00 p.m. (New York City time)) on such
Credit Date by wire transfer of same day funds in Dollars to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders. The Administrative Agent will make each such Revolving Loan
available to the Borrower by promptly remitting the amounts so received, in like
funds, to the account specified by the Borrower in the applicable Funding Notice
(or, in the case of a Base Rate Revolving Borrowing specified by the Borrower in
the applicable Funding Notice as made to finance reimbursement of a drawing
under a Letter of Credit as contemplated by Section 2.3(d), to the applicable
Issuing Bank).

2.3. Letters of Credit. (a) General. During the Revolving Commitment Period,
subject to the terms and conditions hereof, each Issuing Bank agrees to issue
Letters of Credit for the account of the Borrower or, so long as the Borrower is
a joint and several co-applicant with respect thereto, the account of any
Restricted Subsidiary, and to amend or extend Letters of Credit previously
issued by it as requested by the Borrower; provided that no Letter of Credit
shall be, or shall be required to be, issued, amended or extended by any Issuing
Bank unless (i) such Issuing Bank (if other than the Person serving as the
Administrative Agent) shall have given written notice thereof to the
Administrative Agent pursuant to Section 2.3(g), (ii) immediately after giving
effect thereto (A) the Total Utilization of Revolving Commitments shall not
exceed the Total Revolving Commitments, (B) the Letter of Credit Usage shall not
exceed the Letter of Credit Sublimit and (C) the Letter of Credit Usage
attributable to Letters of Credit issued by such Issuing Bank shall not exceed
the Letter of Credit Issuing Commitment of such Issuing Bank, (iii) such Letter
of Credit shall be denominated in Dollars and shall be of the type approved for
issuance by such Issuing Bank (it being understood that standby Letters of
Credit are deemed to be approved, and no Issuing Bank shall be required to issue
any trade or commercial Letter of Credit unless otherwise expressly agreed to by
such Issuing Bank), (iv) such Letter of Credit shall have an expiration date
that is not later than the earlier of (A) five Business Days prior to the
Revolving Maturity Date as in effect at the time of the issuance thereof (or, in
the case of an extension of any Letter of Credit, at the time thereof) and
(B) the date that is one year after the date of issuance of such Letter of
Credit (or, in the case of an extension of any Letter of Credit, one year after
the date thereof), provided that, in the case of any Letter of Credit, (x) such
Issuing Bank may agree that such Letter of Credit will automatically extend for
one or more successive periods not to exceed one year each (but in any event to
a date not later than five Business Days prior to the Revolving Maturity Date as
in effect at the time of the issuance thereof (or, in the case of an extension
of any Letter of Credit, at the time thereof)) unless such Issuing Bank elects
not to extend for any such

 

75



--------------------------------------------------------------------------------

additional period or (y) such Letter of Credit will expire after the applicable
date referred to above if such Letter of Credit is, at the time it is issued,
extended, Cash Collateralized or otherwise backstopped in an amount and manner
and pursuant to documentation approved in writing by such Issuing Bank (any such
Letter of Credit referred to in this clause (y) being a “Backstopped Letter of
Credit”), and (v) such issuance (or amendment or extension) is in accordance
with such Issuing Bank’s standard operating procedures. Each Letter of Credit
shall be in a form acceptable to the applicable Issuing Bank in its reasonable
discretion, it being agreed that the Borrower is responsible for preparing or
approving the final text of each Letter of Credit issued by any Issuing Bank,
irrespective of any assistance such Issuing Bank may provide such as drafting or
recommending text or by such Issuing Bank’s use or refusal to use text submitted
by the Borrower. The Borrower is solely responsible for the suitability of the
Letter of Credit for the Borrower’s purposes. With respect to any Letter of
Credit containing an “automatic amendment” to extend the expiration date of such
Letter of Credit, the applicable Issuing Bank, in its sole and absolute
discretion, may give notice of non-extension of such Letter of Credit and, if
the Borrower does not at any time want such Letter of Credit to be extended, the
Borrower will so notify the Administrative Agent and the applicable Issuing Bank
at least 15 calendar days before such Issuing Bank is required to notify the
beneficiary of such Letter of Credit or any advising bank of such non-extension
pursuant to the terms of such Letter of Credit. Each Existing Letter of Credit
shall be deemed, for all purposes of this Agreement (including Sections 2.3(d)
and 2.3(e) of this Section), to be a Letter of Credit issued hereunder for the
account of the Borrower. The Borrower unconditionally and irrevocably agrees
that, in connection with any Existing Letter of Credit, it will be fully
responsible for the reimbursement of drawings thereunder, the payment of
interest thereon in accordance with Section 2.7(e) and the payment of fees due
under Section 2.10 with respect thereto to the same extent as if it were the
account party in respect of such Existing Letter of Credit.

(b) Request for Issuance, Amendment or Extension. To request the issuance of a
Letter of Credit (or the amendment or extension (other than an automatic
extension permitted under Section 2.3(a)) of an outstanding Letter of Credit),
the Borrower shall deliver to the Administrative Agent and the applicable
Issuing Bank a fully completed and executed Issuance Notice not later than 1:00
p.m. (New York City time) at least three Business Days, or such shorter period
as may be agreed to by such Issuing Bank in any particular instance, in advance
of the proposed date of issuance, amendment or extension. In connection with any
such request, the Borrower shall specify (i) the amount of such Letter of
Credit, (ii) the requested date of issuance, amendment or extension of such
Letter of Credit, (iii) the requested expiration date of such Letter of Credit,
(iv) the name and address of the beneficiary of such Letter of Credit and
(v) such other information (including the conditions to drawing, and, in the
case of an amendment or extension, identification of the Letter of Credit to be
so amended or extended) as shall be necessary to prepare, amend or extend such
Letter of Credit. If requested by the applicable Issuing Bank, the Borrower also
shall submit, not later than the time set forth above, a completed and executed
letter of credit application on such Issuing Bank’s standard form in connection
with any such request and shall provide such other documents or information as
such Issuing Bank may reasonably require in connection with the issuance,
amendment or extension of the applicable Letter of Credit; provided that in the
event of any inconsistency or conflict between the terms and conditions of such
letter of credit application and the terms and conditions of this Agreement or
any other Credit Document, it is the intention of the parties hereto that such
provisions be read together and construed, to the fullest extent possible, to be
in concert with each other. In the event of any actual, irreconcilable conflict
that cannot be resolved as aforesaid, the terms and provisions of this Agreement
or such Credit Document shall govern and control.

 

76



--------------------------------------------------------------------------------

(c) Responsibility of the Issuing Banks. In determining whether to honor any
drawing under any Letter of Credit, the sole responsibility of an Issuing Bank
shall be to examine the documents delivered under such Letter of Credit with
reasonable care so as to ascertain whether such documents appear on their face
to be in accordance with the terms and conditions of such Letter of Credit, it
being agreed that, with respect to such documents that appear on their face to
be in substantial compliance, but are not in strict compliance, with the terms
of such Letter of Credit, the applicable Issuing Bank may, in its sole
discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents. As between the Borrower and any Issuing Bank, the Borrower assumes
all risks of the acts and omissions of, or misuse of any Letter of Credit by,
the beneficiary of any Letter of Credit. In furtherance and not in limitation of
the foregoing, any act taken or omitted to be taken by any Issuing Bank under or
in connection with any Letter of Credit or any documents or certificates
delivered thereunder, if taken or omitted in good faith and in the absence of
gross negligence or willful misconduct on the part of such Issuing Bank (such
absence to be presumed unless otherwise determined in a final, non-appealable
judgment of a court of competent jurisdiction), shall not give rise to any
liability on the part of such Issuing Bank to the Borrower, and none of the
Issuing Banks or any of their respective Related Parties shall have any
responsibility for (and none of their rights or powers hereunder shall be
affected or impaired by):

(i) the form, validity, accuracy, genuineness or legal effect of any document
submitted by any Person in connection with the application for and issuance of
any Letter of Credit, even if it should in fact prove to be in any or all
respects invalid, inaccurate, fraudulent or forged;

(ii) the validity or effectiveness of any instrument transferring or assigning
or purporting to transfer or assign any Letter of Credit or the rights or
benefits thereunder or proceeds thereof, in whole or in part, that may prove to
be invalid or ineffective for any reason;

(iii) failure of the beneficiary of any Letter of Credit to comply with any
conditions required in order to draw upon such Letter of Credit, other than
presentation that on its face substantially complies with the terms and
conditions of such Letter of Credit;

(iv) the misapplication by the beneficiary of any Letter of Credit of the
proceeds of any drawing under such Letter of Credit;

(v) honor of a presentation under any Letter of Credit that on its face
substantially complies with the terms and conditions of such Letter of Credit,
even if such Letter of Credit requires strict compliance by the beneficiary;

(vi) honor of a presentation of any Drawing Document that appears on its face to
have been signed, presented or issued (A) by any purported successor or
transferee of any beneficiary or other Person required to sign, present or issue
such Drawing Document or (B) under a new name of the beneficiary;

 

77



--------------------------------------------------------------------------------

(vii) acceptance as a draft of any written or electronic demand or request for
payment under a Letter of Credit, even if nonnegotiable or not in the form of a
draft or notwithstanding any requirement that such draft, demand or request bear
any or an adequate reference to such Letter of Credit so long as the applicable
Drawing Document on its face substantially complies with the terms and
conditions of such Letter of Credit;

(viii) the identity or authority of any presenter or signer of any Drawing
Document or the form, accuracy, genuineness or legal effect of any Drawing
Document (so long as such Issuing Bank determines that such Drawing Document on
its face substantially complies with the terms and conditions of the Letter of
Credit);

(ix) acting upon any instruction or request relative to a Letter of Credit or a
requested Letter of Credit that such Issuing Bank in good faith believes to have
been given by a Person authorized to give such instruction or request;

(x) any errors, omissions, interruptions, loss or delays in transmission or
delivery of any message, advice or document (regardless of how sent or
transmitted) or for errors in interpretation of technical terms or in
translation or any delay in giving or failing to give notice to the Borrower;

(xi) any acts, omissions or fraud by, or the insolvency of, any beneficiary, any
nominated person or entity or any other Person or any breach of contract between
any beneficiary and the Borrower or any of the parties to the underlying
transaction to which any Letter of Credit relates;

(xii) assertion or waiver of any provision of the ISP or UCP that primarily
benefits an issuer of a letter of credit, including any requirement that any
Drawing Document be presented to it at a particular hour or place;

(xiii) payment to any paying or negotiating bank (designated or permitted by the
terms of the applicable Letter of Credit) claiming that it rightfully honored or
is entitled to reimbursement or indemnity under Standard Letter of Credit
Practice applicable to it;

(xiv) acting or failing to act as required or permitted under Standard Letter of
Credit Practice applicable to where such Issuing Bank has issued, confirmed,
advised or negotiated such Letter of Credit, as the case may be;

(xv) honor of a presentation after the expiration date of any Letter of Credit
notwithstanding that a presentation was made prior to such expiration date and
dishonored by such Issuing Bank if subsequently such Issuing Bank or any court
or other finder of fact determines such presentation should have been honored;

(xvi) dishonor of any presentation that does not strictly comply or that is
fraudulent, forged or otherwise not entitled to honor;

 

78



--------------------------------------------------------------------------------

(xvii) honor of a presentation that is subsequently determined by the applicable
Issuing Bank to have been made in violation of international, federal, state or
local restrictions on the transaction of business with certain prohibited
Persons; or

(xviii) any consequences arising from causes beyond the control of the
applicable Issuing Bank, including any Governmental Acts;

provided that, subject to Sections 2.3(k) and 2.3(l) and the other provisions
hereof, the foregoing shall not release an Issuing Bank from such liability to
the Borrower as may be determined in a final, non-appealable judgment of a court
of competent jurisdiction against such Issuing Bank following reimbursement or
payment of the obligations and liabilities, including reimbursement and other
payment obligations, of the Borrower to such Issuing Bank arising under, or in
connection with, this Section 2.3 or any Letter of Credit.

(d) Reimbursement by the Borrower. In the event an Issuing Bank shall have
determined to honor a drawing under any Letter of Credit, it shall promptly
notify the Borrower and the Administrative Agent thereof, and the Borrower shall
reimburse such Issuing Bank for such drawing by paying to such Issuing Bank an
amount in Dollars in same day funds equal to the amount of such drawing not
later than (i) if the Borrower shall have received notice of such drawing prior
to 10:00 a.m. (New York City time) on any Business Day, then 2:00 p.m. (New York
City time) on such Business Day or (ii) otherwise, 2:00 p.m. (New York City
time) on the Business Day next following the day that the Borrower receives such
notice (the date on which the Borrower is required to reimburse a drawing under
any Letter of Credit being referred to herein as the “Reimbursement Date” in
respect of such drawing); provided that the Borrower may, subject to the
conditions to borrowing set forth herein, request in accordance with
Section 2.2(b) that such reimbursement payment be financed with a Base Rate
Revolving Borrowing and, to the extent the applicable Issuing Bank shall have
received the proceeds thereof, the Borrower’s obligation to make such
reimbursement payment shall be discharged and replaced by the resulting Base
Rate Revolving Borrowing. The Borrower unconditionally and irrevocably agrees
that, in connection with any Letter of Credit issued for the account of any
Restricted Subsidiary as provided in Section 2.3(a), the Borrower will be fully
responsible for the reimbursement of any drawings thereunder, the payment of
interest thereon in accordance with Section 2.7(e) and the payment of fees due
under Section 2.10 with respect thereto to the same extent as if it were the
sole account party in respect of such Letter of Credit.

(e) Revolving Lenders’ Participations in Letters of Credit. Immediately upon the
issuance of any Letter of Credit (or an amendment to a Letter of Credit
increasing the amount thereof), each Revolving Lender shall be deemed to have
purchased from the applicable Issuing Bank, and agrees to fund as set forth
herein, a participation in such Letter of Credit and any drawings thereunder in
an amount equal to such Lender’s applicable Pro Rata Share of the maximum amount
that is or at any time may become available to be drawn under such Letter of
Credit. In the event the Borrower shall fail for any reason to fully reimburse
the applicable Issuing Bank for any drawing under a Letter of Credit, such
Issuing Bank shall promptly notify the Administrative Agent thereof and of the
unreimbursed amount of such drawing and, promptly upon receipt of such notice,
the Administrative Agent shall notify each Revolving Lender of the details of
such notice and of such Lender’s applicable Pro Rata Share of such unreimbursed
amount. Each Revolving Lender shall make available an amount equal to such
Lender’s applicable

 

79



--------------------------------------------------------------------------------

Pro Rata Share of such unreimbursed amount to the Administrative Agent not later
than 12:00 p.m. (New York City time) on the first Business Day following the
date of receipt of such notice, by wire transfer of same day funds in Dollars to
the account of the Administrative Agent most recently designated by it for such
purpose by notice to the Lenders, and the Administrative Agent shall promptly
remit the amounts so received, in like funds, to the applicable Issuing Bank. In
the event that any Revolving Lender fails to make available, for the account of
any Issuing Bank, any payment referred to in the immediately preceding sentence,
such Issuing Bank shall be entitled to recover such amount on demand from such
Lender, together with interest thereon for three Business Days at the rate
customarily used by such Issuing Bank for the correction of errors among banks
and thereafter at the Base Rate. Each Revolving Lender agrees that, in issuing,
amending or extending any Letter of Credit, the applicable Issuing Bank shall be
entitled to rely, and shall not incur any liability for relying, upon the
representation and warranty of the Borrower deemed made pursuant to Section 3.2,
unless, at least one Business Day prior to the time such Letter of Credit is
issued, amended or extended (or, in the case of any Letter of Credit subject to
automatic extension provisions, at least three Business Days prior to the time
by which the election not to extend must be made by the applicable Issuing
Bank), the Borrower, a Majority in Interest of the Revolving Lenders or the
Requisite Lenders shall have notified the applicable Issuing Bank (with a copy
to the Administrative Agent and, if the notice is not sent by the Borrower, the
Borrower) in writing that, as a result of one or more events or circumstances
described in such notice, one or more of the conditions precedent set forth in
Section 3.2 would not be satisfied if such Letter of Credit were then issued,
amended or extended (it being understood and agreed that, in the event any
Issuing Bank shall have received any such notice, or shall otherwise believe in
good faith that such conditions would not be satisfied, it shall have no
obligation to (and, in the event it shall have received any such notice, shall
not) issue, amend or extend any Letter of Credit until and unless it shall be
satisfied that the events and circumstances giving rise thereto shall have been
cured or otherwise shall have ceased to exist). In the event an Issuing Bank
shall have been reimbursed by the Revolving Lenders pursuant to this
Section 2.3(e) for all or any portion of any drawing honored by such Issuing
Bank under a Letter of Credit, such Issuing Bank shall distribute to each
Revolving Lender that has paid all amounts payable by it under this
Section 2.3(e) with respect to such drawing such Lender’s applicable Pro Rata
Share of all payments subsequently received by such Issuing Bank from or on
behalf of the Borrower in reimbursement of such drawing when such payments are
received; provided that any such payment so distributed shall be repaid to such
Issuing Bank if and to the extent such payment is required to be refunded to the
Borrower for any reason. Any payment made by a Revolving Lender pursuant to this
Section 2.3(e) to reimburse an Issuing Bank for a drawing under a Letter of
Credit (other than the funding of a Base Rate Revolving Borrowing as
contemplated by Section 2.3(d)) shall not constitute a Loan and shall not
relieve the Borrower of its obligation to reimburse such drawing.

(f) Obligations Absolute. The obligation of the Borrower to reimburse each
Issuing Bank for drawings honored under the Letters of Credit issued by such
Issuing Bank and the obligations of the Lenders under Section 2.4(e) shall be
unconditional and irrevocable and shall be paid and performed strictly in
accordance with the terms hereof under all circumstances, notwithstanding:

(i) any lack of validity, enforceability or legal effect of any Letter of Credit
or this Agreement or any term or provision therein or herein;

 

80



--------------------------------------------------------------------------------

(ii) payment against presentation of any draft, demand or claim for payment
under any Drawing Document that does not comply in whole or in part with the
terms of the applicable Letter of Credit or which proves to be fraudulent,
forged or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, or which is signed, issued or presented by a Person
or a transferee of such Person purporting to be a successor or transferee of the
beneficiary of such Letter of Credit;

(iii) such Issuing Bank or any of its branches or Affiliates being the
beneficiary of any Letter of Credit;

(iv) such Issuing Bank or any correspondent honoring a drawing against a Drawing
Document up to the amount available under any Letter of Credit even if such
Drawing Document claims an amount in excess of the amount available under the
Letter of Credit;

(v) the existence of any claim, set-off, defense or other right that the
Borrower or any Subsidiary or any Lender may have at any time against any
beneficiary, any assignee of proceeds, such Issuing Bank or any other Person or,
in the case of any Lender, against the Borrower, whether in connection herewith,
with the transactions contemplated herein or with any unrelated transaction
(including any underlying transaction between the Borrower or any Subsidiary and
the beneficiary under any Letter of Credit);

(vi) any adverse change in the business, operations, properties, condition
(financial or otherwise) or prospects of the Borrower or any Subsidiary;

(vii) the fact that any Default or Event of Default shall have occurred and be
continuing;

(viii) any force majeure or other event that under any rule of law or uniform
practices to which any Letter of Credit is subject (including Section 3.14 of
the ISP or any successor publication) permits a drawing to be made under such
Letter of Credit after the expiration thereof or after the Revolving Maturity
Date; or

(ix) any other event, circumstance or conduct whatsoever, whether or not similar
to any of the foregoing that might, but for this Section 2.3(f), constitute a
legal or equitable defense to or discharge of, or provide a right of set-off
against, the Borrower’s, any Subsidiary’s or any Lender’s reimbursement and
other payment obligations and liabilities, arising under, or in connection with,
any Letter of Credit, whether against such Issuing Bank, the beneficiary or any
other Person;

provided that, subject to Sections 2.3(k) and 2.3(l) and the other provisions
hereof, the foregoing shall not release an Issuing Bank from such liability to
the Borrower as may be determined in a final, non-appealable judgment of a court
of competent jurisdiction against such Issuing Bank following reimbursement or
payment of the obligations and liabilities, including reimbursement and other
payment obligations, of the Borrower to such Issuing Bank arising under, or in
connection with, this Section 2.3 or any Letter of Credit.

 

81



--------------------------------------------------------------------------------

(g) Issuing Bank Reports to the Administrative Agent. Unless otherwise agreed by
the Administrative Agent, each Issuing Bank shall, in addition to its
notification obligations set forth elsewhere in this Section 2.3, report in
writing to the Administrative Agent (i) periodic activity (for such period or
recurrent periods as shall be requested by the Administrative Agent) in respect
of Letters of Credit issued by such Issuing Bank, including all issuances,
extensions and amendments, all expirations and cancelations and all honored
drawings and reimbursements thereof, (ii) reasonably prior to the time that such
Issuing Bank issues, amends or extends any Letter of Credit, the date of such
issuance, amendment or extension, and the face amount of the Letters of Credit
to be issued, amended or extended by such Issuing Bank and outstanding after
giving effect to such issuance, amendment or extension (and whether the amounts
thereof shall have changed), (iii) on each day on which such Issuing Bank honors
any drawing under any Letter of Credit, the date and amount of the drawing so
honored, (iv) on any Business Day on which the Borrower reimburses or fails to
reimburse any drawing under a Letter of Credit as required hereunder, the date
of such reimbursement or such failure and the amount of such reimbursed or
unreimbursed drawing and (v) on any other Business Day, such other information
as the Administrative Agent shall reasonably request as to the Letters of Credit
issued by such Issuing Bank.

(h) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the day that the Borrower receives a request from an Issuing Bank
or notice from the Administrative Agent referred to in Section 8.1, the Borrower
shall deposit in a deposit account in the name of the Administrative Agent, for
the benefit of the Issuing Banks and the Lenders, an amount in Dollars equal to
103% of the Letter of Credit Usage as of such date; provided that the obligation
to deposit such Cash Collateral shall become effective immediately, and such
deposit shall become immediately due and payable, without demand or other notice
of any kind, upon the occurrence of any Event of Default specified in
Section 8.1(f) or 8.1(g). The Borrower also shall deposit Cash Collateral in
accordance with this Section 2.3(h) as and to the extent required by
Section 2.13(e) or 2.21. Each such deposit shall be held by the Administrative
Agent as collateral for the payment and performance of the obligations of the
Borrower under this Agreement. The Administrative Agent shall have exclusive
dominion and control, including the exclusive right of withdrawal, over such
deposit account. Other than any interest earned on the investment of such
deposits, which investments shall be made at the option and sole discretion of
the Administrative Agent and at the Borrower’s risk and expense, such deposits
shall not bear interest. Interest or profits, if any, on such investments shall
accumulate in such account. Funds in such account shall, notwithstanding
anything to the contrary in Section 2.15(f) or 2.16 or the Collateral Documents,
be applied by the Administrative Agent to reimburse the Issuing Banks for
honored drawings under Letters of Credit for which they have not been reimbursed
and, to the extent not so applied, shall be held for the satisfaction of the
reimbursement obligations of the Borrower for the Letter of Credit Usage at such
time or, if the maturity of the Loans has been accelerated (but subject to
(i) the consent of a Majority in Interest of the Revolving Lenders and (ii) in
the case of any such application at a time when any Revolving Lender is a
Defaulting Lender (but only if, after giving effect thereto, the remaining Cash
Collateral shall be less than the aggregate Fronting Exposure), the consent of
each Issuing Bank), be applied to satisfy other obligations of the Borrower
under this Agreement. If the Borrower is required to provide Cash Collateral as
a result of the occurrence of an Event of Default, such Cash Collateral (to the
extent not applied as aforesaid) shall be returned to the Borrower promptly
after all Events of Default have been cured or waived and the Administrative
Agent shall have received a certificate from an Authorized Officer of the
Borrower to that effect. If the Borrower is required to provide Cash Collateral
pursuant to Section 2.13(e), such Cash Collateral (to the extent not applied as
aforesaid) shall be returned to the Borrower to

 

82



--------------------------------------------------------------------------------

the extent that, after giving effect to such return, the Total Utilization of
Revolving Commitments would not exceed the Total Revolving Commitments. If the
Borrower is required to provide Cash Collateral pursuant to Section 2.21, such
Cash Collateral (to the extent not applied as aforesaid) shall be returned to
the Borrower to the extent that, after giving effect to such return, no Issuing
Bank shall have any Fronting Exposure.

(i) Termination of any Issuing Bank; Designation of Additional Issuing Banks.

(i) The Borrower may terminate the appointment of any Issuing Bank as an
“Issuing Bank” hereunder by providing written notice thereof to such Issuing
Bank, with a copy to the Administrative Agent, and terminating such Issuing
Bank’s Letter of Credit Issuing Commitment. Any such termination shall become
effective upon the earlier of (i) such Issuing Bank acknowledging receipt of
such notice and (ii) the 10th Business Day following the date of the delivery
thereof; provided that no such termination shall become effective until and
unless the Letter of Credit Usage attributable to Letters of Credit issued by
such Issuing Bank (or its Affiliates) shall have been reduced to zero. At the
time any such termination shall become effective, the Borrower shall pay all
unpaid fees accrued for the account of the terminated Issuing Bank pursuant to
Section 2.10(b). Notwithstanding the effectiveness of any such termination, the
terminated Issuing Bank shall continue to have all the rights of an Issuing Bank
under this Agreement and the other Credit Documents with respect to Letters of
Credit issued by it prior to such termination, but shall not issue any
additional Letters of Credit.

(ii) The Borrower may, at any time and from time to time, with the consent of
the Administrative Agent (which consent shall not be unreasonably withheld,
conditioned or delayed), designate as additional Issuing Banks one or more
Revolving Lenders (or an Affiliate thereof) that agree to serve in such capacity
as provided below. The acceptance by a Revolving Lender (or such Affiliate) of
an appointment as an Issuing Bank hereunder shall be evidenced by an agreement,
which shall be in form and substance reasonably satisfactory to the
Administrative Agent, executed by the Borrower, the Administrative Agent and
such designated Revolving Lender (or such Affiliate) and, from and after the
effective date of such agreement, (i) such Revolving Lender (or such Affiliate)
shall have all the rights and obligations of an Issuing Bank under this
Agreement and (ii) references herein to the term “Issuing Bank” shall be deemed
to include such Revolving Lender (or such Affiliate) in its capacity as an
issuer of Letters of Credit hereunder.

(j) Letter of Credit Amounts. Unless otherwise specified herein, the amount of
any Letter of Credit at any time shall be deemed to be the stated amount of such
Letter of Credit in effect at such time; provided that with respect to any
Letter of Credit that, by its terms or the terms of any letter of credit
application relating thereto (or of any other document, agreement or instrument
entered into by the applicable Issuing Bank and the Borrower and relating to
such Letter of Credit), provides for one or more automatic increases prior to
the expiration thereof (without giving effect to any automatic extension
provisions therein or the reinstatement of an amount previously drawn thereunder
and reimbursed) in the face amount thereof, the amount of such Letter of Credit
shall be deemed to be the maximum face amount of such Letter of Credit after
giving effect to all such increases, whether or not such maximum stated amount
is in effect at such time.

 

83



--------------------------------------------------------------------------------

(k) Indemnity. Without limiting the provisions of Section 10.3 or any other
provision of this Agreement, the Borrower agrees to indemnify, defend and hold
harmless each Indemnitee, to the fullest extent permitted by applicable law,
from and against any and all claims, demands, suits, actions, investigations,
proceedings, liabilities, fines, costs, penalties and damages, and all
reasonable fees and disbursements of attorneys, experts or consultants and all
other costs and expenses actually incurred in connection therewith or in
connection with the enforcement of this indemnification (as and when they are
incurred and irrespective of whether suit is brought), which may be incurred by
or awarded against any such Indemnitee (other than (x) Taxes, except Taxes that
represent claims, liabilities fines, costs, penalties or damages relating to or
arising from any non-Tax claim, demand, suit, action, investigation or
proceeding and (y) any liabilities, fines, costs, penalties, damages, fees and
expenses arising out of claims, demands, suits, actions, investigations or
proceedings commenced or threatened by a Credit Party, which shall be the
subject of Section 10.3 and shall not be the subject of this Section 2.3(k))
(the “Letter of Credit Indemnified Costs”), and which arise out of or in
connection with, or as a result of:

(i) any Letter of Credit or any pre-advice of its issuance;

(ii) any transfer, sale, delivery, surrender or endorsement of any Drawing
Document at any time(s) held by any Indemnitee in connection with any Letter of
Credit;

(iii) any action or proceeding arising out of, or in connection with, any Letter
of Credit (whether administrative, judicial or in connection with arbitration),
including any action or proceeding to compel or restrain any presentation or
payment under any Letter of Credit, or for the wrongful dishonor of, or honoring
a presentation under, any Letter of Credit;

(iv) any independent undertakings issued by the beneficiary of any Letter of
Credit;

(v) any unauthorized instruction or request made to an Issuing Bank in
connection with any Letter of Credit or any requested Letter of Credit or error
in computer or electronic transmission;

(vi) an adviser, confirmer or other nominated person seeking to be reimbursed,
indemnified or compensated;

(vii) any third party seeking to enforce the rights of an applicant,
beneficiary, nominated person, transferee, assignee of any Letter of Credit
proceeds or holder of an instrument or document;

(viii) the fraud, forgery or illegal action of parties other than such
Indemnitee;

(ix) an Issuing Bank’s performance of the obligations of a confirming
institution or entity that wrongfully dishonors a confirmation; or

(x) the acts or omissions, whether rightful or wrongful, of any present or
future de jure or de facto Governmental Authority or cause or event beyond the
control of such Indemnitee;

 

84



--------------------------------------------------------------------------------

in each case, including that resulting from any Indemnitee’s own negligence;
provided that, notwithstanding the foregoing, such indemnity shall not be
available to any Indemnitee claiming indemnification under this Section 2.3(k)
to the extent that such Letter of Credit Indemnified Costs (i) have been found
by a final, non-appealable judgment of a court of competent jurisdiction to have
resulted directly from the gross negligence, bad faith or willful misconduct of
such Indemnitee or its Related Parties or (ii) arise out of or in connection
with any action, claim or proceeding not involving any Credit Party or the
equityholders or Affiliates of any Credit Party (or the Related Parties of any
Credit Party) that is brought by an Indemnitee against another Indemnitee (other
than against any Agent or the Arranger (or any holder of any other title or
role) in its capacity as such). The Borrower hereby agrees to pay any Indemnitee
claiming indemnity on demand from time to time all amounts owing under this
Section 2.3(k). If and to the extent that the obligations of Borrower under this
Section 2.3(k) are unenforceable for any reason, the Borrower agrees to make the
maximum contribution to the Letter of Credit Indemnified Costs permissible under
applicable law. This indemnification provision shall survive termination of this
Agreement and all Letters of Credit.

(l) Limitation of Liability. The liability of an Issuing Bank (or any other
Indemnitee) under, in connection with or arising out of any Letter of Credit (or
pre-advice), regardless of the form or legal grounds of the action or
proceeding, shall be limited to direct or actual damages suffered by the
Borrower and the Subsidiaries that are caused directly by such Issuing Bank’s
gross negligence, bad faith or willful misconduct in (i) honoring a presentation
under a Letter of Credit that on its face does not at least substantially comply
with the terms and conditions of such Letter of Credit, (ii) failing to honor a
presentation under a Letter of Credit that strictly complies with the terms and
conditions of such Letter of Credit or (iii) retaining Drawing Documents
presented under a Letter of Credit. An Issuing Bank shall be deemed to have
acted with due diligence and reasonable care if such Issuing Bank’s conduct is
in accordance with Standard Letter of Credit Practice or in accordance with this
Agreement. The Borrower’s aggregate remedies against any Issuing Bank and any
other Indemnitee for wrongfully honoring a presentation under any Letter of
Credit or wrongfully retaining honored Drawing Documents shall in no event
exceed the aggregate amount paid by the Borrower to such Issuing Bank in respect
of the honored presentation in connection with such Letter of Credit under
Section 2.3(d), plus interest at the rate then applicable to Base Rate Loans
hereunder. The Borrower shall take commercially reasonable action to avoid and
mitigate the amount of any damages claimed against any Issuing Bank or any other
Indemnitee, including by enforcing its rights against the beneficiaries of the
Letters of Credit to the extent the Borrower deems such enforcement to be
commercially reasonable. Any claim by the Borrower under or in connection with
any Letter of Credit shall be reduced by an amount equal to the sum of (x) the
amount (if any) saved by the Borrower as a result of the breach or alleged
wrongful conduct complained of and (y) the amount (if any) of the loss that
would have been avoided by the Borrower had it taken all commercially reasonable
steps to mitigate any loss, and in case of a claim of wrongful dishonor by
specifically and timely authorizing the applicable Issuing Bank to effect a
cure.

(m) Concerning the Issuing Banks. Notwithstanding any other provision of this
Agreement:

(i) No Issuing Bank shall be under any obligation to issue any Letter of Credit
if:

 

85



--------------------------------------------------------------------------------

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such Issuing Bank from issuing
such Letter of Credit, or any law applicable to such Issuing Bank or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such Issuing Bank shall prohibit, or request
that such Issuing Bank refrain from, the issuance of letters of credit generally
or such Letter of Credit in particular or shall impose upon such Issuing Bank
with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which such Issuing Bank is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon such Issuing Bank any
unreimbursed loss, cost or expense that was not applicable on the Closing Date
and which such Issuing Bank in good faith deems material to it;

(B) the issuance of such Letter of Credit would violate one or more policies of
such Issuing Bank applicable to letters of credit generally; or

(C) any Revolving Lender is at that time a Defaulting Lender, except in
accordance with Section 2.21(c).

(ii) An Issuing Bank shall be under no obligation to amend any Letter of Credit
if (A) such Issuing Bank would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

(iii) Each Issuing Bank shall act on behalf of the Revolving Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and such Issuing Bank shall have all of the benefits and immunities
(A) provided to the Administrative Agent in Section 9 with respect to any acts
taken or omissions suffered by such Issuing Bank in connection with Letters of
Credit issued by it or proposed to be issued by it and documents pertaining to
such Letters of Credit as fully as if the term “Administrative Agent” or “Agent”
as used in Section 9 included such Issuing Bank with respect to such acts or
omissions, provided that no Lender shall have any obligation to any Issuing Bank
(except, in the case of any Issuing Bank that is also an Agent, in its capacity
as such Agent) under Section 9.6, and (B) as additionally provided herein with
respect to Issuing Banks.

(n) Applicability of ISP and UCP. Unless otherwise expressly agreed by the
applicable Issuing Bank and the Borrower when a Letter of Credit is issued
(including any such agreement applicable to an Existing Letter of Credit),
(i) the rules of the ISP and the UCP shall apply to each standby Letter of
Credit and (ii) the rules of the UCP shall apply to each commercial Letter of
Credit.

2.4. Pro Rata Shares; Obligations Several; Availability of Funds. (a) All Loans
on the occasion of any Borrowing shall be made, and all participations in
Letters of Credit purchased, by the Lenders in proportion to their applicable
Pro Rata Shares. The failure of any Lender to make any Loan or fund any
participation required hereunder shall not relieve any other Lender of its
obligations hereunder; provided that the Commitments and other obligations of
the Lenders hereunder are several, and no Lender shall be responsible for the
failure of any other Lender to make any Loan or fund any participation required
hereunder or to satisfy any of its other obligations hereunder.

 

86



--------------------------------------------------------------------------------

(b) Unless the Administrative Agent shall have been notified by a Lender prior
to the applicable Credit Date that such Lender does not intend to make available
to the Administrative Agent the amount of such Lender’s Loan requested to be
made on such Credit Date, the Administrative Agent may assume that such Lender
has made such amount available to the Administrative Agent on such Credit Date
and may, in its sole discretion, but shall not be obligated to, make available
to the Borrower a corresponding amount. In such event, if a Lender has not in
fact made the amount of its Loan available to the Administrative Agent, then
such Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand, such corresponding amount, with interest thereon for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of such payment to the Administrative Agent, at (i) in
the case of a payment to be made by such Lender, (A) at any time prior to the
third Business Day following the date such amount is made available to the
Borrower, the customary rate set by the Administrative Agent for the correction
of errors among banks and (B) thereafter, the Base Rate or (ii) in the case of a
payment to be made by the Borrower, the interest rate applicable hereunder to
Base Rate Loans of the applicable Class. If the Borrower and such Lender shall
both pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender’s Loan included in the applicable Borrowing.

2.5. Use of Proceeds. The Borrower will use the proceeds of the Tranche B Term
Loans made on the Closing Date (a) to consummate the Closing Date Refinancing,
(b) to pay fees and expenses in connection with the Transactions and (c) for
general corporate purposes of the Borrower and the Restricted Subsidiaries not
prohibited by this Agreement. The Borrower will use the proceeds of the
Revolving Loans solely for working capital requirements and other general
corporate purposes of the Borrower and the Restricted Subsidiaries not
prohibited by this Agreement, including for Acquisitions and other Investments
permitted hereunder. Letters of Credit will be used by the Borrower solely for
general corporate purposes of the Borrower and the Restricted Subsidiaries not
prohibited by this Agreement. The Borrower will use the proceeds of any
Incremental Term Loan solely for the purposes specified in the applicable
Incremental Facility Agreement. The Borrower will use the proceeds of any
Refinancing Term Loans solely for the purposes specified in Section 2.25(c) and
the payment of any related fees, premiums and expenses.

2.6. Evidence of Debt; Register; Notes. (a) Lenders’ Evidence of Debt. Each
Lender shall maintain records evidencing the Obligations of the Borrower owing
to such Lender, including the principal amount of the Loans made by such Lender
and each repayment and prepayment in respect thereof. Subject to Section 2.6(b),
such records maintained by any Lender shall be conclusive and binding on the
Borrower, absent manifest error; provided that the failure to maintain any such
records, or any error therein, shall not in any manner affect the obligation of
the Borrower to pay any amounts due hereunder in accordance with the terms
hereof; provided further that in the event of any inconsistency between the
records maintained by any Lender and the records maintained by the
Administrative Agent, the records maintained by the Administrative Agent shall
govern and control.

 

87



--------------------------------------------------------------------------------

(b) Register. The Administrative Agent shall maintain records of the name and
address of, and the Commitments of and the principal amount of and stated
interest on the Loans owing to, each Lender from time to time (the “Register”).
The entries in the Register shall be conclusive and binding on the Borrower and
each Lender, absent manifest error; provided that the failure to maintain the
Register, or any error therein, shall not in any manner affect the obligation of
any Lender to make a Loan or other payment hereunder or the obligation of the
Borrower to pay any amounts due hereunder, in each case in accordance with the
terms of this Agreement. The Register shall be available for inspection by the
Borrower or any Lender (but, in the case of a Lender, only with respect to
(i) any entry relating to such Lender’s Commitments or Loans and (ii) the
identity of the other Lenders (but not information as to such other Lenders’
Commitments or Loans)) at any reasonable time and from time to time upon
reasonable prior notice. The Borrower hereby designates the Person serving as
the Administrative Agent to serve as the Borrower’s non-fiduciary agent solely
for purposes of maintaining the Register as provided in this Section 2.6(b) and
agrees that, in consideration of such Person serving in such capacity, such
Person and its Related Parties shall constitute “Indemnitees”.

(c) Notes. Upon the request of any Lender by written notice to the Borrower
(with a copy to the Administrative Agent), the Borrower shall promptly prepare,
execute and deliver to such Lender a promissory note payable to such Lender (or,
if requested by such Lender, to such Lender and its registered assigns) to
evidence such Lender’s Loans of any Class, which shall be in a form approved by
the Administrative Agent.

2.7. Interest on Loans and Letter of Credit Disbursements. (a) Subject to
Section 2.9, each Loan of any Class shall bear interest on the outstanding
principal amount thereof from the date made through repayment (whether by
acceleration or otherwise) thereof as follows:

(i) if a Base Rate Loan, at the Base Rate plus the Applicable Rate with respect
to Loans of such Class; or

(ii) if a Eurodollar Rate Loan, at the Adjusted Eurodollar Rate plus the
Applicable Rate with respect to Loans of such Class.

The applicable Base Rate or Adjusted Eurodollar Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive and binding on
the parties hereto, absent manifest error.

(b) The basis for determining the rate of interest with respect to any Loan, and
the Interest Period with respect to any Eurodollar Rate Borrowing, shall be
selected by the Borrower pursuant to the applicable Funding Notice or
Conversion/Continuation Notice delivered in accordance herewith; provided that
there shall be no more than 10 (or such greater number as may be agreed to by
the Administrative Agent) Eurodollar Rate Borrowings outstanding at any time. In
the event the Borrower fails to specify in any Funding Notice the Type of the
requested Borrowing, then the requested Borrowing shall be made as a Base Rate
Borrowing. In the event the Borrower fails to deliver in accordance with
Section 2.8 a Conversion/Continuation Notice with respect to any Eurodollar Rate
Borrowing prior to the end of the Interest Period applicable thereto, then,
unless such Borrowing is repaid as provided herein, at the end of such Interest
Period such Borrowing shall be converted to a Base Rate Borrowing. In the event
the Borrower requests

 

88



--------------------------------------------------------------------------------

the making of, or the conversion to or continuation of, any Eurodollar Rate
Borrowing but fails to specify in the applicable Funding Notice or
Conversion/Continuation Notice the Interest Period to be applicable thereto, the
Borrower shall be deemed to have specified an Interest Period of one month. No
Borrowing of any Class may be converted into a Borrowing of another Class.

(c) Interest payable pursuant to Section 2.7(a) shall be computed (i) in the
case of Base Rate Loans, on the basis of a 360-day year (or, in the case of Base
Rate Loans determined by reference to the Prime Rate, a 365-day or 366-day year,
as applicable), and (ii) in the case of Eurodollar Rate Loans, on the basis of a
360-day year, in each case for the actual number of days elapsed in the period
during which such interest accrues. In computing interest on any Loan, the date
of the making of such Loan or the first day of an Interest Period applicable to
such Loan or, with respect to a Base Rate Loan being converted from a Eurodollar
Rate Loan, the date of conversion of such Eurodollar Rate Loan to such Base Rate
Loan, as the case may be, shall be included, and the date of payment of such
Loan or the expiration date of an Interest Period applicable to such Loan or,
with respect to a Base Rate Loan being converted to a Eurodollar Rate Loan, the
date of conversion of such Base Rate Loan to such Eurodollar Rate Loan, as the
case may be, shall be excluded; provided that if a Loan is repaid on the same
day on which it is made, one day’s interest shall accrue on such Loan.

(d) Except as otherwise set forth herein, accrued interest on each Loan shall be
payable in arrears (i) on each Interest Payment Date applicable to such Loan,
(ii) upon any voluntary or mandatory repayment or prepayment of such Loan (other
than any voluntary prepayment of any Base Rate Revolving Loan), to the extent
accrued on the amount being repaid or prepaid, (iii) if such Loan is a Revolving
Loan, on the Revolving Commitment Termination Date, (iv) on the Maturity Date
applicable to such Loan and (v) in the event of any conversion of a Eurodollar
Rate Loan prior to the end of the Interest Period then applicable thereto, on
the effective date of such conversion.

(e) The Borrower agrees to pay to each Issuing Bank, with respect to drawings
honored under any Letter of Credit issued by such Issuing Bank, interest on the
amount paid by such Issuing Bank in respect of each such drawing from the date
such drawing is honored to but excluding the date such amount is reimbursed by
or on behalf of the Borrower at a rate equal to (i) for the period from the date
such drawing is honored to but excluding the applicable Reimbursement Date, the
rate of interest otherwise payable hereunder with respect to Base Rate Revolving
Loans and (ii) thereafter, the rate determined in accordance with Section 2.9.
Interest payable pursuant to this Section 2.7(e) shall be computed on the basis
of a 365-day or 366-day year, as applicable, for the actual number of days
elapsed in the period during which it accrues, and shall be payable on demand
or, if no demand is made, on the date on which the related drawing under a
Letter of Credit is reimbursed in full. In the event the applicable Issuing Bank
shall have been reimbursed by the Revolving Lenders for all or any portion of
such drawing, such Issuing Bank shall distribute to each Revolving Lender that
has paid all amounts payable by it under Section 2.3(e) with respect to such
drawing such Revolving Lender’s applicable Pro Rata Share of any interest
received by such Issuing Bank in respect of the portion of such drawing so
reimbursed by the Revolving Lenders for the period from the date on which such
Issuing Bank was so reimbursed by the Revolving Lenders to but excluding the
date on which such portion of such drawing is reimbursed by the Borrower.

 

89



--------------------------------------------------------------------------------

2.8. Conversion/Continuation. (a) Subject to Section 2.17, the Borrower shall
have the option:

(i) to convert at any time all or any part of any Borrowing from one Type to the
other Type; and

(ii) to continue, at the end of the Interest Period applicable to any Eurodollar
Rate Borrowing, all or any part of such Borrowing as a Eurodollar Rate Borrowing
and to elect an Interest Period therefor;

provided, in each case, that at the commencement of each Interest Period for any
Eurodollar Rate Borrowing, such Borrowing shall be in an amount that complies
with Section 2.1(b) or 2.2(b), as applicable.

In the event any Borrowing shall have been converted or continued in accordance
with this Section 2.8 in part, such conversion or continuation shall be
allocated ratably, in accordance with their applicable Pro Rata Shares, among
the Lenders holding the Loans comprising such Borrowing, and the Loans
comprising each part of such Borrowing resulting from such conversion or
continuation shall be considered a separate Borrowing.

(b) To exercise its option pursuant to this Section 2.8, the Borrower shall
deliver a fully completed and executed Conversion/Continuation Notice to the
Administrative Agent not later than 1:00 p.m. (New York City time) (i) on the
proposed Conversion/Continuation Date, in the case of a conversion to a Base
Rate Borrowing, and (ii) at least three Business Days in advance of the proposed
Conversion/Continuation Date, in the case of a conversion to, or a continuation
of, a Eurodollar Rate Borrowing. In lieu of delivering a Conversion/Continuation
Notice, the Borrower may give the Administrative Agent, not later than the
applicable time set forth above, telephonic notice of any proposed conversion or
continuation; provided that such telephonic notice shall be promptly confirmed
in writing by delivery to the Administrative Agent of a fully completed and
executed Conversion/Continuation Notice. Except as otherwise provided herein, a
Conversion/Continuation Notice for a conversion to, or a continuation of, any
Eurodollar Rate Borrowing shall be irrevocable on and after the related Interest
Rate Determination Date, and the Borrower shall be bound to effect a conversion
or continuation in accordance therewith; any failure to effect such conversion
or continuation in accordance therewith shall be subject to Section 2.17(c).

(c) Notwithstanding anything to the contrary herein, if an Event of Default
under Section 8.1(a), 8.1(f) or 8.1(g) or, at the request of the Requisite
Lenders (or a Majority in Interest of Lenders of any Class), any other Event of
Default shall have occurred and be continuing, then no outstanding Borrowing (of
the applicable Class, in the case of such a request by a Majority in Interest of
Lenders of any Class) may be converted to or continued as a Eurodollar Rate
Borrowing.

2.9. Default Interest. Notwithstanding anything to the contrary herein, upon the
occurrence and during the continuance of any Event of Default under
Section 8.1(a), 8.1(f) or 8.1(g), any principal of or interest on any Loan or
any fee or other amount payable by the Borrower hereunder shall bear interest
(in the case of an Event of Default under Section 8.1(a), only on overdue
amounts), payable on demand, after as well as before judgment, at a rate per
annum equal

 

90



--------------------------------------------------------------------------------

to (a) in the case of the principal of any Loan, 2.00% per annum in excess of
the interest rate otherwise applicable hereunder to such Loan or (b) in the case
of any other amount, a rate (computed on the basis of a year of 360 days for the
actual number of days elapsed) that is 2.00% per annum in excess of the interest
rate payable hereunder for Base Rate Revolving Loans. Payment or acceptance of
the increased rates of interest provided for in this Section 2.9 is not a
permitted alternative to timely payment and shall not constitute a waiver of any
Event of Default or otherwise prejudice or limit any rights or remedies of the
Administrative Agent, any Issuing Bank or any Lender.

2.10. Fees. (a) The Borrower agrees to pay to the Administrative Agent, for the
account of each Revolving Lender, for each day:

(i) a commitment fee equal to such Lender’s applicable Pro Rata Share of (A) the
excess, determined as of the close of business on such day, of (1) the Total
Revolving Commitments over (2) the aggregate principal amount of all outstanding
Revolving Loans and the Letter of Credit Usage, multiplied by (B) the Commitment
Fee Rate on such day; and

(ii) a letter of credit fee equal to such Lender’s applicable Pro Rata Share of
(A) the Letter of Credit Usage (excluding any portion thereof attributable to
unreimbursed drawings under the Letters of Credit), determined as of the close
of business on such day, multiplied by (B) the Applicable Rate for Eurodollar
Rate Revolving Loans on such day.

(b) The Borrower agrees to pay directly to each Issuing Bank, for its own
account, the following fees:

(i) for each day, a fronting fee equal to 0.125% per annum multiplied by the
Letter of Credit Usage attributable to Letters of Credit issued by such Issuing
Bank (excluding any portion thereof attributable to unreimbursed drawings under
such Letters of Credit), determined as of the close of business on any such day;
and

(ii) any and all other customary commissions, fees and charges then in effect
imposed by, and any and all expenses incurred by, such Issuing Bank, or by any
adviser, confirming institution or entity or other nominated person, relating to
Letters of Credit issued by such Issuing Bank, at the time of issuance by it of
any Letter of Credit and upon the occurrence of any other activity with respect
to any Letter of Credit issued by it (including transfers, assignments of
proceeds, amendments, drawings or cancellations).

(c) All fees referred to in Sections 2.10(a) and 2.10(b)(i) shall be calculated
on the basis of a year of 360 days and the actual number of days elapsed and
shall be payable quarterly in arrears on the last Business Day of March, June,
September and December of each year, (i) in the case of the fees referred to in
Section 2.10(a)(i), during the Revolving Commitment Period and (ii) in the case
of the fees referred to in Section 2.10(a)(ii) or 2.10(b)(i), during the period
from and including the Closing Date to but excluding the later of the Revolving
Commitment Termination Date and the date on which the Letter of Credit Usage
shall have been reduced to zero; provided that all such fees shall be payable on
the Revolving Commitment Termination Date and any such fees accruing after such
date shall be payable on demand.

 

91



--------------------------------------------------------------------------------

(d) The Borrower agrees to pay on the Closing Date to the Administrative Agent,
for the account of each Lender, such upfront fees as shall have been separately
agreed by the Borrower and the Arrangers with respect thereto.

(e) The Borrower agrees to pay to the Administrative Agent and the Collateral
Agent such other fees in the amounts and at the times separately agreed upon in
respect of the credit facilities provided herein.

(f) Fees paid hereunder shall not be refundable or creditable under any
circumstances.

2.11. Scheduled Installments; Repayment on Maturity Date. (a) Subject to
Section 2.11(c), the Borrower shall repay Tranche B Term Borrowings on March 31,
June 30, September 30 and December 31 of each year, commencing with March 31,
2019 and ending with the last such day to occur prior to the Tranche B Term Loan
Maturity Date, in an aggregate principal amount for each such date equal to
0.25% of the aggregate principal amount of the Tranche B Term Loans made on the
Closing Date. To the extent not previously paid, all Tranche B Term Loans shall
be due and payable on the Tranche B Term Loan Maturity Date.

(b) Subject to Section 2.11(c), the Borrower shall repay Term Loans of any
Class established under Section 2.23, 2.24 or 2.25 in such amounts and on such
date or dates as shall be specified therefor in the applicable Incremental
Facility Agreement, Extension/Modification Agreement or Refinancing Facility
Agreement establishing the Term Loans of such Class. To the extent not
previously paid, all Term Loans of any such Class shall be due and payable on
the Maturity Date applicable to the Term Loans of such Class.

(c) The Installments shall be reduced in connection with any voluntary or
mandatory prepayments of, or any repurchases by the Borrower of, the Tranche B
Term Loans or the Term Loans of any other Class, as the case may be, in
accordance with Section 2.14.

(d) Prior to any repayment of any Term Borrowings of any Class under this
Section 2.11, the Borrower shall select the Term Borrowing or Term Borrowings of
the applicable Class to be repaid and shall notify the Administrative Agent of
such selection. Each such notice may be given by telephone or in writing (and,
if given by telephone, shall promptly be confirmed in writing). Each repayment
of a Term Borrowing shall be allocated among the Lenders holding Loans
comprising such Term Borrowing in accordance with their applicable Pro Rata
Shares.

(e) The Borrower shall repay to the Administrative Agent, for the account of the
Revolving Lenders, the then unpaid principal amount of each Revolving Loan on
the Revolving Maturity Date.

2.12. Voluntary Prepayments/Commitment Reductions; Call Protection.
(a) Voluntary Prepayments. (i) At any time and from time to time, the Borrower
may, without premium or penalty (except as applicable under Section 2.12(c)) but
subject to compliance with the conditions set forth in this Section 2.12(a) and
with Section 2.17(c), prepay any Borrowing in whole or in part; provided that
(A) each such partial voluntary prepayment of any Term Borrowing shall be in an
aggregate principal amount of $5,000,000 or an integral multiple of $1,000,000
in excess of such amount and (B) each such partial voluntary prepayment of any
Revolving

 

92



--------------------------------------------------------------------------------

Borrowing shall be in an aggregate principal amount of (x) in the case of a
Eurodollar Revolving Borrowing, $1,000,000 or an integral multiple of $500,000
in excess of such amount and (y) in the case of a Base Rate Revolving Borrowing,
$500,000 or an integral multiple of $100,000 in excess of such amount.

(ii) To make a voluntary prepayment pursuant to Section 2.12(a)(i), the Borrower
shall notify the Administrative Agent not later than 1:00 p.m. (New York City
time) (A) on the date of prepayment, in the case of prepayment of Base Rate
Borrowings, or (B) at least three Business Days prior to the date of prepayment,
in the case of prepayment of Eurodollar Rate Borrowings. Each such notice shall
specify the prepayment date (which shall be a Business Day) and the principal
amount of each Borrowing or portion thereof to be prepaid, and may be given by
telephone or in writing (and, if given by telephone, shall promptly be confirmed
in writing). Each such notice shall be irrevocable, and the principal amount of
each Borrowing specified therein shall become due and payable on the prepayment
date specified therein; provided that a notice of prepayment of any Borrowing
pursuant to Section 2.12(a)(i) may state that such notice is conditioned upon
the occurrence of one or more events specified therein, in which case such
notice may be rescinded by the Borrower (by notice to the Administrative Agent
on or prior to the specified date of prepayment) if such condition is not
satisfied. Promptly following receipt of any such notice, the Administrative
Agent shall advise the Lenders of the applicable Class of the details thereof.
Each voluntary prepayment of a Borrowing shall be allocated among the Lenders
holding Loans comprising such Borrowing in accordance with their applicable Pro
Rata Shares.

(iii) Notwithstanding any other provision of this Section 2.12 to the contrary,
in connection with a refinancing in full of the credit facilities established
hereunder, any Lender may, with the consent of the Borrower, elect to accept
Rollover Indebtedness in lieu of all or any part of such Lender’s applicable Pro
Rata Share of any prepayment of any Borrowing made pursuant to
Section 2.12(a)(i).

(b) Voluntary Commitment Reductions. (i) At any time and from time to time, the
Borrower may, without premium or penalty but subject to compliance with the
conditions set forth in this Section 2.12(b), terminate in whole or permanently
reduce in part (A) the Revolving Commitments in an amount up to the amount by
which the Total Revolving Commitments exceed the Total Utilization of Revolving
Commitments at the time of such proposed termination or reduction or (B) the
Term Commitments of any Class; provided that each such partial reduction of the
Commitments of any Class shall be in an aggregate amount of $5,000,000 or an
integral multiple of $1,000,000 in excess of such amount.

(ii) To make a voluntary termination or reduction of the Commitments of any
Class pursuant to Section 2.12(b)(i), the Borrower shall notify the
Administrative Agent not later than 1:00 p.m. (New York City time) at least
three Business Days prior to the date of effectiveness of such termination or
reduction. Each such notice shall specify the termination or reduction date
(which shall be a Business Day) and the amount of any partial reduction, and may
be given by telephone or in writing (and, if given by telephone, shall promptly
be confirmed in writing). Each such notice shall be irrevocable, and the
termination or reduction of the Commitments specified therein shall become
effective on

 

93



--------------------------------------------------------------------------------

the date specified therein; provided that a notice of termination or reduction
of the Commitments of any Class under Section 2.12(b)(i) may state that such
notice is conditioned upon the occurrence of one or more events specified
therein, in which case such notice may be rescinded by the Borrower (by notice
to the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Promptly following receipt of any such notice, the
Administrative Agent shall advise the Lenders of the applicable Class of the
details thereof. Each voluntary reduction of the Commitments of any Class shall
reduce the Commitments of the Lenders of such Class in accordance with their
applicable Pro Rata Shares.

(c) Tranche B Term Loan Call Protection. In the event that prior to the six
month anniversary of the Closing Date, (i) all or any portion of the Tranche B
Term Borrowings are subject to any Repricing Event or (ii) a Lender is required
to assign any of its Tranche B Term Loans pursuant to Section 2.22 in connection
with such Repricing Event, then each Lender whose Tranche B Term Loans are
subject to such Repricing Event or that is required to assign any of its Tranche
B Term Loans pursuant to Section 2.22 in connection with such Repricing Event
shall be paid a fee equal to 1.00% of the aggregate principal amount of such
Lender’s Tranche B Term Loans subject to such Repricing Event or such
assignment; provided that such fee shall not apply if such Repricing Event (or
such assignment) occurs in connection with (A) the consummation of an
Acquisition not permitted by this Agreement or (B) the occurrence of a Change of
Control.

2.13. Mandatory Prepayments/Commitment Reductions. (a) Asset Sales. Not later
than the fifth Business Day following the date of receipt by the Borrower or any
Restricted Subsidiary of any Net Proceeds in respect of any Asset Sale, the
Borrower shall prepay the Term Borrowings in an aggregate amount equal to 100%
of such Net Proceeds; provided that the Borrower may, prior to the date of the
required prepayment, deliver to the Administrative Agent a certificate of an
Authorized Officer of the Borrower to the effect that the Borrower intends to
cause such Net Proceeds (or a portion thereof specified in such certificate) to
be reinvested in non-current assets useful in the business of the Borrower and
the Restricted Subsidiaries or to be applied to consummate an Acquisition
permitted hereunder, in each case, within 365 days after the receipt of such Net
Proceeds, and certifying that, as of the date thereof, no Default or Event of
Default has occurred and is continuing, in which case during such period the
Borrower shall not be required to make such prepayment to the extent of the
amount set forth in such certificate; provided further that any such Net
Proceeds that are not so reinvested or applied by the end of such period (or
within a period of 180 days thereafter, if by the end of such initial 365-day
period the Borrower or any Restricted Subsidiary shall have entered into a
binding agreement with a third party to acquire such assets or to consummate an
Acquisition) shall be applied to prepay the Term Borrowings promptly upon the
expiration of such period. Notwithstanding the foregoing, the Borrower may use a
portion of any Net Proceeds in respect of any Asset Sale that would otherwise be
required pursuant to this Section 2.13(a) to be applied to prepay the Term
Borrowings to prepay, repurchase or redeem any Permitted Credit Agreement
Refinancing Indebtedness or any Permitted Incremental Equivalent Indebtedness
that, in each case, constitutes Permitted Pari Passu Secured Indebtedness but
only to the extent such Permitted Pari Passu Secured Indebtedness pursuant to
the terms thereof is required to be (or is required to be offered to the holders
thereof to be) prepaid, repurchased or redeemed as a result of such Asset Sale
(with the amount of the prepayment of the Term Borrowings that would otherwise
have been required pursuant to this Section 2.13(a) being reduced accordingly),
provided that (i) such portion shall not exceed the product of (A) the amount

 

94



--------------------------------------------------------------------------------

of such Net Proceeds multiplied by (B) a fraction of which the numerator is the
outstanding aggregate principal amount of such Permitted Pari Passu Secured
Indebtedness and the denominator is the sum of the aggregate principal amount of
such Permitted Pari Passu Secured Indebtedness and all Term Borrowings, in each
case at the time of occurrence of such Asset Sale, and (ii) in the event the
holders of such Permitted Pari Passu Secured Indebtedness shall have declined
such prepayment, repurchase or redemption, the declined amount shall promptly
(and in any event within 10 Business Days after the date of rejection) be
applied to prepay the Term Borrowings.

(b) Insurance/Condemnation Events. Not later than the fifth Business Day
following the date of receipt by the Borrower or any Restricted Subsidiary, or
by the Collateral Agent as loss payee, of any Net Proceeds in respect of any
Insurance/Condemnation Event, the Borrower shall prepay the Term Borrowings in
an aggregate amount equal to 100% of such Net Proceeds; provided that the
Borrower may, prior to the date of the required prepayment, deliver to the
Administrative Agent a certificate of an Authorized Officer of the Borrower to
the effect that the Borrower intends to cause such Net Proceeds (or a portion
thereof specified in such certificate) to be reinvested in replacement assets
(including through the repair, restoration or replacement of the damaged,
destroyed or condemned assets) or other non-current assets useful in the
business of the Borrower and the Restricted Subsidiaries or to be applied to
consummate an Acquisition permitted hereunder, in each case, within 365 days
after the receipt of such Net Proceeds, and certifying that, as of the date
thereof, no Default or Event of Default has occurred and is continuing, in which
case during such period the Borrower shall not be required to make such
prepayment to the extent of the amount set forth in such certificate; provided
further that any such Net Proceeds that are not so reinvested or applied by the
end of such period (or within a period of 180 days thereafter, if by the end of
such initial 365-day period the Borrower or any Restricted Subsidiary shall have
entered into a binding agreement with a third party to acquire such assets or to
consummate an Acquisition) shall be applied to prepay the Term Borrowings
promptly upon the expiration of such period. Notwithstanding the foregoing, the
Borrower may use a portion of any Net Proceeds in respect of any
Insurance/Condemnation Event that would otherwise be required pursuant to this
Section 2.13(b) to be applied to prepay the Term Borrowings to prepay,
repurchase or redeem any Permitted Credit Agreement Refinancing Indebtedness or
any Permitted Incremental Equivalent Indebtedness that, in each case,
constitutes Permitted Pari Passu Secured Indebtedness but only to the extent
such Permitted Pari Passu Secured Indebtedness pursuant to the terms thereof is
required to be (or is required to be offered to the holders thereof to be)
prepaid, repurchased or redeemed as a result of such Insurance/Condemnation
Event (with the amount of the prepayment of the Term Borrowings that would
otherwise have been required pursuant to this Section 2.13(b) being reduced
accordingly), provided that (i) such portion shall not exceed the product of
(A) the amount of such Net Proceeds multiplied by (B) a fraction of which the
numerator is the outstanding aggregate principal amount of such Permitted Pari
Passu Secured Indebtedness and the denominator is the sum of the aggregate
principal amount of such Permitted Pari Passu Secured Indebtedness and all Term
Borrowings, in each case at the time of occurrence of such
Insurance/Condemnation Event, and (ii) in the event the holders of such
Permitted Pari Passu Secured Indebtedness shall have declined such prepayment,
repurchase or redemption, the declined amount shall promptly (and in any event
within 10 Business Days after the date of rejection) be applied to prepay the
Term Borrowings.

 

95



--------------------------------------------------------------------------------

(c) Issuance of Debt. No later than the first Business Day following the date of
receipt by the Borrower or any Restricted Subsidiary of any Net Proceeds from
the incurrence of any Indebtedness (other than any Indebtedness permitted to be
incurred pursuant to Section 6.1), the Borrower shall prepay the Term Borrowings
in an aggregate amount equal to 100% of such Net Proceeds.

(d) Consolidated Excess Cash Flow. In the event that there shall be Consolidated
Excess Cash Flow for any Fiscal Year (commencing with the Fiscal Year ending
December 31, 2019), the Borrower shall, not later than 120 days after the end of
such Fiscal Year (and, in the case of Consolidated Excess Cash Flow attributable
to the operations of a CFC or CFC Holding Company, subject to the limitations of
Section 2.13(g)), prepay the Term Borrowings in an aggregate principal amount
equal to (i) the product of (A) the Applicable ECF Percentage for such Fiscal
Year multiplied by (B) the Consolidated Excess Cash Flow for such Fiscal Year
minus (ii) the sum of the aggregate principal amount of the Term Borrowings
voluntarily prepaid by the Borrower pursuant to Section 2.12 or, to the extent
of Cash spent, repurchased by the Borrower pursuant to Section 10.6(i), minus
(iii) the aggregate principal amount of any optional prepayments, repurchases or
redemptions (in each case, to the extent of Cash spent) of any Permitted Credit
Agreement Refinancing Indebtedness or any Permitted Incremental Equivalent
Indebtedness that, in each case, constitutes Permitted Pari Passu Secured
Indebtedness, minus (iv) the aggregate principal amount of any optional
prepayments of any Revolving Loans but solely to the extent the Revolving
Commitments are permanently reduced in connection therewith (and solely to the
extent of the amount of such permanent reduction and excluding any reduction in
connection with a refinancing thereof), in each case under clauses (ii) through
(iv) above, (1) during such Fiscal Year (to the extent not applied to reduce any
mandatory prepayment required under this Section 2.13(d) in respect of any prior
Fiscal Year pursuant to clause (2) below) or (2) at the option of the Borrower,
after the end of such Fiscal Year and prior to the time that the mandatory
prepayment required under this Section 2.13(d) in respect of such Fiscal Year is
due as provided above and, in each case, only to the extent such prepayments,
repurchases or redemptions have not been financed with the proceeds of
incurrences of Long-Term Indebtedness (other than revolving credit
Indebtedness); provided that no prepayment shall be required under this
Section 2.13(d) unless the amount thereof would equal or exceed $10,000,000.

(e) Reductions of Revolving Exposure. In the event and on each occasion that the
Total Utilization of Revolving Commitments exceeds the Total Revolving
Commitments, the Borrower shall prepay Revolving Borrowings (or, if no such
Loans or Borrowings are outstanding, deposit Cash Collateral in accordance with
Section 2.3(h)) in an aggregate amount equal to such excess.

(f) Notice and Certificate. Prior to or concurrently with any mandatory
prepayment or reduction pursuant to this Section 2.13, the Borrower (i) shall
notify the Administrative Agent of such prepayment or reduction and (ii) shall
deliver to the Administrative Agent a certificate of an Authorized Officer of
the Borrower setting forth the calculation of the amount of the applicable
prepayment or reduction. Each such notice shall be irrevocable and shall specify
the prepayment date and the principal amount of each Borrowing or portion
thereof to be prepaid (with such specification to be in accordance with
Section 2.14(b)), or the effective date and the amount of any such reduction, as
applicable, and may be given by telephone or in writing (and, if given by
telephone, shall promptly be confirmed in writing). Promptly following receipt

 

96



--------------------------------------------------------------------------------

of any such notice, the Administrative Agent shall advise the Lenders of the
applicable Class of the details thereof. Each mandatory prepayment of any
Borrowing shall be allocated among the Lenders holding Loans comprising such
Borrowing in accordance with their applicable Pro Rata Shares and shall be
subject to Section 2.17(c).

(g) Foreign Restrictions and Taxes. Notwithstanding any other provisions of this
Section 2.13 to the contrary, if the Borrower determines in good faith that
(i) any Net Proceeds in respect of any Asset Sale by, or any
Insurance/Condemnation Event affecting the assets of, a Restricted Subsidiary
that is a Foreign Subsidiary, a CFC or a CFC Holding Company, or any portion of
Consolidated Excess Cash Flow attributable to a Restricted Subsidiary that is a
Foreign Subsidiary, a CFC or a CFC Holding Company, are prohibited, restricted
or delayed by applicable foreign law (including currency controls) from being
repatriated to the United States (and that, in view of the available liquidity
and working capital requirements of the Borrower and the Restricted Subsidiaries
that are not Foreign Subsidiaries, CFCs or CFC Holding Companies (as determined
by the Borrower in good faith, with such determination being permitted to take
into account the cyclicality applicable to the business of the Borrower and the
Restricted Subsidiaries and to disregard availability under the Revolving
Commitments (it being understood that the Borrower shall not be required to make
a borrowing of Revolving Loans to make any such mandatory prepayment required
under Section 2.13(a), 2.13(b) or 2.13(d))), such repatriation is reasonably
required in order to provide the Borrower with the funds with which to make such
prepayment as would otherwise be required hereunder), then the amount thereof so
affected will not be required to be applied to prepay Term Borrowings as
otherwise required under Section 2.13(a), 2.13(b) or 2.13(d), as applicable,
provided that (A) the Borrower shall, and shall cause such Foreign Subsidiary,
CFC or CFC Holding Company to, use commercially reasonable efforts to take
actions reasonably required by the applicable foreign law to permit such
repatriation and (B) the Borrower shall prepay Term Borrowings in accordance
with such applicable Section in a principal amount equal to such affected amount
(or a portion thereof) at such time as (x) the repatriation of such amount (or
such portion thereof) becomes permitted under applicable foreign law or (y) the
Borrower determines in good faith that, in view of the available liquidity and
working capital requirements of the Borrower and the Restricted Subsidiaries
that are not Foreign Subsidiaries, CFCs or CFC Holding Companies (taking into
account the foregoing considerations), funds are available in the United States
to make such prepayment (or such portion thereof), provided further that any
such prepayment shall no longer be required to be made with respect to any such
amounts that, after the use of such commercially reasonable efforts, have not
been repatriated prior to the date that is one year after the date the original
prepayment was required to be made under Section 2.13(a), 2.13(b) or 2.13(d), as
applicable, or (ii) that repatriation of any Net Proceeds in respect of any
Asset Sale by, or any Insurance/Condemnation Event affecting the assets of, a
Restricted Subsidiary that is a Foreign Subsidiary, a CFC or a CFC Holding
Company, or any portion of Consolidated Excess Cash Flow attributable to a
Restricted Subsidiary that is a Foreign Subsidiary, a CFC or a CFC Holding
Company, would have a material adverse tax consequence (taking into account any
withholding tax, any Subpart F inclusion and any foreign tax credit or benefit
actually realized in connection with such repatriation) to the Borrower (and
that, in view of the available liquidity and working capital requirements of the
Borrower and the Restricted Subsidiaries that are not Foreign Subsidiaries, CFCs
or CFC Holding Companies (as determined by the Borrower in good faith, with such
determination being permitted to take into account the cyclicality applicable to
the business of the Borrower and the Restricted Subsidiaries and to disregard
availability under the Revolving Commitments (it being understood that the
Borrower

 

97



--------------------------------------------------------------------------------

shall not be required to make a borrowing of Revolving Loans to make any such
mandatory prepayment required under Section 2.13(a), 2.13(b) or 2.13(d))), such
repatriation is reasonably required in order to provide the Borrower with the
funds with which to make such prepayment as would otherwise be required
hereunder), then the amount thereof so affected will not be required to be
applied to prepay Term Borrowings as otherwise required under Section 2.13(a),
2.13(b) or 2.13(d), as applicable, provided that the Borrower shall prepay Term
Borrowings in accordance with such applicable Section in a principal amount
equal to such affected amount (or a portion thereof) at such time as (A) the
repatriation of such amount (or such portion thereof) would no longer result in
a material adverse tax consequence or (B) the Borrower determines in good faith
that, in view of the available liquidity and working capital requirements of the
Borrower and the Restricted Subsidiaries that are not Foreign Subsidiaries, CFCs
or CFC Holding Companies (taking into account the foregoing considerations),
funds are available in the United States to make such prepayment (or such
portion thereof), provided further that any such prepayment shall no longer be
required to be made after the date that is one year after the date the original
prepayment was required to be made under Section 2.13(a), 2.13(b) or 2.13(d), as
applicable.

2.14. Application of Prepayments; Waivable Mandatory Prepayments.(a) Application
of Voluntary Prepayments and Repurchases. Any voluntary prepayment of Term
Borrowings of any Class pursuant to Section 2.12(a) shall be applied to reduce
the subsequent Installments to be paid pursuant to Section 2.11 with respect to
Term Borrowings of such Class in the manner specified by the Borrower in the
notice of prepayment relating thereto (or, if no such manner is specified in
such notice, in direct order of maturity); provided that any prepayment of Term
Borrowings of any Class as contemplated by Section 2.25(b) shall be applied to
reduce the subsequent Installments to be paid pursuant to Section 2.11 with
respect to Term Borrowings of such Class in the manner specified in
Section 2.25(c). Any repurchase of Term Loans of any Class as contemplated by
Section 10.6(i) shall be applied to reduce the subsequent Installments to be
paid pursuant to Section 2.11 with respect to Term Borrowings of such Class in
the manner specified in Section 10.6(i).

(b) Application of Mandatory Prepayments. Any mandatory prepayment of Term
Borrowings pursuant to Section 2.13 shall (i) be allocated among the Classes of
Term Borrowings on a pro rata basis (in accordance with the aggregate principal
amount of outstanding Borrowings of each such Class), provided that the amounts
so allocable to Incremental Term Loans, Extended/Modified Term Loans or
Refinancing Term Loans of any Class may be applied to other Term Borrowings as
provided in the applicable Incremental Facility Agreement,
Extension/Modification Agreement or Refinancing Facility Agreement, and (ii) be
applied to reduce the subsequent Installments to be made pursuant to
Section 2.11 with respect to Term Borrowings of any Class, (x) in the case of
Tranche B Term Borrowings, in the manner specified by the Borrower in the notice
of prepayment relating thereto (or, if no such manner is specified in such
notice, in direct order of maturity) and (y) in the case of Borrowings of any
other Class, as provided in the applicable Incremental Facility Agreement,
Extension/Modification Agreement or Refinancing Facility Agreement.

(c) Waivable Mandatory Prepayments. Notwithstanding anything herein to the
contrary, any Term Lender may elect, by notice to the Administrative Agent
(which may be given by telephone or in writing (and, if given by telephone,
shall promptly be confirmed in writing)) at least one Business Day (or such
shorter period as may be established by the Administrative Agent)

 

98



--------------------------------------------------------------------------------

prior to the required prepayment date, to decline all or any portion of any
mandatory prepayment of its Term Loans pursuant to Section 2.13 (other than
Section 2.13(c)), in which case the aggregate amount of the prepayment that
would have been applied to prepay Term Loans but was so declined shall be,
first, applied on the required prepayment date to prepay or offer to redeem any
Permitted Credit Agreement Refinancing Indebtedness or any Permitted Incremental
Equivalent Indebtedness to the extent required thereby and, second, to the
extent of the remainder thereof that is not so applied to prepay or redeem such
Indebtedness, shall be retained by the Borrower.

2.15. General Provisions Regarding Payments. (a) All payments by the Borrower or
any other Credit Party of principal, interest, fees and other amounts required
to be made hereunder or under any other Credit Document shall be made by wire
transfer of same day funds in Dollars, without defense, recoupment, set-off or
counterclaim, free of any restriction or condition, to the account of the
Administrative Agent most recently designated by it for such purpose and
received by the Administrative Agent not later than 1:00 p.m. (New York City
time) on the date due for the account of the Persons entitled thereto; provided
that payments required to be made directly to an Issuing Bank shall be so made
and payments made pursuant to Sections 2.17(c), 2.18, 2.19, 10.2 and 10.3 shall
be made directly to the Persons entitled thereto. The Administrative Agent shall
distribute any payment received by it hereunder for the account of any other
Person to the appropriate recipient promptly following receipt thereof.

(b) All payments in respect of the principal amount of any Loan (other than
voluntary prepayments of Base Rate Revolving Loans) shall be accompanied by
payment of accrued interest on the principal amount being repaid or prepaid, and
all such payments (and, in any event, any payments in respect of any Loan on a
date when interest is due and payable with respect to such Loan) shall be
applied to the payment of interest then due and payable before application to
principal.

(c) If any Conversion/Continuation Notice is withdrawn as to any Affected Lender
or if any Affected Lender makes Base Rate Loans in lieu of its applicable Pro
Rata Share of any Eurodollar Rate Borrowing, the Administrative Agent shall give
effect thereto in apportioning payments received thereafter.

(d) Subject to the proviso set forth in the definition of “Interest Period”,
whenever any payment to be made hereunder with respect to any Loan shall be
stated to be due on a day that is not a Business Day, such payment shall be made
on the next succeeding Business Day, and such extension of time shall be
included in the computation of the payment of interest hereunder.

(e) Any payment hereunder by or on behalf of the Borrower to the Administrative
Agent that is not received by the Administrative Agent in same day funds prior
to 1:00 p.m. (New York City time) on the date due shall, unless the
Administrative Agent shall determine otherwise, be deemed to have been received,
for purposes of computing interest and fees hereunder (including for purposes of
determining the applicability of Section 2.9), on the Business Day immediately
following the date of receipt (or, if later, the Business Day immediately
following the date the funds received become available funds).

 

99



--------------------------------------------------------------------------------

(f) If an Event of Default shall have occurred and the maturity of the Loans
shall have been accelerated pursuant to Section 8.1, all payments or proceeds
received by the Administrative Agent or the Collateral Agent in respect of any
of the Obligations, or from any sale of, collection from or other realization
upon all or any part of the Collateral, shall, subject to Sections 2.3(h) and
2.21(d)(iii) and the requirements of any applicable Permitted Intercreditor
Agreement, be applied in accordance with the application arrangements set forth
in the Pledge and Security Agreement.

(g) Unless the Administrative Agent shall have been notified by the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or Issuing Banks hereunder that the Borrower will not
make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in its sole
discretion, but shall not be obligated to, distribute to the Lenders or Issuing
Banks, as the case may be, the amount due. In such event, if the Borrower has
not in fact made such payment, then each of the Lenders or Issuing Banks, as the
case may be, severally agrees to pay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or Issuing Bank with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent (i) at any
time prior to the third Business Day following the date such amount is
distributed to it, the customary rate set by the Administrative Agent for the
correction of errors among banks and (ii) thereafter, the Base Rate.

2.16. Ratable Sharing. The Lenders hereby agree among themselves that if any
Lender shall, whether through the exercise of any right of set-off or banker’s
lien, by counterclaim or cross action or by the enforcement of any right under
the Credit Documents or otherwise, or as adequate protection of a deposit
treated as cash collateral under the Bankruptcy Code, receive payment or
reduction of a portion of the aggregate amount of any principal, interest, fees
and amounts payable in respect of participations in Letters of Credit owing to
such Lender hereunder or under the other Credit Documents (collectively, the
“Aggregate Amounts Due” to such Lender) resulting in such Lender receiving
payment of a greater proportion of the Aggregate Amounts Due to such Lender than
the proportion received by any other Lender in respect of the Aggregate Amounts
Due to such other Lender, then the Lender receiving such proportionately greater
payment shall (a) notify the Administrative Agent and each other Lender of the
receipt of such payment and (b) apply a portion of such payment to purchase (for
cash at face value) participations in the Aggregate Amounts Due to the other
Lenders so that all such payments of Aggregate Amounts Due shall be shared by
all the Lenders ratably in accordance with the Aggregate Amounts Due to them;
provided that, if all or part of such proportionately greater payment received
by any purchasing Lender is thereafter recovered from such Lender upon the
bankruptcy or reorganization of any Credit Party or otherwise, such purchase
shall be rescinded and the purchase price paid for such participation shall be
returned to such purchasing Lender ratably to the extent of such recovery, but
without interest. Each Credit Party expressly consents to the foregoing
arrangements and agrees that any holder of a participation so purchased may
exercise any and all rights of banker’s lien, consolidation, set-off or
counterclaim with respect to any and all monies owing by such Credit Party to
such holder with respect thereto as fully as if such holder were owed the amount
of the participation held by such holder. The provisions of this Section 2.16
shall not be construed to apply to (i) any payment made by the Borrower pursuant
to and in accordance with the express terms of this Agreement (for the avoidance
of doubt, as in

 

100



--------------------------------------------------------------------------------

effect from time to time), including the application of funds arising from the
existence of a Defaulting Lender or any payment made by the Borrower pursuant to
Section 2.22 or any Extension/Modification Agreement, Incremental Facility
Agreement or Refinancing Facility Agreement, (ii) any acceptance by any Lender
of any Rollover Indebtedness in accordance with Section 2.12(a)(iii) or
(iii) any payment obtained by any Lender as consideration for the assignment of
or sale of a participation in Loans or other Obligations owing to it pursuant to
and in accordance with the express terms of this Agreement.

2.17. Making or Maintaining Eurodollar Rate Loans. (a) Inability to Determine
Applicable Interest Rate.

(i) If prior to the commencement of any Interest Period for a Eurodollar Rate
Borrowing of any Class:

(A) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted Eurodollar Rate for such Interest Period; or

(B) the Administrative Agent is advised by a Majority in Interest of the Lenders
of such Class that the Adjusted Eurodollar Rate for such Interest Period will
not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Loans included in such Eurodollar Rate Borrowing for such
Interest Period;

then the Administrative Agent shall give notice (which may be telephonic)
thereof to the Borrower and the Lenders as promptly as practicable, whereupon,
(x) no Loans of such Class may be made as, or converted to, Eurodollar Rate
Loans until such time as the Administrative Agent notifies the Borrower and the
Lenders that the circumstances giving rise to such notice no longer exist and
(y) any Funding Notice or Conversion/Continuation Notice given by the Borrower
with respect to the Loans in respect of which such determination was made shall
be deemed rescinded by the Borrower. The Administrative Agent shall promptly
notify the Borrower and the Lenders when such circumstances no longer exist.

(ii) If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (x) the circumstances set forth
in Section 2.17(a)(i)(A) have arisen (including because the rate described in
clause (a) of the definition of “Adjusted Eurodollar Rate” is not available or
published on a current basis) and such circumstances are unlikely to be
temporary or (y) the circumstances set forth in Section 2.17(a)(i)(A) have not
arisen but either (1) the supervisor for the administrator of the rate described
in clause (a) of the definition of “Adjusted Eurodollar Rate” has made a public
statement that the administrator of such rate is insolvent (and there is no
successor administrator that will continue publication of such rate), (2) the
administrator of the rate described in clause (a) of the definition of “Adjusted
Eurodollar Rate” has made a public statement identifying a specific date after
which such rate will permanently or indefinitely cease to be published by it
(and there is no successor administrator that will continue publication of such
rate), (3) the supervisor for the administrator of the rate described in

 

101



--------------------------------------------------------------------------------

clause (a) of the definition of “Adjusted Eurodollar Rate” has made a public
statement identifying a specific date after which such rate will permanently or
indefinitely cease to be published or (4) the supervisor for the administrator
of the rate described in clause (a) of the definition of “Adjusted Eurodollar
Rate” or a Governmental Authority having jurisdiction over the Administrative
Agent has made a public statement identifying a specific date after which such
rate may no longer be used for determining interest rates for loans, then the
Administrative Agent and the Borrower shall endeavor to establish an alternate
rate of interest to the Adjusted Eurodollar Rate that gives due consideration to
the then prevailing market convention for determining a rate of interest for
syndicated loans denominated in Dollars in the United States at such time, and
the Administrative Agent and the Borrower shall enter into an amendment to this
Agreement to reflect such alternate rate of interest and such other related
changes to this Agreement as may be applicable (but for the avoidance of doubt,
such related changes shall not include a reduction of the Applicable Rate);
provided that if such alternate rate of interest shall be less than zero, such
rate shall be deemed to be zero for all purposes of this Agreement. Such
amendment shall become effective without any further action or consent of any
other party to this Agreement so long as the Administrative Agent shall not have
received, within five Business Days of the date a copy of such amendment is
provided to the Lenders, a written notice from the Requisite Lenders stating
that the Requisite Lenders object to such amendment. Until an alternate rate of
interest shall be determined in accordance with this paragraph (but, in the case
of the circumstances described in clause (y) above, only to the extent the rate
described in clause (a) of the definition of “Adjusted Eurodollar Rate” for such
Interest Period is not available or published at such time on a current basis),
(1) no Loans of any Class may be made as, or converted to, Eurodollar Rate Loans
and (2) any Funding Notice or Conversion/Continuation Notice given by the
Borrower requesting the making of, or conversion to or continuation of, any
Eurodollar Rate Borrowing shall be deemed rescinded by the Borrower.

(b) Illegality or Impracticability of Eurodollar Rate Loans. In the event that
on any date (i) any Lender shall have determined (which determination shall be
final and conclusive and binding upon all parties hereto) that the making,
maintaining, converting to or continuation of its Eurodollar Rate Loans has
become unlawful as a result of compliance by such Lender in good faith with any
law (or would conflict with any treaty, rule, regulation, guideline or order not
having the force of law even though the failure to comply therewith would not be
unlawful), or (ii) the Requisite Lenders shall have determined (which
determination shall be final and conclusive and binding upon all parties hereto)
that the making, maintaining, converting to or continuation of their Eurodollar
Rate Loans has become impracticable as a result of contingencies occurring after
the date hereof that materially and adversely affect the London interbank market
or the position of the Lenders in that market, then, if such Lender or Lenders
shall have provided notice thereof to the Administrative Agent and the Borrower,
such Lender or each of such Lenders, as the case may be, shall be an “Affected
Lender”. If the Administrative Agent receives a notice from (A) any Lender
pursuant to clause (i) of the preceding sentence or (B) a notice from Lenders
constituting Requisite Lenders pursuant to clause (ii) of the preceding
sentence, then (1) the obligation of the Lenders (or, in the case of any notice
pursuant to clause (i) of the preceding sentence, of the applicable Lender) to
make Loans as, or to convert Loans to, Eurodollar Rate Loans shall be suspended
until such notice shall be withdrawn by each applicable Affected Lender, (2) to
the extent such determination by any Affected Lender relates to a Eurodollar
Rate Loan then being requested by

 

102



--------------------------------------------------------------------------------

the Borrower pursuant to a Funding Notice or a Conversion/Continuation Notice,
the Lenders (or in the case of any notice pursuant to clause (i) of the
preceding sentence, the applicable Lender) shall make such Loan as (or continue
such Loan as or convert such Loan to, as the case may be) a Base Rate Loan,
(3) the Lenders’ (or in the case of any notice pursuant to clause (i) of the
preceding sentence, the applicable Lender’s) obligations to maintain Eurodollar
Rate Loans (the “Affected Loans”) shall be terminated at the earlier to occur of
the expiration of the Interest Period then in effect with respect to the
Affected Loans or when required by law and (4) the Affected Loans shall
automatically convert into Base Rate Loans on the date of such termination.
Notwithstanding the foregoing, to the extent any such determination by an
Affected Lender relates to a Eurodollar Rate Loan then being requested by the
Borrower pursuant to a Funding Notice or a Conversion/Continuation Notice, the
Borrower shall have the option, subject to Section 2.17(c), to rescind such
Funding Notice or Conversion/Continuation Notice as to all Lenders by giving
written notice (or telephonic notice promptly confirmed by written notice)
thereof to the Administrative Agent of such rescission on the date on which the
Affected Lender gives notice of its determination as described above (which
notice of rescission the Administrative Agent shall promptly transmit to each
other Lender). Each Affected Lender shall promptly notify the Administrative
Agent and the Borrower when the circumstances that led to its notice pursuant to
this Section 2.17(b) no longer exist.

(c) Compensation for Breakage or Non-Commencement of Interest Periods. In the
event that (i) a borrowing of any Eurodollar Rate Loan does not occur on a date
specified therefor in any Funding Notice (or any telephonic request for a
borrowing) given by the Borrower (other than as a result of a failure by such
Lender to make such Loan in accordance with its obligations hereunder), whether
or not such notice may be rescinded in accordance with the terms hereof, (ii) a
conversion to or continuation of any Eurodollar Rate Loan does not occur on a
date specified therefor in any Conversion/Continuation Notice (or a telephonic
request given for any conversion or continuation) given by the Borrower, whether
or not such notice may be rescinded in accordance with the terms hereof,
(iii) any payment of any principal of any Eurodollar Rate Loan occurs on a day
other than on the last day of an Interest Period applicable thereto (including
as a result of an Event of Default), (iv) the conversion of any Eurodollar Rate
Loan occurs on a day other than on the last day of an Interest Period applicable
thereto, (v) any Eurodollar Rate Loan is assigned other than on the last day of
an Interest Period applicable thereto as a result of a request by the Borrower
pursuant to Section 2.22 or (vi) a prepayment of any Eurodollar Rate Loan does
not occur on a date specified therefor in any notice of prepayment given by the
Borrower, whether or not such notice may be rescinded in accordance with the
terms hereof, the Borrower shall compensate each Lender for all losses, costs,
expenses and liabilities that such Lender may sustain, including any loss
incurred from obtaining, liquidating or employing losses from third parties, but
excluding any loss of margin or any interest rate “floor” for the period
following any such payment, assignment or conversion or any such failure to
borrow, pay, prepay, convert or continue. To request compensation under this
Section 2.17(c), a Lender shall deliver to the Borrower a certificate setting
forth in reasonable detail the basis and calculation of any amount or amounts
that such Lender is entitled to receive pursuant to this Section 2.17(c), which
certificate shall be conclusive and binding absent manifest error. The Borrower
shall pay such Lender the amount shown as due on any such certificate within
15 days after receipt thereof.

 

103



--------------------------------------------------------------------------------

(d) Booking of Eurodollar Rate Loans. Any Lender may make, carry or transfer
Eurodollar Rate Loans at, to or for the account of any of its branch offices or
the office of any Affiliate of such Lender.

(e) Assumptions Concerning Funding of Eurodollar Rate Loans. Calculation of all
amounts payable to a Lender under this Section 2.17 and under Section 2.18 shall
be made as though such Lender had actually funded each of its relevant
Eurodollar Rate Loans through the purchase of a Eurodollar deposit bearing
interest at the rate obtained pursuant to clause (a) of the definition of the
term “Adjusted Eurodollar Rate” in an amount equal to the amount of such
Eurodollar Rate Loan and having a maturity comparable to the relevant Interest
Period and through the transfer of such Eurodollar deposit from an offshore
office of such Lender to a domestic office of such Lender in the United States
of America; provided that each Lender may fund each of its Eurodollar Rate Loans
in any manner it sees fit and the foregoing assumptions shall be utilized only
for the purposes of calculating amounts payable under this Section 2.17 and
under Section 2.18.

2.18. Increased Costs; Capital Adequacy and Liquidity. (a) Increased Costs
Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any such reserve requirement reflected in the Adjusted Eurodollar Rate)
or any Issuing Bank;

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of “Excluded
Taxes” and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii) impose on any Lender or any Issuing Bank or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or any Loan made by such Lender or any Letter of Credit or participation
therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to increase the cost to such Lender, such Issuing Bank or such other Recipient
of participating in, issuing or maintaining any Letter of Credit (or of
maintaining its obligation to participate in or to issue any Letter of Credit),
or to reduce the amount of any sum received or receivable by such Lender,
Issuing Bank or other Recipient hereunder (whether of principal, interest or any
other amount) then, from time to time upon request of such Lender, Issuing Bank
or other Recipient, the Borrower will pay to such Lender, Issuing Bank or other
Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender, Issuing Bank or other Recipient, as the case may be, for
such additional costs incurred or reduction suffered.

 

104



--------------------------------------------------------------------------------

(b) Capital and Liquidity Requirements. If any Lender or Issuing Bank determines
that any Change in Law affecting such Lender or Issuing Bank or any lending
office of such Lender or such Lender’s or Issuing Bank’s holding company, if
any, regarding capital or liquidity requirements has had or would have the
effect of reducing the rate of return on such Lender’s or Issuing Bank’s capital
or on the capital of such Lender’s or Issuing Bank’s holding company, if any, as
a consequence of this Agreement, the Commitments of such Lender or the Loans
made by, or participations in Letters of Credit held by, such Lender, or the
Letters of Credit issued by such Issuing Bank, to a level below that which such
Lender or Issuing Bank or such Lender’s or Issuing Bank’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s or Issuing Bank’s policies and the policies of such Lender’s or Issuing
Bank’s holding company with respect to capital adequacy or liquidity), then from
time to time upon request of such Lender or Issuing Bank the Borrower will pay
to such Lender or Issuing Bank, as the case may be, such additional amount or
amounts as will compensate such Lender or Issuing Bank or such Lender’s or
Issuing Bank’s holding company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or Issuing Bank
setting forth in reasonable detail the basis and calculation of the amount or
amounts necessary to compensate such Lender or Issuing Bank or its holding
company, as the case may be, as specified in Section 2.18(a) or 2.18(b) and
delivered to the Borrower, shall be conclusive absent manifest error. The
Borrower shall pay such Lender or Issuing Bank, as the case may be, the amount
shown as due on any such certificate within 15 days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or Issuing
Bank to demand compensation pursuant to this Section 2.18 shall not constitute a
waiver of such Lender’s or Issuing Bank’s right to demand such compensation;
provided that the Borrower shall not be required to compensate a Lender or
Issuing Bank pursuant to this Section 2.18 for any increased costs incurred or
reductions suffered more than 180 days prior to the date that such Lender or
Issuing Bank, as the case may be, notifies the Borrower of the Change in Law
giving rise to such increased costs or reductions, and of such Lender’s or
Issuing Bank’s intention to claim compensation therefor (except that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the 180-day period referred to above shall be extended to include the
period of retroactive effect thereof).

(e) Certain Limitations. Notwithstanding any other provision of this
Section 2.18 to the contrary, no Lender or Issuing Bank shall request, or be
entitled to receive, any compensation pursuant to this Section 2.18 unless it
shall be the general policy or practice of such Lender or Issuing Bank to seek
compensation in similar circumstances under comparable provisions of other
credit agreements, if any.

2.19. Taxes; Withholding, Etc. (a) Issuing Bank. For purposes of this
Section 2.19, the term “Lender” includes any Issuing Bank.

(b) Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Credit Party under any Credit Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
withholding agent) requires the deduction or withholding of any Tax from any
such payment by a withholding agent, then the applicable

 

105



--------------------------------------------------------------------------------

withholding agent shall be entitled to make such deduction or withholding and
shall timely pay the full amount deducted or withheld to the relevant
Governmental Authority in accordance with applicable law and, if such Tax is an
Indemnified Tax, then the sum payable by the applicable Credit Party shall be
increased as necessary so that after such deduction or withholding has been made
(including such deductions and withholdings applicable to additional sums
payable under this Section 2.19) the applicable Recipient receives an amount
equal to the sum it would have received had no such deduction or withholding
been made.

(c) Payment of Other Taxes by the Credit Parties. Each Credit Party shall timely
pay to the relevant Governmental Authority in accordance with applicable law, or
at the option of the Administrative Agent timely reimburse it for the payment
of, any Other Taxes.

(d) Indemnification by the Credit Parties. The Credit Parties shall jointly and
severally indemnify each Recipient, within 15 days after demand therefor, for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section 2.19) payable
or paid by such Recipient or required to be withheld or deducted from a payment
to such Recipient and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to the Borrower by a Lender (with
a copy to the Administrative Agent), or by the Administrative Agent on its own
behalf (including in its capacity as the Collateral Agent) or on behalf of a
Lender, shall be conclusive absent manifest error.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 15 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that no
Credit Party has already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Credit Parties to
do so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 10.6(g)(i) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any
Credit Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Credit Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this Section 2.19(e).

(f) Evidence of Payments. As soon as practicable after any payment of Taxes by
any Credit Party to a Governmental Authority pursuant to this Section 2.19, such
Credit Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

 

106



--------------------------------------------------------------------------------

(g) Status of Lenders. (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Credit
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Sections 2.19(g)(ii)(A), 2.19(g)(ii)(B) and
2.19(g)(ii)(D)) shall not be required if in the Lender’s reasonable judgment
such completion, execution or submission would subject such Lender to any
material unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender (it being understood that information
required by current United States federal income Tax withholding forms shall not
be considered to be information the provision of which would materially
prejudice the position of a Lender).

(ii) Without limiting the generality of the foregoing:

(A) Any Lender that is a US Person shall deliver to the Borrower and the
Administrative Agent prior to the date on which such Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower or the Administrative Agent), executed originals of IRS
Form W-9 certifying that such Lender is exempt from United States federal backup
withholding Tax, provided that, if such Lender is a disregarded entity for
United States federal income Tax purposes and its owner is a US Person, such
Lender will provide the appropriate withholding form of its owner (with required
supporting documentation).

(B) Any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Credit Document, executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable (or successor form), establishing an exemption
from, or reduction of, US federal withholding Tax pursuant to the “interest”
article of such tax treaty and (y) with respect to any other applicable payments
under any Credit Document, IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable
(or successor form), establishing an exemption from, or reduction of, US federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

 

107



--------------------------------------------------------------------------------

(2) executed originals of IRS Form W-8ECI (or successor form);

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate substantially in the form of Exhibit K-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code, a “10 percent shareholder” of the Borrower within the
meaning of Section 881(c)(3)(B) of the Internal Revenue Code or a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Internal Revenue
Code (a “US Tax Compliance Certificate”) and (y) executed originals of IRS Form
W-8BEN or IRS Form W-8BEN-E, as applicable (or successor form); or

(4) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY (or successor form), accompanied by IRS Form
W-8ECI, IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable (or successor form),
a US Tax Compliance Certificate substantially in the form of Exhibit K-2 or
Exhibit K-3, IRS Form W-9 (or successor form), and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a US Tax Compliance Certificate substantially in the form of
Exhibit K-4 on behalf of each such direct and indirect partner.

(C) Any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in US federal withholding Tax,
duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made.

(D) If a payment made to a Lender under any Credit Document would be subject to
US federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under

 

108



--------------------------------------------------------------------------------

FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

(iii) Each Lender agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the Borrower and the
Administrative Agent in writing of its legal inability to do so.

(h) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.19 (including by
the payment of additional amounts pursuant to this Section 2.19), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.19 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this Section 2.19(h)
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) in the event that such indemnified party is required to
repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this Section 2.19(h), in no event will the indemnified party be
required to pay any amount to an indemnifying party pursuant to this
Section 2.19(h) the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the indemnification payments or additional amounts giving rise to such refund
had never been paid. This Section 2.19(h) shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

(i) Survival. Each party’s obligations under this Section 2.19 shall survive the
resignation or replacement of the Administrative Agent or the Collateral Agent
or any assignment of rights by, or the replacement of, a Lender, the termination
of the Commitments and the repayment, satisfaction or discharge of all
obligations under any Credit Document.

2.20. Obligation to Mitigate. If any Lender becomes an Affected Lender or any
Lender or Issuing Bank requests compensation under Section 2.18, or if the
Borrower is required to pay any additional amount to any Lender or Issuing Bank
or to any Governmental Authority for the account of any Lender or Issuing Bank
pursuant to Section 2.19, then such Lender or Issuing Bank shall use reasonable
efforts to designate a different lending office for funding or booking its Loans
or issuing its Letters of Credit hereunder or to assign and delegate its rights
and obligations hereunder to another of its offices, branches or Affiliates if,
in the judgment of such Lender or Issuing Bank, such designation or assignment
and delegation (a) would cause such Lender to cease to be an Affected Lender or
would eliminate or reduce amounts payable pursuant to Section 2.18 or 2.19, as
the case may be, in the future and (b) would not subject such Lender or Issuing
Bank to any unreimbursed cost or expense and would not otherwise be materially
disadvantageous to such Lender or Issuing Bank. The Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender or Issuing Bank in
connection with any such designation or assignment and delegation.

 

109



--------------------------------------------------------------------------------

2.21. Defaulting Lenders. (a) Defaulting Lender Adjustments. Notwithstanding
anything to the contrary contained in this Agreement, if any Lender becomes a
Defaulting Lender, then, until such time as such Lender is no longer a
Defaulting Lender, to the extent permitted by applicable law:

(i) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Section 8 or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.4 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent or the Collateral Agent under the Credit Documents; second, to the payment
on a pro rata basis of any amounts owing by such Defaulting Lender to any
Issuing Bank hereunder; third, to Cash Collateralize each Issuing Bank’s
Fronting Exposure with respect to such Defaulting Lender in accordance with
Section 2.21(d); fourth, as the Borrower may request (so long as no Default or
Event of Default shall have occurred and be continuing), to the funding of any
Loan in respect of which such Defaulting Lender has failed to fund its portion
thereof as required by this Agreement, as determined by the Administrative
Agent; fifth, if so determined by the Administrative Agent and the Borrower, to
be held in a deposit account and released pro rata in order to (x) satisfy such
Defaulting Lender’s potential future funding obligations with respect to Loans
under this Agreement and (y) Cash Collateralize each Issuing Bank’s future
Fronting Exposure with respect to such Defaulting Lender with respect to future
Letters of Credit issued under this Agreement, in accordance with
Section 2.21(d); sixth, to the payment of any amounts owing to the Lenders or
any Issuing Bank as a result of any judgment of a court of competent
jurisdiction obtained by any Lender or Issuing Bank against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; seventh, so long as no Default or Event of Default shall have
occurred and be continuing, to the payment of any amounts owing to the Borrower
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans or
reimbursement obligations with respect to Letters of Credit in respect of which
such Defaulting Lender has not fully funded its applicable Pro Rata Share, and
(y) such Loans were made or the related Letters of Credit were issued at a time
when the conditions set forth in Section 3.2 were satisfied or waived, such
payment shall be applied solely to pay the Loans of, and reimbursement or
participation obligations with respect to Letters of Credit owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or reimbursement or participation obligations with respect to
Letters of Credit owed to, such Defaulting Lender until such time as all Loans
and funded and unfunded participations in Letters of Credit are held by the
Lenders pro rata in accordance with the applicable Commitments without giving
effect to Section 2.21(a)(iii). Any payments, prepayments or other amounts paid
or payable to a Defaulting Lender that are applied (or held) to pay amounts owed
by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.21(a)(i) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

 

110



--------------------------------------------------------------------------------

(ii) Certain Fees. (A) No Defaulting Lender shall be entitled to receive any fee
pursuant to Section 2.10(a) for any period during which that Lender is a
Defaulting Lender (and the Borrower shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender); provided that such Defaulting Lender shall be entitled to receive fees
pursuant to Section 2.10(a)(ii) for any period during which that Lender is a
Defaulting Lender only to extent allocable to its Pro Rata Share of the stated
amount of Letters of Credit for which it has provided Cash Collateral pursuant
to Section 2.21(d).

(B) With respect to any fees not required to be paid to any Defaulting Lender
pursuant to clause (A) above, the Borrower shall (x) pay to each Non-Defaulting
Lender that portion of any such fee otherwise payable to such Defaulting Lender
with respect to such Defaulting Lender’s participation in Letters of Credit that
has been reallocated to such Non-Defaulting Lender pursuant to clause
(iii) below, (y) pay to each Issuing Bank the amount of any such fee otherwise
payable to such Defaulting Lender to the extent allocable to such Issuing Bank’s
Fronting Exposure to such Defaulting Lender and (z) not be required to pay the
remaining amount of any such fee.

(iii) Reallocation of Participations to Reduce Fronting Exposure. All or any
part of such Defaulting Lender’s participation in Letters of Credit (other than
any portion thereof that shall have been funded by such Defaulting Lender
pursuant to Section 2.3(e) or with respect to which such Defaulting Lender shall
have provided Cash Collateral pursuant to Section 2.21(d)) shall be reallocated
among the Non-Defaulting Lenders in accordance with their respective applicable
Pro Rata Shares (calculated without regard to such Defaulting Lender’s Revolving
Commitment) but only to the extent that (x) the conditions set forth in
Section 3.2 are satisfied at the time of such reallocation (and, unless the
Borrower shall have otherwise notified the Administrative Agent at such time,
the Borrower shall be deemed to have represented and warranted that such
conditions are satisfied at such time) and (y) such reallocation does not cause
the aggregate Revolving Exposure of any Non-Defaulting Lender to exceed such
Non-Defaulting Lender’s Revolving Commitment. No reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from such Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.

(iv) Cash Collateral. If the reallocation described in Section 2.21(a)(iii)
cannot, or can only partially, be effected, the Borrower shall, without
prejudice to any right or remedy available to it hereunder or under law, Cash
Collateralize the Issuing Banks’ Fronting Exposures in accordance with
Section 2.21(d).

 

111



--------------------------------------------------------------------------------

(v) Participation as Requisite Lender. The Commitments and Loans of such
Defaulting Lender shall not be included in determining whether the Requisite
Lenders or any other requisite Lenders have taken or may take any action
hereunder or under any other Credit Document (including any consent to any
amendment, waiver or other modification pursuant to Section 10.5); provided that
any amendment, waiver or other modification that under clauses (i), (ii), (iv),
(v) or (vi) of Section 10.5(b) requires the consent of all Lenders affected
thereby shall require the consent of such Defaulting Lender in accordance with
the terms thereof.

(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent and each
Issuing Bank agree in writing in their sole discretion that a Defaulting Lender
should no longer be deemed to be a Defaulting Lender, the Administrative Agent
will so notify the parties hereto, whereupon as of the effective date specified
in such notice and subject to any conditions set forth therein (which may
include arrangements with respect to any Cash Collateral), such Defaulting
Lender will cease to be a Defaulting Lender and, if a Revolving Lender will, to
the extent applicable, purchase at par that portion of outstanding Revolving
Loans and unfunded participations in Letters of Credit of the other Revolving
Lenders or take such other actions as the Administrative Agent may determine to
be necessary to cause the Revolving Loans and funded and unfunded participations
in Letters of Credit to be held by the Revolving Lenders in accordance with
their respective applicable Pro Rata Shares (without giving effect to
Section 2.21(a)(iii)); provided that (i) no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while such Lender was a Defaulting Lender, (ii) all amendments,
waivers and other modifications effected without its consent in accordance with
the provisions of this Section 2.21 and Section 10.5 during the period it was a
Defaulting Lender shall be binding on it and (iii) except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Non-Defaulting Lender will constitute a waiver or release
of any claim of any party hereunder arising from such Lender having been a
Defaulting Lender.

(c) New Letters of Credit. So long as any Lender is a Defaulting Lender, no
Issuing Bank shall be required to issue, extend or increase any Letter of Credit
unless it is satisfied that the participations in any existing Letters of Credit
as well as the new, extended or increased Letter of Credit has been or will be
fully allocated among the Non-Defaulting Lenders in a manner consistent with
Section 2.21(a)(iii) and such Defaulting Lender shall not participate therein
except to the extent such Defaulting Lender’s participation has been or will be
fully Cash Collateralized in accordance with Section 2.21(d).

(d) Cash Collateral for Letters of Credit. (i) Any Cash Collateral provided by
any Defaulting Lender pursuant to Section 2.21(a)(i) shall be held by the
Administrative Agent as Cash Collateral securing such Defaulting Lender’s
obligation to fund participations in respect of Letters of Credit, and each
Defaulting Lender hereby grants to the Administrative Agent, for the benefit of
the Issuing Banks, and agrees to maintain, a first priority security interest in
all such Cash Collateral as security for such obligations. The Administrative
Agent shall have exclusive dominion and control, including the exclusive right
of withdrawal, over any deposit account containing any such Cash Collateral.

 

112



--------------------------------------------------------------------------------

(ii) At any time that there shall exist a Defaulting Lender, within one Business
Day following the written request of the Administrative Agent or any Issuing
Bank (with a copy to the Administrative Agent), the Borrower shall Cash
Collateralize in accordance with Section 2.3(h) each Issuing Bank’s Fronting
Exposure with respect to such Defaulting Lender (determined after giving effect
to Section 2.21(a)(iii) and any Cash Collateral provided by such Defaulting
Lender) in an amount not less than the amount of Fronting Exposure with respect
to such Defaulting Lender.

(iii) Notwithstanding anything to the contrary contained in this Agreement or
any other Credit Document, Cash Collateral provided under this Section 2.21 in
respect of Letters of Credit shall be applied to the satisfaction of the
Defaulting Lender’s obligation to fund participations in respect of Letters of
Credit (including, as to Cash Collateral provided by a Defaulting Lender, any
interest accrued on such obligation) for which the Cash Collateral was so
provided, prior to any other application of such property as may otherwise be
provided for herein.

2.22. Replacement and Termination of Lenders. If (a) any Lender has become an
Affected Lender, (b) any Lender requests compensation under Section 2.18,
(c) the Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.19,
(d) any Lender becomes and continues to be a Defaulting Lender or a Disqualified
Institution or (e) any Lender fails to consent to a proposed waiver, amendment
or other modification of any Credit Document, or to any departure of any Credit
Party therefrom, that under Section 10.5 requires the consent of all the Lenders
(or all the affected Lenders or all Lenders or all the affected Lenders of the
affected Class) and with respect to which the Requisite Lenders (or, in
circumstances where Section 10.5(d) does not require the consent of the
Requisite Lenders, a Majority in Interest of the Lenders of the affected Class)
shall have granted their consent, then the Borrower may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, (i) so long as
no Event of Default shall have occurred and be continuing, terminate the
Commitments of such Lender and prepay outstanding Loans of such Lender in full
(or terminate the Commitment and prepay Loans of the relevant Class), in each
case without any obligation to terminate any Commitment, or prepay any Loan, of
any other Lender, provided, that if, after giving effect to such termination and
repayment, the Total Utilization of Revolving Commitments exceeds the Total
Revolving Commitments, then the Borrower shall, not later than the next Business
Day, prepay one or more Revolving Borrowings (and, if no Revolving Borrowings
are outstanding, deposit Cash Collateral in accordance with Section 2.3(h)) in
an amount necessary to eliminate such excess or (ii) require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 10.6, including the consent requirements set
forth therein), all its interests, rights and obligations under this Agreement
and the other Credit Documents (other than existing rights to payment under
Sections 2.17(c), 2.18 and 2.19) (or, in the case of any such assignment and
delegation resulting from a failure to provide a consent, all such interests,
rights and obligations under this Agreement and the other Credit Documents as a
Lender of an applicable Class) to an Eligible Assignee that shall assume such
obligations (which may be another Lender, if a Lender accepts such assignment
and delegation); provided that, in the case of any such assignment and
delegation under clause (ii) above, (A) the Borrower shall have caused to be
paid to the Administrative Agent the registration and processing fee referred to
in Section 10.6(d), (B) such Lender shall have received payment of an amount
equal to the outstanding principal of its Loans and, if applicable,
participations in drawings under Letters of Credit, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder (including any
amounts under Section 2.17(c) and any prepayment fee under Section 2.12(c)) (if
applicable, in each case only to

 

113



--------------------------------------------------------------------------------

the extent such amounts relate to its interest as a Lender of an applicable
Class) from the assignee (in the case of such principal and accrued interest and
fees) or the Borrower (in the case of all other amounts), (C) such assignment
and delegation does not conflict with applicable law, (D) in the case of any
such assignment and delegation resulting from a claim for compensation under
Section 2.18 or payments required to be made pursuant to Section 2.19, such
assignment will result in a reduction in such compensation or payments
thereafter and (E) in the case of any such assignment and delegation resulting
from the failure to provide a consent, the assignee shall have given such
consent and, as a result of such assignment and delegation and any
contemporaneous assignments and delegations and consents, the applicable waiver,
amendment or other modification, or consent to a departure, can be effected. A
Lender shall not be required to make any such assignment and delegation, or to
have its Commitments or Loans so terminated or repaid, if, prior thereto, as a
result of a waiver or consent by such Lender or otherwise, the circumstances
entitling the Borrower to require such assignment and delegation, or to cause
such termination or repayment, have ceased to apply. Each party hereto agrees
that an assignment and delegation required pursuant to this Section 2.22 may be
effected pursuant to an Assignment Agreement executed by the Borrower, the
Administrative Agent and the assignee and that the Lender required to make such
assignment and delegation need not be a party thereto.

2.23. Incremental Facilities. (a) The Borrower may on one or more occasions, by
written notice to the Administrative Agent, request (i) during the Revolving
Commitment Period, the establishment of Incremental Revolving Commitments and/or
(ii) the establishment of Incremental Term Loan Commitments, provided that the
aggregate amount of all the Incremental Commitments established hereunder on any
date shall not exceed the Incremental Amount as of such date. Each such notice
shall specify (A) the date on which the Borrower proposes that the Incremental
Revolving Commitments or the Incremental Term Loan Commitments, as applicable,
shall be effective and (B) the amount of the Incremental Revolving Commitments
or Incremental Term Loan Commitments, as applicable, being requested (it being
agreed that (x) any Lender approached to provide any Incremental Commitment may
elect or decline, in its sole discretion, to provide such Incremental Commitment
and (y) any Person that the Borrower proposes to become an Incremental Lender
must be an Eligible Assignee and, solely if such approval would be required
under Section 10.6 for an assignment of Loans or Commitments of the applicable
Class to such Incremental Lender, must be approved by the Administrative Agent
and, in the case of any proposed Incremental Revolving Lender, each Issuing Bank
(each such approval not to be unreasonably withheld, conditioned or delayed)).

(b) The terms and conditions of any Incremental Revolving Commitment and
Incremental Revolving Loans and other extensions of credit to be made thereunder
shall be identical to those of the Revolving Commitments and Revolving Loans and
other extensions of credit made thereunder, and shall be treated as a single
Class with such Revolving Commitments and Revolving Loans; provided that, if the
Borrower determines to increase the interest rate or fees payable in respect of
Incremental Revolving Commitments or Incremental Revolving Loans and other
extensions of credit made thereunder, such increase shall be permitted if the
interest rate or fees payable in respect of the other Revolving Commitments or
Revolving Loans and other extensions of credit made thereunder, as applicable,
shall be increased to equal such interest rate or fees payable in respect of
such Incremental Revolving Commitments or Incremental Revolving Loans and other
extensions of credit made thereunder, as the case may be; provided further that
the Borrower at its election may pay upfront or closing fees with respect to
Incremental Revolving

 

114



--------------------------------------------------------------------------------

Commitments without paying such fees with respect to the other Revolving
Commitments. The terms and conditions of any Incremental Term Loan Commitments
and the Incremental Term Loans to be made thereunder shall be as set forth in
the applicable Incremental Facility Agreement; provided that (i) no Incremental
Term Loan Maturity Date shall be earlier than the latest Maturity Date in effect
on the date of incurrence of such Incremental Term Loans, (ii) the weighted
average life to maturity of any Incremental Term Loans shall be no shorter than
the longest remaining weighted average life to maturity of any other Class of
Term Loans outstanding on the date of incurrence of such Incremental Term Loans
(and, for purposes of determining the weighted average life to maturity of any
such other Class of Term Loans, the effects of any prepayments made prior to the
date of the determination shall be disregarded), it being understood that,
subject to this clause (ii), the amortization schedule applicable to (and the
effect thereon of any prepayments of) any Incremental Term Loans shall be
determined by the Borrower and the applicable Incremental Lenders,
(iii) Incremental Term Loans may participate in any mandatory prepayments
hereunder on a pro rata basis (or on a basis that is less than pro rata) with
the other Term Loans, but may not provide for mandatory prepayment requirements
that are more favorable than those applicable to the other Term Loans, (iv) any
Incremental Commitments and any Loans thereunder shall rank pari passu in right
of payment, and shall be secured by the Collateral on an equal and ratable
basis, with the other Commitments and Loans, and shall be extensions of credit
to the Borrower that are Guaranteed only by the Credit Parties, (v) the
Effective Yield with respect to any Incremental Term Loans that are incurred on
or prior to the date that is 12 months after the Closing Date, determined as of
the date of incurrence of such Incremental Term Loans (but giving effect to any
scheduled increases), shall not be greater than the Effective Yield with respect
to the Tranche B Term Loans, determined as of such date (giving effect to any
amendments to the Effective Yield on the Tranche B Term Loans that became
effective subsequent to the Closing Date but prior to such date, but excluding
the effect of any increase in the Effective Yield thereon pursuant to this
clause (v)), plus 75 basis points per annum unless the Applicable Rate (together
with, as provided in the proviso below, the Adjusted Eurodollar Rate and Base
Rate floors) with respect to the Tranche B Term Loans is increased, or fees to
Lenders then holding the Tranche B Term Loans are paid, so as to cause the
Effective Yield with respect to the Tranche B Term Loans to equal the Effective
Yield with respect to such Incremental Term Loans minus 75 basis points,
provided that any increase in the Effective Yield with respect to the Tranche B
Term Loans due to the application of an Adjusted Eurodollar Rate or Base Rate
floor to any Incremental Term Loans shall be effected solely through an increase
in the Adjusted Eurodollar Rate or Base Rate floor applicable to the Tranche B
Term Loans, and (vi) except for the terms referred to above and subject to
Section 2.23(c), to the extent the terms of any Incremental Term Loans (for the
avoidance of doubt, other than with respect to Effective Yield and components
thereof, fees, prepayment terms (including “no call” terms and other
restrictions thereon) and premiums) are not consistent with those of the Tranche
B Term Loans as in effect on the date of incurrence of such Incremental Term
Loans, such differences shall be reasonably acceptable to the Administrative
Agent (except for terms benefitting the Incremental Term Lenders (A) where this
Agreement is amended to include such beneficial terms for the benefit of all
Lenders or (B) applicable only to periods after the latest Maturity Date in
effect as of the date of incurrence of such Incremental Term Loans). In the
event any Incremental Term Loans have the same terms as any existing Class of
Term Loans then outstanding or any Extended/Modified Term Loans or Refinancing
Term Loans then substantially concurrently established (in each case,
disregarding any differences in original issue discount or upfront fees if not
affecting the fungibility thereof for US federal income tax purposes), such

 

115



--------------------------------------------------------------------------------

Incremental Term Loans may, at the election of the Borrower, be treated as a
single Class with such outstanding Term Loans or such Extended/Modified Term
Loans or Refinancing Term Loans, and the scheduled Installments set forth in
Section 2.11 with respect to any such Class of Term Loans may be increased to
reflect scheduled amortization of such Incremental Term Loans.

(c) The Incremental Commitments shall be effected pursuant to one or more
Incremental Facility Agreements executed and delivered by the Borrower, each
Incremental Lender providing such Incremental Commitments and the Administrative
Agent; provided that no Incremental Commitments shall become effective unless
(i) on the date of effectiveness thereof, both immediately prior to and
immediately after giving Pro Forma Effect to such Incremental Commitments, the
making of Loans thereunder and the use of proceeds thereof, (x) no Default or
Event of Default shall have occurred and be continuing or would result therefrom
and (y) the representations and warranties of each Credit Party set forth in the
Credit Documents shall be true and correct (A) in the case of the
representations and warranties qualified as to materiality, in all respects, and
(B) otherwise, in all material respects, in each case on and as of such date,
except in the case of any such representation and warranty that expressly
relates to an earlier date, in which case such representation and warranty shall
be so true and correct on and as of such earlier date, provided that (1) in the
case of Incremental Term Loan Commitments established to finance, in whole or in
part, a Limited Conditionality Transaction, the conditions set forth in this
clause (i) may be tested in accordance with Section 1.2(e) and (2) in the case
of any Incremental Term Loan Commitments established to finance, in whole or in
part, an Acquisition, the condition in subclause (y) of this clause (i) may be
modified to require solely the accuracy of certain representations and
warranties in accordance with customary “SunGuard” provisions, in each case as
agreed by the Borrower and the Incremental Lenders providing such Incremental
Term Loan Commitment and set forth in the applicable Incremental Facility
Agreement, (ii) the Administrative Agent shall have received a certificate,
dated the date of effectiveness thereof and signed by an Authorized Officer of
the Borrower, confirming compliance with the conditions set forth in clause
(i) above and, if such Incremental Term Loan Commitments or any portion thereof
are being established in reliance on clause (b) of the definition of the term
“Incremental Amount”, setting forth a reasonably detailed calculation of the
Incremental Amount under such clause, (iii) the Borrower shall make any payments
required to be made pursuant to Section 2.17(c) in connection with such
Incremental Commitments and the related transactions under this Section 2.23 and
(iv) the Borrower shall have delivered to the Administrative Agent such legal
opinions, board resolutions, secretary’s certificates, officer’s certificates,
reaffirmation agreements and other documents as shall reasonably be requested
(consistent in all material respects with the documents delivered under
Section 3.1 on the Closing Date) by the Administrative Agent in connection with
any such transaction. Each Incremental Facility Agreement may, without the
consent of any Lender, effect such amendments to this Agreement and the other
Credit Documents as may be necessary or appropriate, in the opinion of the
Administrative Agent and the Borrower, to give effect to the provisions of this
Section 2.23, including any amendments necessary to treat the applicable
Incremental Term Loan Commitments and Incremental Term Loans as a new Class of
Commitments and Loans hereunder (including for purposes of prepayments and
voting (it being agreed that such new Class of Commitments and Loans may be
included in the definitions of “Majority in Interest”, “Pro Rata Share” and
“Requisite Lenders” and may be afforded class voting rights requiring the
consent of Lenders under such Class in addition to any other consent of Lenders
that might otherwise be required under Section 10.5) and to enable such new
Class of Commitments and Loans to be extended under Section 2.24 or refinanced
under Section 2.25).

 

116



--------------------------------------------------------------------------------

(d) Upon the effectiveness of an Incremental Commitment of any Incremental
Lender, (i) in the case of an Incremental Term Loan Commitment, such Incremental
Lender shall be deemed to be a “Lender” (and a Lender in respect of Commitments
and Loans of the applicable Class) hereunder, and henceforth shall be entitled
to all the rights of, and benefits accruing to, Lenders (or Lenders in respect
of Commitments and Loans of the applicable Class) hereunder and shall be bound
by all agreements, acknowledgements and other obligations of Lenders (or Lenders
in respect of Commitments and Loans of the applicable Class) hereunder and under
the other Credit Documents, and (ii) in the case of any Incremental Revolving
Commitment, (A) such Incremental Revolving Commitment shall constitute (or, in
the event such Incremental Lender already has a Revolving Commitment, shall
increase) the Revolving Commitment of such Incremental Lender and (B) the Total
Revolving Commitments shall be increased by the amount of such Incremental
Revolving Commitment, in each case, subject to further increase or reduction
from time to time as set forth in the definition of the term “Revolving
Commitment”. For the avoidance of doubt, upon the effectiveness of any
Incremental Revolving Commitment, the Revolving Exposure of the Incremental
Revolving Lender holding such Commitment, and the Pro Rata Shares of all the
Revolving Lenders, shall automatically be adjusted to give effect thereto.

(e) On the date of effectiveness of any Incremental Revolving Commitments:

(i) the aggregate principal amount of the Revolving Loans (the “Existing
Revolving Borrowings”) outstanding immediately prior to the effectiveness of
such Incremental Revolving Commitments shall be deemed to be repaid,

(ii) each Incremental Revolving Lender shall pay to the Administrative Agent in
same day funds an amount equal to the difference, if positive, between:

(A) the product of (1) such Lender’s Pro Rata Share of the applicable Class
(calculated after giving effect to such effectiveness) multiplied by (2) the
aggregate amount of the Resulting Revolving Borrowings (as hereinafter defined),
and

(B) the product of (x) such Lender’s Pro Rata Share of the applicable Class
(calculated without giving effect to such effectiveness, with such Pro Rata
Share for any Incremental Revolving Lender that did not have a Revolving
Commitment prior to such effectiveness being deemed to be zero) multiplied by
(y) the aggregate principal amount of the Existing Revolving Borrowings,

(iii) after the Administrative Agent receives the funds specified in clause (ii)
above, the Administrative Agent shall pay to each Revolving Lender the portion
of such funds that is equal to the difference, if positive, between:

(A) the product of (1) such Lender’s Pro Rata Share of the applicable Class
(calculated without giving effect to such effectiveness, with such Pro Rata
Share for any Incremental Revolving Lender that did not have a Revolving
Commitment prior to such effectiveness being deemed to be zero) multiplied by
(2) the aggregate amount of the Existing Revolving Borrowings, and

 

117



--------------------------------------------------------------------------------

(B) the product of (1) such Lender’s Pro Rata Share of the applicable Class
(calculated after giving effect to such effectiveness) multiplied by (2) the
aggregate amount of the Resulting Revolving Borrowings,

(iv) after the effectiveness of such Incremental Revolving Commitments, the
Borrower shall be deemed to have made new Revolving Borrowings (the “Resulting
Revolving Borrowings”) in an aggregate amount equal to the aggregate amount of
the Existing Revolving Borrowings and of the Types and for the Interest Periods
specified in a Funding Notice delivered to the Administrative Agent in
accordance with Section 2.2 (and the Borrower shall deliver such Funding
Notice),

(v) each Revolving Lender shall be deemed to hold its applicable Pro Rata Share
of each Resulting Revolving Borrowing (calculated after giving effect to such
effectiveness), and

(vi) the Borrower shall pay each Revolving Lender any and all accrued but unpaid
interest on its Loans comprising the Existing Revolving Borrowings.

The deemed payments of the Existing Revolving Borrowings made pursuant to clause
(i) above shall be subject to compensation by the Borrower pursuant to the
provisions of Section 2.17(c) if the date of the effectiveness of such
Incremental Revolving Commitments occurs other than on the last day of the
Interest Period relating thereto.

(f) Subject to the terms and conditions set forth herein and in the applicable
Incremental Facility Agreement, each Incremental Term Lender holding an
Incremental Term Loan Commitment of any Class shall make a Loan to the Borrower
in an amount equal to such Incremental Term Loan Commitment on the date
specified in such Incremental Facility Agreement.

(g) The Administrative Agent shall notify the Lenders promptly upon receipt by
the Administrative Agent of any notice from the Borrower referred to in
Section 2.23(a) and of the effectiveness of any Incremental Commitments, in each
case advising the Lenders of the details thereof and, in the case of
effectiveness of any Incremental Revolving Commitments, of the Pro Rata Shares
of the Revolving Lenders after giving effect thereto and of the assignments
required to be made pursuant to Section 2.23(e).

2.24. Extension/Modification Offers. (a) The Borrower may on one or more
occasions, by written notice to the Administrative Agent, make one or more
offers (each, an “Extension/Modification Offer”) to all the Lenders of any Class
(each Class subject to such an Extension/Modification Offer being referred to as
an “Extension/Modification Request Class”), on the same terms and conditions,
and on a pro rata basis, to each Lender within any Extension/Modification
Request Class, to make one or more Extension/Modification Permitted Amendments
pursuant to procedures reasonably specified by the Administrative Agent and
acceptable to the Borrower. Such notice shall set forth (i) the terms and
conditions of the requested Extension/Modification Permitted Amendment and
(ii) the date on which such Extension/Modification Permitted Amendment is
requested to become effective. Extension/Modification Permitted Amendments shall
become effective only with respect to the Loans and Commitments of the Lenders
of the Extension/Modification Request Class that accept the applicable
Extension/Modification Offer (such Lenders, the “Extending/Modifying

 

118



--------------------------------------------------------------------------------

Lenders”) and, in the case of any Extending/Modifying Lender, only with respect
to such Lender’s Loans and Commitments of such Extension/Modification Request
Class as to which such Lender’s acceptance has been made. Any Extended/Modified
Loans or Extended/Modified Commitments shall constitute a separate Class of
Loans or Commitments from the Extension/Modification Request Class from which
they were converted and, in the event any Extended/Modified Term Loans have the
same terms as any existing Class of Term Loans then outstanding or any
Incremental Term Loans or Refinancing Term Loans then substantially concurrently
established (in each case, disregarding any differences in original issue
discount or upfront fees if not affecting the fungibility thereof for US federal
income tax purposes), such Extended/Modified Term Loans may, at the election of
the Borrower, be treated as a single Class with such outstanding Term Loans or
such Incremental Term Loans or Refinancing Term Loans, and the scheduled
Installments set forth in Section 2.11 with respect to any such Class of Term
Loans may be increased to reflect scheduled amortization of such
Extended/Modified Term Loans. The Extension/Modification Offer shall not be
required to be in any minimum amount or any minimum increment, provided that the
Borrower may, at its option and subject to its right to waive any such condition
in its sole discretion, specify as a condition to the effectiveness of any
Extension/Modification Permitted Amendment that a minimum amount, as specified
in the Extension/Modification Offer, of Loans and Commitments of the
Extension/Modification Request Class be extended. The Borrower may amend, revoke
or replace any Extension/Modification Offer at any time prior to the
effectiveness of the applicable Extension/Modification Agreement. In connection
with any Extension/Modification Offer, the Borrower shall agree to such
procedures, if any, as may be reasonably established by, or acceptable to, the
Administrative Agent to accomplish the purposes of this Section 2.24.

(b) An Extension/Modification Permitted Amendment shall be effected pursuant to
an Extension/Modification Agreement executed and delivered by the Borrower, each
applicable Extending/Modifying Lender and the Administrative Agent; provided
that no Extension/Modification Permitted Amendment shall become effective unless
the Borrower shall have delivered to the Administrative Agent such legal
opinions, board resolutions, secretary’s certificates, officer’s certificates,
reaffirmation agreements and other documents as shall reasonably be requested
(consistent in all material respects with the documents delivered under
Section 3.1 on the Closing Date) by the Administrative Agent in connection
therewith. The Administrative Agent shall promptly notify each Lender as to the
effectiveness of each Extension/Modification Agreement. Each
Extension/Modification Agreement may, without the consent of any Lender other
than the applicable Extending/Modifying Lenders, effect such amendments to this
Agreement and the other Credit Documents as may be necessary or appropriate, in
the opinion of the Administrative Agent and the Borrower, to give effect to the
provisions of this Section 2.24, including (i) a reduction to the scheduled
Installments set forth in Section 2.11 with respect to Loans of the
Extension/Modification Request Class to reflect the treatment of the
Extended/Modified Loans as a new Class of Loans (it being understood that the
amount of any scheduled amortization payable to any non-Extending/Modifying
Lender with respect to its Loans of the Extension/Modification Request
Class shall not be reduced as a result thereof) and (ii) any amendments
necessary to treat the applicable Loans and/or Commitments of the
Extending/Modifying Lenders as a new “Class” of Loans and/or Commitments
hereunder (including for purposes of prepayments and voting (it being agreed
that such new Class of Loans may be included in the definitions of “Majority in
Interest”, “Pro Rata Share” and “Requisite Lenders” and may be afforded class
voting rights requiring the consent of Lenders under such

 

119



--------------------------------------------------------------------------------

Class in addition to any other consent of Lenders that might otherwise be
required under Section 10.5) and to enable such new Class of Loans to be
extended under this Section 2.24 or refinanced under Section 2.25; provided
that, in the case of any Extension/Modification Offer relating to Revolving
Commitments or Revolving Loans, (A) the borrowing and repayment (except for
repayments required upon the maturity, repayments made in connection with any
Refinancing Facility Agreement and repayments made in connection with a
permanent repayment and termination of the applicable Commitments) of Loans
under the Commitments of such new Class and the remaining Revolving Commitments
shall be made on a ratable basis as between the Commitments of such new
Class and the remaining Revolving Commitments, (B) the allocation of the
participation exposure with respect to any then-existing or subsequently issued
Letter of Credit as between the Commitments of such new Class and the remaining
Revolving Commitments shall be made on a ratable basis as between the
Commitments of such new Class and the remaining Revolving Commitments (and the
applicable Extension/Modification Agreement shall contain reallocation and cash
collateralization provisions, in form and substance reasonably satisfactory to
the Administrative Agent and the Borrower, with respect to Letters of Credit
outstanding on the Revolving Maturity Date) and (C) the Revolving Commitment
Period and the Revolving Maturity Date, as such terms are used in reference to
Letters of Credit of any Issuing Bank, may not be extended without the prior
written consent of such Issuing Bank.

2.25. Refinancing Facilities. (a) The Borrower may, on one or more occasions, by
written notice to the Administrative Agent, request the establishment hereunder
of (i) one or more additional Classes of revolving commitments (the “Refinancing
Revolving Commitments”) pursuant to which each Person providing such a
commitment (a “Refinancing Revolving Lender”) will make revolving loans to the
Borrower (“Refinancing Revolving Loans”) and, if applicable under such Class,
acquire participations in the Letters of Credit and all the then existing
Revolving Commitments will be refinanced in full or (ii) one or more additional
Classes of term loan commitments (the “Refinancing Term Loan Commitments”)
pursuant to which each Person providing such a commitment (a “Refinancing Term
Lender”) will make term loans to the Borrower (the “Refinancing Term Loans”).
Each such notice shall specify (A) the date on which the Borrower proposes that
the Refinancing Commitments shall be effective and (B) the amount of the
Refinancing Commitments requested to be established (it being agreed that
(x) any Lender approached to provide any Refinancing Commitment may elect or
decline, in its sole discretion, to provide such Refinancing Commitment and
(y) any Person that the Borrower proposes to be a Refinancing Lender must be an
Eligible Assignee and, solely if such approval would be required under
Section 10.6 for an assignment of Loans or Commitments of the applicable
Class to such Refinancing Lender, must be approved by the Administrative Agent
and, in the case of any proposed Refinancing Revolving Lender if such Lender is
to acquire participations in the Letters of Credit, each Issuing Bank (each such
approval not to be unreasonably withheld, conditioned or delayed)).

(b) The terms and conditions of any Refinancing Commitments and the Refinancing
Loans to be made thereunder shall be as determined by the Borrower and the
applicable Refinancing Lenders and set forth in the applicable Refinancing
Facility Agreement; provided that an Issuing Bank shall not be required to
issue, amend or extend any Letter of Credit under any Refinancing Revolving
Commitments unless such Issuing Bank shall have consented to act in such
capacity under the Refinancing Revolving Commitments; provided further that
(i) the stated termination date applicable to the Refinancing Revolving
Commitments of any Class and

 

120



--------------------------------------------------------------------------------

the Refinancing Term Loan Maturity Date of any Class shall not be earlier than
the Maturity Date of the Class of Commitments or Loans being refinanced, (ii) in
the case of any Refinancing Term Loans, the weighted average life to maturity of
any Refinancing Term Loans shall be no shorter than the remaining weighted
average life to maturity of the Class of Term Loans being refinanced (and, for
purposes of determining the weighted average life to maturity of such Class of
Term Loans being refinanced, the effects of any prepayments made prior to the
date of the determination shall be disregarded), it being understood that,
subject to this clause (ii), the amortization schedule applicable to (and the
effect thereon of any prepayments of) any Refinancing Term Loans shall be
determined by the Borrower and the applicable Refinancing Lenders, (iii) any
Refinancing Term Loans may participate in any mandatory prepayments hereunder on
a pro rata basis (or on a basis that is less than pro rata) with the other Term
Loans, but may not provide for mandatory prepayment requirements that are more
favorable than those applicable to the other Term Loans, (iv) any Refinancing
Commitments and Refinancing Loans made thereunder shall rank pari passu in right
of payment, and shall be secured by the Collateral on an equal and ratable
basis, with the other Loans and Commitments hereunder, and shall be extensions
of credit to the Borrower that are Guaranteed only by the Credit Parties, and
(v) except for the terms referred to above, to the extent the terms of any
Refinancing Commitments or Refinancing Loans (except with respect to Effective
Yield and components thereof, fees, prepayment terms (including “no call” terms
and other restrictions thereon) and premiums) are not consistent with those of
the Class of Commitments or Loans being refinanced, such differences shall be
reasonably acceptable to the Administrative Agent (except for terms benefitting
the Refinancing Lenders (A) where this Agreement is amended to include such
beneficial terms for the benefit of all Lenders or (B) applicable only to
periods after the latest Maturity Date in effect as of the date of establishment
or incurrence of such Refinancing Commitments or Refinancing Loans); provided
further that clauses (i), (ii) and (iii) above shall not apply if, at the time
of the incurrence of such Refinancing Revolving Commitments or Refinancing Term
Loans, as the case may be, and after giving effect to the application of the
proceeds thereof, such Refinancing Revolving Commitments or Refinancing Term
Loans shall be the sole Class of Commitments or Term Loans, as the case may be,
outstanding under this Agreement. In the event any Refinancing Term Loans have
the same terms as any existing Class of Term Loans then outstanding or any
Incremental Term Loans or Extended/Modified Term Loans then substantially
concurrently established (in each case, disregarding any differences in original
issue discount or upfront fees if not affecting the fungibility thereof for US
federal income tax purposes), such Refinancing Term Loans may, at the election
of the Borrower, be treated as a single Class with such outstanding Term Loans
or such Incremental Term Loans or Extended/Modified Term Loans, and the
scheduled Installments set forth in Section 2.11 with respect to any such
Class of Term Loans may be increased to reflect scheduled amortization of such
Refinancing Term Loans.

(c) The Refinancing Commitments shall be effected pursuant to one or more
Refinancing Facility Agreements executed and delivered by the Borrower, each
Refinancing Lender providing such Refinancing Commitments, the Administrative
Agent and, in the case of Refinancing Revolving Commitments, as applicable, each
Issuing Bank; provided that no Refinancing Commitments shall become effective
unless (i) the Borrower shall have delivered to the Administrative Agent such
legal opinions, board resolutions, secretary’s certificates, officer’s
certificates, reaffirmation agreements and other documents as shall reasonably
be requested (consistent in all material respects with the documents delivered
under Section 3.1 on the Closing Date) by the Administrative Agent in connection
therewith, (ii) in the case of any Refinancing

 

121



--------------------------------------------------------------------------------

Revolving Commitments, substantially concurrently with the effectiveness
thereof, all the Revolving Commitments then in effect shall be terminated and
the Borrower shall make any prepayment or deposit required to be made under
Section 2.13(e) as a result thereof and shall pay all interest on the amounts
prepaid and all fees accrued on the Revolving Commitments (it being understood,
however, that any Letters of Credit may continue to be outstanding under the
Refinancing Revolving Commitments, in each case on terms agreed by each
applicable Issuing Bank and specified in the applicable Refinancing Facility
Agreement) and (iii) in the case of any Refinancing Term Loan Commitments,
(A) substantially concurrently with the effectiveness thereof, the Borrower
shall obtain Refinancing Term Loans thereunder and shall repay or prepay then
outstanding Term Borrowings of any Class in an aggregate principal amount equal
to the aggregate amount of such Refinancing Term Loan Commitments (less the
aggregate amount of accrued and unpaid interest with respect to such outstanding
Term Borrowings, any original issue discount or upfront fees applicable to such
Refinancing Term Loans and any reasonable fees, premium and expenses relating to
such refinancing) and (B) any such prepayment of Term Borrowings of any
Class shall be applied to reduce the subsequent Installments to be made pursuant
to Section 2.11 with respect to Term Borrowings of such Class on a pro rata
basis (in accordance with the principal amounts of such Installments) and, in
the case of a prepayment of Eurodollar Rate Term Borrowings, shall be subject to
Section 2.17(c). Each Refinancing Facility Agreement may, without the consent of
any Lender other than the applicable Refinancing Lenders, effect such amendments
to this Agreement and the other Credit Documents as may be necessary or
appropriate, in the opinion of the Administrative Agent and the Borrower, to
give effect to the provisions of this Section 2.25, including any amendments
necessary to treat the applicable Refinancing Commitments and Refinancing Loans
as a new Class of Commitments and Loans hereunder (including for purposes of
prepayments and voting (it being agreed that such new Class of Commitments and
Loans may be included in the definitions of “Majority in Interest”, “Pro Rata
Share” and “Requisite Lenders” and may be afforded class voting rights requiring
the consent of Lenders under such Class in addition to any other consent of
Lenders that might otherwise be required under Section 10.5) and to enable such
new Class of Commitments and Loans to be extended under Section 2.24 or
refinanced under this Section 2.25).

(d) Upon the effectiveness of a Refinancing Commitment of any Refinancing
Lender, such Refinancing Lender shall be deemed to be a “Lender” (and a Lender
in respect of Commitments and Loans of the applicable Class) hereunder, and
henceforth shall be entitled to all the rights of, and benefits accruing to,
Lenders (or Lenders in respect of Commitments and Loans of the applicable Class)
hereunder and shall be bound by all agreements, acknowledgements and other
obligations of Lenders (or Lenders in respect of Commitments and Loans of the
applicable Class) hereunder and under the other Credit Documents.

(e) The Administrative Agent shall notify the Lenders promptly upon receipt by
the Administrative Agent of any notice from the Borrower referred to in
Section 2.25(a) and of the effectiveness of any Refinancing Commitments, in each
case advising the Lenders of the details thereof.

 

122



--------------------------------------------------------------------------------

SECTION 3. CONDITIONS PRECEDENT

3.1. Closing Date. The obligation of each Lender and each Issuing Bank to make
any Credit Extension on the Closing Date shall not become effective until the
date on which each of the following conditions shall be satisfied (or waived in
accordance with Section 10.5):

(a) Credit Agreement. The Administrative Agent shall have received from the
Borrower and each Designated Subsidiary and each other party hereto either (i) a
counterpart of this Agreement signed on behalf of such party or (ii) evidence
satisfactory to the Administrative Agent (which may include a facsimile or
electronic image scan transmission) that such party has signed a counterpart of
this Agreement.

(b) Organizational Documents; Incumbency. The Administrative Agent shall have
received, in respect of the Borrower and each Designated Subsidiary, a
certificate of such Person, executed by the secretary or an assistant secretary
of such Person, attaching (i) a copy of each Organizational Document of such
Person, which shall, to the extent applicable, be certified as of the Closing
Date or a recent date prior thereto by the appropriate Governmental Authority,
(ii) signature and incumbency certificates of the officers of such Person
executing each Credit Document, (iii) resolutions of the Board of Directors or
similar governing body of such Person approving and authorizing the execution,
delivery and performance of this Agreement and the other Credit Documents to
which it is a party, certified as of the Closing Date by such secretary or
assistant secretary as being in full force and effect without modification or
amendment, and (iv) a good standing certificate from the applicable Governmental
Authority of such Person’s jurisdiction of organization, dated the Closing Date
or a recent date prior thereto, all in form and substance reasonably
satisfactory to the Administrative Agent.

(c) Closing Date Certificate. The Administrative Agent shall have received the
Closing Date Certificate, dated the Closing Date and signed by the chief
financial officer of the Borrower, together with all attachments thereto.

(d) Solvency Certificate. The Administrative Agent shall have received the
Solvency Certificate, dated the Closing Date and signed by the chief financial
officer of the Borrower.

(e) Opinions of Counsel. The Administrative Agent shall have received a
customary written opinion (addressed to the Administrative Agent, the Collateral
Agent, the Lenders and the Issuing Banks and dated the Closing Date) of each of
(i) Foley Hoag LLP, counsel for the Credit Parties, and (ii) local counsel for
the Credit Parties in each jurisdiction in which any Credit Party is organized
and the laws of which are not covered by the opinion referred to in clause
(i) above (and each Credit Party hereby instructs such counsel to deliver such
opinion to the Administrative Agent).

(f) Closing Date Refinancing. The Closing Date Refinancing shall have been
consummated or shall be consummated substantially concurrently with the funding
of the Loans on the Closing Date, and the Administrative Agent shall have
received customary evidence thereof.

 

123



--------------------------------------------------------------------------------

(g) Collateral and Guarantee Requirement. Subject to the final paragraph of this
Section 3.1, the Collateral and Guarantee Requirement shall have been satisfied.
The Collateral Agent shall have received a completed Collateral Questionnaire in
form and substance reasonably satisfactory to the Collateral Agent, dated the
Closing Date and executed by an Authorized Officer of the Borrower, together
with the results of a search of the UCC (or equivalent) filings made with
respect to the Credit Parties in the jurisdictions contemplated by the
Collateral Questionnaire and copies of the financing statements (or similar
documents) disclosed by such search.

(h) Evidence of Insurance. Subject to the final paragraph of this Section 3.1,
the Collateral Agent shall have received a certificate from the Borrower’s
insurance broker or other evidence reasonably satisfactory to it that the
insurance required to be maintained pursuant to Section 5.5 is in full force and
effect, together with customary endorsements naming the Collateral Agent, for
the benefit of Secured Parties, as additional insured and lender’s loss payee
thereunder to the extent required under Section 5.5.

(i) Fees and Expenses. The Borrower shall have paid to the Arrangers, the
Administrative Agent and the Lenders all fees and expenses (including legal fees
and expenses) and other amounts due and payable on or prior to the Closing Date
pursuant to the Credit Documents or separate agreements entered into by the
Borrower and the Arrangers or the Administrative Agent, in each case to the
extent invoiced at least three days prior to the Closing Date.

(j) Letter of Direction. The Administrative Agent shall have received a duly
executed letter of direction from the Borrower addressed to the Administrative
Agent, on behalf of itself and the Lenders, directing the disbursement on the
Closing Date of the proceeds of the Loans to be made on such date.

(k) PATRIOT Act and Related Matters. At least five days prior to the Closing
Date, the Lenders shall have received all documentation and other information in
respect of the Borrower and each Subsidiary required by bank regulatory
authorities under applicable “know-your-customer” and anti-money laundering
rules and regulations, including the PATRIOT Act, that shall have been requested
in writing (which may be by e-mail) at least 10 days prior to the Closing Date,
and a Beneficial Ownership Certification from the Borrower and each other Credit
Party, if any, that is a “legal entity customer” under the Beneficial Ownership
Regulation.

Notwithstanding the foregoing, solely with respect to the matters expressly
identified in the Post-Closing Letter Agreement, the satisfaction by the Credit
Parties of the foregoing conditions shall not be required on the Closing Date,
and shall not be a condition to the making of the Credit Extensions on the
Closing Date, but instead shall be required to be completed pursuant to the
terms of the Post-Closing Letter Agreement.

3.2. Each Credit Extension. The obligation of each Lender and each Issuing Bank
to make any Credit Extension on the Closing Date and of each Revolving Lender
and each Issuing Bank to make any Credit Extension after the Closing Date is
subject to the satisfaction (or waiver in accordance with Section 10.5) of the
following conditions precedent:

(a) the Administrative Agent and, in the case of any issuance, amendment or
extension (other than an automatic extension permitted under Section 2.3(a)) of
any Letter of Credit, the applicable Issuing Bank shall have received a fully
completed and executed Funding Notice or Issuance Notice, as the case may be;

 

124



--------------------------------------------------------------------------------

(b) the representations and warranties of each Credit Party set forth in the
Credit Documents shall be true and correct (i) in the case of the
representations and warranties qualified as to materiality, in all respects and
(ii) otherwise, in all material respects, in each case on and as of such date,
except in the case of any such representation and warranty that expressly
relates to an earlier date, in which case such representation and warranty shall
be so true and correct on and as of such earlier date; and

(c) at the time of and immediately after giving effect to such Credit Extension,
no Default or Event of Default shall have occurred and be continuing or would
result therefrom.

On the date of any such Credit Extension, the Borrower shall be deemed to have
represented and warranted that the conditions specified in Sections 3.2(b) and
3.2(c) have been satisfied and that, after giving effect to such Credit
Extension, the Total Utilization of Revolving Commitments (or any component
thereof) shall not exceed the maximum amount thereof (or the maximum amount of
any such component) specified in Section 2.2(a) or 2.3(a).

SECTION 4. REPRESENTATIONS AND WARRANTIES

In order to induce the Agents, the Lenders and the Issuing Banks to enter into
this Agreement and to make each Credit Extension to be made by it hereunder,
each Credit Party represents and warrants to each Agent, each Lender and each
Issuing Bank on the Closing Date and on each other Credit Date as follows:

4.1. Organization; Requisite Power and Authority; Qualification. The Borrower
and each Restricted Subsidiary (a) is duly organized, validly existing and in
good standing under the laws of its jurisdiction of organization, (b) has all
requisite power and authority (i) to own and operate its properties and to carry
on its business and operations as now conducted, (ii) in the case of any Credit
Party, to execute and deliver the Credit Documents to which it is a party and
(iii) to perform the other Transactions to be performed by it and (c) is
qualified to do business and in good standing under the laws of every
jurisdiction where its assets are located or where such qualification is
necessary to carry out its business and operations, except, in each case
referred to in clauses (a) (other than with respect to the Borrower), (b)(i) and
(c), where the failure so to be or so to have, individually or in the aggregate,
has not had and could not reasonably be expected to have a Material Adverse
Effect.

4.2. Equity Interests and Ownership. Schedule 4.2 sets forth, as of the Closing
Date, the name and jurisdiction of organization of, and the percentage of each
class of Equity Interests owned by the Borrower or any Subsidiary in, (a) each
Subsidiary and (b) each joint venture and other Person in which the Borrower or
any Subsidiary owns any Equity Interests, and identifies each Designated
Subsidiary and each Material Subsidiary. The Equity Interests owned by any
Credit Party in any Restricted Subsidiary have been duly authorized and validly
issued and, to the extent such concept is applicable, are fully paid and
non-assessable.

 

125



--------------------------------------------------------------------------------

4.3. Due Authorization. The Transactions to be entered into by each Credit Party
have been duly authorized by all necessary corporate or other organizational
and, if required, stockholder or other equityholder action on the part of such
Credit Party.

4.4. No Conflict. The Transactions do not and will not (a) violate any
applicable law, including any order of any Governmental Authority, except to the
extent any such violation, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect, (b) violate the
Organizational Documents of the Borrower or any Restricted Subsidiary,
(c) violate or result (alone or with notice or lapse of time, or both) in a
default under any Contractual Obligation of the Borrower or any Restricted
Subsidiary, or give rise to a right thereunder to require any payment,
repurchase or redemption to be made by the Borrower or any Restricted
Subsidiary, or give rise to a right of, or result in, any termination,
cancelation or acceleration or right of renegotiation of any obligation
thereunder, except to the extent any such violation, default, right or result,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect, or (d) except for Liens created under the Credit
Documents and other Permitted Liens, result in or require the creation or
imposition of any Lien on any asset of the Borrower or any Restricted
Subsidiary.

4.5. Governmental Approvals. The Transactions do not and will not require any
registration with, consent or approval of, notice to, or other action by any
Governmental Authority, except (a) such as have been obtained or made and are in
full force and effect, (b) filings and recordings with respect to the Collateral
necessary to perfect Liens created under the Credit Documents and (c) those
registrations, consents, approvals, notices or other actions the failure of
which to obtain or make, individually or in the aggregate, could not reasonably
be expected to have a Material Adverse Effect.

4.6. Binding Obligation. Each Credit Document has been duly executed and
delivered by each Credit Party that is a party thereto and is the legally valid
and binding obligation of such Credit Party, enforceable against such Credit
Party in accordance with its terms, except as enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws relating to
or limiting creditors’ rights generally or by equitable principles relating to
enforceability.

4.7. Historical Financial Statements; Projections. (a) The Historical Financial
Statements were prepared in conformity with GAAP and present fairly, in all
material respects, the consolidated financial position of the Borrower and its
Subsidiaries as of the respective dates thereof and the consolidated results of
operations and cash flows of the Borrower and its Subsidiaries for each of the
periods then ended, subject, in the case of any such unaudited financial
statements, to changes resulting from audit and normal year-end adjustments and
the absence of certain footnotes. As of the Closing Date, neither the Borrower
nor any Restricted Subsidiary has any contingent liability or liability for
Taxes, long-term lease or unusual forward or long-term commitment that is not
reflected in the Historical Financial Statements or the notes thereto except as
could not, individually or in the aggregate, reasonably be expected to result in
a Material Adverse Effect.

 

126



--------------------------------------------------------------------------------

(b) The Projections have been prepared by the Borrower in good faith based upon
assumptions that were believed by the Borrower to be reasonable at the time
made, it being understood and agreed that the Projections are subject to
significant uncertainties and contingencies, many of which are beyond the
Borrower’s control, and are not a guarantee of financial performance and actual
results may differ therefrom and such differences may be material.

4.8. No Material Adverse Change. Since December 31, 2017, there has been no
event or condition that has had, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

4.9. Adverse Proceedings. There are no Adverse Proceedings that (a) individually
or in the aggregate could reasonably be expected to have a Material Adverse
Effect or (b) in any manner question the validity or enforceability of any of
the Credit Documents.

4.10. Payment of Taxes. Except as otherwise permitted under Section 5.3, all Tax
returns and reports of the Borrower and the Restricted Subsidiaries required to
be filed by any of them have been timely filed, and all Taxes shown on such Tax
returns to be due and payable, and all assessments, fees and other governmental
charges upon the Borrower and the Restricted Subsidiaries and upon their
properties, income, businesses and franchises that are due and payable, have
been paid when due and payable, except (a) Taxes that are being contested in
good faith by appropriate proceedings and for which the Borrower or such
Restricted Subsidiary, as applicable, has set aside on its books reserves with
respect thereto to the extent required by GAAP or (b) to the extent that the
failure to do so could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

4.11. Properties. (a) Title. The Borrower and each Restricted Subsidiary has
(i) good, sufficient and marketable title to (in the case of fee interests in
real property), (ii) valid leasehold interests in (in the case of leasehold
interests in real or personal property), (iii) valid licensed rights in (in the
case of licensed interests in Intellectual Property) and (iv) good title to (in
the case of all other personal property) all of their assets reflected in the
Historical Financial Statements or, after the first delivery thereof, in the
consolidated financial statements of the Borrower most recently delivered
pursuant to Section 5.1, in each case except (A) for assets disposed of since
the date of such financial statements in the ordinary course of business or as
otherwise permitted by this Agreement, (B) for Permitted Liens and (C) where the
failure to have such title, leasehold or other interest, individually or in the
aggregate, has not had and could not reasonably be expected to have a Material
Adverse Effect.

(b) Intellectual Property. The Borrower and each Restricted Subsidiary owns, or
is licensed to use, all Intellectual Property that is necessary for the conduct
of its business as currently conducted, and without conflict with the rights of
any other Person, except to the extent any such conflict, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.
No Intellectual Property used by the Borrower or any Restricted Subsidiary in
the operation of its business infringes upon the rights of any other Person,
except for any such infringements that, individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect. No claim or
litigation regarding any Intellectual Property owned or used by the Borrower or
any Restricted Subsidiary is pending or, to the knowledge of the Borrower or any
Restricted Subsidiary, threatened against the Borrower or any Restricted
Subsidiary that, individually or in the aggregate, could reasonably be expected
to have a Material Adverse Effect.

 

127



--------------------------------------------------------------------------------

4.12. Environmental Matters. Except as has not had and could not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect,
(a) each of the Borrower and the Restricted Subsidiaries are, and have been, in
compliance with all Environmental Laws, (b) none of the Borrower, any Restricted
Subsidiary or any of their respective Facilities or operations is subject to any
outstanding written order, consent decree or settlement agreement with any
Person relating to or arising out of any Environmental Law or any Hazardous
Materials Activity and neither the Borrower nor any Restricted Subsidiary has
received any written notice, letter or request for information alleging any
liability or obligation under Environmental Law, including under Section 104 of
the Comprehensive Environmental Response, Compensation, and Liability Act (42
USC. § 9604) or any comparable state law, (c) there has been no Release of any
Hazardous Materials on, at, under or from any property owned, leased or operated
(and, to the knowledge of the Borrower and each Restricted Subsidiary, formerly
owned, leased or operated) by the Borrower or any Restricted Subsidiary and
(d) to the knowledge of the Borrower and each Restricted Subsidiary there are
and have been no conditions, occurrences or Hazardous Materials Activities that
could reasonably be expected to form the basis of an Environmental Claim against
the Borrower or any Restricted Subsidiary.

4.13. No Defaults. No Default or Event of Default has occurred and is
continuing.

4.14. Governmental Regulation. Neither the Borrower nor any Guarantor Subsidiary
is or is required to be registered as an “investment company” as such term is
defined in the Investment Company Act of 1940.

4.15. Federal Reserve Regulations. (a) Neither the Borrower nor any Restricted
Subsidiary is engaged principally, or as one of its primary activities, in the
business of extending credit for the purpose of buying or carrying Margin Stock.

(b) No portion of the proceeds of any Credit Extension will be used in any
manner, whether directly or indirectly, that causes or could reasonably be
expected to cause such Credit Extension or the application of such proceeds to
violate Regulation T, Regulation U or Regulation X or any other regulation of
the Board of Governors.

4.16. Employee Matters. Neither the Borrower nor any Restricted Subsidiary is
engaged in any unfair labor practice that, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect. Except as could
not reasonably be expected to have a Material Adverse Effect, there is (a) no
unfair labor practice complaint pending or, to the knowledge of the Borrower or
any Restricted Subsidiary, threatened against the Borrower or any Restricted
Subsidiary before the National Labor Relations Board, (b) no grievance or
arbitration proceeding arising out of or under any collective bargaining
agreement that is pending or, to the knowledge of the Borrower or any Restricted
Subsidiary, threatened against the Borrower or any Restricted Subsidiary, (c) no
strike, lockout or work stoppage in existence or, to the knowledge of the
Borrower or any Restricted Subsidiary, threatened involving the Borrower or any
Restricted Subsidiary and (d) to the knowledge of the Borrower or any Restricted
Subsidiary, no union organizing activity exists or is taking place with respect
to the employees of the Borrower or any Restricted Subsidiary.

 

128



--------------------------------------------------------------------------------

4.17. Employee Benefit Plans. The Borrower and each Restricted Subsidiary is in
compliance with all applicable provisions and requirements of ERISA and the
Internal Revenue Code and the regulations with respect to each Employee Benefit
Plan, and has performed all its obligations under each Employee Benefit Plan,
except where such failure to comply or perform, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.
No liability to the PBGC (other than required premium payments) with respect to
any Pension Plan has been or is expected to be incurred by the Borrower, any
Restricted Subsidiary or any of their respective ERISA Affiliates, except as
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. No ERISA Event has occurred or is reasonably expected
to occur that, alone or together with any other ERISA Events that have occurred
or are reasonably expected to occur, could reasonably be expected to have a
Material Adverse Effect. The present value of the aggregate benefit liabilities
under each Pension Plan (determined as of the end of the most recent plan year
on the basis of the actuarial assumptions specified for funding purposes in the
most recent actuarial valuation for such Pension Plan), did not exceed the
aggregate current value of the assets of such Pension Plan by an amount that
could, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. As of the most recent valuation date for each
Multiemployer Plan for which the actuarial report is available, the potential
liability of the Borrower, the Restricted Subsidiaries and their respective
ERISA Affiliates for a complete withdrawal from such Multiemployer Plan (within
the meaning of Section 4203 of ERISA), when aggregated with such potential
liability for a complete withdrawal from all Multiemployer Plans, could not
reasonably be expected to have a Material Adverse Effect. The Borrower, each
Restricted Subsidiary and each of their respective ERISA Affiliates has complied
with the requirements of Section 515 of ERISA with respect to each Multiemployer
Plan and is not in material “default” (as defined in Section 4219(c)(5) of
ERISA) with respect to payments to a Multiemployer Plan, except where such
failure to comply or such default, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.

4.18. Solvency. On the Closing Date (after giving effect to the borrowing of
Tranche B Term Loans hereunder and the other Transactions to occur on such
date), the Borrower and its Restricted Subsidiaries, on a consolidated basis,
are Solvent.

4.19. Compliance with Laws. The Borrower and each Restricted Subsidiary is in
compliance with all applicable laws, including all orders and other restrictions
imposed by any Governmental Authority, in respect of the conduct of its business
and the ownership and operation of its properties (including compliance with all
Environmental Laws), except where such failure to comply, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.

4.20. Disclosure. None of the Lender Presentation, any other documents or
certificates or any other written information (other than financial projections
(including the Projections), estimates, forecasts and information of a general
economic or industry-specific nature) provided by or on behalf of the Borrower
or its Subsidiaries to any Arranger, Agent, Lender or Issuing Bank in connection
with the negotiation of or pursuant to this Agreement or any other

 

129



--------------------------------------------------------------------------------

Credit Document or otherwise in connection with the transactions contemplated
hereby or thereby, taken as a whole, contains or will contain, when furnished,
any untrue statement of a material fact or omits or will omit, when furnished,
to state a material fact necessary in order to make the statements contained
therein not materially misleading in light of the circumstances under which such
statements were made (after giving effect to all supplements and updates thereto
delivered to the Arrangers prior to the Closing Date). The financial projections
(including the Projections), forecasts, budgets and other forward-looking
information provided by or on behalf of the Borrower or its Subsidiaries to any
Arranger, Agent, Lender or Issuing Bank in connection with the negotiation of or
pursuant to this Agreement or any other Credit Document or otherwise in
connection with the transactions contemplated hereby or thereby were prepared in
good faith based upon estimates and assumptions believed by the Borrower to be
reasonable at the time such information was furnished to such Arranger, Agent,
Lender or Issuing Bank (it being understood and agreed that financial
projections, estimates and forecasts are subject to significant uncertainties
and contingencies, many of which are beyond the Borrower’s control, are not a
guarantee of financial performance, actual results may differ therefrom and such
differences may be material).

4.21. Collateral Matters. (a) The Pledge and Security Agreement, upon execution
and delivery thereof by the parties thereto, will create in favor of the
Collateral Agent, for the benefit of the Secured Parties, a valid and
enforceable security interest in the Collateral (as defined therein) and
(i) when the Collateral (as defined therein) constituting certificated
securities (as defined in the UCC) is delivered to the Collateral Agent,
together with instruments of transfer duly endorsed in blank, the security
interest created under the Pledge and Security Agreement will constitute a fully
perfected security interest in all right, title and interest of the pledgors
thereunder in such Collateral, prior and superior in right to any other Person
(subject to any Pari Passu Intercreditor Agreement), and (ii) when financing
statements in appropriate form are filed in the applicable filing offices, the
security interest created under the Pledge and Security Agreement will
constitute a fully perfected security interest in all right, title and interest
of the Credit Parties in the remaining Collateral (as defined therein) to the
extent perfection can be obtained by filing UCC financing statements, prior and
superior in right to any other Person, but subject to Permitted Liens.

(b) Each Mortgage, upon execution and delivery thereof by the parties thereto,
will create in favor of the Collateral Agent, for the benefit of the Secured
Parties, a legal, valid and enforceable security interest in all the applicable
mortgagor’s right, title and interest in and to the Real Estate Asset subject
thereto and the proceeds thereof (except as such enforceability may be limited
by Debtor Relief Laws and general principles of equity), and when the Mortgages
have been filed in the jurisdictions specified therein, the Mortgages will
constitute fully perfected security interests in all right, title and interest
of the mortgagors in the Real Estate Assets subject thereto and the proceeds
thereof, prior and superior in right to any other Person, but subject to the
Permitted Liens.

(c) Upon the recordation of the Intellectual Property Security Agreements with
the United States Patent and Trademark Office or the United States Copyright
Office, as applicable, and the filing of the financing statements referred to in
Section 4.21(a), the security interest created under the Pledge and Security
Agreement will constitute a fully perfected security interest in all right,
title and interest of the Credit Parties in the Intellectual Property in which a
security interest may be perfected by filing in the United States Patent and
Trademark Office or United States

 

130



--------------------------------------------------------------------------------

Copyright Office, in each case prior and superior in right to any other Person,
but subject to Permitted Liens (it being understood that subsequent recordings
in the United States Patent and Trademark Office or the United States Copyright
Office may be necessary to perfect a security interest in such Intellectual
Property acquired by the Credit Parties after the Closing Date).

(d) Each Collateral Document, other than any Collateral Document referred to in
the preceding paragraphs of this Section 4.21, upon execution and delivery
thereof by the parties thereto and the making of the filings and taking of the
other actions provided for therein, will be effective under applicable law to
create in favor of the Collateral Agent, for the benefit of the Secured Parties,
a valid and enforceable security interest in the Collateral subject thereto
(except as such enforceability may be limited by Debtor Relief Laws and general
principles of equity), and will constitute a fully perfected security interest
in all right, title and interest of the Credit Parties in the Collateral subject
thereto, prior and superior to the rights of any other Person, but subject to
Permitted Liens.

(e) Notwithstanding anything in this Agreement (including this Section 4.21) or
in any other Credit Document to the contrary, neither the Borrower nor any
Restricted Subsidiary makes, or shall be deemed to have made, any representation
or warranty as to (i) the perfection or non-perfection, the priority or the
enforceability of any security interest in any Collateral consisting of Equity
Interests in any Foreign Subsidiary, or as to the rights and remedies of the
Collateral Agent or any Secured Party with respect thereto under any foreign
law, (ii) the creation of any security interest, or the perfection or
non-perfection, the priority or the enforceability of any security interest, in
each case, to the extent such security interest or perfection is expressly not
required pursuant to the Collateral and Guarantee Requirement or (iii) on the
Closing Date and until required pursuant to the final paragraph of Section 3.1,
the creation of any security interest, or the perfection or non-perfection,
priority or enforceability of any security interest that is expressly not
required to be created or in effect on the Closing Date pursuant to such
paragraph.

4.22. Insurance. Schedule 4.22 sets forth, as of the Closing Date, a true and
complete description of all property damage, machinery breakdown, business
interruption and liability insurance maintained by or on behalf of the Borrower
and the Restricted Subsidiaries.

4.23. Sanctioned Persons; Anti-Corruption Laws; PATRIOT Act. (a) None of the
Borrower or any of its Subsidiaries or, to the knowledge of the Borrower, any of
their respective directors, officers, employees, agents, advisors or Affiliates
is subject to any sanctions or economic embargoes administered or enforced by
the United States Department of State or the United States Department of
Treasury (including OFAC), the United Nations Security Council, the European
Union, Her Majesty’s Treasury of the United Kingdom or any other applicable
sanctions authority (collectively, “Sanctions”, and the associated laws, rules,
regulations and orders, collectively, “Sanctions Laws”). Each of the Borrower
and its Subsidiaries and, to the knowledge of the Borrower, their respective
directors, officers, employees, agents, advisors and Affiliates is in
compliance, in all material respects, with (i) all Sanctions Laws and (ii) the
PATRIOT Act and any other applicable anti-terrorism and money laundering laws,
rules, regulations and orders.

 

131



--------------------------------------------------------------------------------

(b) Each of the Borrower and its Subsidiaries and, to the knowledge of the
Borrower, their respective directors, officers, employees, agents, advisors and
Affiliates is in compliance, in all material respects, with the United States
Foreign Corrupt Practices Act of 1977, the Bribery Act 2010 of the United
Kingdom and any other applicable anti-bribery or anti-corruption laws, rules,
regulations and orders (collectively, “Anti-Corruption Laws”).

(c) No part of the proceeds of the Loans or Letters of Credit will be used,
directly or indirectly, (i) for the purpose of financing any activities or
business of or with any Person or in any country or territory that at such time
is the subject of any Sanctions, (ii) for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of any Anti-Corruption Law or (iii) in any manner that would result in the
violation of any Sanctions Laws applicable to any party hereto.

SECTION 5. AFFIRMATIVE COVENANTS

Until the Commitments shall have expired or been terminated and the principal of
and interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired, been terminated and the
Letter of Credit Usage shall have been reduced to zero, each Credit Party
covenants and agrees with the Agents, the Lenders and the Issuing Banks that:

5.1. Financial Statements and Other Reports. The Borrower will deliver to the
Administrative Agent and, where applicable, to the Lenders:

(a) Annual Financial Statements. As soon as available, and in any event within
90 days after the end of each Fiscal Year (or, so long as the Borrower is
subject to the periodic reporting obligations under the Exchange Act, by the
date that the Annual Report on Form 10-K of the Borrower for such Fiscal Year
would be required to be filed under the rules and regulations of the SEC, giving
effect to any automatic extension available thereunder for the filing of such
form), the consolidated balance sheet of the Borrower and the Subsidiaries as of
the end of such Fiscal Year and the related consolidated statements of
operations, comprehensive income, equity and cash flows of the Borrower and the
Subsidiaries for such Fiscal Year, setting forth in each case in comparative
form the corresponding figures for the previous Fiscal Year, together with a
report thereon of KPMG LLP or another independent registered public accounting
firm of recognized national standing (which report shall not contain a “going
concern” or like qualification, exception or emphasis (other than a “going
concern” or like qualification, exception or emphasis resulting solely from an
upcoming maturity date of any Indebtedness or a prospective or actual
non-compliance with Section 6.7 or any other financial ratio or financial test
with respect to any other Indebtedness) or any qualification, exception or
emphasis as to the scope of audit), and shall state that such consolidated
financial statements present fairly, in all material respects, the consolidated
financial position of the Borrower and the Subsidiaries as of the dates
indicated and the consolidated results of operations and cash flows of the
Borrower and the Subsidiaries for the periods indicated in conformity with GAAP
applied on a basis consistent with prior years (except as otherwise disclosed in
such financial statements) and that the examination by such accounting firm in
connection with such consolidated financial statements has been made in
accordance with generally accepted auditing standards);

 

132



--------------------------------------------------------------------------------

(b) Quarterly Financial Statements. As soon as available, and in any event
within 45 days after the end of each of the first three Fiscal Quarters of each
Fiscal Year (or, so long as the Borrower is subject to the periodic reporting
obligations under the Exchange Act, by the date that the Quarterly Report on
Form 10-Q of the Borrower for such Fiscal Quarter would be required to be filed
under the rules and regulations of the SEC, giving effect to any automatic
extension available thereunder for the filing of such form), the consolidated
balance sheet of the Borrower and its Subsidiaries as of the end of such Fiscal
Quarter and the related consolidated statements of operations, comprehensive
income, equity and cash flows of the Borrower and its Subsidiaries for such
Fiscal Quarter (in the case of such statements of operations and comprehensive
income) and for the period from the beginning of the then current Fiscal Year to
the end of such Fiscal Quarter, setting forth in each case in comparative form
the corresponding figures for the corresponding periods of (or, in the case of
the balance sheet, as of the end of) the previous Fiscal Year, together with a
Financial Officer Certification with respect thereto;

(c) Forecasts. As soon as practicable, and in any event within 90 days after the
beginning of each Fiscal Year, the forecasted consolidated balance sheets of the
Borrower and its Subsidiaries and the related consolidated statements of income
and cash flows of the Borrower and its Subsidiaries for each Fiscal Quarter of
such Fiscal Year, each in reasonable detail (including an explanation of the
assumptions on which such forecasts are based), representing the good faith
forecasts of the Borrower for each such Fiscal Quarter, and certified by the
chief financial officer of the Borrower as being the most accurate forecasts
available, together with such supporting schedules and information as the
Administrative Agent from time to time may reasonably request;

(d) Compliance Certificate and Unrestricted Subsidiary Reconciliation
Statements. Together with each delivery of the consolidated financial statements
of the Borrower and its Subsidiaries pursuant to Section 5.1(a) or 5.1(b), a
completed Compliance Certificate executed by the chief financial officer of the
Borrower and, if any Subsidiary shall be an Unrestricted Subsidiary, with
respect to each such financial statement an Unrestricted Subsidiary
Reconciliation Statement (which may be in a footnote form), which shall be
accompanied by a Financial Officer Certification;

(e) Statements of Reconciliation after Change in Accounting Principles. If, as a
result of any change in GAAP or in the application thereof since the date of the
most recent balance sheet delivered pursuant to Section 5.1(a) or 5.1(b) (or,
prior to the first such delivery, since the date of the most recent balance
sheet included in the Historical Financial Statements), the consolidated
financial statements of the Borrower delivered pursuant to Section 5.1(a) or
5.1(b) will differ in any material respect from the consolidated financial
statements that would have been delivered pursuant to such Section had no such
change occurred, then, together with the first delivery of such financial
statements after such change, one or more statements of reconciliation
specifying in reasonable detail the effect of such change on such financial
statements, including those for the prior period;

(f) Notice of Default and Material Adverse Effect. Promptly upon any Authorized
Officer of the Borrower or any Guarantor Subsidiary obtaining knowledge of any
event or condition set forth below, a certificate of an Authorized Officer of
the Borrower setting forth the details of such event or condition and any action
the Borrower or any Restricted Subsidiary has taken, is taking or proposes to
take with respect thereto:

 

133



--------------------------------------------------------------------------------

(i) the occurrence of any Default or Event of Default; or

(ii) any event or condition that has had, or could reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect;

(g) Notice of Adverse Proceedings. Promptly upon any Authorized Officer of the
Borrower or any Guarantor Subsidiary obtaining knowledge of (i) any Adverse
Proceeding that could reasonably be expected to have a Material Adverse Effect
or that in any manner questions the validity or enforceability of any of the
Credit Documents or (ii) any material and adverse development in any Adverse
Proceeding referred to in clause (i) above, in each case where such development
has not previously been disclosed in writing by the Borrower to the
Administrative Agent and the Lenders, a certificate of an Authorized Officer of
the Borrower setting forth the details of such Adverse Proceeding or
development;

(h) ERISA. (i) Promptly upon any officer of the Borrower obtaining knowledge of
the occurrence of or of forthcoming occurrence of any ERISA Event that could
reasonably be expected to result in liability of the Borrower in an amount
exceeding $100,000,000, a written notice specifying the nature thereof, what
action the Borrower, any Restricted Subsidiary or any of their respective ERISA
Affiliates has taken, is taking or proposes to take with respect thereto and,
when known, any action taken or threatened by the IRS, the Department of Labor
or the PBGC with respect thereto; and (ii) with reasonable promptness after
request by the Administrative Agent or any Lender, copies of all notices
received by the Borrower, any Restricted Subsidiary or any of their respective
ERISA Affiliates from a Multiemployer Plan sponsor concerning an ERISA Event;

(i) Information Regarding Credit Parties. Prompt (and in any event within 45
days (or such longer period as the Administrative Agent may agree to in writing)
of the occurrence of the relevant change) written notice of any change in
(i) any Credit Party’s legal name, as set forth in its Organizational Documents,
(ii) any Credit Party’s form of organization, (iii) any Credit Party’s
jurisdiction of organization, (iv) the location of the chief executive office of
any Credit Party or (v) any Credit Party’s Federal Taxpayer Identification
Number or state organizational identification number;

(j) Collateral Verification. Together with each delivery of the consolidated
financial statements of the Borrower and its Subsidiaries pursuant to
Section 5.1(a), a completed Supplemental Collateral Questionnaire executed by an
Authorized Officer of the Borrower, together with all attachments contemplated
thereby;

(k) Filed or Distributed Information. Promptly upon their becoming available,
copies of (i) all financial statements, reports, notices and proxy statements
sent or made available generally by the Borrower to its security holders acting
in such capacity or by any Restricted Subsidiary to its security holders other
than the Borrower or another Restricted Subsidiary, (ii) all regular and
periodic reports and all registration statements and prospectuses, if any, filed
by the Borrower or any Restricted Subsidiary with any securities exchange or
with the SEC or any Governmental Authority performing similar functions and
(iii) all press releases and other statements made available generally by the
Borrower or any Restricted Subsidiary to the public concerning material
developments in the business of the Borrower or any Restricted Subsidiary;

 

134



--------------------------------------------------------------------------------

(l) USA PATRIOT Act. Promptly (and in any event within five Business Days)
following any request therefor, such information and documentation as the
Administrative Agent or any Lender may reasonably request, which information or
documentation is required by regulatory authorities under applicable
“know-your-customer” and anti-money laundering rules and regulations, including
the USA PATRIOT Act; and

(m) Other Information. Promptly after any request therefor, such other
information regarding the business, operations, assets, liabilities (including
contingent liabilities) and financial condition of the Borrower or any
Subsidiary, or compliance with the terms of any Credit Document, as the
Administrative Agent, the Collateral Agent or any Lender (through the
Administrative Agent) may reasonably request, provided that neither the Borrower
nor any Restricted Subsidiary will be required to deliver any information in
respect of which disclosure to the Administrative Agent, the Collateral Agent or
any Lender (i) is prohibited by applicable law or any obligations of
confidentiality binding upon the Borrower or any Subsidiary or (ii) would result
in a waiver of any attorney-client privilege or attorney work product protection
inuring to the Borrower or a Subsidiary, provided that the Borrower shall notify
the Administrative Agent promptly upon obtaining knowledge that such information
is being withheld and, in the case of clause (i) above, the Borrower and the
Subsidiaries shall use commercially reasonable efforts to communicate or permit
the delivery, to the extent permitted, of the applicable information in a way
that would not violate the applicable law or any such obligation of
confidentiality and, in the case of any such obligation of confidentiality, to
obtain a waiver with respect thereto.

The Borrower and each Lender acknowledge that certain of the Lenders may be
Public Lenders and, if documents or notices required to be delivered pursuant to
this Section 5.1 or otherwise are being distributed through the Platform, any
document or notice that the Borrower has indicated contains Private-Side
Information will not be posted on the portion of the Platform that is designated
for Public Lenders, provided that the Borrower shall make any disclosure
required so that each Unrestricted Subsidiary Reconciliation Statement shall be
suitable for distribution to Public Lenders. The Borrower agrees to clearly
designate all information provided to any Agent by or on behalf of any Credit
Party that contains only Public-Side Information, and by doing so shall be
deemed to have represented that such information contains only Public-Side
Information. If the Borrower has not indicated whether a document or notice
delivered pursuant to this Section 5.1 contains Private-Side Information, the
Administrative Agent reserves the right to post such document or notice solely
on the portion of the Platform that is designated for Private Lenders.

Information required to be delivered pursuant to Section 5.1(a), 5.1(b) or
5.1(k) shall be deemed to have been delivered if such information, or one or
more annual or quarterly reports containing such information, shall have been
posted by the Administrative Agent on the Platform or shall be available on the
website of the SEC at http://www.sec.gov or on the website of the Borrower
(provided, in each case, that the Borrower has notified the Administrative Agent
(including by e-mail) that such information is available on such website and, if
requested by the Administrative Agent, shall have provided hard copies to the
Administrative Agent). Information required to be delivered pursuant to this
Section 5.1 may also be delivered by electronic communications pursuant to
procedures approved by the Administrative Agent. Each Lender shall be solely
responsible for timely accessing posted documents and maintaining its copies of
such documents.

 

135



--------------------------------------------------------------------------------

5.2. Existence. The Borrower and each Restricted Subsidiary will at all times
preserve and keep in full force and effect (a) its existence and (b) all rights,
franchises, licenses and permits necessary for the ordinary conduct of the
business of the Borrower and the Restricted Subsidiaries; provided that
(i) other than in the case of clause (a) above with respect to the Borrower, the
foregoing shall not apply to the extent the failure to do so could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect and (ii) the foregoing shall not prohibit any transaction
permitted under Section 6.8.

5.3. Payment of Taxes. The Borrower and each Restricted Subsidiary will pay all
Taxes imposed upon it or any of its properties prior to the time when any
penalty or fine shall be incurred with respect thereto; provided that no such
Tax need be paid if (a) it is being contested in good faith by appropriate
proceedings promptly instituted and diligently conducted so long as (i) an
adequate reserve or other appropriate provision, as shall be required in
conformity with GAAP, shall have been made therefor and (ii) such contest
proceedings conclusively operate to stay the sale of any portion of the
Collateral to satisfy such Tax or (b) the failure to make such payment could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

5.4. Maintenance of Properties. (a) The Borrower and each Restricted Subsidiary
will maintain or cause to be maintained in good repair, working order and
condition, ordinary wear and tear and fire, casualty or condemnation excepted,
all properties used or useful in the business of the Borrower and the Restricted
Subsidiaries and from time to time will make or cause to be made all appropriate
repairs, renewals and replacements thereof, in each case except where the
failure to do so could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

(b) The Borrower and each Restricted Subsidiary will take all actions reasonably
necessary to protect all Intellectual Property used or useful in the business of
the Borrower and the Restricted Subsidiaries, including (i) protecting the
secrecy and confidentiality of the confidential information and trade secrets of
the Borrower and each Restricted Subsidiary by having and enforcing a policy
requiring all employees, consultants, licensees, vendors and contractors to
execute confidentiality and invention assignment agreements, (ii) taking all
actions reasonably necessary to ensure that none of the trade secrets of the
Borrower or any Restricted Subsidiary shall fall or has fallen into the public
domain and (iii) protecting the secrecy and confidentiality of the source code
of all computer software programs and applications owned or licensed by the
Borrower or any Restricted Subsidiary by having and enforcing a policy requiring
any licensees of such source code (including any licensees under any source code
escrow agreement) to enter into license agreements with appropriate use and
nondisclosure restrictions, except in each case where the failure to take any
such action, individually or in the aggregate, could not reasonably be expected
to have a Material Adverse Effect.

5.5. Insurance. The Borrower and the Restricted Subsidiaries will maintain or
cause to be maintained, with financially sound and reputable insurance
companies, such public liability insurance, third-party property damage
insurance, business interruption insurance and casualty insurance with respect
to liabilities, losses or damage in respect of the assets and businesses of the
Borrower and the Restricted Subsidiaries as may customarily be carried or
maintained under similar circumstances by Persons of established reputation
engaged in the same

 

136



--------------------------------------------------------------------------------

or similar businesses operating in the same or similar locations, in each case
in such amounts (with no greater risk retention), covering such risks and
otherwise on such terms and conditions as shall be customary for such Persons
(in each case, in the reasonable judgment of the Borrower). Without limiting the
generality of the foregoing, the Borrower and the Restricted Subsidiaries will
maintain or cause to be maintained, with financially sound and reputable
insurance companies, flood insurance with respect to each Flood Hazard Property
that is located in a community that participates in the Flood Program, in each
case in compliance with any applicable regulations of the Board of Governors or
other applicable law. Each such policy of insurance maintained by or on behalf
of the Credit Parties shall (beginning on the date that is 90 days after the
Closing Date (or on such later date as the Administrative Agent may agree to in
writing)) (a) in the case of liability insurance policies (other than workers’
compensation and other policies for which such endorsements are not customary),
name the Collateral Agent, for the benefit of the Secured Parties, as an
additional insured thereunder and (b) in the case of business interruption and
casualty insurance policies, contain a mortgagee and a lender’s loss payable
endorsement, reasonably satisfactory in form and substance to the Collateral
Agent, that names the Collateral Agent, for the benefit of the Secured Parties,
as a mortgagee and lender loss payee thereunder, contain “not coinsurer” and
“non-vitiation” provisions reasonably satisfactory in form and substance to the
Collateral Agent and provide that it shall not be cancelled or not renewed
(i) by reason of nonpayment of premium upon not less than 10 days’ prior written
notice thereof by the insurer to the Collateral Agent (giving the Collateral
Agent the right to cure defaults in the payment of premiums) or (ii) for any
other reason upon not less than 30 days’ (or such shorter number of days as may
be agreed to by the Collateral Agent or as may be the maximum number of days
permitted by applicable law) prior written notice thereof by the insurer to the
Collateral Agent.

5.6. Books and Records; Inspections. The Borrower and each Restricted Subsidiary
will keep proper books of record and accounts in which entries in conformity in
all material respects with GAAP and applicable law are made of all dealings and
transactions in relation to its business and activities. The Borrower and each
Restricted Subsidiary will permit the Administrative Agent or any Lender
(pursuant to a request made through the Administrative Agent) (or their
authorized representatives) to visit and inspect any of its properties, to
examine, copy and make extracts from its financial and accounting records and to
discuss its business, operations, assets, liabilities (including contingent
liabilities) and financial condition with its officers and independent
registered public accounting firm, all upon reasonable notice and at such
reasonable times during normal business hours and as often as may reasonably be
requested; provided that unless an Event of Default has occurred and is
continuing, such visits and inspections shall be limited to not more than one
visit and inspection (coordinated through the Administrative Agent) in any
Fiscal Year and such visit and inspection shall be at the expense of the
Borrower (it being agreed that during the continuance of an Event of Default,
such visits and inspections are not limited in number or otherwise by this
proviso and all such visits and inspections shall be at the expense of the
Borrower). The Administrative Agent and the Lenders conducting any such visit or
inspection shall give the Borrower a reasonable opportunity to participate in
any discussions with the Borrower’s independent registered public accounting
firm. Notwithstanding anything to the contrary in this Section 5.6, neither the
Borrower nor any Restricted Subsidiary will be required to disclose or permit
the inspection, examination, copying or discussion of any document, information
or other matter in respect of which disclosure to the Administrative Agent or
any Lender (or their respective designees) (i) is prohibited by applicable law
or any obligations of confidentiality binding upon the Borrower or any
Restricted Subsidiary or (ii) would result in a

 

137



--------------------------------------------------------------------------------

waiver of any attorney-client privilege or attorney work product protection
inuring to the Borrower or a Restricted Subsidiary, provided that the Borrower
shall notify the Administrative Agent promptly upon obtaining knowledge that
such information is being withheld and, in the case of clause (i) above, the
Borrower and the Restricted Subsidiaries shall use commercially reasonable
efforts to communicate or permit the inspection, examination, copying or
discussion, to the extent permitted, of the applicable document, information or
other matter in a way that would not violate the applicable law or any such
obligation of confidentiality and, in the case of any such obligation of
confidentiality, to obtain a waiver with respect thereto.

5.7. Lenders Meetings. The Borrower will, upon the request of the Administrative
Agent or the Requisite Lenders, participate in a meeting or telephonic
conference with the Administrative Agent and Lenders once during each Fiscal
Year to be held at the Borrower’s corporate offices (or at such other location
as may be agreed to by the Borrower and the Administrative Agent) at such time
as may be agreed to by the Borrower and the Administrative Agent.

5.8. Compliance with Laws. The Borrower and each Restricted Subsidiary will
comply with all applicable laws (including all Environmental Laws and all orders
of any Governmental Authorities), except (a) in the case of Sanctions Laws, the
PATRIOT Act and other applicable anti-terrorism and money laundering laws and
Anti-Corruption Laws, where failure to comply, individually or in the aggregate,
is not material and (b) otherwise, where failure to comply, individually or in
the aggregate, has not had and could not reasonably be expected to have a
Material Adverse Effect.

5.9. Environmental Matters. (a) Environmental Disclosure. The Borrower will
deliver to the Administrative Agent:

(i) as soon as practicable following receipt thereof, copies of all
environmental audits, investigations, analyses and reports of any kind or
character (whether prepared by personnel of the Borrower or any Restricted
Subsidiary or by independent consultants, Governmental Authorities or any other
Persons) with respect to significant environmental, health or safety conditions
or compliance matters at any Facility or with respect to any Environmental
Claims that, individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect;

(ii) promptly upon the Borrower or any Restricted Subsidiary obtaining knowledge
thereof, written notice describing in reasonable detail (A) any Release required
to be reported to any Governmental Authority under any Environmental Laws,
(B) any remedial action taken by the Borrower or any other Person in response to
(1) any Hazardous Materials present or Released at any real property which
presence, Release or remedial action could reasonably be expected to result in
one or more Environmental Claims having, individually or in the aggregate, a
Material Adverse Effect, or (2) any Environmental Claims that, individually or
in the aggregate, could reasonably be expected to have a Material Adverse
Effect, and (C) the Borrower’s discovery of any occurrence or condition on any
real property adjoining or in the vicinity of any Facility that could cause such
Facility or any part thereof to be subject to any material restrictions on the
ownership, occupancy, transferability or use thereof under any Environmental
Laws; and

 

138



--------------------------------------------------------------------------------

(iii) as soon as practicable following the sending or receipt thereof by the
Borrower or any Restricted Subsidiary, a copy of any and all material written
communications with respect to (A) any Environmental Claims that, individually
or in the aggregate, could reasonably be expected to have a Material Adverse
Effect, (B) any Release required to be reported to any Governmental Authority,
and (C) any request for information from any Governmental Authority that
suggests such Governmental Authority is investigating whether the Borrower or
any Restricted Subsidiary may be potentially responsible for any Hazardous
Materials Activity and which could reasonably be expected to have a Material
Adverse Effect.

(b) Hazardous Materials Activities. The Borrower will, and will cause each
Restricted Subsidiary to, take promptly any and all actions necessary to
(i) cure any violation of Environmental Laws by the Borrower or any Restricted
Subsidiary that could reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect and (ii) make an appropriate response to
any Environmental Claim against the Borrower or any Restricted Subsidiary and
discharge any obligations it may have to any Person thereunder where failure to
do so could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.

5.10. Subsidiaries. If any Person becomes a Restricted Subsidiary of the
Borrower (or any Subsidiary of the Borrower not theretofore a Designated
Subsidiary becomes a Designated Subsidiary, including as a result of a
designation of any Unrestricted Subsidiary as a Restricted Subsidiary or any
Subsidiary becoming a Material Subsidiary), the Borrower will, as promptly as
practicable, and in any event within 60 days (or such longer period as the
Administrative Agent may agree to in writing), notify the Administrative Agent
thereof and cause the Collateral and Guarantee Requirement to be satisfied with
respect to such Restricted Subsidiary (if such Restricted Subsidiary is a
Designated Subsidiary) and with respect to any Equity Interests in or
Indebtedness of such Restricted Subsidiary owned by any Credit Party.

5.11. Additional Collateral. The Borrower will, as promptly as practicable, and
in any event within 60 days (or, in the case of clause (a), 90 days) (or such
longer period as the Administrative Agent may agree to in writing) furnish to
the Administrative Agent written notice of (a) the acquisition by any Credit
Party of a Material Real Estate Asset after the Closing Date and (b) the
acquisition by any Credit Party of any other material assets (other than any
assets constituting Excluded Property) after the Closing Date, other than any
such assets constituting Collateral under the Collateral Documents in which the
Collateral Agent shall have a valid, legal and perfected security interest (with
the priority contemplated by the applicable Collateral Document) upon the
acquisition thereof.

 

139



--------------------------------------------------------------------------------

5.12. Further Assurances. Each Credit Party will execute any and all further
documents, financing statements, agreements and instruments, and take any and
all further actions (including the filing and recording of financing statements,
fixture filings, mortgages, deeds of trust and other documents), that may be
required under any applicable law, or that the Administrative Agent or the
Collateral Agent may reasonably request, to cause the Collateral and Guarantee
Requirement to be and remain satisfied at all times (to the extent applicable,
subject to the grace periods set forth in Sections 5.10 and 5.11) or otherwise
to effectuate the provisions of the Credit Documents, all at the expense of the
Credit Parties. The Borrower will provide to the Administrative Agent and the
Collateral Agent, from time to time upon request, evidence reasonably
satisfactory to the Administrative Agent or the Collateral Agent, as applicable,
as to the perfection and priority of the Liens created or intended to be created
by the Collateral Documents.

5.13. Maintenance of Ratings. The Borrower will use commercially reasonable
efforts to maintain continuously a public corporate family rating from Moody’s
and a public corporate credit rating from S&P, in each case in respect of the
Borrower, and a public credit rating from each of Moody’s and S&P in respect of
the Term Loans (it being understood, in each case, that no minimum ratings shall
be required to be obtained or maintained).

5.14. Post-Closing Matters. The Credit Parties shall satisfy each of the
requirements set forth in the Post-Closing Letter Agreement on or before the
date specified in the Post-Closing Letter Agreement for each such requirement,
or such later date as may be permitted with respect thereto pursuant to the
terms of the Post-Closing Letter Agreement.

SECTION 6. NEGATIVE COVENANTS

Until the Commitments shall have expired or been terminated and the principal of
and interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or been terminated and the
Letter of Credit Usage shall have been reduced to zero, each Credit Party
covenants and agrees with the Agents, the Lenders and the Issuing Banks that:

6.1. Indebtedness. Neither the Borrower nor any Restricted Subsidiary will,
directly or indirectly, incur or remain liable with respect to any Indebtedness,
except:

(a) the Indebtedness created under the Credit Documents (including pursuant to
Section 2.23, 2.24 or 2.25);

(b) Indebtedness of the Borrower or any Restricted Subsidiary owing to the
Borrower or any Restricted Subsidiary; provided that (i) such Indebtedness shall
not have been transferred to any Person other than the Borrower or any
Restricted Subsidiary and (ii) such Indebtedness owing by any Credit Party to a
Restricted Subsidiary that is not a Credit Party shall be unsecured and
subordinated in right of payment to the payment in full of the Obligations
pursuant to the terms of the Intercompany Indebtedness Subordination Agreement;

(c) Guarantees incurred in compliance with Section 6.6(d);

(d) Indebtedness existing on the Closing Date and set forth on Schedule 6.1, or
incurred pursuant to credit facilities existing on the Closing Date and set
forth on Schedule 6.1 (in an aggregate principal amount not to exceed the amount
set forth on Schedule 6.1 in respect of such credit facilities), and Refinancing
Indebtedness in respect thereof;

 

140



--------------------------------------------------------------------------------

(e) (i) Indebtedness of the Borrower or any Restricted Subsidiary (A) incurred
to finance the acquisition, construction, repair, replacement or improvement of
any fixed or capital assets of the Borrower or any Restricted Subsidiary,
including Capital Lease Obligations, provided that such Indebtedness is incurred
prior to or within 270 days after such acquisition or the completion of such
construction or improvement and the principal amount of such Indebtedness does
not exceed the cost of acquiring, constructing or improving such fixed or
capital assets, or (B) assumed in connection with the acquisition of any fixed
or capital assets of the Borrower or any Restricted Subsidiary, provided, in the
case of this clause (i), that at the time of incurrence or assumption of such
Indebtedness and after giving Pro Forma Effect thereto and the use of the
proceeds thereof, the aggregate principal amount of Indebtedness then
outstanding under this clause (i), together with the aggregate principal amount
of Refinancing Indebtedness then outstanding under clause (ii) below, shall not
exceed the greater of (x) $180,000,000 and (y) 10% of Consolidated Total Assets
as of the last day of the then most recently ended Test Period; and (ii) any
Refinancing Indebtedness in respect of any Indebtedness permitted under clause
(i) above or under this clause (ii);

(f) (i) Indebtedness of any Person that becomes (other than as a result of a
redesignation of an Unrestricted Subsidiary) a Restricted Subsidiary (or of any
Person not previously a Subsidiary that is merged or consolidated with or into a
Restricted Subsidiary in a transaction permitted hereunder) after the Closing
Date, or Indebtedness of any Person that is assumed after the Closing Date by
any Restricted Subsidiary in connection with an acquisition of assets by such
Restricted Subsidiary in an Acquisition permitted hereunder, provided that
(A) such Indebtedness exists at the time such Person becomes a Restricted
Subsidiary (or is so merged or consolidated) or such assets are acquired and is
not created in contemplation of or in connection with such Person becoming a
Restricted Subsidiary (or such merger or consolidation) or such assets being
acquired and (B) immediately after giving effect to the Borrower or any
Restricted Subsidiary becoming liable with respect to such Indebtedness (whether
as a result of such Person becoming a Restricted Subsidiary (or such merger or
consolidation) or such assumption), and after giving Pro Forma Effect thereto,
either (x) the Total Net Leverage Ratio, determined as of the last day of the
then most recently ended Test Period, shall not exceed 4.50:1.00 or (y) the
Total Net Leverage Ratio determined as of the last day of the then most recently
ended Test Period shall be no greater than the Total Net Leverage Ratio
determined as of such date but without giving Pro Forma Effect thereto, and
(ii) any Refinancing Indebtedness in respect of any Indebtedness permitted under
clause (i) above or under this clause (ii);

(g) Indebtedness of the Borrower or any Restricted Subsidiary in the form of
deferred purchase price of property, purchase price adjustments, earn-outs or
other arrangements representing Acquisition Consideration incurred in connection
with a Permitted Acquisition permitted hereunder;

(h) (i) Indebtedness of Restricted Subsidiaries that are not Credit Parties,
provided that at the time of incurrence of such Indebtedness and after giving
Pro Forma Effect thereto and the use of the proceeds thereof, the aggregate
principal amount of Indebtedness then outstanding under this clause (i),
together with the aggregate principal amount of Refinancing Indebtedness then
outstanding under clause (ii) below, shall not exceed the greater of
(x) $100,000,000 and (y) 5.5% of Consolidated Total Assets as of the last day of
the then most recently ended Test Period; and (ii) any Refinancing Indebtedness
in respect of any Indebtedness permitted under clause (i) above or under this
clause (ii);

 

141



--------------------------------------------------------------------------------

(i) (i) Indebtedness of the Borrower and the Restricted Subsidiaries that are
not CFCs or CFC Holding Companies, provided that at the time of incurrence of
such Indebtedness and after giving Pro Forma Effect thereto and the use of the
proceeds thereof, the aggregate principal amount of Indebtedness then
outstanding under this clause (i), together with the aggregate principal amount
of Refinancing Indebtedness then outstanding under clause (ii) below, shall not
exceed the greater of (x) $100,000,000 and (y) 5.5% of Consolidated Total Assets
as of the last day of the then most recently ended Test Period; and (ii) any
Refinancing Indebtedness in respect of any Indebtedness permitted under clause
(i) above or under this clause (ii);

(j) (i) Permitted Pari Passu Secured Indebtedness, Permitted Junior Lien Secured
Indebtedness and Permitted Unsecured Indebtedness, provided that (A) the
aggregate amount of Indebtedness incurred under this clause (i) on any date
shall not exceed the Incremental Amount as of such date, (B) the stated final
maturity of any such Indebtedness shall not be earlier than the latest Maturity
Date in effect as of the date of the incurrence thereof, (C) the weighted
average life to maturity of any such Indebtedness shall be no shorter than the
longest remaining weighted average life to maturity of any Class of Term Loans
outstanding as of the date of the incurrence thereof (and, for purposes of
determining the weighted average life to maturity of such Class of Term Loans,
the effects of any prepayments made prior to the date of the determination shall
be disregarded), (D) any such Permitted Pari Passu Secured Indebtedness in the
form of loans (other than loans under any bridge or other interim credit
facility referred to below) incurred on or prior to the date that is 12 months
after the Closing Date shall be subject to the requirements set forth in clause
(v) of Section 2.23(b), mutatis mutandis, and (E) such Indebtedness satisfies
the Specified Permitted Indebtedness Documentation Requirements; provided
further that such Indebtedness may be incurred in the form of a bridge or other
interim credit facility intended to be extended, renewed or refinanced with
Long-Term Indebtedness (and such bridge or other interim credit facility shall
be deemed to satisfy clauses (B) and (C) above so long as (x) such credit
facility includes customary “rollover” provisions that are subject to no
conditions precedent other than (I) the occurrence of the date specified for the
“rollover” and (II) that no payment or bankruptcy event of default shall have
occurred and be continuing and (y) assuming such credit facility were to be
extended pursuant to such “rollover” provisions, such extended credit facility
would comply with clauses (B) and (C) above); and (ii) any Refinancing
Indebtedness in respect of any Indebtedness permitted under clause (i) above or
under this clause (ii);

(k) (i) Permitted Pari Passu Secured Indebtedness, Permitted Junior Lien Secured
Indebtedness and Permitted Unsecured Indebtedness that, in each case, refinances
or replaces, in whole or in part, any Term Loans; provided that (A) the original
aggregate principal amount of such Indebtedness shall not exceed the aggregate
principal amount of such Term Loans being refinanced (except by an amount no
greater than accrued and unpaid interest on such Term Loans, any original issue
discount or upfront fees applicable to such Indebtedness and any reasonable
fees, premiums and expenses relating to such refinancing), (B) the stated final
maturity of such Indebtedness shall not be earlier than the Maturity Date of the
Class of Term Loans being refinanced, (C) the weighted average life to maturity
of such Indebtedness (if other than in the form of revolving loans) shall be no
shorter than the remaining weighted average life to maturity of the Class of
Term Loans being refinanced (and, for purposes of determining the weighted

 

142



--------------------------------------------------------------------------------

average life to maturity of such Class of Term Loans being refinanced or
replaced, the effects of any prepayments made prior to the date of the
determination shall be disregarded), (D) such Term Loans being refinanced or
replaced shall be repaid or prepaid substantially concurrently on the date such
Indebtedness is incurred and (E) such Indebtedness satisfies the Specified
Permitted Indebtedness Documentation Requirements; provided further that such
Indebtedness may be incurred in the form of a bridge or other interim credit
facility intended to be extended, renewed or refinanced with Long-Term
Indebtedness (and such bridge or other interim credit facility shall be deemed
to satisfy clauses (B) and (C) above so long as (x) such credit facility
includes customary “rollover” provisions that are subject to no conditions
precedent other than (I) the occurrence of the date specified for the “rollover”
and (II) that no payment or bankruptcy event of default shall have occurred and
be continuing and (y) assuming such credit facility were to be extended pursuant
to such “rollover” provisions, such extended credit facility would comply with
clauses (B) and (C) above); and (ii) any Refinancing Indebtedness in respect of
any Indebtedness permitted under clause (i) above or under this clause (ii);

(l) (i) the Senior Notes in an aggregate principal amount at any time
outstanding not exceeding $550,000,000 and (ii) any Refinancing Indebtedness in
respect of any Indebtedness permitted under clause (i) above or under this
clause (ii);

(m) Indebtedness in respect of netting services, overdraft protections and
otherwise arising from treasury, depository, credit card, debit cards and cash
management services or in connection with any automated clearing-house transfers
of funds, overdraft or any similar services, in each case in the ordinary course
of business;

(n) Indebtedness incurred in respect of letters of credit, bank guarantees,
bankers’ acceptances or similar instruments issued or created by the Borrower or
any Restricted Subsidiary in the ordinary course of business and not in
connection with the borrowing of money or any Hedge Agreements, including in
respect of workers’ compensation claims, health, disability or other employee
benefits or property, casualty or liability insurance or self-insurance, or
other Indebtedness with respect to reimbursement-type obligations regarding
workers’ compensation claims;

(o) Indebtedness in respect of, or in respect of letters of credit, bank
guarantees or similar instruments relating to, performance, bid, appeal and
surety bonds, performance and completion guarantees and similar obligations of
the Borrower or any Restricted Subsidiary incurred in the ordinary course of
business and not in connection with the borrowing of money or any Hedge
Agreements;

(p) Indebtedness owed to current or former officers, directors or employees of
the Borrower or any Restricted Subsidiary (or their respective estates, heirs,
family members, spouses and former spouses, domestic partners and former
domestic partners or beneficiaries under their respective estates) to finance
the purchase or redemption of Equity Interests in the Borrower permitted by
Section 6.4;

(q) Indebtedness consisting of the financing of insurance premiums or take or
pay obligations contained in supply arrangements that do not constitute
Guarantees, in each case, incurred in the ordinary course of business;

 

143



--------------------------------------------------------------------------------

(r) Indebtedness in the form of indemnification obligations incurred in
connection with any Acquisition or other Investment permitted by Section 6.6
(other than in reliance on Section 6.6(q)) or any Disposition permitted by
Section 6.8;

(s) Capital Lease Obligations arising under any Sale/Leaseback Transaction
permitted under Section 6.9; provided that at the time of incurrence of such
Indebtedness and after giving effect to such Sale/Leaseback Transaction on a Pro
Forma Basis, the aggregate principal amount of Indebtedness then outstanding
under this clause (s) shall not exceed the greater of (x) $20,000,000 and
(y) 1.0% of Consolidated Total Assets as of the last day of the then most
recently ended Test Period;

(t) Indebtedness consisting of obligations of the Borrower or any Restricted
Subsidiary under deferred compensation or other similar arrangements incurred by
such Person in connection with the Transactions, Acquisitions or any other
Investment expressly permitted hereunder;

(u) Permitted Securitizations in an aggregate principal amount at any time
outstanding not exceeding $50,000,000; and

(v) to the extent constituting Indebtedness, all premiums (if any), interest
(including post-petition interest), fees, expenses, charges and additional or
contingent interest on obligations described in this Section 6.1.

6.2. Liens. Neither the Borrower nor any Restricted Subsidiary will, directly or
indirectly, incur or permit to exist any Lien on or with respect to any asset of
the Borrower or any Restricted Subsidiary, whether now owned or hereafter
acquired or licensed, or assign or sell any income, profits or revenues
(including accounts receivable and royalties) or rights in respect of any
thereof, except:

(a) Liens created under the Credit Documents (including Liens securing any
Backstopped Letter of Credit);

(b) Permitted Encumbrances;

(c) any Lien on any asset of the Borrower or any Restricted Subsidiary existing
on the Closing Date and set forth on Schedule 6.2, and any extensions, renewals
and replacements thereof; provided that (i) such Lien shall not apply to any
other asset of the Borrower or any Restricted Subsidiary, other than to proceeds
and products of, and after-acquired property that is affixed or incorporated
into, the assets covered by such Lien, and (ii) such Lien shall secure only
those obligations that it secures on the Closing Date and any extensions,
renewals and refinancings thereof that do not increase the outstanding principal
amount thereof (except by an amount not greater than accrued and unpaid interest
on such obligations, any original issue discount or upfront fees and any
reasonable fees, premiums and expenses relating to such extension, renewal or
refinancing) and, in the case of any such obligations constituting Indebtedness,
that are permitted under Section 6.1(d) as Refinancing Indebtedness in respect
thereof;

 

144



--------------------------------------------------------------------------------

(d) Liens on fixed or capital assets acquired, constructed, repaired, replaced
or improved by the Borrower or any Restricted Subsidiary; provided that (i) such
Liens secure only Indebtedness outstanding under Section 6.1(e) and obligations
relating thereto not constituting Indebtedness and (ii) such Liens shall not
apply to any other asset of the Borrower or any Restricted Subsidiary, other
than to proceeds and products of, and after-acquired property that is affixed or
incorporated into, the assets covered by such Liens; provided further that
individual financings of equipment or other fixed or capital assets otherwise
permitted to be secured hereunder provided by any Person (or its Affiliates) may
be cross-collateralized to other such financings provided by such Person (or its
Affiliates);

(e) any Lien existing on any asset prior to the acquisition thereof by the
Borrower or any Subsidiary or existing on any asset of any Person that becomes
(other than as a result of a redesignation of an Unrestricted Subsidiary) a
Restricted Subsidiary (or of any Person not previously a Subsidiary that is
merged or consolidated with or into a Restricted Subsidiary in a transaction
permitted hereunder) after the Closing Date prior to the time such Person
becomes a Restricted Subsidiary (or is so merged or consolidated), and any
extensions, renewals and replacements thereof; provided that (i) such Lien is
not created in contemplation of or in connection with such acquisition or such
Person becoming a Restricted Subsidiary (or such merger or consolidation),
(ii) such Lien shall not apply to any other asset of the Borrower or any
Restricted Subsidiary (other than, in the case of any such merger or
consolidation, the assets of any special purpose merger Restricted Subsidiary
that is a party thereto), other than to proceeds and products of, and
after-acquired property that is affixed or incorporated into, the assets covered
by such Lien or becomes subject to such Lien pursuant to an after-acquired
property clause as in effect on the date of such acquisition or the date such
Person becomes a Restricted Subsidiary (or is so merged or consolidated),
(iii) immediately after giving Pro Forma Effect to such acquisition or such
Person becoming a Restricted Subsidiary (or such merger or consolidation),
together with all Indebtedness and Liens incurred or assumed in connection
therewith, either (x) the Secured Net Leverage Ratio, determined as of the last
day of the then most recently ended Test Period, shall not exceed 2.75:1.00 or
(y) the Secured Net Leverage Ratio determined as of the last day of the then
most recently ended Test Period shall be no greater than the Secured Net
Leverage Ratio determined as of such date but without giving Pro Forma Effect
thereto, and (iv) such Lien shall secure only those obligations that it secures
on the date of such acquisition or the date such Person becomes a Restricted
Subsidiary (or is so merged or consolidated), and any extensions, renewals and
refinancings thereof that do not increase the outstanding principal amount
thereof (except by an amount not greater than accrued and unpaid interest on
such obligations, any original issue discount and any reasonable fees, premiums
and expenses relating to such extension, renewal or refinancing);

(f) Liens on the Collateral securing Permitted Incremental Equivalent
Indebtedness and obligations relating thereto not constituting Indebtedness;

(g) Liens on the Collateral securing Permitted Credit Agreement Refinancing
Indebtedness and obligations relating thereto not constituting Indebtedness;

(h) in connection with any Disposition permitted under Section 6.8, customary
rights and restrictions contained in agreements relating to such Disposition
pending the completion thereof;

 

145



--------------------------------------------------------------------------------

(i) in the case of (i) any Restricted Subsidiary that is not a wholly owned
Subsidiary or (ii) the Equity Interests in any Person that is not a Restricted
Subsidiary (including any Unrestricted Subsidiary), any encumbrance, restriction
or other Lien, including any put and call arrangements, related to the Equity
Interests in such Restricted Subsidiary or such other Person set forth (A) in
its Organizational Documents or any related joint venture, shareholders’ or
similar agreement, in each case so long as such encumbrance or restriction is
applicable to all holders of the same class of Equity Interests or is otherwise
of the type that is customary for agreements of such type, or (B) in the case of
clause (ii) above, in any agreement or document governing Indebtedness of such
Person;

(j) any Lien on assets of any CFC or CFC Holding Company; provided that (i) such
Lien shall not apply to any Collateral (including any Equity Interests in any
Subsidiary that constitute Collateral) or any other assets of the Borrower or
any Restricted Subsidiary that is not a CFC or a CFC Holding Company and
(ii) such Lien shall secure only Indebtedness or other obligations of any CFC or
CFC Holding Company permitted hereunder;

(k) Liens solely on any cash earnest money deposits, escrow arrangements or
similar arrangements made by the Borrower or any Restricted Subsidiary in
connection with any letter of intent or purchase agreement for any Acquisition
or Investment permitted hereunder;

(l) nonexclusive outbound licenses of Intellectual Property granted by the
Borrower or any Restricted Subsidiary in the ordinary course of business that do
not materially detract from the value of the affected asset or interfere with
the ordinary conduct of business of the Borrower or any Restricted Subsidiary;

(m) any Lien in favor of the Borrower or any Restricted Subsidiary (other than
Liens on assets of any Credit Party in favor of a Restricted Subsidiary that is
not a Credit Party);

(n) (i) deposits made in the ordinary course of business to secure obligations
to insurance carriers providing casualty, liability or other insurance to the
Borrower and its Subsidiaries and (ii) Liens on insurance policies and the
proceeds thereof securing the financing of the premiums with respect thereto;

(o) receipt of progress payments and advances from customers in the ordinary
course of business to the extent the same creates a Lien;

(p) Liens on fixed or capital assets subject to any Sale/Leaseback Transaction
permitted under Section 6.9; provided that (i) such Liens secure only
Indebtedness permitted by Section 6.1(s) and obligations relating thereto not
constituting Indebtedness and (ii) such Liens shall not apply to any other asset
of the Borrower or any Restricted Subsidiary, other than to proceeds and
products of, and after-acquired property that is affixed or incorporated into,
the assets covered by such Liens;

(q) Liens on Cash and Cash Equivalents securing obligations in respect of any
Hedge Agreements or letters of credit permitted hereunder and entered into in
the ordinary course of business; provided that at the time of incurrence of such
Liens, the aggregate amount of Cash and Cash Equivalents subject to Liens
permitted by this clause (q) shall not exceed the greater of (x) $40,000,000 and
(y) 2.0% of Consolidated Total Assets as of the last day of the then most
recently ended Test Period;

 

146



--------------------------------------------------------------------------------

(r) Liens on assets of, or Equity Interests in, any Receivables Subsidiary in
connection with any Permitted Securitization permitted under Section 6.1(u); and

(s) other Liens securing Indebtedness or other obligations, provided that at the
time of the incurrence of such Liens and the related Indebtedness and other
obligations and after giving Pro Forma Effect thereto and the use of proceeds
thereof, the aggregate outstanding amount of Indebtedness and other obligations
secured by Liens permitted by this clause does not exceed the greater of
(i) $50,000,000 and (ii) 3.0% of Consolidated Total Assets as of the last day of
the then most recently ended Test Period.

6.3. No Further Negative Pledges. Neither the Borrower nor any Restricted
Subsidiary will, directly or indirectly, enter into, incur or permit to exist
any agreement or other arrangement that prohibits, restricts or imposes any
condition upon the ability of the Borrower or any Restricted Subsidiary to
create, incur or permit to exist any Lien upon any of its assets, whether now
owned or hereafter acquired, to secure any Obligations; provided that the
foregoing shall not apply to (a) restrictions and conditions imposed by law or
by any Credit Document, (b) restrictions and conditions existing on the Closing
Date identified on Schedule 6.3, and amendments, modifications, extensions and
renewals thereof (including any such extension or renewal arising as a result of
an extension, renewal or refinancing of any Indebtedness containing such
restriction or condition), provided, in each case, that the scope of any such
restriction or condition shall not have been expanded as a result thereof,
(c) in the case of (i) any Restricted Subsidiary that is not a wholly-owned
Restricted Subsidiary or (ii) the Equity Interests in any Person that is not a
Restricted Subsidiary (including any Unrestricted Subsidiary), restrictions and
conditions imposed by the Organizational Documents of such Restricted Subsidiary
or such other Person or contained in any related joint venture, shareholders’ or
similar agreement or, in the case of clause (ii), in any agreement or instrument
relating to Indebtedness of such Person, provided, in each case, that such
restrictions and conditions apply only to such Restricted Subsidiary and to any
Equity Interests in such Restricted Subsidiary or to the Equity Interests in
such other Person (including any Unrestricted Subsidiary), as applicable,
(d) restrictions and conditions imposed by any agreement or document governing
secured Indebtedness permitted by Section 6.1(e) or 6.1(s) or governing Liens
permitted by Section 6.2(k) or 6.2(n) or by clause (c), (d), (j), (q) or (r) of
the definition of “Permitted Encumbrances”, provided that such restrictions and
conditions apply only to the assets securing such Indebtedness or subject to
such Liens, (e) restrictions and conditions imposed by agreements relating to
Indebtedness permitted by Section 6.1(f), provided that such restrictions and
conditions apply only to Persons that are permitted under such Section to be
obligors in respect of such Indebtedness and are not less favorable to the
Lenders than the restrictions and conditions imposed by such Indebtedness (or,
in the case of any Refinancing Indebtedness, by the applicable Original
Indebtedness) at the time such Indebtedness first became subject to Section 6.1,
(f) in connection with the sale of any Equity Interests in a Subsidiary or any
other assets, customary restrictions and conditions contained in agreements
relating to such sale pending the completion thereof, provided that such
restrictions and conditions apply only to the Subsidiary or the other assets to
be sold and such sale is permitted under Section 6.8, (g) restrictions and
conditions imposed by any agreement or document governing Indebtedness of any
Restricted Subsidiary that is not, and is not required to become, a Credit Party
hereunder, provided that such restrictions and

 

147



--------------------------------------------------------------------------------

conditions apply only to such Restricted Subsidiary, (h) restrictions and
conditions imposed by customary provisions in leases, licenses and other
agreements restricting the assignment thereof or, in the case of any lease or
license, permitting to exist any Lien on the assets leased or licensed
thereunder, (i) restrictions on cash or deposits or net worth covenants imposed
by customers, suppliers or landlords under agreements entered into in the
ordinary course of business, (j) customary restrictions in respect of
Intellectual Property contained in licenses or sublicenses of, or other grants
of rights to use or exploit, such Intellectual Property, (k) restrictions and
conditions contained in any Permitted Senior Notes Indebtedness Document as in
effect on the Closing Date and amendments, modifications, extensions and
renewals thereof, provided, in each case, that the scope of any such restriction
or condition shall not have been expanded as a result thereof, and
(l) restrictions and conditions contained in any agreement or instrument
evidencing or governing any Indebtedness permitted by Sections 6.1(i), 6.1(j),
6.1(k), 6.1(l) or 6.1(u) to the extent, in the good faith judgment of the
Borrower, such restrictions and conditions are on customary market terms for
Indebtedness of such type and so long as the Borrower has determined in good
faith that such restrictions and conditions would not reasonably be expected to
impair in any material respect the ability of the Credit Parties to meet their
obligations under the Credit Documents.

6.4. Restricted Junior Payments. Neither the Borrower nor any Restricted
Subsidiary will declare or pay or make, directly or indirectly, any Restricted
Junior Payment, or incur any obligation (contingent or otherwise) to do so,
except that:

(a) the Borrower and any Restricted Subsidiary may declare and pay dividends or
other distributions with respect to its Equity Interests payable solely in
additional Equity Interests in such Person permitted hereunder;

(b) any Restricted Subsidiary may declare and pay dividends or make other
distributions with respect to its capital stock, partnership or membership
interests or other similar Equity Interests, and declare and make other
Restricted Junior Payments in respect of its Equity Interests, in each case
ratably to the holders of such Equity Interests (or, if not ratably, on a basis
more favorable to the Borrower and the Restricted Subsidiaries);

(c) the Borrower may pay dividends with respect to its common stock within 60
days after the declaration of such dividend; provided that at the date of such
declaration, such payment would have complied with this Section 6.4 (it being
understood that any dividends paid pursuant to this clause (c) shall be deemed
for purposes of determining availability under the applicable clause under this
Section 6.4, to have been paid under such clause);

(d) the Borrower may make payments in respect of, or repurchases of its Equity
Interests deemed to occur upon the “cashless exercise” of, stock options, stock
purchase rights, stock exchange rights or other equity-based awards if such
payment or repurchase represents a portion of the exercise price of such
options, rights or awards or withholding taxes, payroll taxes or other similar
taxes due upon such exercise, purchase or exchange;

(e) the Borrower may make cash payments in lieu of the issuance of fractional
shares representing Equity Interests in the Borrower in connection with the
exercise of warrants, options or other Securities convertible into or
exchangeable for common stock in the Borrower;

 

148



--------------------------------------------------------------------------------

(f) the Borrower may make Restricted Junior Payments in respect of its Equity
Interests pursuant to and in accordance with stock option plans or other benefit
plans or agreements for directors, officers or employees of the Borrower and its
Subsidiaries; provided that the amount of any such Restricted Junior Payments,
together with the aggregate amount of all other Restricted Junior Payments made
in reliance on this clause (e) during the same Fiscal Year, shall not exceed the
sum of (i) the greater of (x) $20,000,000 and (y) 1.0% of Consolidated Total
Assets as of the last day of the then most recently ended Test Period, plus
(ii) any unutilized portion of such amount in any preceding Fiscal Year ended
after the Closing Date;

(g) so long as no Default or Event of Default shall have occurred and be
continuing, the Borrower may repurchase common stock in the Borrower, provided
that the aggregate amount of Restricted Junior Payments made in reliance on this
clause (f) shall not exceed the quotient obtained by dividing (i) the aggregate
principal amount, without duplication, of all prepayments of the Tranche B Term
Loans (other than any prepayments pursuant to Section 2.13 or in connection with
any refinancing of any Tranche B Term Loans (including on account of incurrence
of any Permitted Credit Agreement Refinancing Indebtedness)) by (ii) three (such
repurchases, “Permitted Stock Repurchases”);

(h) to the extent constituting Restricted Junior Payments of the type referred
to in clause (a) or (b) of the definition of such term, the Borrower and the
Restricted Subsidiaries may consummate the transactions permitted by Section 6.6
(other than in reliance on Section 6.6(q)) and Section 6.8 (other than in
reliance on Section 6.8(b)(i)(D)) (it being understood that this clause (g) may
be relied on to consummate any transaction that is technically subject to this
Section 6.4 but is intended to be restricted primarily by any such other
Section, but may not be relied on to consummate any transaction that is intended
to be restricted primarily by this Section 6.4);

(i) the Borrower and the Restricted Subsidiaries may make regularly scheduled
interest and principal payments as and when due in respect of any Junior
Indebtedness (including any “AHYDO catch-up payment” with respect to, and
required by the terms of, any indebtedness of the Borrower or any Restricted
Subsidiary), other than payments in respect of Subordinated Indebtedness
prohibited by the subordination provisions thereof;

(j) the Borrower and the Restricted Subsidiaries may refinance Junior
Indebtedness with the proceeds of other Indebtedness to the extent permitted
under Section 6.1;

(k) the Borrower and the Restricted Subsidiaries may make payments of or in
respect of Junior Indebtedness made solely with Equity Interests in the Borrower
(other than Disqualified Equity Interests);

(l) so long as no Default or Event of Default shall have occurred and be
continuing, (i) the Borrower may declare and pay dividends or other
distributions with respect to its common stock, provided that the aggregate
amount of such dividends or distributions made in reliance on this clause (l)(i)
during any Fiscal Year shall not exceed $40,000,000, and (ii) the Borrower may
repurchase common stock in the Borrower, provided that the aggregate amount of
Restricted Junior Payments made in reliance on this clause (l)(ii) during any
Fiscal Year shall not exceed $40,000,000;

 

149



--------------------------------------------------------------------------------

(m) the Borrower and the Restricted Subsidiaries may make additional Restricted
Junior Payments, provided that (i) no Default or Event of Default shall have
occurred and be continuing or would result therefrom and (ii) the amount of any
such Restricted Junior Payment shall not exceed the Available Basket Amount at
the time such Restricted Junior Payment is made; and

(n) the Borrower and the Restricted Subsidiaries may make additional Restricted
Junior Payments, provided that (i) no Default or Event of Default shall have
occurred and be continuing or would result therefrom and (ii) immediately after
giving effect to the making thereof on a Pro Forma Basis (including any related
incurrence of Indebtedness), the Total Net Leverage Ratio, determined as of the
last day of the then most recently ended Test Period, shall not exceed
2.00:1.00.

6.5. Restrictions on Subsidiary Distributions. Neither the Borrower nor any
Restricted Subsidiary will, directly or indirectly, enter into, incur or permit
to exist any agreement or other arrangement that prohibits, restricts or imposes
any condition upon the ability of any Restricted Subsidiary (a) to pay dividends
or make other distributions on its Equity Interests owned by the Borrower or any
Restricted Subsidiary, (b) to repay or prepay any Indebtedness owing by such
Restricted Subsidiary to the Borrower or any Restricted Subsidiary, (c) to make
loans or advances to the Borrower or any Restricted Subsidiary or to Guarantee
the Obligations or (d) to transfer, lease or license any of its assets to the
Borrower or any Restricted Subsidiary; provided that the foregoing shall not
apply to (i) restrictions and conditions imposed by law or by any Credit
Document, (ii) restrictions and conditions existing on the Closing Date
identified on Schedule 6.5, and amendments, modifications, extensions or
renewals thereof (including any such extension or renewal arising as a result of
an extension, renewal or refinancing of any Indebtedness containing such
restriction or condition), provided, in each case, that the scope of any such
restriction or condition shall not have been expanded as a result thereof,
(iii) in the case of (A) any Restricted Subsidiary that is not a wholly-owned
Restricted Subsidiary or (B) in the case of restrictions and conditions referred
to in clause (d) above, the Equity Interests in any Person that is not a
Restricted Subsidiary (including any Unrestricted Subsidiary), restrictions and
conditions imposed by the Organizational Documents of such Restricted Subsidiary
or such other Person or contained in any related joint venture, shareholders’ or
similar agreement or, in the case of clause (B), in any agreement or instrument
relating to Indebtedness of such Person, provided, in each case, that such
restrictions and conditions apply only to such Restricted Subsidiary and to any
Equity Interests in such Restricted Subsidiary or to Equity Interests in such
other Person (including any Unrestricted Subsidiary), as applicable, (iv) in the
case of restrictions and conditions referred to clause in (d) above,
restrictions and conditions imposed by any agreement relating to secured
Indebtedness permitted by Section 6.1(e) or 6.1(s) or governing Liens permitted
by Section 6.2(k) or 6.2(n) or by clause (c), (d), (j), (q) or (r) of the
definition of “Permitted Encumbrances”, provided that such restrictions and
conditions apply only to the assets securing such Indebtedness or subject to
such Liens, (v) restrictions and conditions imposed by any agreement or document
governing Indebtedness permitted by Section 6.1(f), provided that such
restrictions and conditions apply only to Persons that are permitted under such
Section to be obligors in respect of such Indebtedness and are not less
favorable to the Lenders than the restrictions and conditions imposed by such
Indebtedness (or, in the case of any Refinancing Indebtedness, by the applicable
Original Indebtedness) at the time such Indebtedness first became subject to
Section 6.1, (vi) in connection with the sale of any Equity Interests in a
Subsidiary or any other assets, customary restrictions and

 

150



--------------------------------------------------------------------------------

conditions contained in agreements relating to such sale pending the completion
thereof, provided that such restrictions and conditions apply only to the
Subsidiary or the other assets to be sold and such sale is permitted under
Section 6.8, (vii) restrictions and conditions imposed by any agreement or
document governing Indebtedness of any Restricted Subsidiary that is not, and is
not required to become, a Credit Party hereunder, provided that such
restrictions and conditions apply only to such Restricted Subsidiary, (viii) in
the case of restrictions and conditions referred to in clause (d) above,
restrictions and conditions imposed by customary provisions in leases, licenses
and other agreements restricting the assignment thereof or, in the case of any
lease or license, permitting to exist any Lien on the assets leased or licensed
thereunder, (ix) restrictions on cash or deposits or net worth covenants imposed
by customers, suppliers or landlords under agreements entered into in the
ordinary course of business, (x) in the case of restrictions and conditions
referred to in clause (d) above, customary restrictions in respect of
Intellectual Property contained in licenses or sublicenses of, or other grants
of rights to use or exploit, such Intellectual Property, (xi) restrictions and
conditions contained in any Permitted Senior Notes Indebtedness Document as in
effect on the Closing Date and amendments, modifications, extensions and
renewals thereof, provided, in each case, that the scope of any such restriction
or condition shall not have been expanded as a result thereof, and
(xii) restrictions and conditions contained in any agreement or instrument
evidencing or governing any Indebtedness permitted pursuant to Section 6.1(i),
6.1(j), 6.1(k), 6.1(l) or 6.1(u) to the extent, in the good faith judgment of
the Borrower, such restrictions and conditions are on customary market terms for
Indebtedness of such type and so long as the Borrower has determined in good
faith that such restrictions and conditions would not reasonably be expected to
impair in any material respect the ability of the Credit Parties to meet their
obligations under the Credit Documents.

6.6. Investments. Neither the Borrower nor any Restricted Subsidiary will
purchase or acquire (including pursuant to any merger or consolidation with any
Person that was not a wholly owned Restricted Subsidiary prior thereto), hold,
make or otherwise permit to exist any Investment in any other Person, or make
any Acquisition, except:

(a) Investments in Cash and Cash Equivalents and in assets that were Cash
Equivalents when such Investment was made;

(b) Investments existing (or that are made pursuant to legally binding written
commitments existing) on the Closing Date and, in each case, set forth on
Schedule 6.6, and any modification, replacement, renewal, reinvestment or
extension of any such Investment so long as the amount of any Investment
permitted pursuant to this clause (b) is not increased from the amount of such
Investment on the Closing Date except pursuant to the terms of such Investment
as of the Closing Date (as set forth on Schedule 6.6) or as otherwise permitted
by (and made in reliance on) another clause this Section 6.6;

(c) Investments by the Borrower or any Restricted Subsidiary in the Borrower or
any Restricted Subsidiary; provided that, in the case of any such Investment in
Restricted Subsidiaries, such investees are Restricted Subsidiaries prior to
such Investments (or such Equity Interests in a Restricted Subsidiary are held
as the result of a designation of an Unrestricted Subsidiary as a Restricted
Subsidiary);

 

151



--------------------------------------------------------------------------------

(d) Guarantees by the Borrower or any Restricted Subsidiary of Indebtedness or
other monetary obligations of the Borrower or any other Restricted Subsidiary
(including any such Guarantees arising as a result of any such Person being a
joint and several co-applicant with respect to any letter of credit or letter of
guaranty); provided that a Restricted Subsidiary shall not Guarantee any
Permitted Senior Notes Indebtedness, any Permitted Credit Agreement Refinancing
Indebtedness, any Permitted Incremental Equivalent Indebtedness or any
Subordinated Indebtedness unless (i) such Restricted Subsidiary has Guaranteed
the Obligations pursuant hereto and (ii) in the case of Subordinated
Indebtedness, such Guarantee is subordinated to such Guarantee of the
Obligations on terms no less favorable to the Lenders than the subordination
provisions of such Subordinated Indebtedness;

(e) (i) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, Investments (including debt obligations and Equity
Interests) received in connection with the bankruptcy or reorganization of
account debtors or in settlement of delinquent obligations of, or other disputes
with, customers and suppliers or upon the foreclosure with respect to any
secured Investment or other transfer of title with respect to any secured
Investment and (ii) deposits, prepayments, expenditure reimbursements and other
credits to suppliers or licensors made in the ordinary course of business;

(f) Investments made as a result of the receipt of noncash consideration from
any Disposition in compliance with Section 6.8;

(g) Investments by the Borrower or any Restricted Subsidiary that result solely
from the receipt by the Borrower or such Restricted Subsidiary from any of its
Subsidiaries of a dividend or other Restricted Junior Payment in the form of
Equity Interests, evidences of Indebtedness or other Securities (but not any
additions thereto made after the date of the receipt thereof);

(h) Investments in the form of Hedge Agreements permitted under Section 6.12;

(i) payroll, travel and similar advances to directors, officers and employees of
the Borrower or any Restricted Subsidiary to cover matters that are expected at
the time of such advances to be treated as expenses of the Borrower or such
Restricted Subsidiary for accounting purposes and that are made in the ordinary
course of business;

(j) loans or advances to directors, officers and employees (or their respective
estates, heirs, family members, spouses and former spouses, domestic partners
and former domestic partners or beneficiaries under their respective estates) of
the Borrower or any Restricted Subsidiary (i) in connection with such Person’s
purchase of Equity Interests in the Borrower, provided that no Cash or Cash
Equivalents is actually advanced pursuant to this clause (i) other than to pay
Taxes due in connection with such purchase unless such Cash or Cash Equivalents
are promptly repaid or contributed to the Borrower in Cash as common equity, and
(ii) for other purposes, provided that, in the case of any such Investment made
in reliance on this clause (ii), such Investment shall not cause the aggregate
amount of Investments outstanding in reliance on this clause (ii), measured at
the time such Investment is made, to exceed the greater of (x) $10,000,000 and
(y) 0.5% of Consolidated Total Assets as of the last day of the then most
recently ended Test Period;

 

152



--------------------------------------------------------------------------------

(k) Permitted Acquisitions, provided that after giving Pro Forma Effect to such
Acquisition and any related incurrence of Indebtedness, the Total Net Leverage
Ratio, determined as of the last day of the then most recently ended Test
Period, shall not exceed 4.50:1.00;

(l) Investments in the ordinary course of business consisting of
(i) endorsements for collection or deposit and (ii) customary trade arrangements
with customers;

(m) Guarantees of obligations of the Borrower or any Restricted Subsidiary in
respect of leases (other than Capital Lease Obligations) or of other obligations
that do not constitute Indebtedness, in each case entered into in the ordinary
course of business;

(n) Investments held by a Person that becomes (other than as a result of a
redesignation of an Unrestricted Subsidiary) a Restricted Subsidiary (or of any
Person not previously a Subsidiary that is merged or consolidated with or into a
Restricted Subsidiary in a transaction permitted hereunder) after the Closing
Date, provided that such Investments exist at the time such Person becomes a
Restricted Subsidiary (or is so merged or consolidated) and are not made in
contemplation of or in connection with such Person becoming a Restricted
Subsidiary (or such merger or consolidation);

(o) Investments held by any Unrestricted Subsidiary at the time such
Unrestricted Subsidiary is redesignated as a Restricted Subsidiary pursuant to
the definition of the term “Unrestricted Subsidiary”, provided that such
Investments have not been made in contemplation of or in connection with such
redesignation;

(p) any other Acquisition or other Investment to the extent consideration
therefor is made solely with Equity Interests (other than Disqualified Equity
Interests) in the Borrower;

(q) Investments (i) deemed to exist as a result of Liens permitted by
Section 6.2, (ii) consisting of the incurrence or assumption of Indebtedness in
accordance with Section 6.1 (other than in reliance on Section 6.1(b) or 6.1(c))
and (iii) consisting of the acquisition of assets resulting from the
consummation of a merger, consolidation, dissolution or liquidation in
accordance with Section 6.8(a) (it being understood that this clause (q) may be
relied on to consummate any transaction that is technically subject to this
Section 6.6 but is intended to be restricted primarily by any such other
Section, but may not be relied on to consummate any transaction that is intended
to be restricted primarily by this Section 6.6);

(r) any other Acquisition or other Investments, provided that (i) the
Acquisition Consideration with respect to any such Acquisition or the amount of
any such other Investment shall not exceed the Available Basket Amount at the
time such Acquisition or other Investment is consummated and (ii) at the time
such Acquisition or other Investment is consummated, no Default or Event of
Default shall have occurred and be continuing or would result therefrom;

(s) Investments in any Escrow Subsidiary in an amount not to exceed the amount
of Escrow Funds referred to in clause (b) of the definition thereof with respect
to Escrow Indebtedness of such Escrow Subsidiary;

 

153



--------------------------------------------------------------------------------

(t) Investments in a Receivables Subsidiary solely as a part of a Permitted
Securitization Permitted under Section 6.1(u);

(u) any other Acquisition or other Investment, provided that the Acquisition
Consideration with respect to any such Acquisition or the amount of any such
other Investment shall not cause the aggregate amount of all Acquisition
Consideration paid in connection with all Acquisitions made, together with the
aggregate amount of all Investments outstanding, in each case in reliance on
this clause (u), measured at the time such Acquisition or other Investment is
consummated, to exceed the greater of (i) $100,000,000 and (ii) 5.5% of
Consolidated Total Assets as of the last day of the then most recently ended
Test Period; and

(v) any other Acquisition or other Investment, provided that (i) no Default or
Event of Default shall have occurred and be continuing or would result therefrom
and (ii) immediately after giving effect to the making thereof on a Pro Forma
Basis (including any related incurrence of Indebtedness), the Total Net Leverage
Ratio, determined as of the last day of the then most recently ended Test
Period, shall not exceed 1.50:1.00.

Notwithstanding anything to the contrary in this Section 6.6, neither the
Borrower nor any Restricted Subsidiary shall make any Investment that results in
or facilitates in any manner any Restricted Junior Payment not permitted under
Section 6.4.

6.7. Financial Covenant. Commencing with the Fiscal Quarter ending on March 31,
2019, on the last day of any Test Period on which the Revolving Facility Test
Condition is satisfied, the Borrower shall not permit the Secured Net Leverage
Ratio to exceed 3.25:1.00.

6.8. Fundamental Changes; Disposition of Assets; Equity Interests of
Subsidiaries. (a) Neither the Borrower nor any Restricted Subsidiary will merge
or consolidate with or into any other Person, or liquidate, wind up or dissolve
(or suffer any liquidation or dissolution), and neither the Borrower nor any
Restricted Subsidiary shall Dispose (whether in one transaction or in a series
of transactions) of assets that represent all or substantially all of the assets
of the Borrower and the Restricted Subsidiaries, on a consolidated basis, except
that:

(i) any Person may merge into the Borrower in a transaction in which the
Borrower is the surviving corporation;

(ii) any Person (other than the Borrower) may merge or consolidate with or into
any Restricted Subsidiary in a transaction in which the surviving entity is a
Restricted Subsidiary;

(iii) any Restricted Subsidiary may merge or consolidate with or into any Person
(other than the Borrower) in a transaction permitted under Section 6.8(b) in
which, after giving effect to such transaction, the surviving entity is not a
Subsidiary, provided that such transaction shall not result in the Borrower and
the Restricted Subsidiaries Disposing (whether in one transaction or in a series
of transactions) of assets that represent all or substantially all of the assets
of the Borrower and the Restricted Subsidiaries, on a consolidated basis; and

 

154



--------------------------------------------------------------------------------

(iv) any Restricted Subsidiary may liquidate or dissolve or may (if the
validity, perfection and priority of the Liens created by the Collateral
Documents are not adversely affected thereby) change its legal form, in each
case if the Borrower determines in good faith that such liquidation or
dissolution is in the best interests of the Borrower and is not disadvantageous
to the Lenders in any material respect (it being understood that in the case of
any liquidation or dissolution of a Restricted Subsidiary that is a Guarantor
Subsidiary, such Restricted Subsidiary shall at or before the time of such
liquidation or dissolution transfer its assets to the Borrower or another
Restricted Subsidiary that is a Guarantor Subsidiary and in the case of any
change in legal form, a Restricted Subsidiary that is a Guarantor Subsidiary
will remain a Guarantor Subsidiary unless such Restricted Subsidiary is
otherwise permitted to cease being a Guarantor Subsidiary hereunder);

provided that, in the case of clauses (i), (ii) and (iii) above, any such merger
or consolidation shall not be permitted unless it, and each Investment resulting
therefrom, is also permitted under Section 6.6 (other than in reliance on
Section 6.6(q)).

(b) Neither the Borrower nor any Restricted Subsidiary will Dispose of, or
exclusively license, any asset, including any Equity Interest, owned by it,
except:

(i) Dispositions of (A) inventory and goods held for sale in the ordinary course
of business, (B) used, obsolete, worn out or surplus equipment in the ordinary
course of business, (C) items of property no longer used or useful in the
conduct of the business of the Borrower and the Restricted Subsidiaries
(including allowing any registrations or any applications for registration of
any Intellectual Property to lapse or be abandoned), (D) leasehold improvements
to landlords pursuant to the terms of leases in respect of Leasehold Property
and (E) Cash and Cash Equivalents;

(ii) Dispositions and exclusive licenses to the Borrower or any Restricted
Subsidiary;

(iii) Dispositions of (A) accounts receivable in connection with the compromise
or collection thereof in the ordinary course of business and not as part of any
accounts receivables financing transaction and (B) trade receivables as part of
a Permitted Securitization permitted under Section 6.1(u);

(iv) Dispositions of assets in any Insurance/Condemnation Event;

(v) leases, subleases and licenses entered into by the Borrower or any
Restricted Subsidiary as a lessor, sublessor or licensor in the ordinary course
of business, provided that such leases, subleases or licenses do not adversely
affect in any material respect the value of the properties subject thereto
(including the value thereof as Collateral) or interfere in any material respect
with the ordinary conduct of business of the Borrower or any Restricted
Subsidiary;

(vi) Dispositions of property to the extent that (A) such property is exchanged
for credit against the purchase price of similar replacement property or (B) the
proceeds of such Disposition are promptly applied to the purchase price of such
replacement property;

 

155



--------------------------------------------------------------------------------

(vii) Sale/Leaseback Transactions permitted by Section 6.9;

(viii) the unwinding of Hedge Agreements in accordance with the terms thereof;

(ix) Dispositions of Investments (including Equity Interests) in, and issuances
of Equity Interests by, any joint venture or non-wholly owned Restricted
Subsidiary to the extent required by, or made pursuant to customary buy/sell
arrangements between the parties to such joint venture or equityholders of such
non-wholly owned Restricted Subsidiary set forth in, the joint venture
agreement, operating agreement, shareholders agreement or similar agreement
governing such joint venture or non-wholly-owned Restricted Subsidiary;

(x) Dispositions of Equity Interests in, or Indebtedness or other Securities of,
any Unrestricted Subsidiary, provided that all Dispositions made in reliance on
this clause (x) shall be made for fair value (as determined reasonably and in
good faith by the Borrower); and

(xi) Dispositions of assets that are not permitted by any other clause of this
Section 6.8(b), provided that (A) all Dispositions made in reliance on this
clause (xi) shall be made for fair value (as determined reasonably and in good
faith by the Borrower), (B) in the case of any Disposition (or a series of
related Dispositions) for consideration in excess of $4,000,000 in value, the
Borrower or such Restricted Subsidiary shall receive at least 75% of the
consideration for such transaction in Cash (provided further that for the
purposes of this clause (B), the following shall be deemed to be Cash: (x) the
assumption by the transferee of Indebtedness or other liabilities (contingent or
otherwise) of the Borrower or any Restricted Subsidiary (other than any Junior
Indebtedness) for which the Borrower or such Restricted Subsidiary shall have
been validly released in writing from all liability on such Indebtedness or
other liability in connection with such Disposition, (y) Securities received by
the Borrower or any Restricted Subsidiary from the transferee that are converted
into Cash or Cash Equivalents (to the extent of the Cash or Cash Equivalents
received in such conversion) within 180 days following the closing of the
applicable Disposition and (z) aggregate non-Cash consideration received by the
Borrower and the Restricted Subsidiaries for all Dispositions consummated in
reliance on this clause (net of any non-Cash consideration converted into Cash
and Cash Equivalents) having an aggregate fair value (determined as of the
closing of the applicable Disposition for which such non-cash consideration is
received) not in excess of $20,000,000, (C) the Net Proceeds thereof shall be
applied as required by Section 2.13 and (D) before and after giving effect to
any such Disposition, no Event of Default shall have occurred and be continuing.

(c) The Borrower will not permit any Person other than the Borrower, or one or
more of its Restricted Subsidiaries that is not a CFC or a CFC Holding Company,
to own any Equity Interests in any Restricted Subsidiary that is a Domestic
Subsidiary and is not a CFC Holding Company, provided that (i) any CFC Holding
Company may own Equity Interests in any other CFC Holding Company, (ii) the
foregoing shall not apply with respect to any Domestic Subsidiary the Equity
Interests of which are owned by a CFC or a CFC Holding Company as of the Closing
Date or, in the case of any Domestics Subsidiary that becomes a Subsidiary after
the

 

156



--------------------------------------------------------------------------------

Closing Date, as of the date such Domestic Subsidiary became a Subsidiary and
(iii) any Restricted Subsidiary that is a Domestic Subsidiary and is not a CFC
Holding Company may issue its Equity Interests to any Restricted Subsidiary that
is a CFC or a CFC Holding Company as part of a tax planning reorganization,
provided that substantially concurrently therewith such Equity Interests are
transferred by such recipient Restricted Subsidiary to the Borrower or a
Restricted Subsidiary that is not a CFC or a CFC Holding Company.

6.9. Sales and Leasebacks. Neither the Borrower nor any Restricted Subsidiary
will enter into any Sale/Leaseback Transaction unless (a) any Capital Lease
Obligations arising in connection therewith are permitted under Section 6.1(s),
(b) any Liens arising in connection therewith (including Liens deemed to arise
in connection with any such Capital Lease Obligations) are permitted under
Section 6.2(p) and (c) after giving effect to such Sale/Leaseback Transaction,
the aggregate fair value (as determined reasonably and in good faith by the
Borrower) of all property Disposed of in the Sale/Leaseback Transactions
consummated after the Closing Date shall not be in excess of the greater of
(x) $20,000,000 and (y) 1.0% of Consolidated Total Assets as of the last day of
the then most recently ended Test Period.

6.10. Transactions with Affiliates. Neither the Borrower nor any Restricted
Subsidiary will, directly or indirectly, enter into or permit to exist any
transaction (including the purchase, sale, lease or exchange of any property or
the rendering of any service) with any Affiliate of the Borrower or such
Restricted Subsidiary on terms that are less favorable to the Borrower or such
Restricted Subsidiary, as the case may be, than those that would prevail in an
arm’s-length transaction with unrelated third parties; provided that the
foregoing restriction shall not apply to (a) transactions between or among the
Credit Parties or their Restricted Subsidiaries or any other Person that becomes
a Restricted Subsidiary as a result of such transaction, not involving any other
Affiliate, (b) the Transactions and the payment of fees and expenses in
connection with the consummation of the Transactions, (c) any Restricted Junior
Payment permitted under Section 6.4, (d) issuances by the Borrower of Equity
Interests (other than Disqualified Equity Interests) and receipt by the Borrower
of capital contributions, (e) employment, compensation, bonus, incentive,
retention and severance arrangements and health, disability and similar
insurance or benefit plans or other benefit arrangements between the Borrower or
any of the Restricted Subsidiaries and their respective future, current or
former officers, directors and employees (including management and employee
benefit plans or agreements, subscription agreements or similar agreements
pertaining to the repurchase of Equity Interests pursuant to put/call rights or
similar rights with future, current or former officers, directors and employees
and stock option or incentive plans and other compensation arrangements) in the
ordinary course of business, (f) payment of customary fees and indemnities to
and reimbursement of out-of-pocket costs and expenses of any future, current or
former officers, directors and employees of the Borrower and the Restricted
Subsidiaries entered into in the ordinary course of business, (g) loans and
advances permitted under Section 6.6(i) or 6.6(j) and Investments permitted by
Section 6.6(s), (h) the transactions set forth on Schedule 6.10 and
(i) transactions with a Receivables Subsidiary in connection with a Permitted
Securitization permitted under Section 6.1(u).

6.11. Conduct of Business. Neither the Borrower nor any Restricted Subsidiary
will engage to any material extent in any business substantially different from
the types of businesses conducted by the Borrower and the Restricted
Subsidiaries on the Closing Date and businesses reasonably related,
complementary, synergistic or ancillary thereto or representing a reasonable
extension thereof.

 

157



--------------------------------------------------------------------------------

6.12. Hedge Agreements. Neither the Borrower nor any Restricted Subsidiary will
enter into any Hedge Agreement, except (a) Hedge Agreements entered into to
hedge or mitigate risks to which the Borrower or any Restricted Subsidiary has
actual exposure (other than in respect of Equity Interests or Indebtedness of
the Borrower or any Restricted Subsidiary) and (b) Hedge Agreements entered into
in order to effectively cap, collar or exchange interest rates (from fixed to
floating rates, from one floating rate to another floating rate or otherwise)
with respect to any interest-bearing liability or investment of the Borrower or
any Restricted Subsidiary.

6.13. Amendments or Waivers of Organizational Documents and Certain Agreements.
Neither the Borrower nor any Restricted Subsidiary will agree to any amendment,
restatement, supplement or other modification to, or waiver of any of its rights
under, (a) any agreement or instrument governing or evidencing any Junior
Indebtedness that is Material Indebtedness or (b) its Organizational Documents,
in each case, to the extent such amendment, modification or waiver could
reasonably be expected to be adverse in any material respect to the Lenders, it
being understood that any Junior Indebtedness may be modified to permit any
extension or refinancing thereof to the extent otherwise permitted by this
Agreement.

6.14. Fiscal Year. Neither the Borrower nor any Restricted Subsidiary will
change its Fiscal Year to end on a date other than December 31; provided that
the Borrower may, upon written notice to the Administrative Agent, change its
Fiscal Year to end on any other date reasonably acceptable to the Administrative
Agent, in which case the Borrower and the Administrative Agent will, and are
hereby authorized by the Lenders to, make any amendments or other modifications
to this Agreement and the other Credit Documents that are necessary, in the
reasonable judgment of the Administrative Agent and the Borrower, to reflect
such change in Fiscal Year.

SECTION 7. GUARANTEE

7.1. Guarantee of the Obligations. The Guarantors jointly and severally hereby
irrevocably and unconditionally guarantee the due and punctual payment in full
of all Obligations when and as the same shall become due. In furtherance of the
foregoing, the Guarantors hereby jointly and severally agree that upon the
failure of the Borrower or any other Person to pay any of the Obligations when
and as the same shall become due, whether at stated maturity, by required
prepayment, acceleration, demand or otherwise (including amounts that would
become due but for the operation of the automatic stay under Section 362(a) of
the Bankruptcy Code or any similar provision of, or stay imposed under, any
other Debtor Relief Law), the Guarantors will upon demand pay, or cause to be
paid, in Cash, to the Administrative Agent, for the ratable benefit of Secured
Parties, an amount equal to the sum of all Obligations then due as aforesaid.

7.2. Indemnity by the Borrower; Contribution by the Guarantors. (a) In addition
to all such rights of indemnity and subrogation as any Guarantor Subsidiary may
have under applicable law (but subject to Section 7.5), the Borrower agrees that
(i) in the event a payment shall be made by any Guarantor Subsidiary under its
Obligations Guarantee, the Borrower shall indemnify such Guarantor Subsidiary
for the full amount of such payment and such

 

158



--------------------------------------------------------------------------------

Guarantor Subsidiary shall be subrogated to the rights of the Person to whom
such payment shall have been made to the extent of such payment and (ii) in the
event any Collateral provided by any Guarantor Subsidiary shall be sold pursuant
to any Collateral Document to satisfy in whole or in part any Obligations, the
Borrower shall indemnify such Guarantor Subsidiary in an amount equal to the
fair market value of the assets so sold.

(b) The Guarantor Subsidiaries desire to allocate among themselves, in a fair
and equitable manner, their obligations arising under this Section 7 and under
the Collateral Documents. Accordingly, in the event any payment or distribution
is made on any date by a Guarantor Subsidiary under its Obligations Guarantee
such that its Aggregate Payments exceed its Fair Share as of such date (such
Guarantor Subsidiary being referred to as a “Claiming Guarantor”) and the
Borrower does not indemnify such Claiming Guarantor in accordance with
Section 7.2(a), such Claiming Guarantor shall be entitled to a contribution from
each other Guarantor Subsidiary in an amount sufficient to cause each Guarantor
Subsidiary’s Aggregate Payments to equal its Fair Share as of such date (and for
all purposes of this Section 7.2(b), any sale or other dispositions of
Collateral of a Guarantor Subsidiary pursuant to an exercise of remedies under
any Collateral Document shall be deemed to be a payment by such Guarantor
Subsidiary under its Obligations Guarantee in an amount equal to the fair market
value of such Collateral, less any amount of the proceeds of such sale or other
dispositions returned to such Guarantor Subsidiary). “Fair Share” means, with
respect to any Guarantor Subsidiary as of any date of determination, an amount
equal to (i) the ratio of (A) the Fair Share Contribution Amount with respect to
such Guarantor Subsidiary to (B) the aggregate of the Fair Share Contribution
Amounts with respect to all Guarantor Subsidiaries multiplied by (ii) the
aggregate amount paid or distributed on or before such date by all Claiming
Guarantors under their Obligations Guarantees. “Fair Share Contribution Amount”
means, with respect to any Guarantor Subsidiary as of any date of determination,
the maximum aggregate amount of the obligations of such Guarantor Subsidiary
under its Obligations Guarantee that would not render its obligations thereunder
subject to avoidance as a fraudulent transfer or conveyance under Section 548 of
the Bankruptcy Code or any comparable applicable provisions of state law;
provided that solely for purposes of calculating the “Fair Share Contribution
Amount” with respect to any Guarantor Subsidiary for purposes of this
Section 7.2(b), any assets or liabilities of such Guarantor Subsidiary arising
by virtue of any rights to subrogation, reimbursement or indemnification or any
rights to or obligations of contribution under this Section 7 shall not be
considered as assets or liabilities of such Guarantor Subsidiary. “Aggregate
Payments” means, with respect to any Guarantor Subsidiary as of any date of
determination, an amount equal to (A) the aggregate amount of all payments and
distributions made on or before such date by such Guarantor Subsidiary in
respect of its Obligations Guarantee (including any payments and distributions
made under this Section 7.2(b)), minus (B) the aggregate amount of all payments
received on or before such date by such Guarantor Subsidiary from the Borrower
pursuant to Section 7.2(a) or the other Guarantor Subsidiaries pursuant to this
Section 7.2(b). The amounts payable under this Section 7.2(b) shall be
determined as of the date on which the related payment or distribution is made
by the applicable Claiming Guarantor. The allocation among Guarantor
Subsidiaries of their obligations as set forth in this Section 7.2(b) shall not
be construed in any way to limit the liability of any Guarantor Subsidiary
hereunder or under any Collateral Document.

 

159



--------------------------------------------------------------------------------

7.3. Liability of Guarantors Absolute. Each Guarantor agrees that its
obligations under this Section 7 are irrevocable, absolute, independent and
unconditional and shall not be affected by any circumstance that constitutes a
legal or equitable discharge of a guarantor or surety other than payment in full
in Cash of the Obligations. In furtherance of the foregoing and without limiting
the generality thereof, each Guarantor agrees as follows:

(a) its Obligations Guarantee is a guarantee of payment when due and not of
collectability and is a primary obligation of such Guarantor and not merely a
contract of surety;

(b) the Administrative Agent may enforce its Obligations Guarantee upon the
occurrence of an Event of Default notwithstanding the existence of any dispute
between the Borrower and any Secured Party with respect to the existence of such
Event of Default;

(c) the obligations of each Guarantor hereunder are independent of the
obligations of the Borrower or of any other guarantor (including any other
Guarantor) of the Obligations, and a separate action or actions may be brought
and prosecuted against such Guarantor whether or not any action is brought
against the Borrower, any other Guarantor or any other Person and whether or not
the Borrower, any other Guarantor or any other Person is joined in any such
action or actions;

(d) payment by any Guarantor of a portion, but not all, of the Obligations shall
in no way limit, affect, modify or abridge any Guarantor’s liability for any
portion of the Obligations that has not been paid (and, without limiting the
generality of the foregoing, if the Administrative Agent is awarded a judgment
in any suit brought to enforce any Guarantor’s covenant to pay a portion of the
Obligations, such judgment shall not be deemed to release such Guarantor from
its covenant to pay the portion of the Obligations that is not the subject of
such suit, and such judgment shall not, except to the extent satisfied by such
Guarantor, limit, affect, modify or abridge any other Guarantor’s liability
hereunder in respect of the Obligations);

(e) any Secured Party may, upon such terms as it deems appropriate, without
notice or demand and without affecting the validity or enforceability of the
Obligations Guarantees or giving rise to any reduction, limitation, impairment,
discharge or termination of any Guarantor’s liability under this Section 7, at
any time and from time to time (i) renew, extend, accelerate, increase the rate
of interest on or otherwise change the time, place, manner or terms of payment
of the Obligations, (ii) settle, compromise, release or discharge, or accept or
refuse any offer of performance with respect to, or substitutions for, the
Obligations or any agreement relating thereto, and/or subordinate the payment of
the same to the payment of any other obligations, (iii) request and accept other
guarantees of the Obligations and take and hold security for the payment of the
Obligations, (iv) release, surrender, exchange, substitute, compromise, settle,
rescind, waive, alter, subordinate or modify, with or without consideration, any
security for payment of the Obligations, any other guarantees of the Obligations
or any other obligation of any Person (including any other Guarantor) with
respect to the Obligations, (v) enforce and apply any security now or hereafter
held by or for the benefit of such Secured Party in respect of the Obligations
and direct the order or manner of sale thereof, or exercise any other right or
remedy that such Secured Party may have against any such security, in each case
as such Secured Party in its discretion may determine consistent herewith or
with the applicable Specified Hedge Agreement or Specified Cash Management
Services Agreement and any applicable security agreement, including foreclosure
on any such security or exercise of a power of sale pursuant to one or more
judicial or nonjudicial sales, whether or not every aspect of any such sale is
commercially reasonable, and even though

 

160



--------------------------------------------------------------------------------

such action operates to impair or extinguish any right of reimbursement or
subrogation or other right or remedy of any Guarantor against any other Credit
Party or any security for the Obligations, and (vi) exercise any other rights
available to it under the Credit Documents or any Specified Hedge Agreements or
Specified Cash Management Services Agreements; and

(f) the Obligations Guarantees and the obligations of the Guarantors thereunder
shall be valid and enforceable and shall not be subject to any reduction,
limitation, impairment, discharge or termination for any reason, including the
occurrence of any of the following, whether or not any Guarantor shall have had
notice or knowledge of any of them (in any case other than payment in full in
Cash of the Obligations or release of a Guarantor Subsidiary’s Obligations
Guarantee in accordance with Section 9.8(d)(ii)): (i) any failure or omission to
assert or enforce or agreement or election not to assert or enforce, or the stay
or enjoining, by order of court, by operation of law or otherwise, of the
exercise or enforcement of, any claim or demand or any right, power or remedy
(whether arising under the Credit Documents or any Specified Hedge Agreements or
Specified Cash Management Services Agreements, at law, in equity or otherwise)
with respect to the Obligations or any agreement relating thereto, or with
respect to any other guarantee of or security for the payment of the
Obligations, (ii) any rescission, waiver, amendment or modification of, or any
consent to departure from, any of the terms or provisions (including provisions
relating to events of default) of any Credit Document, any Specified Hedge
Agreement or any Specified Cash Management Services Agreement or any agreement
or instrument executed pursuant thereto, or of any other guarantee or security
for the Obligations, in each case whether or not in accordance with the terms
hereof or such Credit Document, such Specified Hedge Agreement or such Specified
Cash Management Services Agreement or any agreement relating to such other
guarantee or security, (iii) the Obligations, or any agreement relating thereto,
at any time being found to be illegal, invalid or unenforceable in any respect,
(iv) the application of payments received from any source (other than payments
received pursuant to the other Credit Documents or any Specified Hedge Agreement
or Specified Cash Management Services Agreement under which any Obligations
arose or from the proceeds of any security for the Obligations, except to the
extent such security also serves as collateral for indebtedness other than the
Obligations) to the payment of obligations other than the Obligations, even
though any Secured Party could have elected to apply such payment to all or any
part of the Obligations, (v) any Secured Party’s consent to the change,
reorganization or termination of the corporate structure or existence of the
Borrower or any Subsidiary and to any corresponding restructuring of the
Obligations, (vi) any failure to perfect or continue perfection of a security
interest in any collateral that secures any of the Obligations, (vii) any
defenses, set-offs or counterclaims that the Borrower or any other Person may
allege or assert against any Secured Party in respect of the Obligations,
including failure of consideration, breach of warranty, statute of frauds,
statute of limitations, accord and satisfaction and usury, and (viii) any other
act or thing or omission, or delay to do any other act or thing, that may or
might in any manner or to any extent vary the risk of any Guarantor as an
obligor in respect of the Obligations.

7.4. Waivers by the Guarantors. Each Guarantor hereby waives, for the benefit of
the Secured Parties: (a) any right to require any Secured Party, as a condition
of payment or performance by such Guarantor in respect of its obligations under
this Section 7, (i) to proceed against the Borrower, any other guarantor
(including any other Guarantor) of the Obligations or any other Person, (ii) to
proceed against or exhaust any security held from the Borrower, any such other
guarantor or any other Person, (iii) to proceed against or have resort to any
balance of any

 

161



--------------------------------------------------------------------------------

deposit account or credit on the books of any Secured Party in favor of any
Credit Party or any other Person or (iv) to pursue any other remedy in the power
of any Secured Party whatsoever; (b) any defense arising by reason of the
incapacity, lack of authority or any disability or other defense of the Borrower
or any other Guarantor, including any defense based on or arising out of the
lack of validity or the unenforceability of the Obligations or any agreement or
instrument relating thereto or by reason of the cessation of the liability of
the Borrower or any other Guarantor from any cause other than payment in full in
Cash of the Obligations; (c) any defense based upon any law that provides that
the obligation of a surety must be neither larger in amount nor in other
respects more burdensome than that of the principal; (d) any defense based upon
any Secured Party’s errors or omissions in the administration of the
Obligations; (e) (1) any principles or provisions of any law that are or might
be in conflict with the terms hereof or any legal or equitable discharge of such
Guarantor’s obligations hereunder, (2) the benefit of any statute of limitations
affecting such Guarantor’s liability hereunder or the enforcement hereof,
(3) any rights to set-offs, recoupments and counterclaims and (4) promptness,
diligence and any requirement that any Secured Party protect, secure, perfect or
insure any security interest or lien or any property subject thereto;
(f) notices, demands, presentments, protests, notices of protest, notices of
dishonor and notices of any action or inaction, including acceptance hereof,
notices of default under the Credit Documents or any Specified Hedge Agreement
or any Specified Cash Management Services Agreement or any agreement or
instrument related thereto, notices of any renewal, extension or modification of
the Obligations or any agreement related thereto, notices of any extension of
credit to the Borrower or any other Credit Party and notices of any of the
matters referred to in Section 7.3 and any right to consent to any thereof; and
(g) any defenses or benefits that may be derived from or afforded by law which
limit the liability of or exonerate guarantors or sureties, or which may
conflict with the terms hereof.

7.5. Guarantors’ Rights of Subrogation, Contribution, Etc. Until the Obligations
shall have been indefeasibly paid in full in Cash, the Commitments shall have
terminated and all Letters of Credit shall have expired or been terminated, each
Guarantor hereby waives any claim, right or remedy, direct or indirect, that
such Guarantor now has or may hereafter have against the Borrower or any other
Guarantor or any of its assets in connection with its Obligations Guarantee or
the performance by such Guarantor of its obligations thereunder, in each case
whether such claim, right or remedy arises in equity, under contract, by
statute, under common law or otherwise and including (a) any right of
subrogation, reimbursement or indemnity that such Guarantor now has or may
hereafter have against the Borrower with respect to the Obligations, including
any such right of indemnity under Section 7.2(a), (b) any right to enforce, or
to participate in, any claim, right or remedy that any Secured Party now has or
may hereafter have against the Borrower and (c) any benefit of, and any right to
participate in, any collateral or security now or hereafter held by or for the
benefit of any Secured Party. In addition, until the Obligations shall have been
indefeasibly paid in full in Cash, the Commitments shall have terminated and all
Letters of Credit shall have expired or been terminated, each Guarantor shall
withhold exercise of any right of contribution such Guarantor may have against
any other guarantor (including any other Guarantor) of the Obligations,
including any such right of contribution under Section 7.2(b). Each Guarantor
further agrees that, to the extent the waiver or agreement to withhold the
exercise of its rights of subrogation, reimbursement, indemnity and contribution
as set forth herein is found by a court of competent jurisdiction to be void or
voidable for any reason, any rights of subrogation, reimbursement or indemnity
such Guarantor may have against the Borrower or against any collateral or
security, and any rights of contribution such Guarantor may have against

 

162



--------------------------------------------------------------------------------

any other Guarantor, shall be junior and subordinate to any rights any Secured
Party may have against the Borrower or any other Credit Party, to all right,
title and interest any Secured Party may have in any such collateral or
security, and to any right any Secured Party may have against such other
Guarantor. If any amount shall be paid to any Guarantor on account of any such
subrogation, reimbursement, indemnity or contribution rights at any time when
all Obligations shall not have been indefeasibly paid in full in Cash, all
Commitments not having terminated and all Letters of Credit not having expired
or been terminated, such amount shall be held in trust for the Administrative
Agent, for the benefit of the Secured Parties, and shall forthwith be paid over
to the Administrative Agent, for the benefit of Secured Parties, to be credited
and applied against the Obligations, whether matured or unmatured, in accordance
with the terms hereof.

7.6. Continuing Guarantee. The Obligations Guarantee is a continuing guarantee
and shall remain in effect (except, in the case of a Guarantor Subsidiary, if
such Guarantor Subsidiary’s Obligations Guarantee shall have been released in
accordance with Section 9.8(d)(ii)) until all of the Obligations (excluding
contingent obligations as to which no claim has been made) shall have been paid
in full in Cash, the Commitments shall have terminated and all Letters of Credit
shall have expired or been terminated. Each Guarantor hereby irrevocably waives
any right to revoke its Obligations Guarantee as to future transactions giving
rise to any Obligations.

7.7. Authority of the Guarantors or the Borrower. It is not necessary for any
Secured Party to inquire into the capacity or powers of any Guarantor or the
Borrower or any Related Party acting or purporting to act on behalf of any such
Person.

7.8. Financial Condition of the Credit Parties. Any Credit Extension may be made
or continued from time to time, and any Obligations arising under Specified
Hedge Agreements or Specified Cash Management Services Agreements may be
incurred from time to time, in each case without notice to or authorization from
any Guarantor regardless of the financial or other condition of the Borrower or
any Subsidiary at the time of any such grant or continuation or at the time such
other Obligations are incurred, as the case may be. No Secured Party shall have
any obligation to disclose or discuss with any Guarantor its assessment, or any
Guarantor’s assessment, of the financial condition of the Borrower or any
Subsidiary. Each Guarantor has adequate means to obtain information from the
Borrower and its Subsidiaries on a continuing basis concerning the financial
condition of the Borrower and its Subsidiaries and their ability to perform the
Obligations, and each Guarantor assumes the responsibility for being and keeping
informed of the financial condition of the Borrower and its Subsidiaries and of
all circumstances bearing upon the risk of nonpayment of the Obligations. Each
Guarantor hereby waives and relinquishes any duty on the part of any Secured
Party to disclose any matter, fact or thing relating to the business, results of
operations, assets, liabilities, condition (financial or otherwise) or prospects
of the Borrower or any Subsidiary now or hereafter known by any Secured Party.

7.9. Bankruptcy, Etc. (a) The obligations of the Guarantors hereunder shall not
be reduced, limited, impaired, discharged, deferred, suspended or terminated by
any case or proceeding, voluntary or involuntary, involving the bankruptcy,
insolvency, receivership, reorganization, liquidation, arrangement or similar
proceeding of the Borrower or any other Guarantor or by any defense that the
Borrower or any other Guarantor may have by reason of the order, decree or
decision of any court or administrative body resulting from any such proceeding.

 

163



--------------------------------------------------------------------------------

(b) Each Guarantor acknowledges and agrees that any interest on any portion of
the Obligations that accrues after the commencement of any case or proceeding
referred to in Section 7.9(a) (or, if interest on any portion of the Obligations
ceases to accrue by operation of law by reason of the commencement of such case
or proceeding, such interest as would have accrued on such portion of the
Obligations if such case or proceeding had not been commenced) shall be included
in the Obligations because it is the intention of the Guarantors and the Secured
Parties that the Obligations that are guaranteed by the Guarantors pursuant to
this Section 7 should be determined without regard to any rule of law or order
that may relieve the Borrower or any Subsidiary of any portion of any
Obligations. The Guarantors will permit any trustee in bankruptcy, receiver,
debtor in possession, assignee for the benefit of creditors or similar Person to
pay to the Administrative Agent, for the benefit of the Secured Parties, or
allow the claim of any Secured Party or of the Administrative Agent, for the
benefit of the Secured Parties, in respect of, any such interest accruing after
the date on which such case or proceeding is commenced.

(c) In the event that all or any portion of the Obligations are paid by the
Borrower or any Subsidiary, the obligations of the Guarantors under this
Section 7 shall continue and remain in full force and effect or be reinstated,
as the case may be (notwithstanding any prior release of any Obligations
Guarantee), in the event that all or any part of such payment(s) are rescinded
or recovered directly or indirectly from any Secured Party as a preference,
fraudulent transfer or conveyance or transfer at undervalue or otherwise, and
any such payments that are so rescinded or recovered shall constitute
Obligations for all purposes hereunder.

7.10. Keepwell. Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by any other Guarantor to honor
all of such Guarantor’s obligations under this Obligations Guarantee or any
other Credit Document in respect of Swap Obligations, provided that each
Qualified ECP Guarantor shall only be liable under this Section 7.10 for the
maximum amount of such liability that can be incurred without rendering its
obligations under this Section 7.10, or otherwise under this Obligations
Guarantee, as it relates to such Guarantor, voidable under applicable law
relating to fraudulent transfer or conveyance, and not for any greater amount.
The obligations of each Qualified ECP Guarantor under this Section 7.10 shall
remain in full force and effect until the Obligations shall have been
indefeasibly paid in full, the Commitments shall have terminated and all Letters
of Credit shall have expired or been terminated. Each Qualified ECP Guarantor
intends that this Section 7.10 constitute, and this Section 7.10 shall be deemed
to constitute, a “keepwell, support, or other agreement” for the benefit of each
other Guarantor for all purposes of Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.

SECTION 8. EVENTS OF DEFAULT

8.1. Events of Default. If any one or more of the following conditions or events
shall occur:

(a) Failure to Make Payments When Due. Failure by the Borrower (i) to pay, when
due, any principal of any Loan, whether at stated maturity, by acceleration, by
notice of voluntary prepayment, by mandatory prepayment or otherwise, (ii) to
pay, when due, any amount payable to the applicable Issuing Bank in
reimbursement of any drawing under any Letter of Credit or to deposit, when due,
any Cash Collateral required pursuant to Section 2.13(e) or 2.21 or (iii) to
pay, within five Business Days after the date due, any interest on any Loan or
any fee or any other amount due hereunder;

 

164



--------------------------------------------------------------------------------

(b) Default in Other Agreements. (i) Failure by the Borrower or any Restricted
Subsidiary, after the expiration of any applicable grace period, to make any
payment that shall have become due and payable (whether of principal, interest
or otherwise) in respect of any Material Indebtedness, or (ii) any condition or
event shall occur that results in any Material Indebtedness becoming due, or
being required to be prepaid, repurchased, redeemed or defeased, prior to its
stated final maturity or, in the case of any Hedge Agreement, being terminated,
or that enables or permits the holder or holders of any Material Indebtedness or
any trustee or agent on its or their behalf, or, in the case of any Hedge
Agreement, the applicable counterparty, or in the case of any Permitted
Securitization, the applicable purchasers or lenders thereunder, with or without
the giving of notice but only after the expiration of any applicable grace
period, to cause such Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its stated
maturity or, in the case of any Hedge Agreement, to cause the termination
thereof; provided that, notwithstanding the foregoing, this clause (b) shall not
apply to (A) any secured Indebtedness becoming due as a result of the voluntary
sale or transfer of the assets securing such Indebtedness, (B) any Indebtedness
becoming due as a result of a voluntary refinancing thereof permitted under
Section 6.1, (C) any Indebtedness becoming due as a result of a voluntary (or,
to the extent permitted by Section 2.14(c) or, in the case of Permitted Pari
Passu Secured Indebtedness, Sections 2.13(a), 2.13(b) or 2.13(d), mandatory)
prepayment, repurchase, redemption or defeasance thereof permitted hereunder or
(D) any Indebtedness becoming due or being required to be prepaid, repurchased,
redeemed or defeased, prior to its stated maturity, in each case, as a result of
a Special Mandatory Redemption/Prepayment;

(c) Breach of Certain Covenants. Failure of any Credit Party to perform or
comply with any term or condition contained in Section 2.5, 5.1(f)(i), 5.2 (with
respect to the existence of the Borrower only) or 6; provided that,
notwithstanding the foregoing, any breach of the Financial Covenant will not
constitute an Event of Default under this Section 8.1(c) with respect to any
Term Loans or any Term Lenders until and unless the Revolving Loans shall have
been declared to be due and payable, and the Revolving Commitments shall have
been terminated, in each case, as set forth below in this Section 8;

(d) Breach of Representations, Etc. Any representation, warranty, certification
or other statement made or deemed made by or on behalf of any Credit Party in
any Credit Document or in any report, certificate or statement at any time
provided in writing by or on behalf of any Credit Party pursuant to or in
connection with any Credit Document shall be incorrect in any material respect
as of the date made or deemed made;

(e) Other Defaults under Credit Documents. Failure of any Credit Party to
perform or comply with any term or condition contained herein or in any other
Credit Document, other than any such term or condition referred to in any other
clause of this Section 8.1, and such failure shall not have been remedied within
30 days after receipt by the Borrower of notice from the Administrative Agent of
such failure;

 

165



--------------------------------------------------------------------------------

(f) Involuntary Bankruptcy; Appointment of Receiver, Etc. (i) A court of
competent jurisdiction shall enter a decree or order for relief in respect of
the Borrower or any Restricted Subsidiary that is a Material Subsidiary in an
involuntary case under any Debtor Relief Law, which decree or order is not
stayed; or any other similar relief shall be granted under any applicable
federal, state or foreign law; or (ii) an involuntary case shall be commenced
against the Borrower or any Restricted Subsidiary that is a Material Subsidiary
under any Debtor Relief Law; or a decree or order of a court having jurisdiction
in the premises for the involuntary appointment of an interim receiver,
receiver, liquidator, sequestrator, trustee, custodian or other officer having
similar powers over the Borrower or any Restricted Subsidiary that is a Material
Subsidiary, or over all or a substantial part of its property, shall have been
entered; or there shall have occurred the involuntary appointment of an interim
receiver, receiver, liquidator, sequestrator, trustee, custodian or other
officer having similar powers over the Borrower or any Restricted Subsidiary
that is a Material Subsidiary, or over all or a substantial part of its
property; or a warrant of attachment, execution or similar process shall have
been issued against all or a substantial part of the property of the Borrower or
any Restricted Subsidiary that is a Material Subsidiary, and any such event
described in this clause (ii) shall continue for 60 days without having been
dismissed or discharged;

(g) Voluntary Bankruptcy; Appointment of Receiver, Etc. The Borrower or any
Restricted Subsidiary that is a Material Subsidiary shall have an order for
relief entered with respect to it or shall commence a voluntary case under any
Debtor Relief Law, or shall consent to the entry of an order for relief in an
involuntary case, or to the conversion of an involuntary case to a voluntary
case, under any Debtor Relief Law, or shall consent to the appointment of or
taking possession by an interim receiver, receiver, liquidator, sequestrator,
trustee, custodian or other officer having similar powers over the Borrower or
any Restricted Subsidiary that is a Material Subsidiary, or over all or a
substantial part of its property (other than any liquidation permitted by
Section 6.8(a)(iv)); or the Borrower or any Restricted Subsidiary that is a
Material Subsidiary shall make any assignment for the benefit of creditors;
or the Borrower or any Restricted Subsidiary that is a Material Subsidiary shall
be unable, or shall fail generally, or shall admit in writing its inability, to
pay its debts as such debts become due; or the board of directors (or similar
governing body) of the Borrower or any Restricted Subsidiary that is a Material
Subsidiary (or any committee thereof) shall adopt any resolution or otherwise
authorize any action to approve any of the actions referred to in this
Section 8.1(g) or in Section 8.1(f);

(h) Judgments and Attachments. One or more judgments for the payment of money in
an aggregate amount of $100,000,000 or more (other than any such judgment
covered by insurance (other than under a self-insurance program) provided by a
financially sound insurer to the extent a claim therefor has been made in
writing and liability therefor has not been denied by the insurer), shall be
rendered against the Borrower, any Restricted Subsidiary or any combination
thereof and the same shall remain undischarged for a period of 60 consecutive
days during which execution shall not be effectively stayed, or any action shall
be legally taken by a judgment creditor to attach or levy upon any assets of the
Borrower or any Restricted Subsidiary to enforce any such judgment;

(i) Employee Benefit Plans. There shall occur one or more ERISA Events that
individually or in the aggregate have resulted in, or could reasonably be
expected to result in, a Material Adverse Effect;

 

166



--------------------------------------------------------------------------------

(j) Change of Control. A Change of Control shall occur; or

(k) Obligations Guarantees, Collateral Documents and other Credit Documents. Any
Obligations Guarantee (other than any Obligations Guarantee by any Restricted
Subsidiary that is not a Material Subsidiary) for any reason shall cease to be,
or shall be asserted by any Credit Party not to be, in full force and effect
(other than in accordance with its terms), or shall be declared to be null and
void; any Lien purported to be created under any Collateral Document shall cease
to be, or shall be asserted by any Credit Party not to be, a valid and (to the
extent required by the Credit Documents) perfected Lien on any material
Collateral, with the priority required by the Credit Documents, except as a
result of (i) a Disposition of the applicable Collateral in a transaction
permitted under the Credit Documents, (ii) the release thereof as provided in
Section 9.8(d) or (iii) the Collateral Agent’s failure to maintain possession of
any stock certificate, promissory note or other instrument delivered to it under
the Collateral Documents or, in the case of Collateral consisting of real
property, to the extent covered by the title insurance policy applicable to such
real property required pursuant to the Collateral and Guarantee Requirement to
the extent the insurer has not denied coverage under such title insurance
policy; or this Agreement or any Collateral Document shall cease to be in full
force and effect (other than in accordance with its terms), or shall be declared
null and void, or any Credit Party shall contest the validity or enforceability
of any Credit Document or deny that it has any further liability, including with
respect to future advances by Lenders, under any Credit Document to which it is
a party;

THEN, (i) upon the occurrence of any Event of Default described in
Section 8.1(f) or 8.1(g), automatically, and (ii) upon (A) the occurrence and
during the continuance of any other Event of Default and (B) notice to the
Borrower by the Administrative Agent provided at the request of (or with the
consent of) the Requisite Lenders (or, in the case of an Event of Default under
Section 8.1(c) with respect to the Financial Covenant prior to such Event of
Default constituting an Event of Default with respect to the Term Loans and the
Term Lenders as contemplated by the proviso set forth in Section 8.1(c), at the
request of (or with the consent of) the Majority in Interest of the Revolving
Lenders), (1) the Commitments (or, in the case referred to in the immediately
preceding parenthetical, the Revolving Commitments) and the obligation of each
Issuing Bank to issue, amend, extend or renew any Letter of Credit shall
immediately terminate, (2) the unpaid principal amount of and accrued interest
on the Loans (or, in the case referred to in the immediately preceding
parenthetical, the Revolving Loans) and all other Obligations (other than the
Specified Hedge Obligations and the Specified Cash Management Services
Obligations) shall immediately become due and payable, and the Borrower shall
immediately be required to deposit Cash Collateral in respect of Letter of
Credit Usage in accordance with Section 2.3(h), in each case without
presentment, demand, protest or other requirement of any kind, all of which are
hereby expressly waived by each Credit Party, and (3) the Administrative Agent
may cause the Collateral Agent to enforce any and all Liens created pursuant to
the Collateral Documents.

SECTION 9. AGENTS

9.1. Appointment of Agents. Goldman Sachs is hereby appointed Administrative
Agent and Collateral Agent hereunder and under the other Credit Documents, and
each Lender and Issuing Bank hereby authorizes Goldman Sachs to act as the
Administrative Agent and the Collateral Agent in accordance with the terms
hereof and of the other Credit Documents. Each such Agent hereby agrees to act
in its capacity as such upon the express conditions contained

 

167



--------------------------------------------------------------------------------

herein and in the other Credit Documents, as applicable. The provisions of this
Section 9, other than Sections 9.7 and 9.8(d), are solely for the benefit of the
Agents, the Lenders and the Issuing Banks, and no Credit Party shall have any
rights as a third party beneficiary of any such provisions. In performing its
functions and duties hereunder, no Agent assumes, and shall not be deemed to
have assumed, any obligation towards or relationship of agency or trust with or
for the Borrower or any Subsidiary.

9.2. Powers and Duties. Each Lender and Issuing Bank irrevocably authorizes each
Agent to take such actions and to exercise such powers, rights and remedies
hereunder and under the other Credit Documents as are specifically delegated or
granted to such Agent by the terms hereof and thereof, together with such
actions, powers, rights and remedies as are reasonably incidental thereto. Each
Agent shall have only those duties and responsibilities that are expressly
specified herein and in the other Credit Documents. No Agent shall have, by
reason hereof or of any of the other Credit Documents, a fiduciary relationship
in respect of any Lender, any Issuing Bank or any other Person (regardless of
whether or not a Default or an Event of Default has occurred), it being
understood and agreed that the use of the term “agent” (or any other similar
term) herein or in any other Credit Document with reference to any Agent is not
intended to connote any fiduciary or other implied obligations arising under any
agency doctrine of any applicable law, and that such term is used as a matter of
market custom; and nothing herein or in any of the other Credit Documents,
expressed or implied, is intended to or shall be so construed as to impose upon
any Agent any obligations in respect hereof or of any of the other Credit
Documents except as expressly set forth herein or therein. Without limiting the
generality of the foregoing, no Agent shall, except as expressly set forth
herein and in the other Credit Documents, have any duty to disclose, or be
liable for the failure to disclose, any information relating to the Borrower or
any of its Affiliates that is communicated to or obtained by the Person serving
as such Agent or any of its Affiliates in any capacity.

9.3. General Immunity. (a) No Responsibility for Certain Matters. No Agent shall
be responsible to any Lender or Issuing Bank for (i) the execution,
effectiveness, genuineness, validity, enforceability, collectability or
sufficiency hereof or of any other Credit Document; (ii) the creation,
perfection, maintenance, preservation, continuation or priority of any Lien or
security interest created, purported to be created or required under any Credit
Document; (iii) the value or the sufficiency of any Collateral; (iv) the
satisfaction of any condition set forth in Section 3 or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to such
Agent; (v) the failure of any Credit Party, Lender, Issuing Bank or other Agent
to perform its obligations hereunder or under any other Credit Document; or
(vi) any representations, warranties, recitals or statements made herein or
therein or in any written or oral statements or in any financial or other
statements, instruments, reports or certificates or any other documents
furnished or made by any Agent to the Lenders or the Issuing Banks or by or on
behalf of any Credit Party to any Agent, any Lender or any Issuing Bank in
connection with the Credit Documents and the transactions contemplated thereby
or for the financial condition or affairs of any Credit Party or any other
Person liable for the payment of any Obligations, nor shall any Agent be
required to ascertain or inquire as to the performance or observance of any of
the terms, conditions, provisions, covenants or agreements contained in any of
the Credit Documents or as to the use of the proceeds of the Loans or as to the
existence or possible existence of any Default or Event of Default (nor shall
any Agent be deemed to have knowledge of the existence or possible existence of
any Default or Event of Default unless and until written notice thereof (stating
that it

 

168



--------------------------------------------------------------------------------

is a “notice of default”) is given to such Agent by the Borrower or any Lender)
or to make any disclosures with respect to the foregoing. Notwithstanding
anything herein to the contrary, the Administrative Agent shall not have any
liability arising from, or be responsible for any loss, cost or expense suffered
by the Borrower, any Subsidiary, any Lender, any Issuing Bank or any other
Secured Party as a result of, confirmations of the amount of outstanding Loans,
the Letter of Credit Usage or the component amounts thereof, the calculation of
the Effective Yield with respect to any Indebtedness, any exchange rate
determination or currency conversion, the terms and conditions of any Permitted
Intercreditor Agreement, any amendment, supplement or other modification
thereof, or the calculation of the outstanding amount of Specified Hedge
Obligations or Specified Cash Management Services Obligations.

(b) Exculpatory Provisions. None of any Agent or any of its Related Parties
shall be liable to the Lenders or the Issuing Banks for any action taken or
omitted by such Agent under or in connection with any of the Credit Documents
except to the extent caused by such Agent’s gross negligence or willful
misconduct, as determined by a final, non-appealable judgment of a court of
competent jurisdiction. Each Agent shall be entitled to refrain from the taking
of any action (including the failure to take an action) in connection herewith
or with any of the other Credit Documents or from the exercise of any power,
discretion or authority (including the making of any requests, determinations,
judgments, calculations or the expression of any satisfaction or approval)
vested in it hereunder or thereunder unless and until such Agent shall have
received instructions in respect thereof from the Requisite Lenders (or such
other Lenders as may be required, or as such Agent shall believe in good faith
to be required, to give such instructions under Section 10.5) and upon receipt
of such instructions from the Requisite Lenders (or such other Lenders, as the
case may be), such Agent shall be entitled to act or (where so instructed)
refrain from acting, or to exercise such power, discretion or authority, in
accordance with such instructions; provided that such Agent shall not be
required to take any action that, in its opinion, could expose such Agent to
liability or be contrary to any Credit Document or applicable law, including any
action that may be in violation of the automatic stay under any Debtor Relief
Law or that may effect a forfeiture, modification or termination of property of
a Defaulting Lender in violation of any Debtor Relief Law. Without prejudice to
the generality of the foregoing, (i) each Agent shall be entitled to rely, and
shall be fully protected in relying, upon any notice, request, certificate,
consent, statement, instrument, document or other writing (including any
telephonic notice, electronic message, Internet or intranet website posting or
other distribution) believed by it to be genuine and to have been signed, sent
or otherwise provided by the proper Person (whether or not such Person in fact
meets the requirements set forth in the Credit Documents for being the
signatory, sender or provider thereof) and on opinions and judgments of
attorneys (who may be attorneys for the Borrower and its Subsidiaries),
accountants, insurance consultants and other experts or professional advisors
selected by it, and such Agent shall not be liable for any action it takes or
omits to take in good faith in reliance on any of the foregoing documents; and
(ii) no Lender or Issuing Bank shall have any right of action whatsoever against
any Agent as a result of such Agent acting or (where so instructed) refraining
from acting hereunder or any of the other Credit Documents in accordance with
the instructions of the Requisite Lenders (or such other Lenders as may be
required, or as such Agent shall believe in good faith to be required, to give
such instructions under Section 10.5). In determining compliance with any
condition hereunder to the making of any Credit Extension that by its terms must
be fulfilled to the satisfaction of a Lender or an Issuing Bank, the
Administrative Agent may presume the satisfaction of such Lender or Issuing Bank
unless the Administrative Agent shall have received notice to the contrary from
such Lender or Issuing Bank reasonably in advance of such Credit Extension.

 

169



--------------------------------------------------------------------------------

(c) Delegation of Duties. Each Agent may perform any and all of its duties and
exercise any and all of its powers, rights and remedies under this Agreement or
any other Credit Document by or through any one or more sub-agents appointed by
such Agent. Each Agent and any such of its sub-agents may perform any and all of
its duties and exercise any and all of its powers, rights and remedies by or
through their respective Affiliates. The exculpatory, indemnification and other
provisions set forth in this Section 9.3 and in Sections 9.6 and 10.3 shall
apply to any such sub-agent or Affiliate (and to their respective Related
Parties) as if they were named as such Agent. No Agent shall be responsible for
the negligence or misconduct of any sub-agent appointed by it except to the
extent that a court of competent jurisdiction determines in a final,
non-appealable judgment that such Agent acted with gross negligence or willful
misconduct in the selection of such sub-agent. Notwithstanding anything herein
to the contrary, with respect to each sub-agent appointed by any Agent, (i) such
sub-agent shall be a third party beneficiary under the exculpatory,
indemnification and other provisions set forth in this Section 9.3 and
Sections 9.6 and 10.3 and shall have all of the rights and benefits of a third
party beneficiary, including an independent right of action to enforce such
provisions directly, without the consent or joinder of any other Person, against
any or all of the Credit Parties and the Lenders and (ii) such sub-agent shall
only have obligations to such Agent, and not to any Credit Party, any Lender or
any other Person, and no Credit Party, Lender or any other Person shall have any
rights, directly or indirectly, as a third party beneficiary or otherwise,
against such sub-agent.

(d) Concerning Arrangers and Certain Other Indemnitees. Notwithstanding anything
herein to the contrary, none of the Arrangers or any of the co-agents,
bookrunners or managers listed on the cover page hereof shall have any duties or
responsibilities under this Agreement or any of the other Credit Documents,
except in its capacity, as applicable, as the Administrative Agent, the
Collateral Agent, a Lender or an Issuing Bank hereunder or, in the case of any
Auction Manager or any other Person appointed under the Credit Documents to
serve as an agent or in a similar capacity, the duties and responsibilities that
are expressly specified in the applicable Credit Documents with respect thereto,
but all such Persons shall have the benefit of the exculpatory, indemnification
and other provisions set forth in this Section 9 and in Section 10.3 and shall
have all of the rights and benefits of a third party beneficiary with respect
thereto, including an independent right of action to enforce such provisions
directly, without the consent or joinder of any other Person, against any or all
of the Credit Parties and the Lenders. The exculpatory, indemnification and
other provisions set forth in this Section 9 and in Section 10.3 shall apply to
any Affiliate or other Related Party of any Arranger or any Agent in connection
with the arrangement and syndication of the credit facilities provided for
herein (including pursuant to Section 2.23, 2.24 and 2.25) and any amendment,
supplement or modification hereof or of any other Credit Document (including in
connection with any Extension/Modification Offer), as well as activities as an
Agent.

9.4. Acts in Individual Capacity. Nothing herein or in any other Credit Document
shall in any way impair or affect any of the rights and powers of, or impose any
duties or obligations upon, any Agent in its individual capacity as a Lender or
an Issuing Bank hereunder. With respect to its Loans, Letters of Credit and
participations in the Letters of Credit, each Agent shall have the same rights
and powers hereunder as any other Lender or Issuing Bank and may

 

170



--------------------------------------------------------------------------------

exercise the same as if it were not performing the duties and functions
delegated to it hereunder. Each Agent and its Affiliates may accept deposits
from, lend money to, own securities of, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of banking, trust,
financial advisory, commodity, derivative or other business with the Borrower or
any of its Affiliates as if it were not performing the duties and functions
specified herein, and may accept fees and other consideration from the Borrower
and its Affiliates for services in connection herewith and otherwise, in each
case without having to account therefor to the Lenders or the Issuing Banks.
Each Agent and its Affiliates, when acting under any agreement in respect of any
such activity or under any related agreements, will be acting for its own
account as principal and will be under no obligation or duty as a result of such
Agent’s role in connection with the credit facility provided herein or otherwise
to take any action or refrain from taking any action (including refraining from
exercising any right or remedy that might be available to it).

9.5. Lenders’ and Issuing Banks’ Representations, Warranties and
Acknowledgments. (a) Each Lender and Issuing Bank represents and warrants that
it has made, and will continue to make, its own independent investigation of the
financial condition and affairs of the Borrower and its Subsidiaries in
connection with Credit Extensions or taking or not taking action under or based
upon any Credit Document, in each case without reliance on any Agent, any
Arranger or any of their respective Related Parties. No Agent shall have any
duty or responsibility, either initially or on a continuing basis, to make any
such investigation or any such appraisal on behalf of Lenders or Issuing Banks
or to provide any Lender or Issuing Bank with any credit or other information
with respect thereto, whether coming into its possession before the making of
the Credit Extensions or at any time or times thereafter.

(b) Each Lender, by delivering its signature page to this Agreement, an
Assignment Agreement, a Refinancing Facility Agreement, an Incremental Facility
Agreement or an Extension/Modification Agreement and funding its Tranche B Term
Loans on the Closing Date and/or providing its Revolving Commitment on the
Closing Date or by funding any Refinancing Term Loan or any Incremental Term
Loan or providing any Incremental Revolving Commitment, any Extended/Modified
Commitment or any Extended/Modified Loan, as the case may be, shall be deemed to
have acknowledged receipt of, and consented to and approved, each Credit
Document and each other document required to be approved by any Agent, the
Requisite Lenders or any other Lenders, as applicable, on the Closing Date or as
of the date of funding of such Refinancing Term Loans or such Incremental Term
Loans or the date of the effectiveness of such Incremental Revolving Commitment,
Extended/Modified Commitment or Extended/Modified Loan.

(c) Each Lender and Issuing Bank acknowledges and agrees that Goldman Sachs or
one or more of its Affiliates may (but is not obligated to) act as
administrative agent, collateral agent or a similar representative for the
holders of any Permitted Credit Agreement Refinancing Indebtedness and any
Permitted Incremental Equivalent Indebtedness and, in such capacities, may be a
party to any Permitted Intercreditor Agreement. Each Lender, Issuing Bank and
Credit Party waives any conflict of interest, now contemplated or arising
hereafter, in connection therewith and agrees not to assert against Goldman
Sachs or any of its Affiliates any claims, causes of action, damages or
liabilities of whatever kind or nature relating to any such conflict of
interest.

 

171



--------------------------------------------------------------------------------

9.6. Right to Indemnity. Each Lender, in proportion to its applicable Pro Rata
Share (determined as set forth below), severally agrees to indemnify each Agent
and each Related Party thereof, to the extent that such Agent or such Related
Party shall not have been reimbursed by any Credit Party (and without limiting
any Credit Party’s obligations under the Credit Documents to do so), for and
against any and all liabilities, obligations, losses, damages, penalties,
claims, actions, judgments, suits, costs, expenses (including fees, expenses and
other charges of counsel) or disbursements of any kind or nature whatsoever that
may be imposed on, incurred by or asserted against such Agent or any such
Related Party in exercising the powers, rights and remedies, or performing the
duties and functions, of such Agent under the Credit Documents or any other
documents contemplated by or referred to therein or otherwise in relation to its
capacity as an Agent; provided that no Lender shall be liable for any portion of
such liabilities, obligations, losses, damages, penalties, claims, actions,
judgments, suits, costs, expenses or disbursements resulting from such Agent’s
gross negligence or willful misconduct, as determined by a final, non-appealable
judgment of a court of competent jurisdiction. If any indemnity furnished to any
Agent for any purpose shall, in the opinion of such Agent, be insufficient or
become impaired, such Agent may call for additional indemnity and cease, or not
commence, to do the acts indemnified against until such additional indemnity is
furnished; provided that in no event shall this sentence require any Lender to
indemnify such Agent against any liability, obligation, loss, damage, penalty,
claim, action, judgment, suit, cost, expense or disbursement in excess of such
Lender’s applicable Pro Rata Share thereof; and provided further that this
sentence shall not be deemed to require any Lender to indemnify such Agent
against any liability, obligation, loss, damage, penalty, claim, action,
judgment, suit, cost, expense or disbursement described in the proviso in the
immediately preceding sentence. For purposes of this Section 9.6, “Pro Rata
Share” shall be determined as of the time that the applicable indemnity payment
is sought (or, in the event at such time all the Commitments shall have
terminated and all the Loans shall have been repaid in full, as of the time most
recently prior thereto when any Loans or Commitments remained outstanding).

9.7. Successor Administrative Agent and Collateral Agent. Subject to the terms
of this Section 9.7, the Administrative Agent may resign at any time upon 30
days, advance written notice to the Borrower and the Lenders from its capacity
as such. Any resignation of the Administrative Agent shall be deemed to be a
resignation of the Collateral Agent, and any successor Administrative Agent
appointed pursuant to this Section 9.7 shall, upon its acceptance of such
appointment, become the successor Collateral Agent for all purposes of the
Credit Documents. Upon receipt of any such notice of resignation, the Requisite
Lenders shall have the right, in consultation with the Borrower, to appoint a
successor. If no successor shall have been so appointed by the Requisite Lenders
and shall have accepted such appointment within 30 days after the retiring
Administrative Agent gives notice of its intent to resign, then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor. Upon
the acceptance of its appointment as Administrative Agent and Collateral Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent and Collateral Agent, and the retiring Administrative Agent and Collateral
Agent shall be discharged from its duties and obligations hereunder and under
the other Credit Documents. The fees payable by the Borrower to a successor
Administrative Agent and Collateral Agent shall be the same as those payable to
its predecessor unless otherwise agreed by the Borrower and such successor.
Notwithstanding the foregoing, in the event no successor shall have been so
appointed and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its intent to resign, the retiring
Administrative Agent may

 

172



--------------------------------------------------------------------------------

give notice of the effectiveness of its resignation to the Lenders and the
Borrower, whereupon, on the date of effectiveness of such resignation stated in
such notice, (a) the retiring Administrative Agent and Collateral Agent shall be
discharged from its duties and obligations hereunder and under the other Credit
Documents, provided that, solely for purposes of maintaining any security
interest granted to the Collateral Agent under any Collateral Document for the
benefit of the Secured Parties, the retiring Collateral Agent shall continue to
be vested with such security interest as collateral agent for the benefit of the
Secured Parties and, in the case of any Collateral in the possession of the
Collateral Agent, shall continue to hold such Collateral, in each case until
such time as a successor Collateral Agent is appointed and accepts such
appointment in accordance with this paragraph (it being understood and agreed
that the retiring Collateral Agent shall have no duty or obligation to take any
further action under any Collateral Document, including any action required to
maintain the perfection of any such security interest), and (b) the Requisite
Lenders shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent and Collateral Agent,
provided that (i) all payments required to be made hereunder or under any other
Credit Document to the Administrative Agent for the account of any Person other
than the Administrative Agent shall be made directly to such Person and (ii) all
notices and other communications required or contemplated to be given or made to
the Administrative Agent or the Collateral Agent shall also directly be given or
made to each Lender. Following the effectiveness of the Administrative Agent’s
and Collateral Agent’s resignation from its capacity as such, the provisions of
this Section 9 and of Section 10.3 shall continue in effect for the benefit of
such retiring Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent or Collateral Agent, as applicable, and in
respect of the matters referred to in the proviso under clause (a) above. If the
Person serving as the resigning Administrative Agent shall also be an Issuing
Bank, then, unless otherwise agreed to by such Person, upon the effectiveness of
the resignation thereof in its capacity as the Administrative Agent, (A) such
Person shall no longer be obligated to issue, amend, renew or extend any Letter
of Credit, but shall continue to have all the rights of an Issuing Bank under
this Agreement with respect to Letters of Credit issued by it prior to the
effectiveness of such resignation, (B) the Borrower shall pay all unpaid fees
accrued for the account of such Person in its capacity as an Issuing Bank
pursuant to Section 2.10(b) and (C) the Borrower may appoint a replacement
Issuing Bank (which appointment shall be made in accordance with the procedures
set forth in Section 2.3(i), mutatis mutandis).

9.8. Collateral Documents and Obligations Guarantee. (a) Agents under Collateral
Documents and the Obligations Guarantee. Each Secured Party hereby further
authorizes the Administrative Agent and the Collateral Agent to be the agent for
and representative of the Secured Parties with respect to the Obligations
Guarantee, the Collateral and the Credit Documents and authorizes the
Administrative Agent and the Collateral Agent to execute and deliver, on behalf
of such Secured Party, any Collateral Documents that the Administrative Agent or
the Collateral Agent determines in its discretion to execute and deliver in
connection with the satisfaction of the Collateral and Guarantee Requirement
(and hereby grants to the Administrative Agent and the Collateral Agent any
power of attorney that may be required under any applicable law in connection
with such execution and delivery on behalf of such Secured Party).

 

173



--------------------------------------------------------------------------------

(b) Right to Realize on Collateral and Enforce Obligations Guarantee.
Notwithstanding anything contained in any of the Credit Documents to the
contrary, the Credit Parties, the Administrative Agent, the Collateral Agent and
each Secured Party hereby agree that (i) except with respect to the exercise of
set-off rights of any Lender or Issuing Bank or with respect to a Secured
Party’s right to file a proof of claim in any proceeding under the Debtor Relief
Laws, no Secured Party shall have any right individually to realize upon any of
the Collateral or to enforce any Obligations Guarantee, it being understood and
agreed that all powers, rights and remedies under the Credit Documents may be
exercised solely by the Administrative Agent or the Collateral Agent, as
applicable, for the benefit of the Secured Parties in accordance with the terms
thereof and that all powers, rights and remedies under the Collateral Documents
may be exercised solely by the Collateral Agent for the benefit of the Secured
Parties in accordance with the terms thereof and (ii) in the event of a
foreclosure, exercise of a power of sale or similar enforcement action by the
Collateral Agent on any of the Collateral pursuant to a public or private sale
or other disposition (including pursuant to Section 363(k),
Section 1129(b)(2)(a)(ii) or any other applicable section of the Bankruptcy
Code, any analogous Debtor Relief Law or any law relating to the granting or
perfection of security interests), the Collateral Agent (or any Lender, except
with respect to a “credit bid” pursuant to Section 363(k),
Section 1129(b)(2)(a)(ii) or any other applicable section of the Bankruptcy
Code, any analogous Debtor Relief Law or any law relating to the granting or
perfection of security interests) may be the purchaser or licensor of any or all
of such Collateral at any such sale or other disposition and the Collateral
Agent, as agent for and representative of the Secured Parties (but not any
Lender or Lenders in its or their respective individual capacities) shall be
entitled, upon instructions from the Requisite Lenders, for the purpose of
bidding and making settlement or payment of the purchase price for all or any
portion of the Collateral sold or licensed at any such sale or other
disposition, to use and apply any of the Obligations as a credit on account of
the purchase price for any Collateral payable by the Collateral Agent at such
sale or other disposition.

(c) Specified Hedge Obligations. No obligations under any Specified Hedge
Agreement or under any Specified Cash Management Services Provider Agreement
will create (or be deemed to create) in favor of any Secured Party that is a
party thereto any rights in connection with the management or release of any
Collateral or of the obligations of any Guarantor under the Credit Documents
except as expressly provided in Section 10.5(c)(ii) of this Agreement.
Notwithstanding anything to the contrary herein, neither the Administrative
Agent nor the Collateral Agent shall owe any fiduciary duty, duty of loyalty,
duty of care, duty of disclosure or any other obligation whatsoever to any
holder of any Specified Hedge Obligations or Specified Cash Management Services
Obligations.

(d) Release of Collateral and Obligations Guarantees. Notwithstanding anything
to the contrary herein or in any other Credit Document:

(i) When all Obligations (excluding contingent obligations as to which no claim
has been made and the Specified Hedge Obligations and Specified Cash Management
Services Obligations) have been paid in full, all Commitments have terminated
and no Letter of Credit shall be outstanding, upon request of the Borrower, the
Administrative Agent and the Collateral Agent shall (without notice to, or vote
or consent of, any Secured Party) take such actions as shall be required to
release its security interest in all Collateral, and to release all Obligations
Guarantees provided for in any Credit Document, whether or not on the date of
such release there may be outstanding Specified Hedge Obligations or Specified
Cash Management Services Obligations.

 

174



--------------------------------------------------------------------------------

(ii) If (A) any Guarantor Subsidiary shall have been designated as an
Unrestricted Subsidiary in accordance with the terms hereof, (B) all the Equity
Interests in any Guarantor Subsidiary held by the Borrower and its Subsidiaries
shall be sold or otherwise disposed of (including by merger or consolidation) in
any transaction permitted hereunder or (C) any Guarantor Subsidiary shall cease
to be a wholly-owned Subsidiary of the Borrower as a result of the consummation
of a joint venture entered into for a valid business purpose and permitted
hereunder, then such Guarantor Subsidiary shall, upon effectiveness of such
designation, or the consummation of such transaction, automatically be
discharged and released from its Obligations Guarantee and all security
interests created by the Collateral Documents in Collateral owned by such
Guarantor Subsidiary shall be automatically released, without any further action
by any Secured Party or any other Person; provided that no such discharge or
release shall occur unless (x) substantially concurrently therewith, such
Subsidiary shall have been discharged and released from its Guarantee of all
Permitted Credit Agreement Refinancing Indebtedness and all Permitted
Incremental Equivalent Indebtedness, and all Liens on the assets of such
Subsidiary securing any such Indebtedness shall have been released, and (y) no
Event of Default under Section 8.1(a), 8.1(f) or 8.1(g) shall have occurred and
be continuing. Upon any sale or other transfer by any Credit Party (other than
to any Credit Party or any other Designated Subsidiary) of any Collateral in a
transaction permitted under this Agreement, or upon the effectiveness of any
written consent to the release of the security interest created under any
Collateral Document in any Collateral pursuant to Section 10.5, the security
interests in such Collateral created by the Collateral Documents shall be
automatically released, without any further action by any Secured Party or any
other Person; provided that no such release shall occur unless substantially
concurrently therewith, such Collateral shall cease to be subject to any
security interests securing any Permitted Credit Agreement Refinancing
Indebtedness or any Permitted Incremental Equivalent Indebtedness.

(iii) Each Secured Party hereby authorizes the Collateral Agent to subordinate,
at the request of the Borrower, any Lien on any property granted to or held by
the Collateral Agent under any Credit Document to the holder of any Lien on such
property that is permitted by Section 6.2(d), 6.2(k) or 6.2(q).

(iv) In connection with any termination, release or subordination pursuant to
this Section 9.8(d), the Administrative Agent and the Collateral Agent shall
execute and deliver to any Credit Party, at such Credit Party’s expense, all
documents that such Credit Party shall reasonably request to evidence such
termination, release or subordination. Any execution and delivery of documents
pursuant to this Section 9.8(d) shall be without recourse to or warranty by the
Administrative Agent or the Collateral Agent.

(e) Additional Exculpatory Provisions. The Collateral Agent shall not be
responsible for or have a duty to ascertain or inquire into any representation
or warranty regarding the existence, value or collectability of any Collateral,
the existence, priority or perfection of the Collateral Agent’s Lien on any
Collateral or any certificate prepared by any Credit Party in connection
therewith, nor shall the Collateral Agent be responsible or liable to the
Secured Parties for any failure to monitor or maintain any portion of the
Collateral.

 

175



--------------------------------------------------------------------------------

(f) Acceptance of Benefits. Each Secured Party, whether or not a party hereto,
will be deemed, by its acceptance of the benefits of the Collateral or the
Obligations Guarantees, to have agreed to the provisions of this Section 9
(including the authorization and the grant of the power of attorney pursuant to
Section 9.8(a)), Section 10.24 and all the other provisions of this Agreement
relating to Collateral, any Obligations Guarantee or any Collateral Document and
to have agreed to be bound by the Credit Documents as a Secured Party
thereunder. It is understood and agreed that the benefits of the Collateral and
the Obligations Guarantee to any Secured Party are made available on an express
condition that, and is subject to, such Secured Party not asserting that it is
not bound by the appointments and other agreements expressed herein to be made,
or deemed herein to be made, by such Secured Party.

9.9. Withholding Taxes. To the extent required by any applicable law, the
Administrative Agent may withhold from any payment to any Lender or Issuing Bank
an amount equivalent to any applicable withholding Tax. If the IRS or any other
Governmental Authority asserts a claim that the Administrative Agent did not
properly withhold Tax from amounts paid to or for the account of any Lender or
Issuing Bank because the appropriate form was not delivered or was not properly
executed or because such Lender or Issuing Bank failed to notify the
Administrative Agent of a change in circumstance which rendered the exemption
from, or reduction of, withholding Tax ineffective or for any other reason, or
if the Administrative Agent reasonably determines that a payment was made to a
Lender or Issuing Bank pursuant to this Agreement without deduction of
applicable withholding Tax from such payment, such Lender or Issuing Bank shall
indemnify the Administrative Agent fully for all amounts paid, directly or
indirectly, by the Administrative Agent as Tax or otherwise, including any
penalties or interest and together with all expenses (including legal expenses,
allocated internal costs and out-of-pocket expenses) incurred.

9.10. Administrative Agent May File Bankruptcy Disclosure and Proofs of Claim.
In case of the pendency of any proceeding under any Debtor Relief Law with
respect to any Credit Party, the Administrative Agent (irrespective of whether
the principal of any Loan or any Obligation under a Letter of Credit shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered (but not obligated) by
intervention in such proceeding or otherwise:

(a) to file a verified statement pursuant to rule 2019 of the Federal Rules of
Bankruptcy Procedure that, in its sole opinion, complies with such rule’s
disclosure requirements for entities representing more than one creditor;

(b) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders, the Issuing Banks, the
Administrative Agent, the Collateral Agent and any other Secured Party
(including any claim under Sections 2.7, 2.9, 2.15, 2.17, 2.18, 2.19, 10.2 and
10.3) allowed in such judicial proceeding; and

(c) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

 

176



--------------------------------------------------------------------------------

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding is hereby authorized by each
Lender, each Issuing Bank, and each other Secured Party to make such payments to
the Administrative Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Lenders, the Issuing
Banks or the other Secured Parties, to pay to the Administrative Agent any
amount due to the Administrative Agent, in such capacity or in its capacity as
the Collateral Agent, or to its Related Parties under the Credit Documents
(including under Sections 10.2 and 10.3). To the extent that the payment of any
such amounts due to the Administrative Agent, in such capacity or in its
capacity as the Collateral Agent, or to its Related Parties out of the estate in
any such proceeding shall be denied for any reason, payment of the same shall be
secured by a Lien on, and shall be paid out of, any and all distributions,
dividends, money, securities and other property that the Lenders, the Issuing
Banks or the other Secured Parties may be entitled to receive in such
proceeding, whether in liquidation or under any plan of reorganization or
arrangement or otherwise. Nothing contained herein shall be deemed to authorize
the Administrative Agent to authorize or consent to or accept or adopt on behalf
of any Lender or Issuing Bank any plan of reorganization, arrangement,
adjustment or composition affecting the Obligations or the rights of any Lender
or Issuing Bank, or to vote in respect of the claim of any Lender or Issuing
Bank in any such proceeding.

9.11. Certain ERISA Matters. (a) Each Lender (x) represents and warrants, as of
the date such Person became a Lender party hereto, to, and (y) covenants, from
the date such Person became a Lender party hereto to the date such Person ceases
being a Lender party hereto, for the benefit of the Administrative Agent and the
Arrangers and their respective Affiliates, and not, for the avoidance of doubt,
to or for the benefit of the Borrower or any other Credit Party, that at least
one of the following is and will be true:

(i) such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments or this Agreement;

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement;

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this

 

177



--------------------------------------------------------------------------------

Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments and this Agreement; or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b) In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and not, for the avoidance of doubt, to or for the benefit
of the Borrower or any other Credit Party, that the Administrative Agent is not
a fiduciary with respect to the assets of such Lender involved in such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments and this Agreement (including in
connection with the reservation or exercise of any rights by the Administrative
Agent under this Agreement, the Loan or any documents related hereto or
thereto).

SECTION 10. MISCELLANEOUS

10.1. Notices. (a) Notices Generally. Any notice or other communication
hereunder given to any Credit Party, the Administrative Agent, the Collateral
Agent, any Lender or any Issuing Bank shall be given to such Person at its
address, fax number or e-mail address as set forth on Schedule 10.1 or, in the
case of any Lender or Issuing Bank, at such address, fax number or e-mail
address as shall have been provided by such Lender or Issuing Bank to the
Administrative Agent in writing. Except in the case of notices and other
communications expressly permitted to be given by telephone and as otherwise
provided in Section 10.1(b), each notice or other communication hereunder shall
be in writing and shall be delivered in person or sent by facsimile, e-mail,
courier service or certified or registered United States mail and shall be
deemed to have been given when delivered in person or by courier service and
signed for against receipt thereof, when sent by facsimile as shown on the
transmission report therefor (or, if not sent during normal business hours for
the recipient, at the opening of business on the next Business Day for the
recipient), as provided in Section 10.1(b) if sent by e-mail or upon receipt if
sent by United States mail; provided that no notice or other communication given
to the Administrative Agent or the Collateral Agent shall be effective until
received by it; and provided further that any such notice or other communication
shall, at the request of the Administrative Agent, be provided to any sub-agent
appointed pursuant to Section 9.3(c) from time to time. Any party hereto may
change its address (including its e-mail address or fax or telephone number) for
notices and other communications hereunder by notice to each of the
Administrative Agent and the Borrower.

 

178



--------------------------------------------------------------------------------

(b) Electronic Communications.

(i) Notices and other communications to any Lender and any Issuing Bank
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites, including the Platform) pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices to any Lender or any Issuing Bank pursuant to
Section 2 if such Lender or such Issuing Bank has notified the Administrative
Agent that it is incapable of receiving notices under such Section by electronic
communication. Each of the Administrative Agent, the Collateral Agent and the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications or rescinded by such Person by
notice to each other such Person. Unless the Administrative Agent otherwise
prescribes, (A) notices and other communications sent to an e-mail address shall
be deemed received upon the sender’s receipt of an acknowledgment from the
intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgment); provided that if such
notice or other communication is not sent during the normal business hours of
the recipient, such notice or communication shall be deemed to have been sent at
the opening of business on the next Business Day for the recipient; and
(B) notices or communications posted to an Internet or intranet website shall be
deemed received upon the deemed receipt by the intended recipient at its e-mail
address as described in the foregoing clause (A) of notification that such
notice or communication is available and identifying the website address
therefor.

(ii) Each Credit Party understands that the distribution of materials through an
electronic medium is not necessarily secure and that there are confidentiality
and other risks associated with such distribution, and agrees and assumes the
risks associated with such electronic distribution, except to the extent caused
by the willful misconduct or gross negligence of the Administrative Agent, as
determined by a final, non-appealable judgment of a court of competent
jurisdiction.

(iii) THE PLATFORM AND ANY APPROVED ELECTRONIC COMMUNICATIONS ARE PROVIDED “AS
IS” AND “AS AVAILABLE”. NONE OF THE AGENTS OR ANY OF THEIR RELATED PARTIES
WARRANTS AS TO THE ACCURACY, ADEQUACY OR COMPLETENESS OF THE APPROVED ELECTRONIC
COMMUNICATIONS OR THE PLATFORM, AND EACH OF THE AGENTS AND THEIR RELATED PARTIES
EXPRESSLY DISCLAIMS LIABILITY FOR ERRORS OR OMISSIONS IN THE PLATFORM AND THE
APPROVED ELECTRONIC COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR
STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER
CODE DEFECTS, IS MADE BY ANY AGENT OR ANY OF ITS RELATED PARTIES IN CONNECTION
WITH THE PLATFORM OR THE APPROVED ELECTRONIC COMMUNICATIONS.

(iv) Each Credit Party, each Lender and each Issuing Bank agrees that the
Administrative Agent may, but shall not be obligated to, store any Approved
Electronic Communications on the Platform in accordance with the Administrative
Agent’s customary document retention procedures and policies.

 

179



--------------------------------------------------------------------------------

(v) Any notice of Default or Event of Default may be provided by telephone if
confirmed promptly thereafter by delivery of written notice thereof.

(c) Private Side Information Contacts. Each Public Lender agrees to cause at
least one individual at or acting on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable law, including United States federal and state securities laws,
to make reference to information that is not made available through the “Public
Side Information” portion of the Platform and that may contain Private-Side
Information. In the event that any Public Lender has determined for itself not
to access any information disclosed through the Platform or otherwise, such
Public Lender acknowledges that (i) other Lenders may have availed themselves of
such information and (ii) none of any Credit Party or any Agent has any
responsibility for such Public Lender’s decision to limit the scope of the
information it has obtained in connection with this Agreement and the other
Credit Documents.

10.2. Expenses. The Borrower agrees to pay promptly (a) all the actual costs and
reasonable out-of-pocket expenses (including the reasonable fees, expenses and
other charges of counsel) incurred by any Agent, any Arranger or any of their
respective Affiliates in connection with the structuring, arrangement and
syndication of the credit facilities provided for herein and any credit or
similar facility refinancing, extending or replacing, in whole or in part, the
credit facilities provided herein, including the preparation, execution,
delivery and administration of this Agreement, the other Credit Documents or any
amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated thereby shall be consummated) or
any other document or matter requested by the Borrower, (b) all the actual costs
and reasonable out-of-pocket expenses of creating, perfecting, recording,
maintaining and preserving Liens in favor of the Collateral Agent for the
benefit of the Secured Parties, including filing and recording fees, expenses
and taxes, stamp or documentary taxes, search fees, title insurance premiums and
reasonable fees, expenses and other charges of counsel to the Collateral Agent
and of counsel providing any opinions that the Administrative Agent or the
Collateral Agent may reasonably request in respect of the Collateral or the
Liens created pursuant to the Collateral Documents, (c) all the actual costs and
reasonable fees, expenses and other charges of any auditors, accountants,
consultants or appraisers, (d) all the actual costs and reasonable expenses
(including the reasonable fees, expenses and other charges of any appraisers,
consultants, advisors and agents employed or retained by the Collateral Agent
and its counsel) in connection with the custody or preservation of any of the
Collateral or any insurance process and (e) after the occurrence and during the
continuance of a Default or an Event of Default, all costs and expenses,
including reasonable fees, expenses and other charges of counsel and costs of
settlement, incurred by any Agent, Arranger, Lender or Issuing Bank in enforcing
any Obligations of or in collecting any payments due from any Credit Party
hereunder or under the other Credit Documents by reason of such Default or Event
of Default (including in connection with the sale, lease or license of,
collection from, or other realization upon any of the Collateral or the
enforcement of any Obligations Guarantee) or in connection with any refinancing
or restructuring of the credit arrangements provided hereunder in the nature of
a “work-out” or pursuant to any insolvency or

 

180



--------------------------------------------------------------------------------

bankruptcy cases or proceedings; provided that, in the case of clauses (a), (b),
(c) and (d) above, expenses with respect to counsel shall be limited to one firm
of primary counsel and one firm of local counsel in each applicable jurisdiction
for all Persons entitled to reimbursement under this Section 10.2 (and, if any
such Person shall have advised the Borrower that there is an actual or perceived
conflict of interest, one additional firm of primary counsel and one additional
firm of local counsel in each applicable jurisdiction for each group of affected
Persons that are similarly situated). All amounts due under this Section 10.2
shall be payable within 30 days after written demand therefor.

10.3. Indemnity. (a) In addition to the payment of expenses pursuant to
Section 10.2, whether or not the transactions contemplated hereby shall be
consummated, each Credit Party agrees to defend (subject to the applicable
Indemnitee’s selection of counsel), indemnify, pay and hold harmless each Agent
(and each sub-agent thereof), each Arranger, each Lender and each Issuing Bank
and each of their respective Related Parties (each, an “Indemnitee”), from and
against any and all Indemnified Liabilities. THE FOREGOING INDEMNIFICATION SHALL
APPLY WHETHER OR NOT SUCH INDEMNIFIED LIABILITIES ARE IN ANY WAY OR TO ANY
EXTENT OWED, IN WHOLE OR IN PART, UNDER ANY CLAIM OR THEORY OF STRICT LIABILITY,
OR ARE CAUSED, IN WHOLE OR IN PART, BY ANY NEGLIGENT ACT OR OMISSION OF ANY KIND
BY ANY INDEMNITEE; provided that no Credit Party shall have any obligation to
any Indemnitee hereunder with respect to any Indemnified Liabilities to the
extent such Indemnified Liabilities (i) have been found by a final,
non-appealable judgment of a court of competent jurisdiction to have resulted
from (A) the gross negligence, bad faith or willful misconduct of such
Indemnitee or its Related Parties or (B) a material breach of the express
obligations of such Indemnitee or its Related Parties under the Credit Documents
(provided, that with respect to Indemnified Liabilities arising out of claims,
demands, suits, actions, investigations or proceedings commenced or threatened
by a Credit Party that are relating to any Letter of Credit, this clause
(B) shall only apply to a material breach of the express obligations of such
Indemnitee or its Related Parties under the provisions of Section 2.3 with
respect to such Letter of Credit) or (ii) arise out of or in connection with any
action, claim or proceeding not involving any Credit Party or the equityholders
or Affiliates of any Credit Party (or the Related Parties of any Credit Party)
that is brought by an Indemnitee against another Indemnitee (other than against
any Agent or any Arranger (or any holder of any other title or role) in its
capacity as such). To the extent that the undertakings to defend, indemnify, pay
and hold harmless set forth in this Section 10.3 may be unenforceable in whole
or in part because they are violative of any law or public policy, the
applicable Credit Party shall contribute the maximum portion that it is
permitted to pay and satisfy under applicable law to the payment and
satisfaction of all Indemnified Liabilities incurred by the Indemnitees or any
of them.

(b) To the extent permitted by applicable law, (i) no Credit Party shall assert,
and each Credit Party hereby waives, any claim against any Agent, any Arranger,
any Lender or any Issuing Bank or any Related Party of any of the foregoing and
(ii) no Indemnitee shall assert, and each Indemnitee hereby waives, any claim
against any Credit Party or any Related Party of any Credit Party, in each case,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) (whether or not the claim
therefor is based on contract, tort or any duty imposed by any applicable legal
requirement) arising out of, in connection with, as a result of, or in any way
related to this Agreement or any other Credit

 

181



--------------------------------------------------------------------------------

Document or any agreement or instrument contemplated hereby or thereby or
referred to herein or therein, the transactions contemplated hereby or thereby,
any Loan or the use of the proceeds thereof or any act or omission or event
occurring in connection therewith, and each Indemnitee and each Credit Party
hereby waives, releases and agrees not to sue upon any such claim for special,
indirect, consequential or punitive damages, whether or not accrued and whether
or not known or suspected to exist in its favor; provided that nothing in this
Section 10.3(b) shall diminish obligations of the Credit Parties under
Section 10.2 or 10.3(a).

(c) Each Credit Party agrees that none of the Agents, the Arrangers, the Lenders
or the Issuing Banks or any Related Party of any of the foregoing will have any
liability to any Credit Party or any Person asserting claims on behalf of or in
right of any Credit Party or any other Person in connection with or as a result
of this Agreement or any other Credit Document or any agreement or instrument
contemplated hereby or thereby or referred to herein or therein, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof or any act or omission or event occurring in connection therewith except
(but subject to Section 10.3(b)), in the case of any Credit Party, to the extent
that any losses, claims, damages, liabilities or expenses have been found by a
final, non-appealable judgment of a court of competent jurisdiction to have
resulted from the gross negligence, bad faith or willful misconduct of such
Agent, such Arranger, such Lender or such Issuing Bank in performing its express
obligations under this Agreement or any other Credit Document.

10.4. Set-Off. In addition to any rights now or hereafter granted under
applicable law and not by way of limitation of any such rights, upon the
occurrence and during the continuance of any Event of Default each Lender and
each Issuing Bank is hereby authorized by each Credit Party at any time or from
time to time, without notice to any Credit Party, any such notice being hereby
expressly waived, to set off and to appropriate and to apply any and all
deposits (general or special, including Indebtedness evidenced by certificates
of deposit, whether matured or unmatured, but not including trust accounts) and
any other Indebtedness at any time held or owing by such Lender or such Issuing
Bank to or for the credit or the account of any Credit Party against and on
account of the obligations and liabilities of any Credit Party to such Lender or
such Issuing Bank hereunder and under the other Credit Documents, including all
claims of any nature or description arising out of or connected hereto or
thereto, irrespective of whether or not (a) such Lender or such Issuing Bank
shall have made any demand hereunder or (b) the principal of or the interest on
the Loans or any amounts in respect of the Letters of Credit or any other
amounts due hereunder shall have become due and payable and although such
obligations and liabilities, or any of them, may be contingent or unmatured;
provided that in the event that any Defaulting Lender shall exercise any such
right of set-off, all amounts so set-off shall be paid over immediately to the
Administrative Agent for further application in accordance with the provisions
of Section 2.21 and, pending such payment, shall be segregated by such
Defaulting Lender from its other funds and deemed held in trust for the benefit
of the Administrative Agent, the Issuing Banks and the Lenders. Each Lender and
Issuing Bank agrees to notify the Administrative Agent promptly after any such
set-off and application; provided that the failure to give such notice shall not
affect the validity of such set-off and application.

 

182



--------------------------------------------------------------------------------

10.5. Amendments and Waivers. (a) Requisite Lenders’ Consent. None of this
Agreement, any other Credit Document or any provision hereof or thereof may be
waived, amended or modified, and no consent to any departure by any Credit Party
therefrom may be made, except, subject to the additional requirements of
Sections 10.5(b) and 10.5(c) and as otherwise provided in Sections 10.5(d) and
10.5(e), in the case of this Agreement, pursuant to an agreement or agreements
in writing entered into by the Borrower and the Requisite Lenders and, in the
case of any other Credit Document, pursuant to an agreement or agreements in
writing entered into by the Administrative Agent or the Collateral Agent, as
applicable, and the Credit Party or Credit Parties that are parties thereto, in
each case with the consent of the Requisite Lenders.

(b) Affected Lenders’ Consent. In addition to any consent required pursuant to
Section 10.5(a), without the written consent of each Lender that would be
directly affected thereby, no waiver, amendment or other modification of this
Agreement or any other Credit Document, or any consent to any departure by any
Credit Party therefrom, shall be effective if the effect thereof would be to:

(i) increase any Commitment or postpone the scheduled expiration date of any
Commitment (it being understood that no waiver, amendment or other modification
of any condition precedent, covenant, Default or Event of Default shall
constitute an increase in any Commitment of any Lender);

(ii) extend the scheduled final maturity date of any Loan;

(iii) extend the scheduled expiration date of any Letter of Credit (other than
any Backstopped Letter of Credit) beyond the Revolving Commitment Termination
Date;

(iv) waive, reduce or postpone any scheduled amortization payment (but not any
voluntary or mandatory prepayment) of any Loan or any reimbursement obligation
in respect of any Letter of Credit;

(v) reduce the rate of interest on any Loan (other than any waiver of any
increase in the interest rate applicable to any Loan pursuant to Section 2.9 or
Section 2.23(b)(v)) or any fee or any premium payable hereunder (other than
under Section 2.23(b)(v)), or waive or postpone the time for payment of any such
interest, fee or premium;

(vi) reduce the principal amount of any Loan or any reimbursement obligation in
respect of any Letter of Credit;

(vii) waive, amend or otherwise modify any provision of this Section 10.5(b),
Section 10.5(c) or any other provision of this Agreement or any other Credit
Document that expressly provides that the consent of all Lenders is required to
waive, amend or otherwise modify any rights thereunder or to make any
determination or grant any consent thereunder (including such provision set
forth in Section 10.6(a));

(viii) amend the percentage specified in the definition of the term “Requisite
Lenders” or “Majority in Interest” or amend the term “Pro Rata Share”; provided
that additional extensions of credit made pursuant to Sections 2.23, 2.24 and
2.25 shall be included, and with the consent of the Requisite Lenders other
additional extensions of credit pursuant hereto may be included, in the
determination of “Requisite Lenders” or “Pro Rata Share” on substantially the
same basis as the Term Loan Commitments, the Term Loans, the Revolving
Commitments and the Revolving Exposures are included on the Closing Date;

 

183



--------------------------------------------------------------------------------

(ix) amend Section 2.16 of this Agreement or Section 5.02 of the Collateral
Agreement, in each case in a manner that would alter the pro rata sharing of
payments required thereby; or

(x) release all or substantially all the Collateral from the Liens of the
Collateral Documents, or all or substantially all the Guarantors from the
Obligations Guarantee (or limit liability of all or substantially all the
Guarantors in respect of the Obligations Guarantee), in each case except as
expressly provided in the Credit Documents and except in connection with a
“credit bid” undertaken by the Collateral Agent at the direction of the
Requisite Lenders pursuant to section 363(k), section 1129(b)(2)(a)(ii) or any
other section of the Bankruptcy Code or any other sale or other disposition of
assets in connection with other Debtor Relief Laws or an enforcement action with
respect to the Collateral permitted pursuant to the Credit Documents (in which
case only the consent of the Requisite Lenders will be required for such
release) (it being understood that (A) an amendment or other modification of the
type of obligations secured by the Collateral Documents or Guaranteed hereunder
or thereunder shall not be deemed to be a release of the Collateral from the
Liens of the Collateral Documents or a release or limitation of the Obligations
Guarantee and (B) an amendment or other modification of Section 6.8 shall only
require the consent of the Requisite Lenders);

provided that, for the avoidance of doubt, all Lenders shall be deemed directly
affected by any waiver, amendment or other modification, or any consent,
described in the preceding clauses (vii), (viii) and (x).

(c) Other Consents. No waiver, amendment or other modification of this Agreement
or any other Credit Document, or any consent to any departure by any Credit
Party therefrom, shall:

(i) waive, amend or otherwise modify the rights or obligations of any Agent or
any Issuing Bank (including any waiver, amendment or other modification of the
obligation of Lenders to purchase participations in Letters of Credit as
provided in Section 2.3(e)) without the prior written consent of such Agent or
such Issuing Bank, as the case may be; or

(ii) waive, amend or otherwise modify this Agreement or the Pledge and Security
Agreement so as to alter the ratable treatment of Obligations arising under the
Credit Documents, on the one hand, and the Specified Hedge Obligations or
Specified Cash Management Services Obligations, on the other, or amend or
otherwise modify the definition of the term “Obligations”, “Specified Hedge
Obligations”, “Specified Hedge Obligations”, “Specified Cash Management Services
Obligations” or “Secured Parties” (or any comparable term used in any Collateral
Document), in each case in a manner adverse to any Secured Party holding
Specified Hedge Obligations or Specified Cash Management Services Obligations
then outstanding without the written consent of such Secured Party (it being
understood that an amendment or other modification of the type of obligations

 

184



--------------------------------------------------------------------------------

secured by the Collateral Documents or Guaranteed hereunder or thereunder, so
long as such amendment or other modification by its express terms does not alter
the Specified Hedge Obligations or Specified Cash Management Services
Obligations being so secured or Guaranteed, shall not be deemed to be adverse to
any Secured Party holding Specified Hedge Obligations or Specified Cash
Management Services Obligations, as applicable).

(d) Class Amendments. Notwithstanding anything to the contrary in
Section 10.5(a), any waiver, amendment or modification of this Agreement or any
other Credit Document, or any consent to any departure by any Credit Party
therefrom, that by its terms affects the rights or duties under this Agreement
of the Lenders of one or more Classes (but not Lenders of any other Class), may
be effected by an agreement or agreements in writing entered into by the
Borrower and the requisite number or percentage in interest of each affected
Class of Lenders that would be required to consent thereto under this
Section 10.5 if such Class of Lenders were the only Class of Lenders hereunder
at the time.

(e) Certain Permitted Amendments. Notwithstanding anything herein or in any
other Credit Document to the contrary:

(i) any provision of this Agreement or any other Credit Document may be amended
by an agreement in writing entered into by the Borrower and the Administrative
Agent (i) to cure any obvious error or any ambiguity, omission, defect or
inconsistency of a technical nature or (ii) to better implement the intentions
of this Agreement, so long as (A) such amendment does not adversely affect the
rights of any Lender or (B) the Lenders shall have received at least five
Business Days’ prior written notice thereof and the Administrative Agent shall
not have received, within five Business Days of the date of such notice to the
Lenders, a written notice from the Requisite Lenders stating that the Requisite
Lenders object to such amendment;

(ii) in connection with any transaction permitted by Section 2.23, 2.24 or 2.25,
this Agreement and the other Credit Documents may be amended or modified as
contemplated by Sections 2.23, 2.24 and 2.25, including to add any covenant
applicable to the Borrower and/or the Restricted Subsidiaries (including any
Previously Absent Financial Maintenance Covenant) or any other provisions for
the benefit of the Lenders;

(iii) in connection with the incurrence of any Permitted Credit Agreement
Refinancing Indebtedness or any Permitted Incremental Equivalent Indebtedness,
this Agreement and the other Credit Documents may be amended by an agreement in
writing entered into by the Borrower and the Administrative Agent to add any
covenant applicable to the Borrower and/or the Restricted Subsidiaries
(including any Previously Absent Financial Maintenance Covenant) or any other
provisions for the benefit of the Lenders;

(iv) the Administrative Agent and the Collateral Agent may, without the consent
of any Secured Party, (A) consent to a departure by any Credit Party from any
covenant of such Credit Party set forth in this Agreement or any other Credit
Document to the extent such departure is consistent with the authority of the
Collateral Agent set forth in the definition of the term “Collateral and
Guarantee Requirement” or (B) waive, amend or modify any provision in any Credit
Document (other than this Agreement), or consent to a departure by any Credit
Party therefrom, to the extent the Administrative Agent or the Collateral Agent
determines that such waiver, amendment, modification or consent is necessary in
order to eliminate any conflict between such provision and the terms of this
Agreement;

 

185



--------------------------------------------------------------------------------

(v) any waiver, amendment or modification of Section 6.7 (or the definition of
“Secured Net Leverage Ratio” or any component definition thereof, in each case,
as used solely for purposes of Section 6.7) may be effected solely by an
agreement or agreements in writing entered into by the Borrower and a Majority
in Interest of the Revolving Lenders (and no consent of the Requisite Lenders or
any other Lender shall be required or effective with respect thereto);

(vi) no waiver or amendment of any condition set forth in Section 3.2 may be
effected without the written consent of the Majority in Interest of the
Revolving Lenders (it being understood and agreed that no such waiver or
amendment shall be deemed to exist as a result of any waiver, amendment or
modification with respect to (A) any provision of this Agreement that does not
expressly refer to any condition set forth in Section 3.2 or (B) any other
Credit Document, including any amendment of any representation or warranty or
any affirmative or negative covenant set forth herein or in any other Credit
Document or any waiver of a Default or Event of Default);

(vii) any provision of this Agreement or any other Credit Document may be
amended by an agreement in writing entered into by the Borrower, the
Administrative Agent (and, if their rights or obligations are affected thereby
or if their consent would be required under the preceding provisions of this
paragraph, the Issuing Banks) and the Lenders that will remain parties hereto
after giving effect to such amendment if (A) by the terms of such agreement the
Commitments of each Lender not consenting to the amendment provided for therein
shall be reduced to zero upon the effectiveness of such amendment and (B) at the
time such amendment becomes effective, each Lender not consenting thereto
receives payment in full of the principal of and interest accrued on each Loan
made by it and all other amounts owing to it or accrued for its account under
this Agreement; and

(viii) this Agreement and the other Credit Documents may be amended in the
manner provided in Sections 2.17(a)(ii), 6.14 and 10.24.

Each Lender and Issuing Bank hereby expressly authorizes the Administrative
Agent and/or the Collateral Agent to enter into any waiver, amendment or other
modification of this Agreement and the other Credit Documents contemplated by
this Section 10.5(e).

(f) Requisite Execution of Amendments, Etc. With the concurrence of any Lender,
the Administrative Agent may, but shall have no obligation to, execute waivers,
amendments, modifications or consents on behalf of such Lender. Any waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which it is given. No notice to or demand on any Credit Party in any
case shall entitle any Credit Party to any other or further notice or demand in
similar or other circumstances. Any amendment, modification, waiver or consent
effected in accordance with this Section 10.5 shall be binding upon each Person
that is at the time thereof a Lender and each Person that subsequently becomes a
Lender.

 

186



--------------------------------------------------------------------------------

10.6. Successors and Assigns; Participations. (a) Generally. This Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby. No Credit Party’s rights or
obligations under the Credit Documents, and no interest therein, may be assigned
or delegated by any Credit Party (except, in the case of any Guarantor
Subsidiary, any assignment or delegation by operation of law as a result of any
merger or consolidation of such Guarantor Subsidiary permitted by Section 6.8)
without the prior written consent of the Administrative Agent and each Lender,
and any attempted assignment or delegation without such consent shall be null
and void. Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, the participants referred to in
Section 10.6(g) (to the extent provided in clause (iii) of such Section) and, to
the extent expressly contemplated hereby, Affiliates of any Agent or any Lender,
the other Indemnitees and other express third party beneficiaries hereof) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

(b) Register. The Borrower, the Administrative Agent, the Collateral Agent, the
Lenders and the Issuing Banks shall deem and treat the Persons recorded as
Lenders in the Register as the holders and owners of the corresponding
Commitments and Loans recorded therein for all purposes hereof. No assignment or
transfer of any Commitment or Loan shall be effective unless and until recorded
in the Register, and following such recording, unless otherwise determined by
the Administrative Agent (such determination to be made in the sole discretion
of the Administrative Agent, which determination may be conditioned on the
consent of the assigning Lender and the assignee), shall be effective
notwithstanding any defect in the Assignment Agreement relating thereto. Each
assignment and transfer shall be recorded in the Register following receipt by
the Administrative Agent of the fully executed Assignment Agreement, together
with the required forms and certificates regarding tax matters and any fees
payable in connection therewith, in each case as provided in Section 10.6(d);
provided that the Administrative Agent shall not be required to accept such
Assignment Agreement or so record the information contained therein if the
Administrative Agent reasonably believes that such Assignment Agreement lacks
any written consent required by this Section 10.6 or is otherwise not in proper
form, it being acknowledged that the Administrative Agent shall have no duty or
obligation (and shall incur no liability) with respect to obtaining (or
confirming the receipt) of any such written consent or with respect to the form
of (or any defect in) such Assignment Agreement, any such duty and obligation
being solely with the assigning Lender and the assignee. Each assigning Lender
and the assignee, by its execution and delivery of an Assignment Agreement,
shall be deemed to have represented to the Administrative Agent that all written
consents required by this Section 10.6 with respect thereto (other than the
consent of the Administrative Agent) have been obtained and that such Assignment
Agreement is otherwise duly completed and in proper form. The date of such
recordation of an assignment and transfer is referred to herein as the
“Assignment Effective Date” with respect thereto. Any request, authority or
consent of any Person that, at the time of making such request or giving such
authority or consent, is recorded in the Register as a Lender shall be
conclusive and binding on any subsequent holder, assignee or transferee of the
corresponding Commitments or Loans.

 

187



--------------------------------------------------------------------------------

(c) Right to Assign. Each Lender shall have the right at any time to sell,
assign or transfer all or a portion of its rights and obligations under this
Agreement, including all or a portion of its Commitment or Loans or other
Obligations owing to it to:

(i) any Eligible Assignee of the type referred to in clause (a) of the
definition of the term “Eligible Assignee” upon the giving of notice to the
Borrower and the Administrative Agent; provided that, in the case of any
assignment of a Revolving Commitment or any Revolving Exposure, such Eligible
Assignee is a Revolving Lender or an Affiliate of a Revolving Lender; or

(ii) any Eligible Assignee of the type referred to in clause (b) of the
definition of the term “Eligible Assignee” (or, in the case of any assignment of
a Revolving Commitment or a Revolving Exposure, any Eligible Assignee that does
not meet the requirements of clause (i) above), upon (A) the giving of notice to
the Borrower, the Administrative Agent and, in the case of assignments of
Revolving Commitments or participations in Letters of Credit, each Issuing Bank
and (B) except in the case of assignments made by or to any Arranger or any
Affiliate thereof during the primary syndication of any credit facilities
established hereunder, receipt of prior written consent (each such consent not
to be unreasonably withheld or delayed) of (1) the Borrower, provided that the
consent of the Borrower to any assignment (x) shall not be required if an Event
of Default under Section 8.1(a), 8.1(f) or 8.1(g) shall have occurred and is
continuing and (y) shall be deemed to have been granted unless the Borrower
shall have objected thereto by written notice to the Administrative Agent within
10 Business Days after having received notice thereof, (2) the Administrative
Agent and (3) in the case of assignments of Revolving Commitments or a Revolving
Lender’s obligations in respect of its participation in Letters of Credit, each
Issuing Bank;

provided that:

(A) in the case of any such assignment or transfer (other than to any Eligible
Assignee meeting the requirements of clause (i) above), the amount of the
Commitment or Loans of the assigning Lender subject thereto shall not be less
than (A) $5,000,000 in the case of assignments of any Revolving Commitment or
Revolving Loan or (B) $1,000,000 in the case of assignments of any Term Loan
Commitment or Term Loan of any Class (with concurrent assignments to Eligible
Assignees that are Affiliates or Related Funds thereof to be aggregated for
purposes of the foregoing minimum assignment amount requirements) or, in each
case, such lesser amount as shall be consented to by the Borrower and the
Administrative Agent or as shall constitute the aggregate amount of the
Commitments or Loans of the applicable Class of the assigning Lender; provided,
that such consent of the Borrower (x) shall not be required if an Event of
Default under Section 8.1(a), 8.1(f) or 8.1(g) shall have occurred and is
continuing and (y) shall be deemed to have been granted unless the Borrower
shall have objected thereto by written notice to the Administrative Agent within
10 Business Days after having received notice thereof;

 

188



--------------------------------------------------------------------------------

(B) each partial assignment or transfer shall be of a uniform, and not varying,
percentage of all rights and obligations of the assigning Lender hereunder;
provided that a Lender may assign or transfer all or a portion of its Commitment
or of the Loans owing to it of any Class without assigning or transferring any
portion of its Commitment or of the Loans owing to it, as the case may be, of
any other Class; and

(C) in connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, such
Defaulting Lender’s applicable Pro Rata Share of Revolving Loans previously
requested but not funded by such Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (1) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, each Issuing Bank and each Revolving Lender hereunder
(and interest accrued thereon), and (2) acquire (and fund as appropriate) its
applicable Pro Rata Share of all Revolving Loans and participations in Letters
of Credit; provided that, notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable law without compliance with the provisions of
this clause (C), then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

(d) Mechanics. Assignments and transfers of Loans and Commitments by Lenders
shall be effected by the execution and delivery to the Administrative Agent of
an Assignment Agreement. In connection with all assignments, there shall be
delivered to the Administrative Agent such forms, certificates or other
evidence, if any, with respect to United States federal income tax withholding
matters as the assignee thereunder may be required to deliver pursuant to
Section 2.19(d), together with payment to the Administrative Agent by the
assignor or the assignee of a registration and processing fee of $3,500 (except
that no such registration and processing fee shall be payable (i) in connection
with an assignment by or to Goldman Sachs during the primary syndication of any
credit facilities established hereunder, (ii) in the case of an assignee that is
already a Lender or is an Affiliate or Related Fund of a Lender or a Person
under common management with a Lender or (iii) otherwise waived by the
Administrative Agent in its sole discretion).

(e) Representations and Warranties of Assignee. Each Lender, upon execution and
delivery hereof (or of any Incremental Facility Agreement or Refinancing
Facility Agreement) or upon succeeding to an interest in the Commitments and
Loans, as the case may be, represents and warrants as of the Closing Date (or,
in the case of any Incremental Facility Agreement or Refinancing Facility
Agreement, as of the date of the effectiveness thereof) or as of the applicable
Assignment Effective Date, as applicable, that (i) it is an Eligible Assignee,
(ii) it has experience and expertise in the making of or investing in
commitments or loans such as the applicable

 

189



--------------------------------------------------------------------------------

Commitments or Loans, as the case may be, (iii) it will make or invest in, as
the case may be, its Commitments or Loans for its own account in the ordinary
course and without a view to distribution of such Commitments or Loans within
the meaning of the Securities Act or the Exchange Act or other United States
federal securities laws (it being understood that, subject to the provisions of
this Section 10.6, the disposition of such Commitments or Loans or any interests
therein shall at all times remain within its exclusive control) and (iv) it will
not provide any information obtained by it in its capacity as a Lender to the
Borrower or any Affiliate of the Borrower. It is understood and agreed that the
Administrative Agent and each assignor Lender shall be entitled to rely, and
shall incur no liability for relying, upon the representations and warranties of
an assignee set forth in this Section 10.6(e) and in the applicable Assignment
Agreement.

(f) Effect of Assignment. Subject to the terms and conditions of this
Section 10.6, as of the Assignment Effective Date with respect to any assignment
and transfer of any Commitment or Loan, (i) the assignee thereunder shall have
the rights and obligations of a “Lender” hereunder to the extent of its interest
in such Commitment or Loan as reflected in the Register and shall thereafter be
a party hereto and a “Lender” for all purposes hereof, (ii) the assigning Lender
thereunder shall, to the extent that rights and obligations hereunder have been
assigned and transferred to the assignee, relinquish its rights (other than any
rights that survive the termination hereof under Section 10.8) and be released
from its obligations hereunder (and, in the case of an assignment covering all
the remaining rights and obligations of an assigning Lender hereunder, such
Lender shall cease to be a party hereto as a “Lender” (but not, if applicable,
as an Issuing Bank or in any other capacity hereunder) on such Assignment
Effective Date, provided that such assigning Lender shall continue to be
entitled to the benefit of all rights that survive the termination hereof under
Section 10.8, and provided further that except to the extent otherwise expressly
agreed by the affected parties, no assignment by a Defaulting Lender will
constitute a waiver or release of any claim of any party hereunder arising from
such Lender’s having been a Defaulting Lender, and (iii) the assigning Lender
shall, upon the effectiveness thereof or as promptly thereafter as practicable,
surrender its applicable Notes (if any) to the Administrative Agent for
cancellation, and thereupon the Borrower shall issue and deliver new Notes, if
so requested by the assignee and/or assigning Lender, to such assignee and/or to
such assigning Lender, with appropriate insertions, to reflect the new
Commitments and/or outstanding Loans of the assignee and/or the assigning
Lender.

(g) Participations.

(i) Each Lender shall have the right at any time to sell one or more
participations to any Eligible Assignee (provided that, for purposes of this
Section 10.6(g), any Person that is a Disqualified Institution solely on account
of having been (or having an Affiliate thereof having been) identified as such
by name by the Borrower shall be a Disqualified Institution only if a list of
Disqualified Institutions including the name of such Person has been made
available to all Lenders by the Borrower or the Administrative Agent) in all or
any part of its Commitments or Loans or in any other Obligation; provided that
(A) such Lender’s obligations under this Agreement shall remain unchanged,
(B) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (C) the Credit Parties, the
Administrative Agent, the Collateral Agent, the Issuing Banks and the other
Lenders shall continue to deal solely and directly with such Lender in

 

190



--------------------------------------------------------------------------------

connection with such Lender’s rights and obligations under this Agreement. Each
Lender that sells a participation pursuant to this Section 10.6(g) shall, acting
solely for United States federal income tax purposes as a non-fiduciary agent of
the Borrower, maintain a register on which it records the name and address of
each participant to which it has sold a participation and the principal amounts
(and stated interest) of each such participant’s interest in the Loans or other
rights and obligations of such Lender under this Agreement (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register to any Person (including the identity of
any participant or any information relating to a participant’s interest in any
Commitments, Loans or other rights and obligations under any Credit Document),
except to the extent that such disclosure is necessary to establish that such
Commitment, Loan or other right or obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations or as required
pursuant to other applicable law. The entries in the Participant Register shall
be conclusive absent manifest error, and such Lender shall treat each Person
whose name is recorded in the Participant Register as the owner of such
participation for all purposes under this Agreement, notwithstanding any notice
to the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

(ii) The holder of any such participation, other than an Affiliate of the Lender
granting such participation, shall not be entitled to require such Lender to
take or omit to take any action hereunder, except that any participation
agreement may provide that the participant’s consent must be obtained with
respect to the consent of such Lender to any waiver, amendment, modification or
consent that is described in Section 10.5(b) that affects such participant or
requires the approval of all the Lenders.

(iii) The Credit Parties agree that each participant shall be entitled to the
benefits of Sections 2.17(c), 2.18 and 2.19 (subject to the requirements and
limitations therein, including the requirements under Section 2.19(g) (it being
understood that the documentation required under Section 2.19(g) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to Section 10.6(c);
provided that such participant (x) agrees to be subject to the provisions of
Sections 2.20 and 2.22 as if it were an assignee under Section 10.6(c) and
(y) such participant shall not be entitled to receive any greater payment under
Section 2.18 or 2.19 with respect to any participation than the applicable
Lender would have been entitled to receive with respect to such participation
sold to such participant, except to the extent such entitlement to receive a
greater payment results from a Change in Law that occurs after the participant
acquired the applicable participation. To the extent permitted by law, each
participant also shall be entitled to the benefits of Section 10.4 as though it
were a Lender, provided that such participant agrees to be subject to
Section 2.16 as though it were a Lender.

(h) Certain Other Assignments and Participations. In addition to any other
assignment or participation permitted pursuant to this Section 10.6, any Lender
may assign, pledge and/or grant a security interest in all or any portion of its
Loans or the other Obligations owed to such Lender, and its Notes, if any, to
secure obligations of such Lender, including to any Federal Reserve Bank as
collateral security pursuant to Regulation A of the Board of Governors and any

 

191



--------------------------------------------------------------------------------

operating circular issued by any Federal Reserve Bank; provided that no Lender,
as between the Borrower and such Lender, shall be relieved of any of its
obligations hereunder as a result of any such assignment and pledge; and
provided further that in no event shall the applicable Federal Reserve Bank,
pledgee or trustee be considered to be a “Lender” or be entitled to require the
assigning Lender to take or omit to take any action hereunder.

(i) Term Loan Repurchases. Notwithstanding anything to the contrary contained in
this Section 10.6 or any other provision of this Agreement, the Borrower may
repurchase outstanding Term Loans, and each Term Lender shall have the right at
any time to sell, assign or transfer all or a portion of its Term Loans to the
Borrower, on the following basis:

(A) Term Loan Repurchase Auctions. The Borrower may conduct one or more modified
Dutch auctions (each, an “Auction”) to repurchase all or any portion of the Term
Loans of any Class, provided that (1) the Borrower delivers a notice of such
Auction to the Auction Manager and the Administrative Agent (for distribution to
the Term Lenders of such Class) no later than 1:00 p.m. (New York City time) at
least five Business Days in advance of a proposed commencement date of such
Auction (or such shorter period as may be acceptable to the Administrative
Agent), which notice shall specify (x) the dates on which such Auction will
commence and conclude, (y) the maximum principal amount of Term Loans and the
Class thereof that the Borrower desires to repurchase in such Auction and
(z) the range of discounts to par at which the Borrower would be willing to
repurchase such Term Loans, (2) the maximum dollar amount of such Auction shall
be no less than an aggregate $10,000,000 or an integral multiple of $1,000,000
in excess thereof, (3) such Auction shall be open for at least two Business Days
after the date of the commencement thereof, (4) such Auction shall be open for
participation by all the Term Lenders of such Class on a ratable basis, (5) a
Term Lender of such Class that elects to participate in such Auction will be
permitted to tender for repurchase all or a portion of such Term Lender’s Loans
of such Class, (6) each repurchase of Term Loans of any Class shall be of a
uniform, and not varying, percentage of all rights of the assigning Term Lender
hereunder with respect thereto (and shall be allocated among the Term Loans of
such Class of such Term Lender in a manner that would result in such Term
Lender’s remaining Term Loans of such Class being included in each Term
Borrowing in accordance with its applicable Pro Rata Share thereof), (7) at the
time of the commencement and conclusion of such Auction, no Event of Default
shall have occurred and be continuing, (8) the Borrower shall not use the
proceeds of any Revolving Loans to make such repurchase and (9) such Auction
shall be conducted pursuant to such procedures as the Auction Manager may
establish, so long as such procedures are consistent with this Section 10.6(i)
and are reasonably acceptable to the Administrative Agent and the Borrower. In
connection with any Auction, the Auction Manager and the Administrative Agent
may request one or more certificates of an Authorized Officer of the Borrower as
to the satisfaction of the conditions set forth in clauses (7) and (8) above.

 

192



--------------------------------------------------------------------------------

(B) Open Market Purchases. The Borrower may repurchase all or any portion of the
Term Loans of any Class on a non pro rata basis through open market purchases
(each, an “Open Market Purchase”), provided that (1) each repurchase of Term
Loans of any Class shall be of a uniform, and not varying, percentage of all
rights of the assigning Term Lender hereunder with respect thereto (and shall be
allocated among the Term Loans of such Class of such Term Lender in a manner
that would result in such Term Lender’s remaining Term Loans of such Class being
included in each Term Borrowing in accordance with its applicable Pro Rata Share
thereof), (2) at the time of and immediately following such Open Market
Purchase, no Event of Default shall have occurred and be continuing and (3) the
Borrower shall not use the proceeds of Revolving Loans to make such repurchase.

(C) Concerning the Repurchased Loans. Repurchases by the Borrower of Term Loans
pursuant to this Section 10.6(i) shall not constitute voluntary prepayments for
purposes of Section 2.11 or 2.13. The aggregate principal amount of the Term
Loans of any Class repurchased by the Borrower pursuant to this Section 10.6(i)
shall be applied to reduce the subsequent Installments to be paid pursuant to
Section 2.11 with respect to Term Loans of such Class in an inverse order of
maturity. Upon the repurchase by the Borrower pursuant to this Section 10.6(i)
of any Term Loans, such Term Loans shall, without further action by any Person,
automatically be deemed cancelled and no longer outstanding (and may not be
resold by the Borrower) for all purposes of this Agreement and the other Credit
Documents, including with respect to (1) the making of, or the application of,
any payments to the Lenders under this Agreement or any other Credit Document,
(2) the making of any request, demand, authorization, direction, notice, consent
or waiver under this Agreement or any other Credit Document or (3) the
determination of Requisite Lenders, or for any similar or related purpose, under
this Agreement or any other Credit Document. The Administrative Agent is
authorized to make appropriate entries in the Register to reflect any
cancelation of the Term Loans repurchased and cancelled pursuant to this
Section 10.6(i). Any payment made by the Borrower in connection with a
repurchase permitted by this Section 10.6(i) shall not be subject to the
provisions of Section 2.15, 2.16 or 2.17(c). Failure by the Borrower to make any
payment to a Lender required to be made in consideration of a repurchase of Term
Loans permitted by this Section 10.6(i) shall not constitute a Default or an
Event of Default under Section 8.1(a). Each Term Lender shall, to the extent
that its Term Loans shall have been repurchased and assigned to the Borrower
pursuant to this Section 10.6(i), relinquish its rights in respect thereof.
Except as otherwise set forth in this Section 10.6(i), the provisions of
Section 10.6 shall not apply to any repurchase of Loans pursuant to this
Section 10.6(i).

10.7. Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or would otherwise be within the limitations of, another covenant shall not
avoid the occurrence of a Default or an Event of Default if such action is taken
or condition exists.

 

193



--------------------------------------------------------------------------------

10.8. Survival of Representations, Warranties and Agreements. All covenants,
agreements, representations and warranties made by the Credit Parties in the
Credit Documents and in the certificates or other documents delivered in
connection with or pursuant to this Agreement or any other Credit Document shall
be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of the Credit Documents and the making of any
Loans and issuance of any Letters of Credit, regardless of any investigation
made by any such other party or on its behalf and notwithstanding that any
Agent, any Arranger, any Lender or any Issuing Bank may have had notice or
knowledge of any Default or Event of Default or incorrect representation or
warranty at the time any Credit Document is executed and delivered or any credit
is extended hereunder, and shall continue in full force and effect as long as
the principal of or any accrued interest on any Loan or any fee or any other
amount payable under this Agreement is outstanding and unpaid or any Letter of
Credit is outstanding and so long as the Commitments have not expired or
terminated. Notwithstanding the foregoing or anything else to the contrary set
forth in this Agreement or any other Credit Document, in the event that, in
connection with the refinancing or repayment in full of the credit facilities
provided for herein, any Issuing Bank at its option and in its sole discretion
shall have provided to the Administrative Agent a written consent to the release
of the Revolving Lenders from their obligations hereunder with respect to any
Letter of Credit issued by such Issuing Bank (whether as a result of such Letter
of Credit becoming a Backstopped Letter of Credit or otherwise), then from and
after such time such Letter of Credit shall cease to be a “Letter of Credit”
outstanding hereunder for all purposes of this Agreement and the other Credit
Documents (other than Sections 2.18, 2.19, 10.2 and 10.3 (and the defined terms
used in such Sections)), and the Revolving Lenders shall be deemed to have no
participations in such Letter of Credit, and no obligations with respect
thereto, under Section 2.3(e). In addition, notwithstanding anything to the
contrary set forth in this Agreement or any other Credit Document, in the event
that on the fifth Business Day prior to the Revolving Maturity Date any Letter
of Credit shall be a Backstopped Letter of Credit, then, unless on such date any
unreimbursed drawing shall have been outstanding thereunder, such Letter of
Credit shall cease to be a “Letter of Credit” outstanding hereunder for all
purposes of this Agreement and the other Credit Documents (other than for
purposes of such Letter of Credit, Sections 2.18, 2.19, 10.2 and 10.3 (and the
defined terms used in such Sections) and all obligations in respect thereof
continuing to constitute Obligations that are secured and Guaranteed as provided
in the Credit Documents) and the Revolving Lenders shall be deemed to have no
participations in such Letter of Credit, and no obligations with respect
thereto, under Section 2.3(e). The provisions of Sections 2.17(c), 2.18, 2.19,
9, 10.2, 10.3 and 10.4 shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment of the Loans or the termination of this Agreement or any provision
hereof.

10.9. No Waiver; Remedies Cumulative. No failure or delay on the part of any
Agent, any Arranger, any Lender or any Issuing Bank in the exercise of any
power, right or privilege hereunder or under any other Credit Document shall
impair such power, right or privilege or be construed to be a waiver thereof or
of any Default or Event of Default or acquiescence therein, nor shall any single
or partial exercise of any such power, right or privilege, or any abandonment or
discontinuance of steps to enforce such power, right or privilege, preclude any
other or further exercise thereof or the exercise of any other power, right or
privilege. The powers, rights, privileges and remedies of the Agents, the
Arrangers, the Lenders and the Issuing Banks hereunder and under the other
Credit Documents are cumulative and shall be in addition to and independent of
all powers, rights, privileges and remedies they would otherwise have. Without
limiting the generality of the foregoing, the execution and delivery of this
Agreement or the making of any Loan hereunder shall not be construed as a waiver
of any Default or Event of Default, regardless of whether any Agent, any
Arranger, any Lender or any Issuing Bank may have had notice or knowledge of
such Default or Event of Default at the time.

 

194



--------------------------------------------------------------------------------

10.10. Marshalling; Payments Set Aside. None of the Agents, the Arrangers, the
Lenders or the Issuing Banks shall be under any obligation to marshal any assets
in favor of any Credit Party or any other Person or against or in payment of any
or all of the Obligations. To the extent that any Credit Party makes a payment
or payments to any Agent, any Arranger, any Lender or any Issuing Bank (or to
the Administrative Agent or the Collateral Agent, on behalf of any Agent, any
Arranger, any Lender or any Issuing Bank), or any Agent, any Arranger, any
Lender or any Issuing Bank enforces any security interests or exercises any
right of set-off, and such payment or payments or the proceeds of such
enforcement or set-off or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside and/or required to be
repaid to a trustee, receiver or any other party under any Debtor Relief Law,
any other state or federal law, common law or any equitable cause, then, to the
extent of such recovery, the obligation or part thereof originally intended to
be satisfied, and all Liens, rights and remedies therefor or related thereto,
shall be revived and continued in full force and effect as if such payment or
payments had not been made or such enforcement or set-off had not occurred.

10.11. Severability. In case any provision in or obligation hereunder or under
any other Credit Document shall be invalid, illegal or unenforceable in any
jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.

10.12. Independent Nature of Lenders’ Rights. Nothing contained herein or in any
other Credit Document, and no action taken by the Lenders pursuant hereto or
thereto, shall be deemed to constitute the Lenders as a partnership, an
association, a joint venture or any other kind of entity. The amounts payable at
any time hereunder to each Lender shall be a separate and independent debt, and
each Lender shall be entitled to protect and enforce its rights arising
hereunder and it shall not be necessary for any other Lender to be joined as an
additional party in any proceeding for such purpose.

10.13. Headings. Section headings herein are included herein for convenience of
reference only and shall not constitute a part hereof for any other purpose or
be given any substantive effect.

10.14. APPLICABLE LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER (INCLUDING ANY CLAIMS SOUNDING IN CONTRACT LAW OR TORT LAW
ARISING OUT OF THE SUBJECT MATTER HEREOF AND ANY DETERMINATIONS WITH RESPECT TO
POST-JUDGMENT INTEREST) SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD
TO CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE APPLICATION OF
ANY LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK.

 

195



--------------------------------------------------------------------------------

10.15. CONSENT TO JURISDICTION. SUBJECT TO CLAUSE (E) BELOW, ALL JUDICIAL
PROCEEDINGS BROUGHT AGAINST ANY PARTY HERETO ARISING OUT OF OR RELATING HERETO
OR ANY OTHER CREDIT DOCUMENT, OR ANY OF THE OBLIGATIONS, SHALL BE BROUGHT
EXCLUSIVELY IN ANY FEDERAL COURT OF THE UNITED STATES OF AMERICA SITTING IN THE
BOROUGH OF MANHATTAN OR, IF THAT COURT DOES NOT HAVE SUBJECT MATTER
JURISDICTION, IN ANY STATE COURT LOCATED IN THE CITY AND COUNTY OF NEW YORK. BY
EXECUTING AND DELIVERING THIS AGREEMENT, EACH PARTY HERETO, FOR ITSELF AND IN
CONNECTION WITH ITS PROPERTIES, IRREVOCABLY (A) ACCEPTS GENERALLY AND
UNCONDITIONALLY THE EXCLUSIVE JURISDICTION AND VENUE OF SUCH COURTS (SUBJECT TO
CLAUSE (E) BELOW); (B) WAIVES ANY DEFENSE OF FORUM NON CONVENIENS; (C) AGREES
THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH COURT MAY BE MADE
BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO THE APPLICABLE
PARTY AT ITS ADDRESS PROVIDED IN ACCORDANCE WITH SECTION 10.1; (D) AGREES THAT
SERVICE AS PROVIDED IN CLAUSE (C) ABOVE IS SUFFICIENT TO CONFER PERSONAL
JURISDICTION OVER THE APPLICABLE CREDIT PARTY IN ANY SUCH PROCEEDING IN ANY SUCH
COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT;
AND (E) AGREES THAT THE AGENTS, THE ARRANGERS, THE BORROWER, THE LENDERS AND THE
ISSUING BANKS RETAIN THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
LAW OR, IN THE CASE OF THE AGENTS, THE ARRANGERS, THE LENDERS AND THE ISSUING
BANKS, TO BRING PROCEEDINGS AGAINST ANY CREDIT PARTY IN THE COURTS OF ANY OTHER
JURISDICTION IN CONNECTION WITH THE EXERCISE OF ANY RIGHTS UNDER ANY CREDIT
DOCUMENT OR ANY EXERCISE OF REMEDIES IN RESPECT OF COLLATERAL OR THE ENFORCEMENT
OF ANY JUDGMENT, AND HEREBY SUBMITS TO THE JURISDICTION OF, AND CONSENTS TO
VENUE IN, ANY SUCH COURT.

10.16. WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY AGREES TO WAIVE
ITS RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING
HEREUNDER OR UNDER ANY OF THE OTHER CREDIT DOCUMENTS OR ANY DEALINGS BETWEEN
THEM RELATING TO THE SUBJECT MATTER OF THIS LOAN TRANSACTION OR THE
LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED. THE SCOPE OF THIS WAIVER
IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN
ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION, INCLUDING
CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND
STATUTORY CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL
INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY RELIED
ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT AND THAT EACH WILL CONTINUE TO
RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH PARTY HERETO FURTHER
WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL
AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION

 

196



--------------------------------------------------------------------------------

WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE
MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN WAIVER
SPECIFICALLY REFERRING TO THIS SECTION 10.16 AND EXECUTED BY EACH OF THE PARTIES
HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS,
SUPPLEMENTS OR MODIFICATIONS HERETO OR ANY OF THE OTHER CREDIT DOCUMENTS OR TO
ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE LOANS MADE HEREUNDER. IN THE
EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL
BY THE COURT.

10.17. Confidentiality. Each Agent and each Lender (which term shall for the
purposes of this Section 10.17 include each Issuing Bank) shall hold all
Confidential Information (as defined below) obtained by such Agent or such
Lender in accordance with such Agent’s and such Lender’s customary procedures
for handling confidential information of such nature, it being understood and
agreed by the Borrower that, in any event, the Administrative Agent and the
Collateral Agent may disclose Confidential Information to the Lenders and the
other Agents and that each Agent and each Lender may disclose Confidential
Information (a) to Affiliates of such Agent or Lender and to its and their
respective Related Parties, independent auditors and other advisors, experts or
agents who need to know such Confidential Information (and to other Persons
authorized by a Lender or Agent to organize, present or disseminate such
information in connection with disclosures otherwise made in accordance with
this Section 10.17) (it being understood that the Persons to whom such
disclosure is made will be advised of the confidential nature of such
Confidential Information or shall otherwise be subject to an obligation of
confidentiality), (b) to any potential or prospective assignee, transferee or
participant in connection with the contemplated assignment, transfer or
participation of any Loans or other Obligations or any participations therein or
to any direct or indirect contractual counterparties (or the advisors thereto)
to any swap or derivative transaction relating to the Borrower, its Affiliates
or its or their obligations (provided that such assignees, transferees,
participants, counterparties and advisors are advised of and agree to be bound
by either the provisions of this Section 10.17 or other provisions at least as
restrictive as this Section 10.17 or otherwise reasonably acceptable to the
Administrative Agent, the Collateral Agent or the applicable Lender, as the case
may be, and the Borrower, including pursuant to the confidentiality terms set
forth in the Confidential Information Memorandum or other marketing materials
relating to the credit facilities governed by this Agreement), (c) to any rating
agency, provided that, prior to any disclosure, such rating agency shall
undertake in writing to preserve the confidentiality of any Confidential
Information relating to the Credit Parties received by it from such Agent or
such Lender, as the case may be, (d) customary information regarding the credit
facilities governed by this Agreement to the CUSIP Service Bureau or any similar
agency in connection with the issuance and monitoring of CUSIP numbers with
respect to the Loans and to market data collectors, including league table
providers, similar service providers to the lending industry and service
providers to the Administrative Agent and the Lenders in connection with the
syndication or administration of this Agreement, the other Loan Documents, the
Loans and the Commitments, (e) for purposes of establishing a “due diligence”
defense or in connection with the exercise of any remedies hereunder or under
any other Credit Document, (f) in customary “tombstone” or similar
advertisements, (g) pursuant to a subpoena or order issued by a court or by a
judicial, administrative or legislative body or commission, or otherwise as
required by applicable law or compulsory legal or judicial process (in

 

197



--------------------------------------------------------------------------------

which case such Agent or such Lender, as the case may be, agrees to inform the
Borrower promptly thereof to the extent not prohibited by applicable law),
(h) upon the request or demand of any Governmental Authority or any regulatory
or quasi-regulatory authority (including any self-regulatory organization)
purporting to have jurisdiction over such Agent or such Lender, as the case may
be, or any of their respective Affiliates, (i) received by it on a
non-confidential basis from a source (other than the Borrower or its Affiliates
or Related Parties) not known by it to be prohibited from disclosing such
information to such persons by a legal, contractual or fiduciary obligation,
(j) to the extent that such information was already in possession of such Agent
or such Lender, as the case may be, or any of its Affiliates or is independently
developed by it or any of its Affiliates and (k) with the consent of the
Borrower. For purposes of the foregoing, “Confidential Information” means, with
respect to any Agent or any Lender, any non-public information regarding the
business, assets, liabilities and operations of the Borrower and its
Subsidiaries obtained by such Agent or Lender, as the case may be, under the
terms of this Agreement. It is agreed that, notwithstanding the restrictions of
any prior confidentiality agreement binding on any Arranger or any Agent, such
parties may disclose Confidential Information as provided in this Section 10.17.

10.18. Usury Savings Clause. Notwithstanding any other provision herein, the
aggregate interest rate charged with respect to any of the Obligations,
including all charges or fees in connection therewith deemed in the nature of
interest under applicable law shall not exceed the Highest Lawful Rate. If the
rate of interest (determined without regard to the preceding sentence) under
this Agreement at any time exceeds the Highest Lawful Rate, the outstanding
amount of the Loans made hereunder shall bear interest at the Highest Lawful
Rate until the total amount of interest due hereunder equals the amount of
interest that would have been due hereunder if the stated rates of interest set
forth in this Agreement had at all times been in effect. In addition, if when
the Loans made hereunder are repaid in full the total interest due hereunder
(taking into account the increase provided for above) is less than the total
amount of interest that would have been due hereunder if the stated rates of
interest set forth in this Agreement had at all times been in effect, then to
the extent permitted by law, the Borrower shall pay to the Administrative Agent
an amount equal to the difference between the amount of interest paid and the
amount of interest that would have been paid if the Highest Lawful Rate had at
all times been in effect. Notwithstanding the foregoing, it is the intention of
the Lenders and the Borrower to conform strictly to any applicable usury laws.
Accordingly, if any Lender contracts for, charges or receives any consideration
that constitutes interest in excess of the Highest Lawful Rate, then any such
excess shall be cancelled automatically and, if previously paid, shall at such
Lender’s option be applied to the outstanding amount of the Loans made hereunder
or be refunded to the Borrower.

10.19. Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or in electronic format (i.e., “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart of this Agreement.

 

198



--------------------------------------------------------------------------------

10.20. Effectiveness; Entire Agreement. Subject to Section 3.1, this Agreement
shall become effective when it shall have been executed by the Administrative
Agent and there shall have been delivered to the Administrative Agent
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. This Agreement and the other Credit Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof (but do not supersede any
provisions of any commitment letter, engagement letter or fee letter between or
among any Credit Parties and any Agent or the Arranger or any Affiliate of any
of the foregoing that by the terms of such documents are stated to survive the
effectiveness of this Agreement, all of which provisions shall remain in full
force and effect), and the Agents, the Arranger and their respective Related
Parties are hereby released from all liability in connection therewith,
including any claim for injury or damages, whether consequential, special,
direct, indirect, punitive or otherwise.

10.21. PATRIOT Act. Each Lender and the Administrative Agent (for itself and not
on behalf of any Lender) hereby notifies each Credit Party that pursuant to the
requirements of the PATRIOT Act it is required to obtain, verify and record
information that identifies each Credit Party, which information includes the
name and address of each Credit Party and other information that will allow such
Lender or the Administrative Agent, as applicable, to identify such Credit Party
in accordance with the PATRIOT Act.

10.22. Electronic Execution of Assignments. The words “execution”, “signed”,
“signature” and words of like import in any Assignment Agreement shall be deemed
to include electronic signatures or the keeping of records in electronic form,
each of which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act or any other similar
state laws based on the Uniform Electronic Transactions Act.

10.23. No Fiduciary Duty. Each Agent, each Arranger, each Lender, each Issuing
Bank and their respective Affiliates (collectively, solely for purposes of this
paragraph, the “Lenders”) may have economic interests that conflict with those
of the Credit Parties, their equityholders and/or their Affiliates. Each Credit
Party agrees that nothing in the Credit Documents or otherwise will be deemed to
create an advisory, fiduciary or agency relationship or fiduciary or other
implied duty between any Lender, on the one hand, and such Credit Party, its
equityholders or its Affiliates, on the other. The Credit Parties acknowledge
and agree that (a) the transactions contemplated by the Credit Documents
(including the exercise of rights and remedies hereunder and thereunder) are
arm’s-length commercial transactions between the Lenders, on the one hand, and
the Credit Parties, on the other, and (b) in connection therewith and with the
process leading thereto, (i) no Lender has assumed an advisory or fiduciary
responsibility in favor of any Credit Party, its equityholders or its Affiliates
with respect to the transactions contemplated hereby (or the exercise of rights
or remedies with respect thereto) or the process leading thereto (irrespective
of whether any Lender has advised, is currently advising or will advise any
Credit Party, its equityholders or its Affiliates on other matters) or any other
obligation to any Credit Party except the obligations expressly set forth in the
Credit Documents and (ii) each Lender is acting solely as principal and not as
the agent or fiduciary of any Credit Party, its management, equityholders or
creditors or any other Person. Each Credit Party acknowledges and agrees that it
has consulted its own legal and financial advisors to the extent it has deemed
appropriate and that it is responsible for making its own independent judgment
with respect to such transactions and

 

199



--------------------------------------------------------------------------------

the process leading thereto. Each Credit Party agrees that it will not assert,
and hereby waives to the maximum extent permitted by applicable law, any claim
that any Lender has rendered advisory services of any nature or respect, or owes
a fiduciary or similar duty to such Credit Party, in connection with any such
transaction or the process leading thereto.

10.24. Permitted Intercreditor Agreements. (a) Each of the Lenders and the other
Secured Parties acknowledges that obligations of the Borrower and the Guarantor
Subsidiaries under any Permitted Credit Agreement Refinancing Indebtedness or
any Permitted Incremental Equivalent Indebtedness may be secured by Liens on
assets of the Borrower and the Guarantor Subsidiaries that constitute Collateral
and that the relative Lien priority and other creditor rights of the Secured
Parties and the secured parties under any Permitted Credit Agreement Refinancing
Indebtedness or any Permitted Incremental Equivalent Indebtedness will be set
forth in the applicable Permitted Intercreditor Agreement. Each of the Lenders
and the other Secured Parties hereby irrevocably authorizes and directs the
Administrative Agent and the Collateral Agent to execute and deliver, in each
case on behalf of such Secured Party and without any further consent,
authorization or other action by such Secured Party, from time to time upon the
request of the Borrower, in connection with the establishment, incurrence,
amendment, refinancing or replacement of any Permitted Credit Agreement
Refinancing Indebtedness or any Permitted Incremental Equivalent Indebtedness,
any Permitted Intercreditor Agreement (it being understood that the
Administrative Agent and the Collateral Agent are hereby authorized and directed
to determine the terms and conditions of any such Permitted Intercreditor
Agreement as contemplated by the definition of the terms “Junior Lien
Intercreditor Agreement” and “Pari Passu Intercreditor Agreement”) and any
documents relating thereto.

(b) Each of the Lenders and the other Secured Parties hereby irrevocably
(i) consents to the treatment of Liens to be provided for under any Permitted
Intercreditor Agreement, (ii) agrees that, upon the execution and delivery
thereof, such Secured Party will be bound by the provisions of any Permitted
Intercreditor Agreement as if it were a signatory thereto and will take no
actions contrary to the provisions of any Permitted Intercreditor Agreement,
(iii) agrees that no Secured Party shall have any right of action whatsoever
against the Administrative Agent or any Collateral Agent as a result of any
action taken by the Administrative Agent or the Collateral Agent pursuant to
this Section 10.24 or in accordance with the terms of any Permitted
Intercreditor Agreement, (iv) authorizes and directs the Administrative Agent
and the Collateral Agent to carry out the provisions and intent of each such
document and (v) authorizes and directs the Administrative Agent and the
Collateral Agent to take such actions as shall be required to release Liens on
the Collateral in accordance with the terms of any Permitted Intercreditor
Agreement.

(c) Each of the Lenders and the other Secured Parties hereby irrevocably further
authorizes and directs the Administrative Agent and the Collateral Agent to
execute and deliver, in each case on behalf of such Secured Party and without
any further consent, authorization or other action by such Secured Party, any
amendments, supplements or other modifications of any Permitted Intercreditor
Agreement that the Borrower may from time to time request and that are
reasonably acceptable to the Administrative Agent (i) to give effect to any
establishment, incurrence, amendment, extension, renewal, refinancing or
replacement of any Obligations, any Permitted Credit Agreement Refinancing
Indebtedness or any Permitted Incremental Equivalent Indebtedness, (ii) to
confirm for any party that such Permitted Intercreditor Agreement is effective
and binding upon the Administrative Agent and the Collateral Agent on behalf of
the Secured Parties or (iii) to effect any other amendment, supplement or
modification so long as the resulting agreement would constitute a Permitted
Intercreditor Agreement if executed at such time as a new agreement.

 

200



--------------------------------------------------------------------------------

(d) Each of the Lenders and the other Secured Parties hereby irrevocably further
authorizes and directs the Administrative Agent and the Collateral Agent to
execute and deliver, in each case on behalf of such Secured Party and without
any further consent, authorization or other action by such Secured Party, any
amendments, supplements or other modifications of any Collateral Document to add
or remove any legend that may be required pursuant to any Permitted
Intercreditor Agreement.

(e) Each of the Administrative Agent and the Collateral Agent shall have the
benefit of the provisions of Sections 9, 10.2 and 10.3 with respect to all
actions taken by it pursuant to this Section 10.24 or in accordance with the
terms of any Permitted Intercreditor Agreement to the full extent thereof.

(f) The provisions of this Section 10.24 are intended as an inducement to the
secured parties under any Permitted Credit Agreement Refinancing Indebtedness or
Permitted Incremental Equivalent Indebtedness to extend credit to the Borrower
thereunder and such secured parties are intended third party beneficiaries of
such provisions.

10.25. Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Credit Document or in any other
agreement, arrangement or understanding among the parties hereto, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Credit Document, to the extent such liability is unsecured, may be
subject to the Write-Down and Conversion Powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Credit Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

[Remainder of page intentionally left blank]

 

201



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

ENTEGRIS, INC.,

By:  

        /s/ Gregory B. Graves

  Name: Gregory B. Graves  

Title:   Executive Vice President, Chief

            Financial Officer & Treasurer

 

GUARANTOR SUBSIDIARIES:

 

ENTEGRIS TAIWAN HOLDINGS, INC.

 

ENTEGRIS PROFESSIONAL SOLUTIONS, INC.

 

ENTEGRIS INTERNATIONAL HOLDINGS, INC.

 

ENTEGRIS INTERNATIONAL HOLDINGS IV LLC

 

ENTEGRIS INTERNATIONAL HOLDINGS V LLC

 

ENTEGRIS SPECIALTY MATERIALS, LLC

By:

 

/s/ Gregory B. Graves

 

 

  Name: Gregory B. Graves  

Title:   Executive Vice President, Chief

            Financial Officer & Treasurer

[Signature Page to Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

POCO GRAPHITE, INC.

 

PURE GAS COLORADO, INC.

 

SAES PURE GAS, INC.

By:

 

/s/ Gregory B. Graves

 

 

  Name: Gregory B. Graves   Title:   Vice President & Treasurer

 

ENTEGRIS PACIFIC LTD.

By:  

        /s/ Gregory B. Graves

  Name: Gregory B. Graves   Title:   Treasurer

[Signature Page to Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as

Administrative Agent, Collateral Agent and Lender,

By:  

        /s/ C.D. Johnston

  Authorized Signatory

[Signature Page to Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as a Lender,

By:  

        /s/ Craig Malloy

  Name: Craig Malloy   Title:   Director

[Signature Page to Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

CITIBANK, N.A., as a Lender,

By:  

        /s/ Jim Cahow

  Name: Jim Cahow   Title:   Director and Vice President

[Signature Page to Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A., as a Lender,

By:  

        /s/ Michael King

  Name: Michael King   Title:   Authorized Signatory

[Signature Page to Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as

a Lender,

By:  

        /s/ Bridget Anderson

  Name: Bridget Anderson   Title:   Assistant Vice President

[Signature Page to Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

SUNTRUST BANK, as a Lender,

By:  

        /s/ Eric Saxon

  Name: Eric Saxon   Title:   Vice President

[Signature Page to Credit and Guaranty Agreement]